--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION COPY




RECAPITALIZATION AGREEMENT




By and Among




ABRY Partners VI, L.P.,




Grande Investment L.P.,




Grande Parent LLC,




Grande Communications Holdings, Inc.,




Grande Communications Networks, Inc.,




and the Other Parties Signatory Hereto


 

 
Dated as of August 27, 2009

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




ARTICLE I DEFINITIONS
2
1.1
 
Definitions.
2
       
ARTICLE II CONVERSION; ISSUANCE AND SALE OF UNITS; RECAPITALIZATION
19
2.1
 
Conversion
19
2.2
 
Authorization of the Units.
20
2.3
 
Issuance of Common Units.
20
       
ARTICLE III PAYMENT, DELIVERIES AND CLOSING
21
3.1
 
Payments at Closing.
21
3.2
 
Deliveries at Closing.
21
3.3
 
Closing.
23
3.4
 
Determination of Funding and Valuation Amounts
23
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF GRANDE HOLDINGS AND GRANDE
OPERATING
26
4.1
 
Organization and Qualification.
27
4.2
 
Capitalization of Grande Operating.
27
4.3
 
Authority.
27
4.4
 
Consents and Approvals; No Violation.
29
4.5
 
Grande Holdings SEC Reports; Internal Controls and Procedures; Books and
Records.
30
4.6
 
Financial Statements.
31
4.7
 
Bonds; Letters of Credit.
31
4.8
 
Powers of Attorney; Guarantees.
31
4.9
 
Bank Accounts.
31
4.10
 
Absence of Undisclosed Liabilities.
32
4.11
 
Absence of Certain Changes.
32
4.12
 
Taxes
33
4.13
 
Litigation.
34
4.14
 
Employee Benefit Plans; ERISA.
34
4.15
 
Environmental Liability.
37
4.16
 
Compliance with Applicable Laws.
38
4.17
 
Real Property.
39
4.18
 
Insurance.
39
4.19
 
Labor Matters; Employees.
40
4.20
 
Grande Material Contracts.
40
4.21
 
Vendors and Suppliers.
43
4.22
 
Required Stockholder Vote or Consent.
43
4.23
 
Information Statement.
43
4.24
 
Intellectual Property.
44


 
i

--------------------------------------------------------------------------------

 


4.25
 
Brokers.
44
4.26
 
Takeover Laws.
44
4.27
 
Relationships With Related Persons.
45
4.28
 
Subscribers.
45
4.29
 
Cable System Structure.
45
4.30
 
Franchises.
45
4.31
 
Programming; Rate Regulation; Copyright Royalty Fees.
46
4.32
 
FCC and Telecommunications Authorizations.
47
4.33
 
Assets and Properties
48
4.34
 
No Other Representations or Warranties
48
4.35
 
Expiration of Representations and Warranties.
49
4.36
 
Investment Representations.
49
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE ABRY PARTIES
49
5.1
 
Organization and Qualification.
49
5.2
 
Authority.
50
5.3
 
Consents and Approvals; No Violation.
50
5.4
 
Compliance with Applicable Laws
51
5.5
 
Required Stockholder Vote or Consent
51
5.6
 
Information Statement
51
5.7
 
Brokers
52
5.8
 
Financing
52
5.9
 
Litigation.
52
5.10
 
Capitalization of Ultimate Parent, Parent and Subsidiaries.
52
5.11
 
Expiration of Representations and Warranties.
53
5.12
 
Investment Representations.
53
       
ARTICLE VI CONDUCT OF BUSINESS PENDING CLOSING
54
6.1
 
Conduct of Business by Grande Holdings Pending the Closing.
54
6.2
 
Regulatory Matters Pending Closing
57
6.3
 
Insurance.
58
       
ARTICLE VII ADDITIONAL AGREEMENTS
58
7.1
 
Access and Information.
58
7.2
 
Acquisition Proposals.
60
7.3
 
Directors’ and Officers’ Indemnification and Insurance
61
7.4
 
Further Assurances.
62
7.5
 
Expenses.
62
7.6
 
Cooperation.
63
7.7
 
Publicity.
63
7.8
 
Additional Actions.
63
7.9
 
Filings.
63
7.10
 
Consents.
63
7.11
 
Stockholders’ Approval.
64
7.12
 
Preparation of the Information Statement.
64


 
ii

--------------------------------------------------------------------------------

 


7.13
 
Discharge of Indenture.
64
7.14
 
Certain Payments at Closing.
65
7.15
 
Notice of Certain Events.
65
7.16
 
Stockholder Litigation.
65
7.17
 
Employee Matters
65
7.18
 
Related Party Contracts.
66
7.19
 
Title Insurance; Surveys.
66
7.20
 
Books and Records of Grande Operating and each Non-Core Subsidiary.
66
7.21
 
Financing
67
7.22
 
Intentionally Omitted.
67
7.23
 
Certain Information Rights
67
7.24
 
Certain Approval Rights of the Grande Holdings Investor
68
7.25
 
Affiliate Transactions
68
7.26
 
Maintenance of Existence; No Sale of Assets
70
7.27
 
Release or Amendment of New Lease Guaranty
70
       
ARTICLE VIII CONDITIONS TO CLOSING
71
8.1
 
Conditions to the Obligation of Each Party.
71
8.2
 
Conditions to the Obligations of the ABRY Parties.
71
8.3
 
Conditions to the Obligations of Grande Holdings and Grande Operating.
72
       
ARTICLE IX TERMINATION, AMENDMENT AND WAIVER
74
9.1
 
Termination.
74
9.2
 
Effect of Termination.
75
       
ARTICLE X MISCELLANEOUS
77
10.1
 
Notices.
77
10.2
 
Entire Agreement.
79
10.3
 
Assignment; Binding Effect; Third Party Beneficiaries.
79
10.4
 
Severability.
79
10.5
 
Specific Performance.
80
10.6
 
No Code Section 338 Election
80
10.7
 
Counterparts; Effectiveness
80
10.8
 
Governing Law.
80
10.9
 
Attorneys’ Fees
80
10.10
 
Disclosure Schedules
80
10.11
 
Amendments and Supplements
81
10.12
 
Construction
81
10.13
 
Extensions, Waivers, Etc
81
10.14
 
Jurisdiction and Service of Process
82
10.15
 
Waiver of Jury Trial
82
10.16
 
Grande Holdings Investor’s Obligations
82


 
iii

--------------------------------------------------------------------------------

 


Exhibits
     
Exhibit A
-
Subscriber Definitions
Exhibit B
-
Investor Securities Purchase Agreement
Exhibit C
-
Partners Agreement
Exhibit D
-
Registration Rights Agreement
Exhibit E
-
Ultimate Parent Partnership Agreement
Exhibit F
-
Articles of Conversion and Grande Operating Agreement
Exhibit G
-
Form of Resignation
Exhibit H
-
Atlantic Broadband Management Agreement
Exhibit I
-
ABRY Advisory Agreement
Exhibit J
-
Contribution Agreement
Exhibit K
-
Parent Operating Agreement



Schedules


Schedule A
 
Post-Closing Consents
1.1
 
Real Property Capital Leases; Equipment Capital Leases; Retained Indebtedness;
Executive Employment Agreements; Permitted Encumbrances
4.2(b)
 
Equity Securities of Grande Operating
4.4(b)(i)
 
Regulatory Governmental Consents
4.4(b)(ii)
 
Contract Consents
4.4(c)
 
Contract Defaults and Termination Rights
4.7
 
Bonds; Letters of Credit
4.9
 
Bank Accounts
4.10
 
Liabilities
4.11(a)
 
Certain Changes
4.11(b)
 
Business Conduct
4.11(b)(vi)
 
Special Promotions
4.12(a)
 
Tax Returns
4.12(b)
 
Unpaid Taxes
4.12(c)
 
Pending Audits
4.12(d)
 
Waivers
4.12(e)
 
Material Claims by a Taxing Authority
4.13
 
Pending Litigation
4.14(a)(1)
 
Benefit Plans
4.14(a)(2)
 
Employee Agreements
4.14(b)
 
Benefit Plan Exceptions


 
iv

--------------------------------------------------------------------------------

 


4.14(c)
 
Title IV Exceptions
4.14(d)
 
Multiple Employer Plans
4.14(e)
 
Post-Termination Benefits
4.14(g)
 
COBRA Compliance
4.15
 
Environmental Liability
4.16(a)
 
Government Authorizations
4.17(a)
 
Owned Real Property Encumbrances
4.17(d)
 
Owned Real Property
4.18
 
Insurance
4.19
 
Labor Matters
4.20(a)
 
Material Contracts
4.20(b)
 
Defaults under Material Contracts
4.21
 
Vendors and Supplier
4.24(a)
 
Grande Intellectual Property
4.24(b)
 
Written Notices of Intellectual Property Rights
4.27
 
Relationships
4.28
 
Subscribers
4.29
 
Cable System Structure
4.30
 
Franchises
4.31
 
Television Broadcast Stations
4.31(c)
 
Cable System Compliance Exceptions
4.31(d)
 
Customer Service Notices
4.31(f)
 
Unpaid Royalty Fees
4.32(a)
 
FCC and Telecommunications Authorization Exceptions
4.32(b)
 
FCC and Telecommunications Authorization Restrictions
4.32(c)
 
Pending Applications
4.32(d)
 
Pending Reports and Fees
4.33
 
Excluded Assets and Properties
6.1
 
Permitted Interim Actions and Contracts
6.1(e)(iv)
 
Interim Retransmission Consent and Programming Agreements
6.1(m)
 
Discounts and Promotions
6.2
 
Invalid Franchises; Telecommunications Authorizations; FCC Authorizations
7.18
 
Excluded Related Party Contracts
7.19
 
Material Leased Real Property
8.2(i)
 
Required Consents


 
v

--------------------------------------------------------------------------------

 

RECAPITALIZATION AGREEMENT


This Recapitalization Agreement (this “Agreement”), dated as of August 27, 2009,
by and among  ABRY Partners VI, L.P., a Delaware limited partnership (“ABRY”),
Grande Investment L.P., a Delaware limited partnership (“Ultimate Parent”),
Grande Parent LLC, a Delaware limited liability company and wholly-owned
subsidiary of Ultimate Parent (“Parent,” together with Ultimate Parent, the
“Parent Parties” and, together with ABRY and the Ultimate Parent, the “ABRY
Parties”), Grande Communications Holdings, Inc., a Delaware corporation (“Grande
Holdings”), Grande Communications Networks, Inc., a Delaware corporation and
wholly-owned subsidiary of Grande Holdings (“Grande Operating”), and, solely for
purposes, of Section 3.2(c), ABRY Partners, LLC, a Delaware limited liability
company (“ABRY LLC”).  Certain defined terms used in this Agreement have the
meanings specified in Article I.


RECITALS


WHEREAS, the board of directors of Grande Holdings deems it advisable and in the
best interests of Grande Holdings and its stockholders that Grande Holdings
enter into and consummate the Transactions upon the terms and subject to the
conditions set forth herein, and the board of directors of Grande Holdings has
approved the Transactions;


WHEREAS, the governing Persons of the ABRY Parties deem it advisable and in the
best interests of their respective companies and their respective equityholders
that the ABRY Parties enter into and consummate the Transactions upon the terms
and subject to the conditions set forth herein, and such governing Persons have
approved the Transactions;


WHEREAS, Ultimate Parent was formed on July 20, 2009 with Grande Manager and
ABRY as its sole partners, and Parent was formed on July 8, 2009, and became a
wholly-owned subsidiary of Ultimate Parent on July 20, 2009;


WHEREAS, Grande Holdings currently owns all of the outstanding Equity Securities
of Grande Operating (the “Grande Operating Common Stock”);


WHEREAS, Grande Holdings desires to convert Grande Operating into a limited
liability company  in accordance with Delaware law (the “Conversion”) such that
upon giving effect to the Conversion, the Grande Operating Common Stock shall be
converted into 100% of the outstanding membership interests of Grande Operating
(the “Membership Interests”);


WHEREAS, Grande Holdings desires to acquire a partnership interest in, and to
become a partner of, Ultimate Parent, and as consideration therefor, Grande
Holdings desires to contribute to Parent all the Membership Interests (and to
Grande Operating certain other assets pursuant to the Contribution Agreement)
for such partnership interest, subject to the terms and conditions of this
Agreement;


WHEREAS, on or prior to the date of this Agreement, Grande Holdings has entered
into a note purchase agreement (as in effect on the date hereof, the “Note
Purchase Agreement”) with each of Serengeti Overseas Ltd., Serengeti Partners
LP, Goldman, Sachs & Co., Silver Point Capital, Offshore Fund, Ltd., Silver
Point Capital Fund, L.P., Mast OC I Master Fund L.P., Mast Credit Opportunities
I Master Fund Limited, Whitney Private Debt Fund, L.P. (collectively, the
“Requisite Bondholders”) who, in the aggregate, beneficially own at least $189
million in principal amount of the Senior Secured Notes (as defined herein),
pursuant to which the Requisite Bondholders have agreed to sell their Senior
Secured Notes to Grande Holdings upon consummation of the Transactions;

 
 

--------------------------------------------------------------------------------

 

WHEREAS, Grande Holdings shall assign its rights and obligations under the Note
Purchase Agreement to Grande Operating pursuant to, and in connection with, the
Contribution Agreement; and


WHEREAS, as a condition and an inducement to Grande Holdings entering into this
Agreement and agreeing to perform its obligations hereunder, at the Closing,
ABRY will contribute cash to Ultimate Parent and cause to be available to Grande
Operating a sufficient amount of cash to cause the purchase or redemption of all
of the Senior Secured Notes (whether pursuant to the Note Purchase Agreement or,
in the case of any Senior Secured Notes which are not subject to the Note
Purchase Agreement, the mandatory redemption provisions of the Indenture)
whereupon the Senior Secured Notes will be cancelled, and to repay all of the
outstanding Equipment Capital Leases identified in Section 1.1 of the Grande
Disclosure Schedule.


NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein, the parties hereto agree as follows:


ARTICLE I


DEFINITIONS


1.1           Definitions.  As used in this Agreement, the following terms shall
have the following respective meanings:


“ABRY” shall have the meaning set forth in the Preamble.


“ABRY Advisory Agreement” shall have the meaning set forth in Section
3.2(a)(vi).


“ABRY-Affiliated Partner” has the meaning set forth in the Partners Agreement.


“ABRY Common Funding Amount” has the following meaning:  (a) if the amount of
the Enterprise Value Deductions is less than or equal to $224,800,000, then the
ABRY Common Funding Amount shall mean the Grande Equity Value multiplied by
3.0486, and (b) if the amount of the Enterprise Value Deductions is greater than
$224,800,000, then the ABRY Funding Common Amount shall mean $130,364,000 minus
the Grande Equity Value.


“ABRY Material Adverse Effect” means any event, circumstance, condition,
development or occurrence causing, resulting in or having a material adverse
effect on the rights of Grande Holdings or Grande Operating as against ABRY, or
the ability of ABRY to perform its obligations, under this Agreement or any
Ancillary Agreement.


“ABRY Parties” shall have the meaning set forth in the Preamble.

 
2

--------------------------------------------------------------------------------

 

“ABRY Preferred Funding Amount” means the Total Funding Amount minus the Senior
Debt Funding Amount and minus the ABRY Common Funding Amount.


“ABRY Termination Fee” means the respective amount, if any, payable by ABRY
pursuant to Section 9.2(b)(ii) or 9.2(b)(iii), as applicable.


“ABRY LLC” has the meaning set forth in the Preamble.


“ABRY Transaction Expenses” means the fees, costs and expenses incurred by or on
behalf of ABRY LLC and the ABRY Parties in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements, including in
connection with the Financing, the Non-Core Assets Transfer, the procurement of
the Title Commitments, the Title Policies and any surveys procured by the ABRY
Parties or on their behalf and the previously-proposed transaction involving
Grande Holdings and/or Grande Operating, or pursuant to the last sentence of
Section 7.1(c), including in each case, the fees and expenses of legal counsel,
accountants and consultants, in each case that are to be paid on or prior to the
Closing Date; provided, that if this Agreement is terminated pursuant to Article
IX, any fees, costs and expenses of Grande Operating incurred by Grande
Operating in connection with the procurement of the Title Commitments, the Title
Policies and the surveys shall be, upon the receipt by ABRY of reasonable
documentation evidencing such fees, costs and expenses, “ABRY Transaction
Expenses”.


“Action” means any action or lawsuit, legal proceeding, litigation, arbitration,
audit, hearing, investigation, inquiry, suit, charge, complaint, claim or Court
Order or other proceeding (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving any
Governmental Authority or arbitrator.


“Accounts Receivable” means the rights of Grande Holdings and Grande Operating
to payment for services billed, including services billed to Customers and
services billed to third parties for advertising time provided through the Cable
Systems.


“Active Customers” means the sum of the Individual Basic Video Subscribers and
the Equivalent Basic Video Subscribers.


“Adjustment Time” means 12:01 a.m., Central time, on the Closing Date.


“Affiliate” means, with respect to any Person, any other Person, which directly
or indirectly controls, is controlled by or is under common control with such
Person.


“Affiliate Transaction” has the meaning set forth in Section 7.25.


“Agreement” shall have the meaning set forth in the Preamble.


“Ancillary Agreements” any ancillary agreements to which Grande Holdings, the
Grande Holdings Investor, Grande Operating, or any ABRY Party is or will be a
party in connection with this Agreement, including the Ultimate Parent
Partnership Agreement, the Parent Operating Agreement, the ABRY Advisory
Agreement, the Atlantic Broadband Management Agreement, the Partners Agreement,
the Registration Rights Agreement, the Contribution Agreement and the Investor
Securities Purchase Agreement; provided, that no agreement to be entered into by
Grande Operating in connection with the definitive agreements implementing the
Debt Financing Commitment shall constitute an Ancillary Agreement with respect
to Grande Holdings, the Grande Holdings Investor  or Grande Operating hereunder.

 
3

--------------------------------------------------------------------------------

 

“Approved Sale” shall have the meaning set forth in the Partners Agreement.


“Articles of Conversion” shall have the meaning set forth in Section 2.1.


“Atlantic Broadband” means Atlantic Broadband Finance, LLC, a Delaware limited
liability company.


“Atlantic Broadband Management Agreement” shall have the meaning set forth in
Section 3.2(a)(v).


“Audit” means any audit, assessment of Taxes, other examination by any Tax
Authority, proceeding or appeal of such proceeding relating to Taxes.


“Basic Video Services” means the lowest tier of cable television programming
sold to subscribers of the Cable System in question as a package, including
broadcast and satellite service programming for which a subscriber pays a fixed
monthly fee to Grande Holdings or Grande Operating, but not including Pay TV,
Expanded Basic Services, Digital Services, telephony services, any new product
tier or High Speed Internet Services.


“Bonds” shall have the meaning set forth in Section 4.7.


“Business” means the businesses of Grande Holdings and Grande Operating, taken
together.


“business day” means any day other than (a) a Saturday or Sunday or (b) any
other day on which banks in the city of New York, New York or Boston,
Massachusetts are permitted or required to be closed.


“Cable Act” means Title VI of the Communications Act of 1934, as amended, 47
U.S.C. Sections 151 et seq., all other provisions of the Cable Communications
Policy Act of 1984 and the provisions of the Cable Television Consumer
Protection and Competition Act of 1992, and the provisions of the
Telecommunications Act of 1996 amending Title VI of the Communications Act of
1934 (in each case, including the rules, regulations, policies and published
decisions of the FCC thereunder), in each case as amended and in effect from
time to time.


“Cable Regulatory Authorities” means the Public Utility Commission of the State
of Texas with respect to the provision of cable television services.


“Cable System” means a complete services and distribution system operated in the
conduct of the Business, consisting of, among other things, one headend,
subscriber drops and associated electronic and other equipment, and which is, or
is capable of being, operated as an independent system without interconnections
to the other systems.

 
4

--------------------------------------------------------------------------------

 

“Closing” shall have the meaning set forth in Section 3.3.


“Closing Date” shall have the meaning set forth in Section 3.3.


“Closing Indebtedness Amount” means the sum of (a) Indebtedness arising under
the capital leases of Grande Holdings or Grande Operating and (b) the amount of
all other Indebtedness of Grande Holdings or Grande Operating, in each case as
of immediately prior to the Adjustment Time (including any amount payable in
connection with or by reason of the redemption, purchase or other repayment
thereof (except with respect to the Retained Indebtedness), including pursuant
to the Note Purchase Agreement).


“Closing Statement” shall have the meaning set forth in Section 3.4(c).


“Closing Non-Cash Working Capital Amount” means on a consolidated basis,
including the following to the extent contributed by Grande Holdings to Grande
Operating or assumed by Grande Operating pursuant to the Contribution Agreement
(as if such contribution and assumption occurred immediately prior to the
Adjustment Time) in each case as of immediately prior to the Adjustment Time:
(a) the sum of the following line items, each determined in accordance with
GAAP: (i)  Accounts Receivable, net of allowance for doubtful accounts; (ii)
prepaid expenses and other current deferred expenses; and (iii) long-term
deposits and long-term restricted cash (but excluding any amounts included in
determining Grande Cash Balance); minus (b) the sum of the following items (in
each case excluding any amount included in the Closing Indebtedness Amount): (i)
accounts payable; (ii) current accrued liabilities; (iii) all deferred revenue,
and (iv) other liabilities, whether current or long-term (none of which, to the
extent included in determining the final Closing Non-Cash Working Capital
Amount, will be used as further adjustments to the Grande Equity Value), in each
case as of the opening of business on the Adjustment Time and shall be
calculated in accordance with GAAP and, to the extent consistent therewith,
utilizing the accounting principles, policies, procedures, and methodologies
applied in preparing the audited consolidated balance sheet of Grande Holdings
and Grande Operating for the year ended December 31, 2008 (but without regard to
materiality), including with respect to the nature and classification of
accounts, and determining levels of reserves or levels of accruals; provided,
that (i) all accounting entries shall be taken into account regardless of their
amount and all identified errors and omissions shall be corrected, (ii) all
known proper adjustments shall be made, (iii) appropriate reserves for all
liabilities and obligations for which reserves are appropriate in accordance
with GAAP shall be included to the extent consistent with GAAP and, to the
extent consistent with GAAP, the accounting principles, policies, procedures and
methodologies applied in preparing the audited consolidated balance sheet of
Grande Holdings and Grande Operating for the year ended December 31, 2008.


“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code § 4980B and any similar state Law.


“Code” means the Internal Revenue Code of 1986, as amended.

 
5

--------------------------------------------------------------------------------

 

“Common Shares” means shares of Common Stock of Grande Holdings, par value
$0.001 per share.


“Common Units” means the “Class A Common Units” as defined in the Ultimate
Parent Partnership Agreement.


“Communications Act” means the Communications Act of 1934, as amended.


“Confidentiality Agreement” shall have the meaning set forth in Section 10.2.


“Contract” means any agreement, contract, lease or sublease, license or
sublicense, purchase order, arrangement, commitment, indenture, note, security,
instrument, consensual obligation, promise, covenant or undertaking, including
all franchises, rights-of-way, bulk service, commercial service or multiple
dwelling unit agreements, access agreements, Programming Agreements, Bond,
signal supply agreements, agreements with community groups, commercial leased
access agreements, collocation agreements, capacity license agreements,
partnership, joint venture or other similar agreements or arrangements, and
advertising interconnect agreements, or any other agreement, understanding or
arrangement, in each case, whether written or oral, and all rights associated
therewith.


“Contribution Agreement” shall have the meaning set forth in Section
3.2(a)(vii).


“Conversion” has the meaning set forth in the Recitals.


“Core Capitalization” means the Core Enterprise Value plus $15,000,000 plus the
ABRY Transaction Expenses less the amount (if any) by which the Closing Non-Cash
Working Capital Amount is less than zero.


“Core Enterprise Value” means the Enterprise Value minus $25,000,000.


“Court Order” means any judgment, order, writ, decision, injunction, award,
ruling or decree (including any of the same entered into voluntarily) of any
foreign, federal, state, local or other court or tribunal and any ruling or
award in any binding arbitration proceeding.


“CSG month” means the billing month of CSG Systems, Inc. a third party provider
of billing software and services to Grande Operating, such billing month
commencing on the 22nd of each calendar month and ending on the 21st of each
succeeding calendar month.


“Customer” means a subscriber to a Service.


“Debt Financing Commitment” shall have the meaning set forth in Section 5.8.


“DGCL” means the General Corporation Law of the State of Delaware, as amended.


“Digital Services” means an optional tier of digital video and music services
offered by any Cable System.


“Dispute Notice” shall have the meaning set forth in Section 3.4(d).

 
6

--------------------------------------------------------------------------------

 

“Dispute Parties ” shall have the meaning set forth in Section 3.4(e).


“Distribution Amount” means $1,000,000.


“Encumbrance” means any charge, claim, condition, equitable interest, lien,
encumbrance, option, pledge, security interest, mortgage, right of way,
easement, encroachment, servitude, right of first option, right of first refusal
or similar restriction, including any restriction on use, voting (in the case of
any security or equity interest), transfer, receipt of income or exercise of any
other right or attribute of ownership.


“Enforceability Exception” means the effects of bankruptcy, insolvency,
reorganization, moratorium and other Laws relating to or affecting the rights of
creditors and of general principles of equity.


“Enterprise Value” means $255,000,000.


“Enterprise Value Deductions” means (a) the sum of (i) the Closing Indebtedness
Amount, (ii) the amount of Grande Holdings Transaction Expenses, and (iii) the
amount, if any, by which the Closing Non-Cash Working Capital Amount is less
than $0.00, reduced by (b) the sum of (i) the amount, if any, by which the
Closing Non-Cash Working Capital Amount is greater than $0.00, and (ii) the
amount of Grande Cash Balance.


“Environmental Laws” shall have the meaning set forth in Section 4.15(a).


“Equipment Capital Leases” means those equipment capital leases of Grande
Holdings or Grande Operating set forth in Section 1.1 of the Grande Disclosure
Schedule.


“Equity Securities” of any Person means (a) capital stock, membership or
partnership interest or other ownership interest of or in such Person, (b)
securities directly or indirectly convertible into or exchangeable for any for
the foregoing; (c) options, warrants or other rights directly or indirectly to
purchase or subscribe for any of the foregoing or securities convertible into or
exchangeable for any of the foregoing; or (d) Contracts, commitments,
agreements, understandings, arrangements, calls or claims of any kind relating
to the issuance of any of the foregoing or giving Person the right to
participate in or receive any payment based on the profits or performance of
such Person (including any equity appreciation, phantom equity or similar plan
or right).


“Equivalent Basic Video Subscribers” means, as of any date, the number of “Bulk
CSG”  customers (as referenced on Line 17 of the attached Exhibit A”) of Grande
Operating determined in accordance with the methodology set forth in the
attached Exhibit A.


“ERISA” shall have the meaning set forth in Section 4.14(a).


“Estimated ABRY Common Funding Amount” and “Estimated ABRY Preferred Funding
Amount” mean the estimated ABRY Common Funding Amount and the ABRY Preferred
Funding Amount, respectively, computed utilizing the estimates set forth in the
Estimated Closing Statement (subject to the proviso set forth in Section
3.4(b)), the Estimated Grande Equity Percentage and ABRY’s good faith estimates
of the Total Funding Amount and the Senior Debt Funding Amount.

 
7

--------------------------------------------------------------------------------

 

“Estimated Closing Statement” shall have the meaning set forth in Section
3.4(b).


“Estimated Grande Equity Percentage” shall have the meaning set forth in Section
3.4(b).


“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.


“Excluded Employee” shall have the meaning set forth in Section 7.17.


“Executive Employment Agreements” means the employment agreements between Grande
Operating and an officer of Grande Operating, as identified in Section 1.1 of
the Grande Disclosure Schedule.


“Expanded Basic Service(s)” means an optional tier of video services greater
than Basic Video Services offered by the Cable Systems under various different
names, excluding a la carte tiers, premium services, Digital Services, any new
product tier, Pay TV, and High Speed Internet Services.


“FCC” means the U.S. Federal Communications Commission.


“FCC Authorization(s)” means any Governmental Authorization issued or granted by
the FCC.


“FCC Rules” means the rules, regulations, orders and published policies of the
FCC.


“Final ABRY Common Funding Amount,” “Final ABRY Preferred Funding Amount” and
“Final Grande Equity Percentage” mean the ABRY Common Funding Amount, the ABRY
Preferred Funding Amount and the Grande Equity Percentage, respectively, as
finally determined pursuant to Section 3.4.


“Financing” means the financing to be obtained or proposed to be arranged by
ABRY or any of its Affiliates in order to permit the Parent Parties and Grande
Operating to consummate the Transactions and otherwise perform their obligations
hereunder, whether or not pursuant to the Debt Financing Commitment, or any
portion thereof.


“Franchise” means each franchise, as such term is defined in the Communications
Act, granted by a Governmental Authority authorizing the construction, upgrade,
maintenance or operation of any part of the Cable Systems that comprise the
Business.


“Funded Debt” means, without duplication, all obligations of Grande Holdings and
Grande Operating as of the Closing for (a) the Equipment Capital Leases, (b)
Indebtedness for borrowed money and (c) any accrued interest or prepayment
premiums or penalties related to Indebtedness set forth in foregoing clauses (a)
and (b), but excluding all Retained Indebtedness, accrued liabilities and
accounts payable.

 
8

--------------------------------------------------------------------------------

 

“Funding and Valuation Amounts” shall have the meaning set forth in Section
3.4(c).


“GAAP” means U.S. generally accepted accounting principles as in effect on the
date of this Agreement.


“Governmental Authority” means any domestic or foreign federal, state or local
court, regulatory or administrative authority or agency or other governmental or
quasi-governmental entity, authority or agency, or instrumentality thereof.


“Governmental Authorizations” means all licenses (including cable television
relay service, business radio and other licenses issued by the FCC or any other
Governmental Authority), permits (including construction permits), certificates,
waivers, amendments, consents, Franchises (including similar authorizations or
permits), exemptions, variances, expirations and terminations of any waiting
period requirements (including pursuant to the HSR Act), other actions by, and
notices, filings, registrations, qualifications, declarations and designations
with, and other authorizations and approvals issued by or obtained from a
Governmental Authority or pursuant to any Law.


“Grande Benefit Plans” shall have the meaning set forth in Section 4.14(a).


“Grande Cash Balance” means the fair market value of all cash and cash
equivalents (including marketable securities and short term investments) of
Grande Operating as of the Adjustment Time, including the foregoing to the
extent contributed by Grande Holdings to Grande Operating or assumed by Grande
Operating pursuant to the Contribution Agreement (as if such contribution and
assumption occurred immediately prior to the Adjustment Time), in each case
including restricted balances and after deducting (a) the aggregate amount of
checks outstanding but not presented for payment at such time and (b) the
Distribution Amount.


“Grande Disclosure Schedule” shall have the meaning set forth in the first
paragraph of Article IV.


“Grande Employee” shall have the meaning set forth in Section 4.14(a).


“Grande Employee Agreement” shall have the meaning set forth in Section 4.14(a).


“Grande Equity Percentage” has the following meaning:  (a) if the amount of the
Enterprise Value Deductions is less than or equal to $224,800,000, then the
Grande Equity Percentage shall mean 24.7% and (b) if the amount of the
Enterprise Value Deductions is greater than $224,800,000, then the Grande Equity
Percentage shall mean the quotient (expressed as a percentage) of the Grande
Equity Value divided by $130,364,000.


“Grande Equity Value” means the Enterprise Value (i) increased by the amount, if
any, by which the Closing Non-Cash Working Capital Amount is greater than $0.00,
(ii) reduced by the amount, if any, by which the Closing Non-Cash Working
Capital Amount is less than $0.00, (iii) reduced by the Closing Indebtedness
Amount, (iii) reduced by the amount of Grande Holdings Transaction Expenses and
(iv) increased by the amount of Grande Cash Balance.


“Grande ERISA Affiliate” shall have the meaning set forth in Section 4.14(a).

 
9

--------------------------------------------------------------------------------

 

“Grande Holdings” shall have the meaning set forth in Preamble.


“Grande Holdings Acquisition Proposal” means any offer or proposal for, or any
indication of interest in, a merger, acquisition, consolidation or other
business combination directly or indirectly involving an acquisition of Grande
Holdings or Grande Operating or the acquisition of all or a substantial equity
interest in, or all or substantially all of the assets of, Grande Holdings or
Grande Operating, other than the Transactions.


“Grande Holdings Director” has the meaning set forth in the Partners Agreement.


“Grande Holdings Distribution” has the meaning set forth in Section 3.1(a).


“Grande Holdings Investor” has the meaning set forth in Section 2.2.


“Grande Holdings Lease Guarantees” has the meaning set forth in Section 7.26.


“Grande Holdings SEC Reports” means any registration statement, report,
schedule, and other document (including exhibits and amendments thereto) of
Grande Holdings, including Grande Holdings’ Annual Reports to Stockholders
incorporated by reference in certain of such reports, filed by Grande Holdings
or its predecessors with the SEC, if any, since January 1, 2005 under the
Securities Act or the Exchange Act.


“Grande Holdings Shares” means the Common Shares and the Preferred Shares,
collectively.


“Grande Holdings Stockholders’ Approval” means: (a) the approval of the
Transactions by (i) the holders of at least a majority of the votes entitled to
be cast by holders of outstanding Common Shares and Preferred Shares, voting
together as a single class, on an as-converted to Common Shares basis, and
(ii)  the holders of at least 51% of the outstanding Preferred Shares (other
than the Series H Preferred Shares), voting together as a single class, on an
as-converted to Common Shares basis; (b) the agreement that the Transactions
will not be deemed a liquidation, dissolution or winding up of Grande Holdings
by (i) the holders of at least 51% of the outstanding Preferred Shares (other
than the Series H Preferred Shares), voting together as a single class, on an
as-converted to Common Shares basis, and (ii) the holders of at least 51% of the
outstanding Series G Preferred Shares voting on an as-converted to Common Shares
basis; and (c) the approval of the holders referred to in (a)(i) and (a)(ii) of
the merger of Grande Holdings with and into a wholly-owned subsidiary of Grande
Holdings incorporated in Nevada and amendments to the certificate of
incorporation and bylaws of Grande Holdings and the approval of the holders of
66% of the Registrable Securities (as defined in the Fifth Amended and Restated
Investor Rights Agreement of Grande Holdings, dated as of December 12, 2005) of
the amendment and restatement of such Fifth Amended and Restated Investor Rights
Agreement.


“Grande Holdings Superior Proposal” shall have the meaning set forth in Section
9.1(g).


“Grande Holdings Termination Fee” shall have the meaning set forth in Section
9.2(b)(i).

 
10

--------------------------------------------------------------------------------

 

“Grande Holdings Transaction Expenses” means all costs and expenses incurred by
Grande Holdings or Grande Operating at or prior to the Closing (including on
behalf of one or more of the Securityholders) in connection with the
Transactions only to the extent that such costs and expenses are not paid at
prior to the Adjustment Time (including (a) all fees and expenses payable to
Waller Capital Partners, Jackson Walker L.L.P., Kelley Drye & Warren LLP, Ernst
& Young, Winstead P.C., Sherman & Howard and other professional advisors in
connection with the Transactions; and (b) all bonuses payable to officers and
employees of Grande Holdings or Grande Operating in connection with the
consummation of the Transactions under the Transaction Bonus Plan and any
severance obligations of Grande Holdings or Grande Operating arising under the
Executive Employment Agreements in respect of any Grande Employees party
thereto, if any, to be terminated at or after the Closing in connection with the
Transactions or the implementation of the arrangements under the Atlantic
Broadband Management Agreement; and (c) other amounts that are stated in this
Agreement to be Grande Holdings Transaction Expenses, whenever and for whatever
reason incurred, other than the obligations incurred by Grande Holdings under
Section 7.3.  For the avoidance of doubt, any costs or expenses incurred by
Grande Holdings or the Grande Holdings Investor following Closing with respect
to this Agreement and the Ancillary Agreements shall not constitute Grande
Holdings Transaction Expenses and shall be the sole responsibility of Grande
Holdings.


“Grande Intellectual Property” shall mean the Owned Grande Intellectual Property
and the Licensed Grande Intellectual Property and all other Intellectual
Property used or held for use in the Business.


“Grande Manager” means Grande Manager LLC, a Delaware limited liability company.


“Grande Material Adverse Effect” means any event, circumstance, condition,
development or occurrence causing, resulting in or having a material adverse
effect on (i) the financial condition, business or results of operations of
Grande Operating (after giving effect to the transactions contemplated by the
Contribution Agreement as if they had occurred); provided, that in no event
shall any of the following be deemed to constitute or be taken into account in
determining whether a Grande Material Adverse Effect of the type described in
this clause (i) has occurred: any event, circumstance, change or effect that
results from (A) conditions affecting the economy generally (so long as Grande
Operating is not disproportionately affected thereby as compared with similarly
situated companies) (B) conditions affecting the industry in which Grande
Operating operates (so long as Grande Operating is not disproportionately
affected thereby as compared with similarly situated companies), (C) the
announcement or pendency of this Agreement or the Transactions, (D) compliance
with the terms of this Agreement, (E) changes in Laws (so long as Grande
Operating is not disproportionately affected thereby as compared with similarly
situated companies), (F) changes in accounting principles (so long as Grande
Operating is not disproportionately affected thereby as compared with similarly
situated companies), (G) acts of war or terrorism (so long as Grande Operating
is not disproportionately affected thereby as compared with similarly situated
companies), or (H) the failure to meet analyst projections in and of itself or
(ii) the rights of the ABRY Parties as against Grande Holdings, the Grande
Holdings Investor or Grande Operating, or the ability of Grande Holdings, the
Grande Holdings Investor or Grande Operating to perform its obligations, under
this Agreement or any Ancillary Agreement.

 
11

--------------------------------------------------------------------------------

 

“Grande Material Contracts” shall have the meaning set forth in Section 4.20(b).


“Grande Operating” shall have the meaning set forth in the Preamble.


“Grande Operating Agreement” shall have the meaning set forth in Section 2.1.


“Grande Operating Common Stock” shall have the meaning set forth in the
Recitals.


“Hazardous Substances” shall have the meaning set forth in Section 4.15(b).


“High Speed Internet Services” means Internet service provider and backbone
connectivity services offered by any Cable System to its customers through a
cable modem and cable modem termination system.


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.


“Indebtedness” means, without duplication, all (a) indebtedness for borrowed
money, including the Senior Secured Notes (b) capitalized leases, including the
Equipment Capital Leases (other than Retained Indebtedness), (c) Retained
Indebtedness, (d) accrued interest on or in respect of the foregoing, and (e)
with respect to the foregoing clauses (a) and (b) all premiums, penalties, fees
and breakage costs, in each case of Grande Holdings and Grande Operating, and
all obligations for the deferred purchase price owed in connection with any
acquisitions and any guarantees of the types of obligations described above of
any other Person, but excluding all trade accounts payable of Grande Holdings or
Grande Operating.


“Indemnification Agreements” shall have the meaning set forth in Section 7.3(a).


“Indemnification Liabilities” shall have the meaning set forth in Section
7.3(a).


“Indemnified Party” shall have the meaning set forth in Section 7.3(a).


“Indenture” shall have the meaning set forth in Section 7.13(a).


“Independent Account ” shall have the meaning set forth in Section 3.4(e).


“Independent Accountant’s Determination ” shall have the meaning set forth in
Section 3.4(f).


“Individual Basic Video Subscribers” at any time means the sum of the number of
“Paying Active Customers” and “Omnia customers” (each as referenced on Lines 12
and 20, respectively, of Exhibit A attached hereto) determined in accordance
with the methodology set forth on Exhibit A attached hereto.


“Information Statement” means the information statement to be delivered to the
Securityholders of Grande Holdings in respect of the Transactions.


“Intellectual Property” shall mean all (a) patents and patent applications, and
patent disclosures, together with all reissues, continuations,
continuations-in-part, revisions, divisionals, extensions and reexaminations in
connection therewith, (b) trademarks, trade names, service marks, designs, trade
dress, logos, slogans and Internet domain names, together with all applications,
registrations and renewals in connection therewith, and all goodwill associated
with any of the foregoing, (c) copyrights and other works of authorship, and all
applications, registrations and renewals in connection therewith, (d) trade
secrets and other proprietary know-how, technologies, inventions, processes,
methods and techniques (including customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), (e) computer
software (including data, databases, and related documentation), (f) other
proprietary or intellectual property rights, and (g) tangible embodiments of the
foregoing (in any form or medium).

 
12

--------------------------------------------------------------------------------

 

“Investor Securities Purchase Agreement” means the securities purchase agreement
to be dated as of the Closing Date by and among Ultimate Parent, ABRY and any
other parties who become signatory thereto, substantially in the form attached
hereto as Exhibit B.


“knowledge of Grande Holdings” and “knowledge of Grande Operating” and each of
their iterations (including “know”) refers to the actual knowledge after
reasonable inquiry of Roy H. Chestnutt, Michael L. Wilfley, W.K.L. “Scott”
Ferguson, Jr., Jared Benson, Lamar Horton and Deborah Maus.


“Latest Balance Sheet Date” shall have the meaning set forth in Section 4.10.


“Launch Fees” means any advance or lump sum payments of cash received by or
payable to Grande Holdings or Grande Operating or any of their respective
Affiliates or any Cable System in connection with any Programming Agreement used
in the operation of any Cable System.


“Law” means any federal, state or local law (including common law), statute,
rule, regulation, ordinance, Court Order, code or similar instrument or
determination or award of a court or any other Governmental Authority.


“Lease Amendments” and “Lease Guaranty Amendments” have the meanings set forth
in Section 3.2(a)(xi).


“Leased Real Property” means all leasehold or subleasehold estates and other
rights to occupy on an exclusive basis any land, buildings, structures or
improvements which is used or intended to be used in the Business.


“Leases” means all leases, subleases, licenses and other agreements (written or
oral) pursuant to which Grande Holdings or Grande Operating holds any Leased
Real Property, other than any Contract which grants a Right of Way that is not a
Grande Material Contract.


“Legacy Employee” shall have the meaning set forth in Section 4.14(a).


“Liability” means, with respect to any Person, any liability, debt, commitment
or obligation of such Person of any kind, character or description, whether
known or unknown, absolute or contingent, accrued or unaccrued, disputed or
undisputed, liquidated or unliquidated, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise, and whether or not the same is required to be accrued on the
financial statements of such Person.

 
13

--------------------------------------------------------------------------------

 

“Licensed Grande Intellectual Property” shall mean all Intellectual Property
that is owned by any Person, other than Grande Holdings or Grande Operating, and
licensed to Grande Holdings or Grande Operating, and used or held for use by
Grande Holdings or Grande Operating in the conduct of its Business.


“Material Customer” means any customer of Grande Operating which represented
either one of the top 25 customers (based on 2008 calendar year revenues) of any
of the broadband transport, wholesale (including network services) or enterprise
lines of business of Grande Operating, whether such customer purchased goods
and/or services pursuant to a Contract or a tarriffed offering.


“Material Leased Real Property” has the meaning set forth in Section 7.19.


“Membership Interests” has the meaning set forth in the Recitals.


“New Lease Guaranties” means the Guaranty and Suretyship Agreements in such
forms as may be agreed upon by the ABRY Parties and the “Landlords” referred to
in Section 8.2(m) to be executed by Ultimate Parent and Parent at or prior to
the Closing, each as in effect from time to time.


“Non-Core Assets Transfer” shall have the meaning set forth in Section 7.1(e).


“Note Purchase Agreement” shall have the meaning set forth in the Recitals.


“Non-Core Subsidiary” means each of Grande Network Services LLC, a Delaware
limited liability company, and Grande Broadband LLC, a Delaware limited
liability company.


“Ordinary Course of Business” means an action taken by a Person (i) consistent
(including with respect to nature, scope and magnitude) with the past practices,
customs and procedures of such Person and taken in the ordinary course of the
normal, day-to-day operations of such Person and (ii) similar in nature, scope
and magnitude to actions customarily taken, without any separate or special
authorization, in the ordinary course of the normal, day-to-day operations of
other Persons that are in the same line of business as such Person.


“Owned Grande Intellectual Property” shall mean all Intellectual Property that
is owned by Grande Holdings or Grande Operating and used or held for use by
Grande Holdings or Grande Operating in the conduct of its Business.


“Owned Real Property” means all land, together with all buildings, structures,
improvements and fixtures located thereon owned by Grande Operating or Grande
Holdings.


“Parent” shall have the meaning set forth in the Preamble.


“Parent Material Adverse Effect” means any event, circumstance, condition,
development or occurrence causing, resulting in or having a material adverse
effect on (i) the financial condition, business or results of operations of the
Parent Parties taken as a whole; provided, that in no event shall any of the
following be deemed to constitute or be taken into account in determining
whether a Parent Material Adverse Effect of the type described in this clause
(i) has occurred: any event, circumstance, change or effect that results from
(A) conditions affecting the economy generally (so long as the Parent Parties
are not disproportionately affected thereby as compared with similarly situated
companies) (B) conditions affecting the industry in which the Parent Parties
operate (so long as the Parent Parties, taken as a whole, are not
disproportionately affected thereby as compared with similarly situated
companies), (C) the announcement or pendency of this Agreement or the
Transactions, (D) compliance with the terms of this Agreement, (E) changes in
Laws (so long as the Parent Parties, taken as a whole, are not
disproportionately affected thereby as compared with similarly situated
companies), (F) changes in accounting principles (so long as the Parent Parties,
taken as a whole, are not disproportionately affected thereby as compared with
similarly situated companies), (G) acts of war or terrorism (so long as the
Parent Parties, taken as a whole, are not disproportionately affected thereby as
compared with similarly situated companies) or (H) the Parent Parties’ pending
ownership of Grande Operating by reason of this Agreement, or (ii) the rights of
Grande Holdings, the Grande Holdings Investor or Grande Operating as against
either Parent Party, or the ability of any Parent Party to perform their
respective obligations, under this Agreement or any Ancillary Agreement.

 
14

--------------------------------------------------------------------------------

 

“Parent Operating Agreement” means the Limited Liability Company Agreement of
Grande Parent LLC, dated July 2, 2009.


“Parent Parties” shall have the meaning set forth in Preamble.


“Partners Agreement” means the partners agreement of Ultimate Parent to be dated
as of the Closing Date by and among Ultimate Parent, the Grande Holdings
Investor, ABRY and any other parties signatory thereto, substantially in the
form attached hereto as Exhibit C.


“Pay-off Documents” means documentation obtained by Grande Holdings or Grande
Operating from each holder of Funded Debt or an agent or trustee therefor:  (a)
setting forth the amount or amounts to be paid on the Closing Date in order to
repay in full or defease all such Funded Debt and any related obligations
(including to pay any accrued interest or other amounts that may be payable),
(b) providing that, upon the payment of such amount(s), any Encumbrance securing
such Funded Debt or any such related obligation shall be deemed released all
related Contracts shall be deemed terminated, (c) providing for the execution,
delivery, filing or recording of any document, or any other action that may be
required, in order to evidence such release (including, with respect to the
Indenture, written instructions from Grande Holdings to the trustee to deliver
the Grande Operating Common Stock certificates to Parent), (d) addressing such
other usual and customary matters as Parent or any provider of Financing or
agent therefor may reasonably require relating to the repayment or defeasance of
such Funded Debt and other obligations, in each case in form and substance
reasonably acceptable Parent, and (e) any other related documents required or
reasonably requested by the holders thereof; provided, that the Note Purchase
Agreement, together with any documentation required by or meeting the
requirements of the Indenture with respect to the mandatory redemption of any
Senior Secured Notes not tendered pursuant to the Note Purchase Agreement to
redeem such Senior Secured Notes shall be deemed to be reasonably acceptable to
Parent.

 
15

--------------------------------------------------------------------------------

 

“Pay TV” means premium programming services selected by and sold to subscribers
on a Cable System on an a la carte basis for monthly fees in addition to the fee
for Basic Video Services or Expanded Basic Services.


“Permitted Encumbrances” means (a) liens for Taxes for the current Tax year or
other governmental charges which are not yet due and payable or that are being
contested in good faith by appropriate Actions; (b) easements, covenants,
conditions, restrictions and other similar matters of public record relating to
real property that do not materially adversely affect the value or the use and
enjoyment of the related real property for the purpose for which it is currently
used; (c) mechanics’, materialmens’ carriers’, workmen’s, repairmen’s or other
like encumbrances arising or incurred in the Ordinary Course of Business
relating to obligations as to which there is no default on the part of Grande
Holdings or Grande Operating, or the validity or amount of which is being
contested in good faith by appropriate proceedings; (d) rights-of-way granted
pursuant to Governmental Authorizations; (e) prior to the consummation of the
redemption and discharge of the Senior Secured Notes and the consummation of the
other transactions contemplated by the Pay-Off Documents only, Encumbrances
arising under or in connection with the Indenture and the Equipment Capital
Leases; (f) Encumbrances arising under or in connection with the Real Property
Capital Leases or other Retained Indebtedness and (g) Encumbrances set forth in
Section 1.1 of the Grande Disclosure Schedule.


“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including any Governmental Authority.


“Post-Closing Consents” means approvals set forth on Schedule A attached hereto.


“Post-Signing Statement” means any financial statement delivered pursuant to
Section 7.1(d).


“Preferred Shares” means all shares of Series A Preferred Stock of Grande
Holdings, par value $0.001 per share, Series B Preferred Stock of Grande
Holdings, par value $0.001 per share, Series C Preferred Stock of Grande
Holdings, par value $0.001 per share, Series D Preferred Stock of Grande
Holdings, par value $0.001 per share, Series E Preferred Stock of Grande
Holdings, par value $0.001 per share, Series F Preferred Stock of Grande
Holdings, par value $0.001 per share, Series G Preferred Stock of Grande
Holdings, par value $0.001 per share (the “Series G Preferred Shares”) and
Series H Preferred Stock of Grande Holdings, par value $0.001 per share (the
“Series H Preferred Shares”).


“Preferred Units” means the “Series A Preferred Units” as defined in the
Ultimate Parent Partnership Agreement.


“Programming Agreement” means any Contract pursuant to which Grande Holdings or
Grande Operating has the right to carry audio and/or video content or
programming (or pay for or otherwise provide compensation with regard to cable
television programming) on any Cable System and all related arrangements,
including with respect to programming and launch initiatives and support;
provided, that “Programming Agreement” shall not include any local Cable System
leased access agreement required by any Law.

 
16

--------------------------------------------------------------------------------

 

“Proposed Funding Valuation Amounts” shall have the meaning set forth in Section
3.4(e).


“Real Property Capital Leases” means those real property capital leases of
Grande Holdings or Grande Operating set forth in Section 1.1 of the Grande
Disclosure Schedule.


“Registration Rights Agreement” means the registration rights agreement of
Ultimate Parent to be dated as of the Closing Date by and among Ultimate Parent,
the Grande Holdings Investor, ABRY and any other parties signatory thereto,
substantially in the form attached hereto as Exhibit D.


“Related Party Contract” shall have the meaning set forth in Section 7.18.


“Related Person” means:  (a) with respect to a particular individual:  each
other member of such individual’s Family, any Person that is directly or
indirectly controlled by any one or more members of such individual’s Family,
any Person in which members of such individual’s Family hold (individually or in
the aggregate) a Material Interest, or any Person with respect to which one or
more members of such individual’s Family serves as a director, officer, partner,
executor or trustee (or in a similar capacity); and (b) with respect to a
specified Person other than an individual:  any Person that is an Affiliate of
such specified Person, any Person that holds a Material Interest in such
specified Person, each Person that serves as a director, officer, partner,
executor or trustee of such specified Person (or in a similar capacity), any
Person in which such specified Person holds a Material Interest or any Person
with respect to which such specified Person serves as a general partner or a
trustee (or in a similar capacity).  For purposes of this definition, the
“Family” of an individual includes (i) the individual, (ii) the individual’s
spouse or former spouse, (iii) the individual’s mother, father, mother-in-law,
father-in-law or sibling (including by adoption or marriage) and (iv) any other
natural person who resides with such individual; and a “Material Interest” means
direct or indirect beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of voting securities or other voting interests representing at
least 10% of the outstanding voting power of a Person or Equity Securities
representing at least 10% of the outstanding Equity Securities in a Person.


“Requisite Bondholders” shall have the meaning set forth in the Recitals.


“Retained Indebtedness” means the Real Property Capital Leases and the other
capital leases and Indebtedness of Grande Operating set forth in Section 1.1 to
the Grande Disclosure Schedule.


“Retransmission Consent Agreement” means a Programming Agreement whereby Grande
Holdings or Grande Operating is expressly authorized to retransmit the signal of
a commercial broadcasting station (other than a commercial broadcasting station
that is a superstation (and that was a superstation on May 1, 1991) that is
distributed by satellite carrier and whose signals are distributed outside the
local market of the originating station).


“Review Period” shall have the meaning set forth in Section 3.4(c).


“Rights of Way” means all rights of way, easements, licenses and all other
similar rights granted to Grande Holdings or Grande Operating for the right to
use and/or have access to and through real property to lay, build, operate,
maintain or place cable, wires, conduits or other equipment and facilities.

 
17

--------------------------------------------------------------------------------

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.


“SEC” means the U.S. Securities and Exchange Commission.


“Securities Act” means the U.S. Securities Act of 1933, as amended.


“Securityholder” means any holder of a Grande Holdings Share.


“Senior Debt Funding Amount” means the (a) product of (i) the Core
Capitalization and (ii) 50% minus (b) the aggregate principal amount of the
Indebtedness of Grande Operating pursuant to capital leases on the Closing Date,
and giving effect to the repayment of the Funded Debt.


“Senior Secured Notes” means the 14% senior secured notes issued under the
Indenture.


“Service” means Basic Video Services, Expanded Basic Services, Digital Services,
telephony services and High Speed Internet Services.


“Subsidiary” means, with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (x) at least a
majority of the securities or other interests having by their terms voting power
to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly beneficially owned or controlled by such party or by any one or more
of its subsidiaries, or by such party and one or more of its subsidiaries, or
(y) such party or any Subsidiary of such party is a general partner of a
partnership or a managing member of a limited liability company.


“Survival End Date” has the meaning set forth in Section 4.35.


“Tax Authority” means the U.S. Internal Revenue Service and any other domestic
or foreign Governmental Authority responsible for the administration of any
Taxes.


“Tax Returns” means all federal, state, local and foreign Tax returns,
declarations, statements, reports, schedules, forms and information returns and
any amended Tax Return relating to Taxes.


“Taxes” and each of its iterations (including “Tax” and “Taxation”), means all
federal, state, local and foreign taxes, and other assessments of a similar
nature (whether imposed directly or through withholding), including any
interest, additions to tax, or penalties applicable thereto (and including
without limitation any universal service contributions, regulatory fees, and
other similar contribution and fees imposed by the FCC or by any other Telecom
Regulatory Authority).


“Telecom Regulatory Authorities” means collectively the applicable local, state
or foreign public utility commissions or similar Governmental Authorities
governing telecommunications business in the states in which Grande Holdings or
Grande Operating provides such services.

 
18

--------------------------------------------------------------------------------

 

“Telecommunications Authorization” means any Governmental Authorization issued
or granted by any Telecom Regulatory Authority that allows Grande Holdings or
Grande Operating to provide telecommunications services.


“Termination Date” shall have the meaning set forth in Section 9.1(b).


“Title Commitments” shall have the meaning set forth in Section 7.19(a).


“Title Company” shall have the meaning set forth in Section 7.19(a).


“Title IV Plan” shall have the meaning set forth in Section 4.14(c).


“Title Policies” shall have the meaning set forth in Section 7.19(a).


“Total Funding Amount” means the amount of the Funded Debt, plus the amount of
the Grande Holdings Transaction Expenses plus $15,000,000 plus the amount of the
ABRY Transaction Expenses minus the Grande Cash Balance plus the Distribution
Amount.


“Transaction Bonus Plan” means a plan to be adopted by the Grande Holdings’
board of directors pursuant to which $1,070,000 will be paid to Grande Employees
and Legacy Employees at the Closing.


“Transactions” shall have the meaning set forth in Section 3.3; provided, that,
for all purposes of this Agreement, Transactions shall be deemed not to include
the Non-Core Assets Transfer.


“Ultimate Parent” shall have the meaning set forth in the Preamble.


“Ultimate Parent Partnership Agreement” means the amended and restated agreement
of limited partnership of Ultimate Parent substantially in the form of Exhibit E
hereto.


“WARN Act” shall have the meaning set forth in Section 4.19(b).


“WP Carey Leases” has the meaning set forth in Section 7.26.


ARTICLE II


CONVERSION; ISSUANCE AND SALE OF UNITS; RECAPITALIZATION


2.1            Conversion.  At least two (2) days prior to the Closing, Grande
Holdings shall cause Grande Operating to file a duly executed Articles of
Conversion with the Secretary of State of the State of Delaware in the form
attached hereto as Exhibit F (the “Articles of Conversion”) such that upon the
effectiveness of such filing, (a) Grande Operating shall cease to be a
corporation and Grande Operating shall instead be a limited liability company
validly existing and in good standing under the laws of the State of Delaware
and (b) the Grande Operating Common Stock shall be converted into the Membership
Interests.  In connection with the Conversion, Grande Holdings shall adopt the
limited liability company agreement of Grande Operating in the form attached
hereto as Exhibit F (the “Grande Operating Agreement”).
 
 
19

--------------------------------------------------------------------------------

 
 
2.2           Authorization of the Units.  Ultimate Parent has authorized the
issuance and sale (a) to ABRY of Common Units to be issued at the Closing in
accordance with Section 2.3(a) and (b) to Grande Holdings (or any Subsidiary of
Grande Holdings designated by Grande Holdings) (Grande Holdings or such
wholly-owned Subsidiary designee, the “Grande Holdings Investor”) an amount of
Common Units equal to the Estimated Grande Equity Percentage multiplied by the
aggregate number of Common Units outstanding on the Closing Date (after giving
effect to all to all issuances on such date and the conversion or exercise of
any Equity Securities convertible into or exercisable for Common Units on such
date), to be issued at the Closing in accordance with Section 2.3(c) and, if
any, additional Common Units to be issued upon determination of the Final Grande
Equity Percentage.  The Common Units shall have and be subject to the rights,
restrictions and preferences set forth the Ultimate Parent Partnership
Agreement, the Partners Agreement and the Registration Rights Agreement.


2.3           Issuance of Common Units.  Subject to and in accordance with the
respective terms and conditions of this Agreement and the Ultimate Parent
Partnership Agreement, at the Closing, the following transactions shall occur
contemporaneously but in the following order:


(a)           Pursuant to the Investor Securities Purchase Agreement, Ultimate
Parent shall sell and issue to ABRY, and ABRY shall purchase (i) a quantity of
Common Units equal to the Estimated ABRY Common Funding Amount divided by $1.00,
for an aggregate purchase price equal to the Estimated ABRY Common Funding
Amount, and (ii) a quantity of Preferred Units equal to the Estimated ABRY
Preferred Funding Amount divided by $1.00, for an aggregate purchase price equal
to the Estimated ABRY Preferred Funding Amount.


(b)           Grande Holdings and Grande Operating shall consummate the
transactions contemplated the Contribution Agreement.


(c)           Grande Holdings shall contribute, transfer, convey, assign and
deliver to the Ultimate Parent all of the issued and outstanding Membership
Interests and assign to Ultimate Parent the Grande Operating Agreement, in each
case free and clear of all Encumbrances, and in exchange therefor, Ultimate
Parent shall issue to the Grande Holdings Investor an amount of Common Units
equal to the Estimated Grande Equity Percentage multiplied by the aggregate
number of Common Units outstanding on the Closing Date (after giving effect to
all issuances on such date and the conversion or exercise of any Equity Security
outstanding or issued on such date which is convertible into or exercisable for
Common Units).  Immediately following such contribution, the Grande Holdings
Investor automatically and without any further action on the part of the Grande
Holdings Investor or the Ultimate Parent, shall be admitted as a member of
Ultimate Parent with respect to the Grande Holdings Investor’s ownership of the
Common Units issued to the Grande Holdings Investor.


(d)           Ultimate Parent shall contribute to the capital of Parent (a) all
of the Membership Interests and (b) the Estimated ABRY Common Funding Amount and
the Estimated ABRY Preferred Funding Amount, and Parent shall contribute to the
capital of Grande Operating the Estimated ABRY Common Funding Amount and the
Estimated ABRY Preferred Funding Amount.

 
20

--------------------------------------------------------------------------------

 

The parties to this Agreement intend that, for federal income tax purposes, the
transfer by Grande Holdings hereunder shall constitute a transfer to the
Ultimate Parent described in Section 721 of the Code.




ARTICLE III


PAYMENT, DELIVERIES AND CLOSING


3.1           Payments at Closing.


(a)           At least one (1) day after the Conversion and at least one (1) day
prior to the Closing, Grande Operating will pay or cause to be paid to Grande
Holdings the Distribution Amount (the “Grande Holdings Distribution”), by wire
transfer of immediately available funds.


(b)           At the Closing, the ABRY Parties will pay or cause to be paid, on
behalf of Grande Holdings and Grande Operating, by wire transfers of immediately
available funds:


(i)           to such account or accounts as are specified in the applicable
Pay-Off Document(s) (or, to the extent not specified therein, as specified by or
on behalf of the holder of the Funded Debt in question), the aggregate amount
required to pay and satisfy in full all Funded Debt set forth in the Pay-Off
Documents;


(ii)         to such account or accounts of the Persons to whom they are owed as
Grande Holdings specifies to Parent within two days prior to Closing, an amount
sufficient to pay unpaid Grande Holdings Transaction Expenses, including the
bonuses provided for under the Transaction Bonus Plan; and


(iii)        as instructed by ABRY, the ABRY Transaction Expenses.


3.2           Deliveries at Closing.  At the Closing,


(a)           Grande Holdings hereby agrees to:


(i)          deliver to Parent stock certificates representing all of the Grande
Operating Common Stock, duly stamped cancelled, (or deliver written instructions
to the trustee under the Indenture to deliver such original stock certificates
to Parent or, at Parent’s request, the financing sources in connection with the
Financing contemplated pursuant to the Debt Financing Commitment or any
alternative Financing, or a trustee or agent therefor) and the unit
certificates, if any, representing all of the Membership Interests together with
a unit power executed in blank;


(ii)         deliver to Ultimate Parent a certificate dated as of a date no
earlier than ten (10) business days before the Closing Date of the Secretary of
State of each applicable jurisdiction as to the legal existence and good
standing (including tax) of each of Grande Holdings and Grande Operating, and a
certificate as of a date no earlier than ten (10) business days before the
Closing Date from the Secretary of State of each applicable jurisdiction as to
Grande Operating’s qualification to transact business and good standing in each
jurisdiction in which it is then required to be qualified to do business;

 
21

--------------------------------------------------------------------------------

 

(iii)        cause to be executed and delivered to Ultimate Parent by the Grande
Holdings Investor a counterpart of each of the Ultimate Parent Partnership
Agreement, the Partners Agreement and the Registration Rights Agreement;


(iv)        cause the execution and delivery of resignations, effective as of
Closing, in the form attached hereto as Exhibit G of the directors and officers
of Grande Operating other than those identified by ABRY in a writing delivered
to Grande Holdings not later than three (3)days prior to the Closing Date;


(v)         cause Grande Operating to execute and deliver to Atlantic Broadband
the Atlantic Broadband management services agreement substantially in the form
attached hereto as Exhibit H (the “Atlantic Broadband Management Agreement”);


(vi)        cause Grande Operating to execute and deliver to ABRY (or to an
Affiliate to whom ABRY may specify) the advisory agreement substantially in the
form attached hereto as Exhibit I (the “ABRY Advisory Agreement”);


(vii)       execute and deliver, and cause Grande Operating to execute and
deliver, a contribution, assignment and assumption agreement substantially in
the form attached hereto as Exhibit J (the “Contribution Agreement”);


(viii)      deliver to Ultimate Parent evidence of any terminations called for
by Section 7.17(a);


(ix)         deliver to Ultimate Parent a certificate, dated as of the Closing
Date, sworn under penalty of perjury, that Grande Holdings is not a foreign
person within the meaning of Treasury Regulation Section 1.1445-5(b)(3);


(x)          cause the Grande Holdings Investor to become party to this
Agreement, if the Grande Holdings Investor is not Grande Holdings;


(xi)         cause Grande Operating to execute and deliver amendments to each of
the WP Carey Leases in such forms as may be agreed upon by the ABRY Parties,
Grande Holdings and the “Landlords” referred to in Section 8.2(m) (the “Lease
Amendments”), and execute and deliver amendments to the Grande Holdings Lease
Guaranties in such forms as may be agreed upon by the ABRY Parties, Grande
Holdings and such “Landlords” (the “Lease Guaranty Amendments”); and


(xii)        deliver a copy of the notice of redemption in respect of the Senior
Secured Notes.

 
22

--------------------------------------------------------------------------------

 

(b)           ABRY Parties hereby agree to:


(i)           make, or cause to be made, the payments contemplated by Section
3.1(b);


(ii)         deliver or cause to be delivered copies of executed transaction and
closing documents with respect to the Financing (including the Investor
Securities Purchase Agreement) and evidence reasonably satisfactory to Grande
Holdings that such transactions shall have been consummated;


(iii)        deliver to Grande Holdings a certificate as of a date no earlier
than ten (10) business days before the Closing Date of the Secretary of State of
the State of Delaware as to the legal existence and good standing (including
tax) of each ABRY Party in Delaware;


(iv)        execute and deliver to the Grande Holdings Investor a counterpart of
each of the Ultimate Parent Partnership Agreement, the Partners Agreement, the
Registration Rights Agreement executed by each of the parties thereto (other
than the Grande Holdings Investor);


(v)         deliver to Grande Holdings a fully executed Parent Operating
Agreement in the form attached hereto as Exhibit K;


(vi)        Ultimate Parent and Parent will execute and deliver the New Lease
Guaranties; and


(vii)       cause Atlantic Broadband to execute and deliver to Grande Holdings
the Atlantic Broadband Management Agreement.


(c)           ABRY LLC hereby agrees to deliver to Grande Holdings an executed
counterpart of the ABRY Advisory Agreement, executed by ABRY LLC.


3.3           Closing.  The closing (the “Closing”) of the transactions
contemplated by this Agreement and the Contribution Agreement (the
“Transactions”) shall take place at 10:00 a.m., local time, on a business day
(the “Closing Date”) of which Parent gives Grande Holdings at least five (5)
business days’ notice, which business day will not be earlier than the fifth
(5th) business day after the first business day upon which all of the conditions
set forth in Article VIII (other than those conditions that are to be satisfied
at the Closing by the taking of actions by the parties hereto that such parties
are able and willing to take) are satisfied or waived, at the offices of Jackson
Walker L.L.P., 100 Congress Avenue, Suite 1100, Austin, Texas 78701, or at such
other date and time as Parent and Grande Holdings shall agree; provided, that if
all such conditions have been satisfied or waived prior to the fifth (5th)
business day prior to the Termination Date and Parent has not given such notice
to Grande Holdings, then the Closing Date will be the Termination Date.


3.4           Determination of Funding and Valuation Amounts.


(a)           [intentionally omitted]

 
23

--------------------------------------------------------------------------------

 

(b)           No later than the third business day prior to the Closing Date,
Grande Holdings shall deliver to Parent a statement (the “Estimated Closing
Statement”) setting forth Grande Holdings’ good faith estimates of the Closing
Non-Cash Working Capital Amount, the Closing Indebtedness Amount, the Grande
Holdings Transaction Expenses, and the Grande Cash Balance and Grande Holdings’
computation of the Grande Equity Percentage based upon such estimates (the
“Estimated Grande Equity Percentage”); provided, that, if Parent disagrees in
good faith with any such estimate, Parent and Grande Holdings shall mutually
resolve such disagreement prior to the Closing Date and compute the Estimated
Grande Equity Percentage based on the agreed-upon estimated amounts.  Grande
Holdings and Grande Operating will permit Parent and its advisors, legal
counsel, accountants and agents reasonable access to the books, records, systems
and personnel of Grande Holdings and Grande Operating to enable Parent to review
the accuracy of the estimates set forth in the Estimated Closing Statement.


(c)           No later than the 90th day after the Closing Date (or if such day
is not a business day, then the next succeeding business day), Parent will
deliver to Grande Holdings a statement (the “Closing Statement”) setting forth
Parent’s determination of the Closing Non-Cash Working Capital Amount, the
Closing Indebtedness Amount, the Grande Holdings Transaction Expenses, the
Grande Cash Balance and the ABRY Transaction Expenses, together with Parent’s
computations of the following:  the Grande Equity Value, the Grande Equity
Percentage, the Total Funding Amount, the ABRY Common Funding Amount and the
ABRY Preferred Funding Amount (collectively, the “Funding and Valuation
Amounts”) based upon such determinations.  During the 30 days following the
delivery of the Closing Statement (the “Review Period”) (provided, that, if the
last day of such 30-day period is not a business day, then the Review Period
will end on the next succeeding business day), Parent and Grande Operating will
permit Grande Holdings and its advisors, legal counsel, accountants and agents
reasonable access to the books, records, systems and personnel of Grande
Operating to enable Grande Holdings to review the accuracy of the determinations
set forth in the Closing Statement.


(d)           If Grande Holdings disagrees with any of Parent’s determinations
set forth in the Closing Statement, then Grande Holdings may give Parent written
notice to that effect (the “Dispute Notice”), setting forth a
reasonably-detailed description of the basis of Grande Holdings’ determinations
of the amounts it disputes and the corresponding adjustments to the Funding and
Valuation Amounts as set forth in the Closing Statement, on or prior to the last
day of the Review Period.  Any item not identified by Grande Holdings in the
Dispute Notice as being in dispute shall be deemed final and binding on Parent,
Grande Operating and ABRY on the last day of the Review Period (or, if earlier,
when the Dispute Notice is delivered).  If no Dispute Notice is timely received
by Parent, or if Grande Holdings delivers to Parent written notice to the effect
that Grande Holdings does not dispute the determinations set forth in the
Closing Statement, then the computation of the Funding and Valuation Amounts set
forth in the Closing Statement shall become final and binding upon Parent, ABRY,
the Grande Holdings Investor and Grande Holdings on the last day of the Review
Period (or, if earlier, the date upon which Grande Holdings gives Parent such
notice).


(e)           If Grande Holdings timely delivers a Dispute Notice, then Grande
Holdings and Parent will attempt in good faith to resolve the items in
dispute.  Any determination of the Funding and Valuation Amounts that is agreed
to in writing by the Grande Holdings and Parent shall become final and binding
upon Parent, Grande Operating, the Grande Holdings Investor and Grande Holdings
on the day upon which such written agreement has been executed and delivered by
each of them.  If Grande Holdings and Parent do not resolve all of their
disagreements with respect to the proposed adjustments set forth in the Dispute
Notice within 30 days after the delivery of the Dispute Notice to Parent, they
shall refer any remaining items of disagreement to KPMG LLP (the “Independent
Accountant”).  When they refer such disputed items to the Independent
Accountant, each of Grande Holdings and Parent (the “Dispute Parties”) shall
give the other Dispute Party and the Independent Accountant written notice of
such Dispute Party’s determination of the Funding and Valuation Amounts based
upon the amounts not in dispute and such Dispute Party’s determination of the
amounts in dispute (such Dispute Party’s “Proposed Funding and Valuation
Amounts”).

 
24

--------------------------------------------------------------------------------

 

(f)           The Independent Accountant, acting as an expert and not as an
arbitrator, shall determine, in accordance with this Agreement, the Funding and
Valuation Amounts based upon the amounts not in dispute and the Independent
Accountant’s determination as to the amounts in dispute (the “Independent
Accountant’s Determination”); provided, that the amount of the Independent
Accountant’s Determination of any Funding and Valuation Amount shall not exceed
the amount of the Grande Holdings’ corresponding Proposed Funding and Valuation
Amount or be less than the amount of Parent’s corresponding Proposed Funding and
Valuation Amount.  The Dispute Parties shall instruct the Independent Accountant
to deliver its written determination to the Dispute Parties no later than 30
days after the amounts in dispute are referred to the Independent
Accountant.  Each Dispute Party shall be permitted to present a supporting brief
to the Independent Accountant (which supporting brief shall also be concurrently
provided to the other Dispute Party) within ten (10) days of the engagement of
the Independent Accountant.  Within five (5) days of receipt of a supporting
brief, the receiving Dispute Party may present a responsive brief to the
Independent Accountant (which responsive brief shall also be concurrently
provided to the other Dispute Party).  Each Dispute Party may make an oral
presentation to the Independent Accountant (in which case, such Dispute Party
shall notify the other Dispute Party of such presentation not fewer than five
(5) days prior thereto, and the other Dispute Party shall have the right to be
present at such presentation and to make a presentation of its own) within
twenty (20) days of the engagement of the Independent Accountant.  The Dispute
Parties shall make readily available to the Independent Accountant all relevant
books and records and any work papers (including those of the parties’
respective accountants, to the extent permitted by such accountants) relating to
the determination of the Funding and Valuation Amounts and all other items
reasonably requested by the Independent Accountant in connection therewith.  The
Independent Accountant shall only consider the briefs and oral presentations of
or on behalf of Grande Holdings and Parent and the materials so provided to it,
and shall not conduct any independent review in determining the items disputed
by Dispute Parties.


(g)           The Independent Accountant’s Determination shall become final and
binding upon Parent, ABRY, the Grande Holdings Investor and Grande Holdings on
the day upon which written notice thereof has been delivered to each of Grande
Holdings and Parent.  The fees and disbursements of the Independent Accountant
shall be borne by (i) Parent, in a fraction, the numerator of which is the
difference (if any) between the amount of the Grande Equity Percentage that is
part of the Parent’s Proposed Funding and Valuation Amounts and the Independent
Accountant’s Determination of the Grande Equity Percentage and the denominator
of which is the difference between the Grande Equity Percentage that is part of
Parent’s Proposed Funding and Valuation Amounts and the Grande Equity Percentage
that is part of Grande Holdings’ Proposed Funding and Valuation Amounts, and
(ii) by Grande Holdings, in a fraction equal to one (1) minus the fraction
described in clause (i) above.

 
25

--------------------------------------------------------------------------------

 

(h)           Upon the final determination of the Funding and Valuation Amounts:


(i)           If the Final ABRY Preferred Funding Amount is greater than the
Estimated ABRY Preferred Funding Amount, then (A) Grande Operating shall satisfy
any unpaid Funding and Valuation Amounts from the Grande Cash Balance or other
funds available to it for such purpose and (B) to the extent that the Grande
Cash Balance is not sufficient to satisfy such Funding and Valuation Amounts,
ABRY will purchase from Ultimate Parent, pursuant to the Investor Securities
Purchase Agreement, additional Preferred Units having an aggregate purchase
price equal to the amount of such excess, for a purchase price of $1.00 per
Preferred Unit.


(ii)           Ultimate Parent shall be deemed to have automatically (and
without further action) either issued additional Common Units to the Grande
Holdings Investor, or cancelled Common Units issued to Grande Holdings Investor
pursuant to Section 2.2(b), in each case as may be necessary so that (A) the
percentage obtained by dividing:  (x) the aggregate number of Common Units
issued to the Grande Holdings Investor pursuant to Section 2.2(b) and this
Section 3.4(h)(ii), reduced by the number of Common Units, if any, cancelled
pursuant to this Section 3.4(h)(ii), by (y) the sum of the total number of
Common Units outstanding on the Closing Date and the number of Common Units
issued pursuant to this Section 3.4(h), reduced by the number of Common Units,
if any, cancelled pursuant to this Section 3.4(h)(ii), giving effect to the
conversion or exercise of any Equity Securities outstanding on the Closing Date
which are convertible into or exercisable for Common Units, equals (B) the Final
Grande Equity Percentage.


(i)           After the determination of the Funding and Valuation Amounts,
Ultimate Parent shall deliver to the Grande Holdings Investor and ABRY evidence
that Schedule B to the Ultimate Parent Partnership Agreement has been amended to
reflect any issuance or cancellation of Common Units pursuant to Section 3.4, it
being understood and agreed that (i) any Units required to be issued or
cancelled pursuant to Section 3.4 shall be deemed to have been issued or
cancelled regardless of whether Ultimate Parent actually amends such schedule
and (ii) the failure to so amend such schedule shall have no effect on the
rights of ABRY and the Grande Holdings Investor under this Agreement or the
Ultimate Parent Partnership Agreement.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF GRANDE HOLDINGS AND GRANDE OPERATING


Except as disclosed in the corresponding Section of the disclosure schedule
provided by Grande Holdings and Grande Operating to Parent on the date hereof
(the “Grande Disclosure Schedule”), each of Grande Operating and Grande Holdings
represents and warrants to the Parent Parties as follows:

 
26

--------------------------------------------------------------------------------

 

4.1           Organization and Qualification.


(a)           Each of Grande Holdings and Grande Operating is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, is duly qualified to do business as a foreign corporation and is in
good standing in the jurisdictions in which the character of its properties or
the nature of its business makes such qualification necessary, except in
jurisdictions, if any, where the failure to be so qualified, in the aggregate,
would not result in a Grande Material Adverse Effect.  Each of Grande Holdings
and Grande Operating has all requisite corporate power and authority to own, use
or lease its properties and to carry on its business as it is now being
conducted except as, in the aggregate, would not result in a Grande Material
Adverse Effect.  Grande Holdings has made available to Parent a complete and
correct copy of the certificate of incorporation and bylaws, each as amended to
date, of each of Grande Holdings and Grande Operating, and such certificates of
incorporation and bylaws as so made available are in full force and
effect.  Neither Grande Holdings nor Grande Operating is in default in the
performance, observation or fulfillment of any provision of its articles of
incorporation or bylaws.


4.2           Capitalization of Grande Operating.


(a)           Other than the Grande Operating Common Stock, and following the
Conversion, the Membership Interests, owned by Grande Holdings, Grande Holdings
does not own any other Equity Securities of Grande Operating and neither Grande
Holdings nor Grande Operating owns any Equity Securities of any other Person
(other than the Grande Holdings Investor).


(b)           Grande Holdings is the record and beneficial owner of all of the
outstanding Grande Operating Common Stock, and following the Conversion, all of
the outstanding Membership Interests, all of which is identified in Section
4.2(b) of the Grande Disclosure Schedule, and there are no proxies with respect
to any such securities, and no Equity Securities of Grande Operating are or may
become required to be issued because of any options, warrants, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exchangeable or exercisable for, Equity
Securities of Grande Operating, and there are no contracts, commitments,
understandings or arrangements by which Grande Holdings or Grande Operating is
or may be bound to issue additional Equity Securities of Grande Operating or
securities convertible into or exchangeable or exercisable for any such Equity
Securities.  Except as set forth in Section 4.2(b) of the Grande Disclosure
Schedule, all of such Equity Securities Grande Holdings owns are validly issued,
fully paid and nonassessable and are owned by it free and clear of all
Encumbrances of any kind and have been issued without violation of any
preemptive rights by Grande Operating, and Grande Operating has no outstanding
Equity Securities.


4.3           Authority.


(a)           Grande Holdings has full corporate power and authority to execute
and deliver this Agreement and the Ancillary Agreements to which Grande Holdings
is or will be a party and, subject to obtaining the Grande Holdings
Stockholders’ Approval, to consummate the Transactions.  The execution, delivery
and performance of this Agreement and the Ancillary Agreements to which Grande
Holdings is or will be a party and the consummation of the Transactions have
been duly and validly authorized by Grande Holdings’ board of directors, and no
other corporate proceedings on the part of Grande Holdings are necessary to
authorize this Agreement and the Ancillary Agreements to which Grande Holdings
is or will be a party or to consummate the Transactions, other than the Grande
Holdings Stockholders’ Approval.  This Agreement has been, and the Ancillary
Agreements to which Grande Holdings is or will be a party are, or upon execution
and delivery will be, duly and validly executed and delivered by Grande Holdings
and, assuming the due authorization, execution and delivery hereof and thereof
by the other parties hereto and thereto, constitute, or upon execution and
delivery will constitute, valid and binding obligations of Grande Holdings
enforceable against Grande Holdings in accordance with their respective terms,
except as such enforceability may be subject to the Enforceability Exception.

 
27

--------------------------------------------------------------------------------

 

(b)           Grande Operating has full corporate power and authority to execute
and deliver this Agreement and the Ancillary Agreements to which Grande
Operating is or will be a party and to consummate the Transactions.  The
execution, delivery and performance of this Agreement and the Ancillary
Agreements to which Grande Operating is or will be a party and the consummation
of the Transactions have been duly and validly authorized by Grande Operating’s
board of directors, and no other corporate proceedings on the part of Grande
Operating are necessary to authorize this Agreement and the Ancillary Agreements
to which Grande Operating is or will be a party or to consummate the
Transactions.  This Agreement has been, and the Ancillary Agreements to which
Grande Operating is or will be a party are, or upon execution and delivery will
be, duly and validly executed and delivered by Grande Operating and, assuming
the due authorization, execution and delivery hereof and thereof by the other
parties hereto and thereto, constitute, or upon execution and delivery will
constitute, valid and binding obligations of Grande Operating enforceable
against Grande Operating in accordance with their respective terms, except as
such enforceability may be subject to the Enforceability Exception.


(c)           The Grande Holdings Investor will have full limited liability
company power and authority to execute and deliver this Agreement and the
Ancillary Agreements to which the Grande Holdings Investor will be a party and
to consummate the Transactions.  At or prior to the Closing, the execution,
delivery and performance of this Agreement and the Ancillary Agreements to which
the Grande Holdings Investor will be a party and the consummation of the
Transactions will have been duly and validly authorized by the Grande Holdings
Investor’s sole member and manager, and no other limited liability company
proceedings on the part of the Grande Holdings Investor will be necessary to
authorize this Agreement and the Ancillary Agreements to which the Grande
Holdings Investor will be a party or to consummate the Transactions.  At or
prior to the Closing, this Agreement and the Ancillary Agreements to which the
Grande Holdings Investor will be a party, upon execution and delivery, will be
duly and validly executed and delivered by the Grande Holdings Investor and,
assuming the due authorization, execution and delivery hereof and thereof by the
other parties hereto and thereto, upon execution and delivery, will constitute
valid and binding obligations of the Grande Holdings Investor enforceable
against the Grande Holdings Investor in accordance with their respective terms,
except as such enforceability may be subject to the Enforceability Exception.

 
28

--------------------------------------------------------------------------------

 

4.4           Consents and Approvals; No Violation.  The execution and delivery
of this Agreement and the Ancillary Agreements, the consummation of the
Transactions and the performance by Grande Holdings, the Grande Holdings
Investor and Grande Operating of their obligations hereunder and thereunder will
not:


(a)           subject to receipt of the Grande Holdings Stockholders’ Approval,
conflict with any provision of the certificate of incorporation or bylaws or
similar governing documents, in each case as amended through the date hereof, of
Grande Holdings, the Grande Holdings Investor or Grande Operating;


(b)           subject to obtaining the Grande Holdings Stockholders’ Approval,
require Grande Holdings, the Grande Holdings Investor or Grande Operating to
obtain any consent, waiver, approval, order, authorization or permit of, or make
a registration with, filing with or notification to nor breach any requirements
applicable to Grande Holdings, the Grande Holdings Investor or Grande Operating
of:


(i)           any Governmental Authority, except for the Post-Closing Consents
and except with respect to applicable requirements of (A) the HSR Act, (B) the
Securities Act, (C) the Exchange Act and (D) the Communications Act, the FCC and
the Telecom Regulatory Authorities, and (E) the Cable Regulatory Authorities,
but in the case of clauses (D) through (E), inclusive, only to the extent
identified in Section 4.4(b)(i) of the Grande Disclosure Schedule; or


(ii)          except as set forth in Section 4.4(b)(ii) of the Grande Disclosure
Schedule, any Person other than a Governmental Authority, other than consents,
waivers, approvals, orders, authorizations and permits, or registrations, filing
or notices, that if not obtained or made would not reasonably be expected, in
the aggregate, to (A) result in a Grande Material Adverse Effect, (B) materially
impair the ability of Grande Holdings, the Grande Holdings Investor or Grande
Operating, as the case may be, to perform its obligations under this Agreement
or any Ancillary Agreement or (C) prevent or materially delay the consummation
of any of the Transactions;


(c)           except as set forth in Section 4.4(c) of the Grande Disclosure
Schedule, result in any violation of or the breach of or constitute a default
(with notice or lapse of time or both) under, or give rise to any termination,
cancellation or acceleration of, guaranteed payment or loss of a material
benefit under, or change in, any of the terms, conditions or provisions of any
Contract to which Grande Holdings, the Grande Holdings Investor or Grande
Operating is a party or by which Grande Holdings, the Grande Holdings Investor
or Grande Operating or any of their respective properties or assets may be
bound, or any right of any Person to cause any of the foregoing, except for any
of the foregoing as to which requisite waivers or consents have been obtained or
will be obtained prior to Closing or which, in the aggregate, would not
reasonably be expected to (i) result in a Grande Material Adverse Effect, (ii)
materially impair the ability of Grande Holdings, the Grande Holdings Investor
or Grande Operating to perform its obligations under this Agreement or any
Ancillary Agreement or (iii) prevent or materially delay the consummation of any
of the Transactions;


(d)           violate the provisions of any Court Order or other Law applicable
to Grande Holdings, the Grande Holdings Investor or Grande Operating; or

 
29

--------------------------------------------------------------------------------

 

(e)           result in the imposition or creation of any Encumbrance upon or
with respect to any of the Grande Operating Common Stock or following the
Conversion, the Membership Interests, under any Contract of Grande Holdings, the
Grande Holdings Investor or Grande Operating or upon or with respect to any
asset of Grande Holdings, the Grande Holdings Investor or Grande Operating.


4.5           Grande Holdings SEC Reports; Internal Controls and Procedures;
Books and Records.


(a)           Grande Holdings has filed with the SEC true and complete copies of
all Grande Holdings SEC Reports. As of the respective dates the Grande Holdings
SEC Reports were filed or, if any Grande Holdings SEC Reports were amended, as
of the date such amendment was filed, each Grande Holdings SEC Report, including
any financial statements or schedules included therein, complied in all respects
with all applicable requirements of the Securities Act and the Exchange Act, as
the case may be, and the applicable rules and regulations promulgated thereunder
and, without limiting the foregoing (i) did not contain any untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not materially misleading, and (ii) contained all
certifications by the Chief Executive Officer and Chief Financial Officer of
Grande Holdings required under Sections 302 and 906 of the Sarbanes-Oxley
Act.  Grande Holdings has not become aware of any information or circumstances
that could have caused the statements in those certifications to have been
inaccurate or misleading in any respect at the time made or at any time up to
the date as of which this representation is made.  Other than the execution of
this Agreement, as of the date hereof, no event since the date of the last
Grande Holdings SEC Report has occurred that would require Grande Holdings to
file a Current Report on Form 8-K, other than any event for which such a report
has been timely filed.


(b)           Grande Holdings has established and maintains disclosure controls
and procedures and internal control over financial reporting (as such terms are
defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under the
Exchange Act) as required by Rule 13a-15 under the Exchange Act.  Grande
Holdings’ disclosure controls and procedures are sufficient to give reasonable
assurance that all material information required to be disclosed by Grande
Holdings in the reports that it files or furnishes under the Exchange Act is
accumulated and communicated to Grande Holdings’ management as appropriate to
allow timely decisions regarding required disclosure and to make the
certifications required pursuant to Sections 302 and 906 of the Sarbanes-Oxley
Act.  Grande Holdings’ management has completed its assessment of the
effectiveness of Grande Holdings’ internal control over financial reporting in
compliance with the requirements of Section 404 of the Sarbanes-Oxley Act for
the year ended December 31, 2008, and such assessment concluded that such
controls were effective.


(c)           The financial books and records of Grande Holdings and Grande
Operating, all of which have been made available to the Parent Parties, are
complete and correct in all material respects and record only actual, bona fide
transactions.  The minute books of Grande Operating, all of which have been made
available to the Parent Parties, contain materially accurate and complete
records of all meetings held of, and other corporate action taken by, the
stockholders and the board of directors (and committees and sub-committees
thereof) of Grande Operating, and no meeting of its stockholders or board of
directors has been held, or action in lieu of a meeting been taken, in each case
through the date hereof, for which minutes or a written consent is not included
in such minute books.

 
30

--------------------------------------------------------------------------------

 

4.6           Financial Statements.  Each of the audited consolidated financial
statements and unaudited consolidated interim financial statements of Grande
Holdings (including any related notes and schedules) included (or incorporated
by reference) in its Annual Report on Form 10-K for the fiscal years ended
December 31, 2007 and December 31, 2008 and its Quarterly Reports on Form 10-Q
for its fiscal quarters ended March 31, 2009 (the “Latest Balance Sheet Date”)
and June 30, 2009 have been prepared from, and are in accordance with, the books
and records of Grande Holdings and Grande Operating, comply in all material
respects with the applicable published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with GAAP applied on a
consistent basis (except as may be indicated in the notes thereto and subject,
in the case of quarterly financial statements, to normal and recurring year-end
adjustments that are not material in nature or amount) and fairly present, in
conformity with GAAP applied on a consistent basis (except as may be indicated
in the notes thereto), the consolidated financial position of Grande Holdings
and Grande Operating as of the respective dates thereof and the consolidated
results of operations and cash flows (and changes in financial position, if any)
of Grande Holdings and Grande Operating for the periods presented therein
(subject to normal year-end adjustments that are not material in nature or
amount, and the absence of financial footnotes, in the case of any unaudited
interim financial statements). The financial statements to be delivered pursuant
to Section 7.1 are and shall be (at the time of their delivery to Parent)
prepared from, and in accordance with, the books and records of Grande Holdings
and Grande Operating consistent with past practice.


4.7           Bonds; Letters of Credit.  Section 4.7 of the Grande Disclosure
Schedule sets forth a list of all franchise, construction, fidelity, performance
and other bonds, guaranties in lieu of bonds and letters of credit posted or
required to be posted by Grande Holdings, Grande Operating (collectively, the
“Bonds”).  Except as set forth in Section 4.7 of the Grande Disclosure Schedule,
none of Grande Holdings, Grande Operating, nor any other Person is required on
or before Closing to obtain a substitute bond, guarantee in lieu of bond or
letter of credit with respect to any of the Bonds, and the Bonds will remain in
effect on identical terms immediately following the Closing.


4.8           Powers of Attorney; Guarantees.  Except for guarantees by Grande
Holdings or Grande Operating solely of obligations of the other of them, neither
Grande Holdings nor Grande Operating has any obligation to act under any
outstanding power of attorney or any obligation or liability, either accrued,
accruing or contingent, as guarantor, surety, co-signor, endorser (other than
for purposes of collection in the Ordinary Course of Business of Grande Holdings
or Grande Operating), co-maker or indemnitor in respect of the obligation of any
Person and, other than in the ordinary course in connection with routine Tax
matters, or has granted a power of attorney or similar right in favor of any
Person that remains in effect.


4.9           Bank Accounts.  Section 4.9 of the Grande Disclosure Schedule sets
forth the names and locations of all banks, trust companies, savings and loan
associations and other financial institutions at which Grande Operating maintain
accounts of any nature and the account numbers of all such accounts.

 
31

--------------------------------------------------------------------------------

 

4.10         Absence of Undisclosed Liabilities.  Except for Liabilities (a)
disclosed in Section 4.10 of the Grande Disclosure Schedule, (b) incurred in
connection with the Transactions and (c) disclosed on the balance sheet of
Grande Holdings and Grande Operating as of March 31, 2009 described in Section
4.6 (the “Latest Balance Sheet”) or incurred in the Ordinary Course of Business
since the Latest Balance Sheet Date, neither Grande Holdings nor Grande
Operating has any Liabilities that would, in the aggregate, reasonably be
expected to have a Grande Material Adverse Effect or would be required by GAAP,
consistently applied, to be reflected on a consolidated balance sheet of Grande
Holdings and Grande Operating or any note to such a balance sheet.


4.11         Absence of Certain Changes.
 
(a)           Except as set forth in Section 4.11(a) of the Grande Disclosure
Schedule, since the Latest Balance Sheet Date there has not been any change or
development, or combination of changes or developments that, in the aggregate,
have had or would reasonably be expected to have a Grande Material Adverse
Effect. Except as disclosed in the Grande Holdings SEC Reports filed with the
SEC and publicly available on the date of this Agreement or made available to
Parent, prior to the date hereof (i) there has not been any declaration, setting
aside or payment of any dividend or other distribution with respect to any
Equity Securities of Grande Operating (other than amounts distributed to Grande
Holdings prior to the Adjustment Time as required to enable Grande Holdings to
pay expenses incurred by Grande Holdings in the Ordinary Course of Business and
to pay amounts that, if not paid prior to the Adjustment Time, would constitute
Grande Holdings Transaction Expenses, and the Grande Holdings Distribution), or
any repurchase, redemption or other acquisition by Grande Operating of any
Equity Securities of, or other ownership interests in, Grande Operating, (ii)
there has not been any amendment of any term of any outstanding Equity Security
or other security of Grande Operating, and (iii) Grande Holdings has not changed
the independent accounting firm that conducts its audits.


(b)           Except for (i) the execution of this Agreement, the Ancillary
Agreements and other agreements contemplated by the Transactions (including the
Note Purchase Agreement and the Pay-Off Documents), or (ii) as set forth in
Section 4.11(b) of the Grande Disclosure Schedule, since the Latest Balance
Sheet Date and through the date of this Agreement, Grande Holdings and Grande
Operating have conducted the Business in the Ordinary Course of Business and
have not:


(i)           increased benefits payable to employees under pension, welfare,
severance or termination pay policies or employment agreements, or otherwise
made any changes in the terms of any employment agreements, compensation, bonus
or other benefits payable to employees other than (A) increased compensation,
bonus or other benefits as required by the terms of the agreements or plans
currently in effect and set forth in Section 4.14(a)(1) or 4.14(a)(2) of the
Grande Disclosure Schedule, (B) pursuant to the Transaction Bonus Plan and (C)
solely to the extent paid or to be paid prior to the Adjustment Time or paid to
satisfy any Liability included in determining the Closing Non-Cash Working
Capital Amount, the payment to any Grande Employees who were furloughed during
calendar year 2009 in an amount not to exceed $100,000;

 
32

--------------------------------------------------------------------------------

 

(ii)         suffered any material damage or destruction or other material
casualty loss (whether or not covered by insurance);


(iii)        made any change in the rates charged to its non-bulk residential
Customers, other than pursuant to a promotion, selling or marketing campaign
described in Section 4.11(b)(vi) or 6.1 of the Grande Disclosure Schedule;


(iv)        made any change in any method of accounting or keeping of books of
account or accounting practices, except as required by applicable Law or by a
change in GAAP requirements;


(v)          modified, terminated, renewed, suspended, abrogated or entered into
any Franchise, or added or deleted any program services other than (A) any
addition or deletion of program services to the extent required under the Cable
Act or any other Law or (B) any change to any programming unilaterally
implemented by the provider of such programming;


(vi)        (A) changed any marketing, subscriber installation, collection or
disconnection practices or (B) except as disclosed in Section 4.11(b)(vi) of the
Grande Disclosure Schedule, offered discounts pursuant to a promotion, selling
or marketing campaign other than a campaign set forth in Section 6.1 of the
Grande Disclosure Schedule;


(vii)       taken any other action that, if taken after the date hereof and
prior to the Closing, would constitute a breach of Sections 6.1(b) or 6.1(d);


(viii)      sold, assigned, licensed, abandoned, or otherwise disposed of any
material Grande Intellectual Property; or


(ix)         agreed, whether in writing or otherwise, to do any of the foregoing
or to take any of the actions described in clauses (i) through (iii) of Section
4.11(a).


4.12         Taxes.  Except for matters that would not, in the aggregate, be
expected to result in a Grande Material Adverse Effect:


(a)            except as set forth in Section 4.12(a) of the Grande Disclosure
Schedule, Grande Holdings and Grande Operating have filed (or have had filed on
their behalf) or will file or cause to be filed on or before the applicable due
date (giving effect to applicable extensions), all material Tax Returns required
by applicable Law to be filed by any of them prior to or as of the Closing
Date.  Except as set forth in Section 4.12(a) of the Grande Disclosure Schedule,
an extension of time within which to file a Tax Return that has not been filed
has not been requested or granted.  Grande Holdings and Grande Operating have
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing by Grande Holdings or Grande Operating to
any employee, independent contractor, creditor or stockholder;


(b)            except as set forth in Section 4.12(b) of the Grande Disclosure
Schedule, Grande Holdings and Grande Operating have paid (or have had paid on
their behalf), or where payment is not yet due, have established (or have had
established on their behalf and for their sole benefit and recourse), or will
establish or cause to be established on or before the Closing Date, an adequate
accrual for the payment of all material Taxes due with respect to any period
ending prior to or as of the Closing Date;

 
33

--------------------------------------------------------------------------------

 

(c)            except as set forth in Section 4.12(c) of the Grande Disclosure
Schedule to the knowledge of Grande Holdings, no Audit by a Tax Authority is
pending or threatened with respect to any Tax Returns filed by, or Taxes due
from, Grande Holdings or Grande Operating;


(d)            except as set forth in Section 4.12(d) of the Grande Disclosure
Schedule, neither Grande Holdings nor Grande Operating has waived any statute of
limitations with respect to Taxes or agreed to any extension of time with
respect to an assessment or deficiency of Taxes;


(e)            except as set forth in Section 4.12(e) of the Grande Disclosure
Schedule, neither Grande Holdings nor Grande Operating has received any written
(or, to Grande Holdings’ knowledge, other) notice of any material claim made by
a Taxing Authority in a jurisdiction where Grande Holdings or Grande Operating
thereof does not file a Tax Return that Grande Holdings or Grande Operating is
or may be subject to Taxation in such jurisdiction; and


(f)             except for the consolidated group of which Grande Holdings is
currently the parent, Grande Holdings is not currently a member of any
affiliated group of corporations within the meaning of Section 1504 of the Code
or similar state or local filing group for Tax purposes.


4.13          Litigation.  Except as disclosed in Section 4.13 of the Grande
Disclosure Schedule, there is no Action pending or, to the knowledge of Grande
Operating, threatened against or directly affecting, Grande Holdings or Grande
Operating, any of the directors or officers of Grande Holdings or Grande
Operating in their capacity as such or the assets or properties of Grande
Holdings or Grande Operating.  Except as disclosed in Section 4.13 of the Grande
Disclosure Schedule, to the knowledge of Grande Operating, there is not in
existence any Court Order enjoining or requiring Grande Holdings or Grande
Operating to take any action of any kind with respect to its business, assets or
properties.


4.14          Employee Benefit Plans; ERISA.


(a)           Section 4.14(a)(1) of the Grande Disclosure Schedule contains a
true and complete list of each individual or group compensation or benefit plan,
program, fund, agreement or arrangement of any type (including plans described
in Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”)), that is sponsored, maintained, contributed to or required to
be contributed to by Grande Holdings or Grande Operating or any entity, trade or
business, whether or not incorporated, which together with Grande Holdings or
Grande Operating would be or has of any relevant time been deemed a “single
employer” within the meaning of Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA (a “Grande ERISA Affiliate”), or with respect to
which Grande Holdings or Grande Operating has any Liability, including each
bonus, deferred compensation, incentive compensation, stock ownership, stock
purchase, stock option, phantom stock, performance awards, retirement, vacation,
severance, salary continuation, disability, death benefit, cafeteria/flexible
benefits, hospitalization, medical, dependent care assistance, tuition
reimbursement or scholarship program, fringe benefits or other plan, arrangement
or understanding providing benefits to any former or retired employee, officer,
consultant, independent contractor, agent or director of Grande Holdings or
Grande Operating (each, a “Legacy Employee”) or any current employee, officer,
consultant, independent contractor, agent or director of Grande Holdings or
Grande Operating (each, a “Grande Employee”) or any other Person and any
employment, consulting, severance, termination, change in control or
indemnification agreement, arrangement or understanding covering any Grande
Employee or Legacy Employee or between Grande Holdings, Grande Operating and any
Grande Employee or Legacy Employee or any other Person, without regard to
whether the same constitutes an employee benefit plan under ERISA or the number
of employees (“Grande Benefit Plans”).  Section 4.14(a)(2) of the Grande
Disclosure Schedule also lists each employment, severance or similar agreement
with respect to which Grande Holdings, Grande Operating or any Grande ERISA
Affiliate has any Liability (“Grande Employee Agreement”).

 
34

--------------------------------------------------------------------------------

 

(b)           Except as set forth in Section 4.14(b) of the Grande Disclosure
Schedule, with respect to each Grande Benefit Plan: (i) if intended to qualify
under Section 401(a) or 401(k) of the Code, such plan satisfies the requirements
of such sections, has received a favorable determination or opinion letter from
the Internal Revenue Service with respect to its qualification, and its related
trust has been determined to be exempt from Tax under Section 501(a) of the Code
and nothing has occurred to the knowledge of Grande Holdings that could
reasonably be expected to adversely affect such qualification or exemption; (ii)
each such plan has been maintained, funded, and administered in  accordance with
its terms and in compliance with the requirements of ERISA, the Code and all
applicable Law; (iii) none of Grande Holdings, Grande Operating or any Grande
ERISA Affiliate has engaged in, and to the knowledge of Grande Holdings and
Grande Operating no other Person has engaged in, any transaction or acted or
failed to act in any manner that would subject Grande Holdings, Grande Operating
or any Grande ERISA Affiliate to any Liability for a breach of fiduciary duty
under ERISA; (iv) no Actions are pending or, to the knowledge of Grande
Holdings, threatened; (v) none of Grande Holdings, Grande Operating or any
Grande ERISA Affiliate has engaged in, and to the knowledge of Grande Holdings
no other Person has engaged in, any transaction in violation of Section 406(a)
or (b) of ERISA or Section 4975 of the Code; (vi) there have been no “reportable
events” within the meaning of Section 4043 of ERISA; (vii) all contributions,
premium payments and other distributions, reimbursements and payments, for all
time periods prior to and ending on the Closing Date have been made on a timely
basis (within, where applicable, the time limit established under Section 302 of
ERISA or Code Section 412); (viii) no notice of intent to terminate such plan
has been given under Section 4041 of ERISA and no event has occurred or
circumstance exists that may constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, such plan;
(ix) all reports and filings with any Governmental Authority (including the
Department of Labor and the Pension Benefit Guaranty Corporation) and any Tax
Authority have been timely made; and (x) except for defined benefit plans (if
applicable), such plan may be terminated on a prospective basis without any
continuing liability for benefits other than benefits accrued to the date of
such termination. All contributions which are required and which have not been
made have been properly recorded on the books of Grande Holdings, Grande
Operating or a Grande ERISA Affiliate.  Except as set forth in Section 4.14(b)
of the Grande Disclosure Schedule, no event has occurred with respect to Grande
Holdings, Grande Operating or a Grande ERISA Affiliate in connection with which
Grande Holdings or Grande Operating would be subject to any Liability, lien or
Encumbrance with respect to any Grande Benefit Plan or any employee benefit plan
described in Section 3(3) of ERISA maintained, sponsored or contributed to by a
Grande ERISA Affiliate.

 
35

--------------------------------------------------------------------------------

 

(c)           Except as set forth in Section 4.14(c) of the Grande Disclosure
Schedule, with respect to any Grande Benefit Plan that is subject to Title IV of
ERISA, other than a “multiemployer plan” as defined in Section 3(37) of ERISA
(each a “Title IV Plan”): (i) Grande Holdings, Grande Operating and each Grande
ERISA Affiliate have satisfied the minimum funding standard under Section 302 of
ERISA and Section 412 of the Code and no waiver of any minimum funding standard
or any extension of any amortization period has been requested or granted; (ii)
Grande Holdings, Grande Operating and each Grande ERISA Affiliate have paid all
amounts due to the Pension Benefit Guaranty Corporation pursuant to Section 4007
of ERISA; (iii) none of Grande Holdings, Grande Operating or any Grande ERISA
Affiliate has filed a notice of intent to terminate any Title IV Plan or has
adopted any amendment to treat a Title IV Plan as terminated, and the Pension
Benefit Guaranty Corporation has not instituted proceedings to treat any Title
IV Plan as terminated; (iv) no accumulated funding deficiency, whether or not
waived, exists with respect to any Title IV Plan, and no event has occurred or
circumstance exists that may result in an accumulated funding deficiency as of
the last day of the immediately preceding plan year of any such Title IV Plan;
(v) none of Grande Holdings, Grande Operating or any Grande ERISA Affiliate has
incurred or is expected to incur any Liability to the Pension Benefit Guaranty
Corporation or otherwise under Title IV of ERISA.  Grande Holdings, Grande
Operating and the Grande ERISA Affiliates have no Liability under Sections 4063
or 4064 of ERISA; (vi) since the last valuation date for each Title IV Plan, no
event has occurred or circumstance exists that would increase the amount of
benefits under any Title IV Plan or that would cause the excess of Title IV Plan
assets over benefit liabilities (as defined in Section 4001 of ERISA) to
decrease, or the amount by which benefit liabilities exceed assets to increase;
and (vii) no Title IV Plan is considered to be in “at risk” status under Section
430 of the Code.


(d)           Except as set forth in Section 4.14(d) of the Grande Disclosure
Schedule, no Grande Benefit Plan is nor has Grande Holdings, Grande Operating or
any Grande ERISA Affiliate ever sponsored, maintained, contributed to or been
required to contribute to, and none of them has any Liability under or with
respect to, a “multiemployer plan” (as defined in Section 4001(a)(3) of ERISA or
ERISA Section 3(37)), a “multiple employer plan” (within the meaning of Section
210 of ERISA or Section 413(c) of the Code), or a “multiple employer welfare
arrangement” (as defined in Section 3(40) of ERISA).


(e)           Except as set forth in Section 4.14(e) of the Grande Disclosure
Schedule, no Grande Benefit Plan or Grande Employee Agreement provides or
contains any obligation to provide post-termination health or life insurance
benefits (except as required pursuant to COBRA).  Except as set forth in Section
4.14(e) of the Grande Disclosure Schedule, the consummation of the Transactions
(i) shall not accelerate the time of payment or vesting or trigger any payment
or funding (through a grantor trust or otherwise) of compensation or benefits,
increase the amount payable or trigger any other  Liability under any Grande
Benefit Plan or any Grande Employee Agreement or result in any breach or
violation of, or default under, any Grande Benefit Plan or any similar benefits,
and (ii) shall not cause any payments or benefits to any employee to be either
subject to an excise Tax or non-deductible to Grande Holdings or Grande
Operating under Sections 4999 and 280G of the Code, respectively.

 
36

--------------------------------------------------------------------------------

 

(f)           With respect to each Grande Benefit Plan and Grande Employee
Agreement, Grande Holdings has made available to Parent complete and correct
copies of (as applicable): (i) the most recent determination letter or opinion
received from the U.S. Internal Revenue Service; (ii) all pending applications
for rulings, determinations or opinions filed with any Governmental Authority
(including the U.S. Department of Labor and the Pension Benefit Guaranty
Corporation) or Tax Authority; (iii) the Form 5500 annual report, accompanying
schedules, and audited financial statements for the most recent fiscal or plan
year; (iv) the most recently prepared actuarial valuation report (if
applicable); and (v) all plan documents (including all amendments thereto),
trust agreements, and summary plan descriptions.


(g)           Except as set forth in Section 4.14(g) of the Grande Disclosure
Schedule, Grande Holdings, Grande Operating and all Grande ERISA Affiliates have
complied and are in compliance with the requirements of COBRA. Neither Grande
Holdings nor Grande Operating has any Liability as a consequence of at any time
being treated as a single employer with any other Person under Section 414 of
the Code.


4.15          Environmental Liability.  Except as set forth in Section 4.15 of
the Grande Disclosure Schedule or for such matters that would not, in the
aggregate, reasonably be expected to result in a Grande Material Adverse Effect:


(a)           Each of Grande Holdings and Grande Operating has at all times been
and is in material compliance with all applicable foreign, federal, state and
local environmental, health and safety or similar Laws, statutes, ordinances,
restrictions, licenses, rules, orders, regulations, permit conditions,
injunctive obligations, and legal requirements, including the Federal Clean
Water Act, Safe Drinking Water Act, Resource Conservation & Recovery Act, Clean
Air Act, Outer Continental Shelf Lands Act, Comprehensive Environmental
Response, Compensation and Liability Act, and Emergency Planning and Community
Right to Know Act, as in effect from time to time through the date as of which
this representation and warranty is being made (together, “Environmental Laws”).


(b)           Neither Grande Holdings nor Grande Operating (nor any of their
predecessors-in-interest or Affiliates) has caused, arranged for or allowed the
generation, treatment, manufacture, processing, distribution, use, storage,
discharge, release, disposal, transport or handling of, or the exposure of any
Person to, any chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, hazardous materials, petroleum, petroleum products or any
substance regulated under any Environmental Law (together, “Hazardous
Substances”) so as to give rise to any material Liabilities under Environmental
Laws, and no generation, treatment, manufacture, processing, distribution, use,
storage, discharge, release, disposal, transport or handling of any Hazardous
Substances has occurred at any property or facility (including any Owned Real
Property or Leased Real Property) owned, operated or leased by Grande Holdings,
Grande Operating or any of their predecessors-in-interest or Affiliates (and no
such property or facility is or was contaminated by any Hazardous Substance) so
as to give rise to any material Liabilities under Environmental Laws.


(c)           Neither Grande Holdings nor Grande Operating has received any
written notice from any Governmental Authority or third party or, to the
knowledge of Grande Operating, any other communication alleging or concerning
any material violation by Grande Holdings or Grande Operating of, or
responsibility or Liability of Grande Holdings or Grande Operating under, any
Environmental Law.  There are no pending, or to the knowledge of Grande Holdings
and Grande Operating, threatened claims, suits, Actions, proceedings or
investigations with respect to the businesses or operations of, or otherwise
affecting, Grande Holdings or Grande Operating alleging or concerning any
material violation of, or responsibility or Liability under, any Environmental
Law.

 
37

--------------------------------------------------------------------------------

 

(d)           Grande Holdings and Grande Operating have obtained and at all
times complied with, and are in compliance with, all material approvals,
permits, licenses, registrations and similar authorizations from all
Governmental Authorities under all Environmental Laws required for the operation
of the businesses of Grande Holdings and Grande Operating; and there are no
pending or, to the knowledge of Grande Operating, threatened Actions alleging
violations of or seeking to modify, revoke or deny renewal of any of such
approvals, permits, licenses, registrations and authorizations.


(e)           Grande Holdings and Grande Operating have made available to Parent
all environmental audits, reports and assessments and all other material
documents bearing on environmental, health or safety Liabilities relating to the
past or current operations or facilities of Grande Holdings and Grande Operating
(and their predecessors-in-interest or Affiliates), including any Owned Real
Property or Leased Real Property, in each case which are in their possession or
under their reasonable control.


4.16         Compliance with Applicable Laws.


(a)           Except as set forth in Section 4.16(a) of the Grande Disclosure
Schedule, each of Grande Holdings and Grande Operating holds all material
Government Authorizations necessary for the lawful conduct of the Business, as
now conducted, and such Business is being and has been for the past three (3)
years conducted in material compliance with applicable Laws, and neither Grande
Holdings nor Grande Operating has received any notice from any Person that such
Business has been for the past three (3) years or is being conducted in
violation of any applicable Law, including any Law relating to occupational
health and safety, except for possible violations or instances of noncompliance
that in the aggregate have not resulted and would not reasonably be expected to
result in a Grande Material Adverse Effect; provided, however, notwithstanding
the foregoing, no representation or warranty in this Section 4.16 is made with
respect to Environmental Laws, which are covered exclusively in Section
4.15.  Subject to obtaining the consents set forth in Section 4.4(b)(i) of the
Grande Disclosure Schedule, all such Governmental Authorizations will not be
adversely affected by, and will remain valid and in full force and effect
immediately following, the Transactions.


(b)           Except to the extent any incorrect characterizations, in the
aggregate, would not reasonably be expected to cause a Grande Material Adverse
Effect, Grande Holdings and Grande Operating have at all times, for purposes of
each Grande Benefit Plan and for all other relevant purposes, correctly
characterized and treated all Persons providing services to Grande Holdings or
Grande Operating as employees or independent contractors, as applicable.

 
38

--------------------------------------------------------------------------------

 

4.17         Real Property.


(a)           Except in such cases as would not, in the aggregate, reasonably be
expected to result in a Grande Material Adverse Effect, with respect to the
Owned Real Property, (i) Grande Holdings or Grande Operating, as applicable, has
good and marketable title to the Owned Real Property, free and clear of any
Encumbrance except for (A) Permitted Encumbrances; (B) Encumbrances described in
Section 4.17(a) of the Grande Disclosure Schedule; and (C) other Encumbrances
that do not, individually or in the aggregate, materially impair the continued
use, operation, value or marketability of the specific parcel of Owned Real
Property to which they relate or the conduct of the Business as presently
conducted, and (ii) there are no outstanding options or rights of first refusal
to purchase the Owned Real Property, or any portion thereof or interest therein.


(b)           Except in such cases as would not, in the aggregate, reasonably be
expected to result in a Grande Material Adverse Effect, (i) Grande Holdings or
Grande Operating holds a valid, enforceable right to use the Rights of Way used
in the conduct of the Business as currently conducted and (ii) to the knowledge
of Grande Operating, no fact or circumstance exists that would interfere with
the use of any material Rights of Way as currently used in the conduct of the
Business.


(c)           Except in such cases as would not, in the aggregate, reasonably be
expected to result in a Grande Material Adverse Effect, with respect to each of
the Leases, (i) such Lease is legal, valid, binding and enforceable and in full
force and effect and (ii) neither Grande Holdings or Grande Operating, as
applicable, nor, to the knowledge of Grande Holdings and Grande Operating, any
other party to such Lease is in breach or default under such Lease, and no event
has occurred or circumstances exist which, with notice or lapse or time or both,
would constitute such a breach or default.


(d)           The Owned Real Property identified in Section 4.17(d) of the
Grande Disclosure Schedule, the Rights of Way and the Leased Real Property
comprise all of the real property used or intended to be used by, or otherwise
related to, the Business.


4.18         Insurance.  Section 4.18 of the Grande Disclosure Schedule lists
each insurance policy relating to the Business currently in effect.  Grande
Operating has made available to ABRY a true, complete and correct copy of each
such policy or the binder therefor.  With respect to each such insurance policy
or binder, neither Grande Holdings nor Grande Operating, or to the knowledge of
Grande Operating, any other party to the policy is in breach or default
thereunder (including with respect to the payment of premiums or the giving of
notices), and Grande Operating does not know of any occurrence or any event
which (with notice or the lapse of time or both) would constitute such a breach
or default or permit termination, modification or acceleration under the policy,
except for such breaches or defaults which, in the aggregate, would not
reasonably be expected to result in a Grande Material Adverse Effect.  Section
4.18 of the Grande Disclosure Schedule describes any self-insurance arrangements
affecting Grande Holdings or Grande Operating.  To the knowledge of Grande
Operating, the insurance policies listed in Section 4.18 of the Grande
Disclosure Schedule include all policies which are required by applicable Laws
in connection with the operation of the Business as currently conducted.

 
39

--------------------------------------------------------------------------------

 

4.19          Labor Matters; Employees.


(a)           Except as set forth in Section 4.19 of the Grande Disclosure
Schedule and except for such matters that, in the aggregate, would not
reasonably be expected to result in a Grande Material Adverse Effect, (i) there
is no labor strike, dispute, slowdown, work stoppage or lockout actually pending
or, to the knowledge of Grande Holdings and Grande Operating, threatened against
or affecting Grande Holdings or Grande Operating and, during the past five (5)
years, there has not been any such action, (ii) neither Grande Holdings nor
Grande Operating is a party to or bound by any collective bargaining or similar
agreement with any labor organization or work rules or practices agreed to with
any labor organization or employee association applicable to employees of Grande
Holdings or Grande Operating, (iii) none of the employees of Grande Holdings or
Grande Operating are represented by any labor organization and, to the knowledge
of Grande Operating, there is no current union organizing activities among the
employees of Grande Holdings or Grande Operating, and no such union organizing
activities have occurred in the past five (5) years, (iv) Grande Holdings or
Grande Operating has at all times been in compliance with all applicable Laws
respecting employment and employment practices, including (without limitation)
terms and conditions of employment, wages, hours of work, equal employment
opportunity, occupational safety and health, collective bargaining, immigration,
the collection and payment of social security and other Taxes, and is not
engaged in any unfair labor practices as defined in the National Labor Relations
Act or other applicable Law, (v) there is no unfair labor practice charge or
complaint against Grande Holdings or Grande Operating pending or, to the
knowledge of Grande Operating, threatened before the National Labor Relations
Board or any similar state or foreign agency, (vi) there is no Action arising
out of any collective bargaining agreement or other grievance procedure relating
to Grande Holdings or Grande Operating, (vii) neither the Occupational Safety
and Health Administration nor any other federal or state agency has threatened
to file any citation, and there are no pending citations, relating to Grande
Holdings or Grande Operating, and (viii) there is no employee or governmental
claim or investigation, including any charges to the Equal Employment
Opportunity Commission or state employment practice agency, investigations
regarding Fair Labor Standards Act compliance, audits by the Office of Federal
Contractor Compliance Programs, Workers’ Compensation claims, sexual harassment
complaints or demand letters or threatened claims.


(b)           Since the enactment of the Worker Adjustment and Retraining
Notification Act of 1988, as amended, or any similar foreign, state, or local
law, regulation or ordinance (collectively, the “WARN Act”), neither Grande
Holdings nor Grande Operating has effectuated (i) a “plant closing” (as defined
in the WARN Act), or (ii) a “mass layoff” (as defined in the WARN Act), and
neither Grande Holdings nor Grande Operating has been affected by any
transaction or engaged in layoffs or employment terminations sufficient in
number to trigger application of the WARN Act, in all cases that, in the
aggregate, could reasonably be expected to have a Grande Material Adverse
Effect.


4.20          Grande Material Contracts.


(a)           Section 4.20(a) of the Grande Disclosure Schedule sets forth a
list of the following unexpired Contracts to which Grande Holdings or Grande
Operating is a party or by which Grande Holdings or Grande Operating is
otherwise bound as of the date of this Agreement, other than this Agreement or
any Ancillary Agreement:

 
40

--------------------------------------------------------------------------------

 

(i)          any Contract (including purchase orders to manufacturers or
vendors) involving the obligation of Grande Holdings or Grande Operating to
purchase products, materials, supplies, goods, equipment, other assets or
services, including to make a capital expenditure or to purchase a capital
asset, or any distributor, sales, advertising, or marketing Contract pursuant to
which the aggregate amount of payments to become due from Grande Holdings or
Grande Operating under such Contract, together with all other related Contracts
with and purchases through tariffs or otherwise from the other party thereto,
was equal to or exceeded $250,000 for the calendar year 2008 or if Grande
Holdings and Grande Operating continued after the Closing to conduct their
businesses in accordance with past practices, if the Transactions were not
consummated, would reasonably be expected to exceed such amount during 2009 or
any subsequent calendar year;


(ii)         any Contract involving the obligation of Grande Holdings or Grande
Operating to sell products or services to any Material Customer;


(iii)        any material Contract that prohibits or purports to prohibit Grande
Holdings or Grande Operating from competing with any other Person or soliciting
any personnel or customer of any other Person engaged in the business of
providing cable, television, internet access or telephone services, or otherwise
engaging in any lawful business activity (including limits on the freedom to
offer any product or service) or engaging in any such activity in any geographic
area, or that restricts or limits Grande Holdings or Grande Operating from
conducting its Business as currently conducted or as has been historically
conducted in the Ordinary Course of Business;


(iv)        any Contract relating to Indebtedness to which Grande Holdings or
Grande Operating is a party or by or to which it or its assets or properties are
bound or subject, or pursuant to which Grande Holdings or Grande Operating has
granted any Encumbrance;


(v)         any Contract under which Grande Holdings or Grande Operating has
directly or indirectly guaranteed any Indebtedness or other Liabilities
(including the performance of any obligation) of any Person other than Grande
Holdings or Grande Operating (other than endorsements for the purpose of
collection in the Ordinary Course of Business);


(vi)        any Contract that by its terms limits the ability of Grande
Operating, Grande Holdings to incur any Indebtedness, or to guarantee any
Indebtedness or other obligation of any other Person, or that limits the amount
of Indebtedness other obligations that Grande Holdings or Grande Operating may
incur or guarantee, or prohibits Grande Holdings or Grande Operating from
granting any Encumbrance on any asset to secure any Indebtedness or any such
guaranty;


(vii)       any Contract with respect to any partnership or joint venture of
Grande Holdings or Grande Operating or any other Contract involving the sharing
of profits by Grande Holdings or Grande Operating that involves payments in
excess of $250,000 for the calendar year 2008 or if Grande Holdings and Grande
Operating continued after the Closing to conduct their businesses in accordance
with past practices, if the Transactions were not consummated, would reasonably
be expected to exceed such amount during 2009 or any subsequent calendar year;

 
41

--------------------------------------------------------------------------------

 

(viii)      any lease or similar agreement under which Grande Holdings or Grande
Operating is the lessee of, or holds or uses, any machinery, equipment, vehicle
or other tangible personal property owned by any other Person or by which Grande
Holdings or Grande Operating is bound to continue leasing the property from the
lessor that involves lease payments in excess of $250,000 for the calendar year
2008 or if Grande Holdings and Grande Operating continued after the Closing to
conduct their businesses in accordance with past practices, if the Transactions
were not consummated, would reasonably be expected to exceed such amount during
2009 or any subsequent calendar year;


(ix)         any settlement, conciliation or similar Contract imposing any
material obligations on Grande Holdings or Grande Operating to be performed
after the Closing Date;


(x)          any Contract not otherwise required to be listed in the Grande
Disclosure Schedule entered into by Grande Holdings or Grande Operating (A)
other than in the Ordinary Course of Business or other than on arm’s-length
terms, (B) that is material to the conduct or operation of the Business, or (C)
that is currently in effect and is of a type that would be required to be
included as an exhibit to a Form S-1 Registration Statement pursuant to the
rules and regulations of the SEC if such a registration statement were filed by
Grande Holdings;


(xi)         any Contract providing for a Launch Fee and pursuant to which
Grande Operating has any continuing obligation;


(xii)        any Contract pursuant to which Grande Holdings or Grande Operating
is granted or has granted an indefeasible right-of-use;


(xiii)       any employment agreement, other than any oral agreement for
employment that is terminable at will by the employing Person without payment of
any amount other than unpaid wages, salary and paid time off accrued prior to
such termination at the otherwise-applicable rate for the employee in question
or any other amount or benefit required by any Law to be paid or provided;


(xiv)      any collective bargaining agreement;


(xv)       any Indemnification Agreement;


(xvi)      any agreement under which Grande Holdings or Grande Operating has
advanced or loaned any other Person (other than each other) amounts in the
aggregate exceeding $100,000 a portion of which remains outstanding;


(xvii)     each Lease that involves payments in excess of $100,000 in respect of
calendar year 2008 or if Grande Holdings and Grande Operating continued after
the Closing to conduct their businesses in accordance with past practices, if
the Transactions were not consummated, would reasonably be expected to exceed
such amount during 2009 or any subsequent calendar year; and

 
42

--------------------------------------------------------------------------------

 

(xviii)    each Contract pursuant to which Grande Holdings or Grande Operating
has been granted, or that governs, any Franchise.


(b)           Except as set forth in Section 4.20(b) of the Grande Disclosure
Schedule, (i) all the Contracts set forth or required to be set forth in Section
4.20(a) or 4.27 of the Grande Disclosure Schedule (the “Grande Material
Contracts”) are valid and legally binding obligations of Grande Holdings or
Grande Operating, as applicable, and, to the knowledge of Grande Holdings and
Grande Operating, the other parties thereto, and are enforceable against Grande
Holdings and Grande Operating, as applicable, and, to the knowledge of Grande
Operating, the other parties thereto in accordance with their respective terms,
in each case subject to the Enforceability Exception; (ii) neither Grande
Holdings nor Grande Operating is (or, with the giving of any notice or with the
passage of time, would be) in material breach or default with respect to, and to
the knowledge of Grande Operating, no other party to any Grande Material
Contract is (or, with the giving of any notice or with the passage of time,
would be) in material breach or default with respect to, its obligations
thereunder, including with respect to payments or otherwise; and (iii) no party
to any Grande Material Contract has given notice of any material breach, action
to terminate, cancel, rescind or procure a judicial reformation thereof, or
notice of events or circumstances that, with the passage of time, would
constitute a material breach of, or give any Person the right to terminate,
cancel or rescind, any Grande Material Contract.


(c)            Grande Operating has provided Parent Parties with access or
opportunity to review true and complete copies of all Contracts set forth in
Section 4.20(a) of the Grande Disclosure Schedule.


4.21          Vendors and Suppliers.  Except as set forth in Section 4.21 of the
Grande Disclosure Schedule, since December 31, 2008, no material vendor or
supplier to Grande Holdings or Grande Operating has canceled or threatened in
writing (or, to Grande Operating’s knowledge, otherwise) to cancel any Grande
Material Contract for or reduce the level of the provision of products,
supplies, or services to Grande Holdings or Grande Operating.


4.22          Required Stockholder Vote or Consent.  The only vote of the
holders of any class, classes or series of Grande Holdings’ Equity Securities
necessary to consummate the Transactions is the Grande Holdings Stockholders’
Approval.


4.23          Information Statement.  None of the information to be supplied by
Grande Holdings for inclusion in the Information Statement to be delivered by
Grande Holdings to the Securityholders and any amendments or supplements
thereto, will, at the time the Information Statement or any amendment or
supplement thereto is first delivered to such Grande Holdings stockholders,
contain any untrue statement of material fact or omit to state any material fact
required to be made therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

 
43

--------------------------------------------------------------------------------

 

4.24          Intellectual Property.


(a)           Section  4.24(a) of the Grande Disclosure Schedule sets forth a
complete and accurate list of all (i) patented or registered Owned Grande
Intellectual Property and pending patent applications or applications for
registration of other Owned Grande Intellectual Property including all Internet
domain names registered to Grande Holdings or Grande Operating and (ii) computer
software included in the Grande Intellectual Property, other than licensed
software with a replacement cost and/or annual license or maintenance fee of
less than $100,000 in the aggregate.  Grande Holdings or Grande Operating owns,
free and clear of all Encumbrances other than Permitted Encumbrances, or
licenses or otherwise has the right to use pursuant to a valid and enforceable
license or other agreement, all Intellectual Property used in or necessary for
the conduct of the Business, except where failure to so own or license or
otherwise have the right to use such Intellectual Property would not, in the
aggregate, reasonably be expected to result in a Grande Material Adverse
Effect.  Grande Holdings and Grande Operating has taken all action reasonably
necessary to maintain, protect and enforce the Owned Grande Intellectual
Property, including the secrecy, confidentiality and value of its trade secrets
and other confidential information.


(b)           Except as set forth in Section 4.24(b) of the Grande Disclosure
Schedule, no Person has provided written notice to or expressly alleged to
Grande Holdings or Grande Operating that its use of the Grande Intellectual
Property infringes on or misappropriates the rights of any Person, except for
such claims and infringements as would not, in the aggregate, reasonably be
expected to result in a Grande Material Adverse Effect and, to the knowledge of
Grande Holdings and Grande Operating, no Person is infringing on or
misappropriating any right of Grande Holdings or Grande Operating with respect
to any Owned Grande Intellectual Property.  Except as set forth in Section
4.24(b) of the Grande Disclosure Schedule, no claims are pending or, to the
knowledge of Grande Holdings and Grande Operating, threatened, that Grande
Holdings or Grande Operating is infringing or misappropriating the rights of any
Person with regard to any Intellectual Property, or contesting the ownership,
use, validity or enforceability of the Owned Grande Intellectual Property except
for such claims and infringements as would not, in the aggregate, reasonably be
expected to result in a Grande Material Adverse Effect, and, to the knowledge of
Grande Holdings and Grande Operating, the conduct of the Business, as currently
conducted, does not infringe on, misappropriate or otherwise adversely affect
the rights of any other Person, except for such infringements as would not, in
the aggregate, reasonably be expected to result in a Grande Material Adverse
Effect.


4.25         Brokers.  No broker, finder or investment banker (other than Waller
Capital Partners) is entitled to any brokerage, finder’s fee or other fee or
commission payable by Grande Holdings, the Grande Holdings Investor or Grande
Operating in connection with the Transactions based upon arrangements made by or
on behalf of Grande Holdings, the Grande Holdings Investor or Grande Operating.


4.26         Takeover Laws.  Grande Holdings or Grande Operating or the board of
directors of one or both of them have taken all actions necessary to be taken
such that no restrictive provision of any “moratorium,” “control share
acquisition,” “fair price,” “interested stockholder,” “affiliate transaction,”
“business combination,” or other similar anti-takeover Laws of the State of
Delaware or any applicable anti-takeover provision in the certificate of
incorporation, bylaws or stockholder rights agreements or “poison-pill” plans of
Grande Holdings, is, or at the Closing will be, applicable to Grande Holdings,
Grande Operating or the ABRY Parties, this Agreement or the Transactions.

 
44

--------------------------------------------------------------------------------

 

4.27         Relationships With Related Persons.  Except as disclosed in Section
4.27 of the Grande Disclosure Schedule, neither Grande Holdings nor Grande
Operating has been involved in any business arrangement or relationship with any
Related Person (other than in the case of Grande Operating, Grande Holdings)
since December 31, 2008, and no Grande Operating Related Person (other than, in
the case of Grande Holdings, the Grande Operating Common Stock or, following the
Conversion, the Membership Interests) owns any property or right, tangible or
intangible, that is material to the operations of the Business or provides any
service in connection with the operation of the Business.


4.28          Subscribers.  Section 4.28 of the Grande Disclosure Schedule sets
forth, for each Cable System, as of the CSG month end prior to the Latest
Balance Sheet Date, the respective numbers of Active Customers, Equivalent Basic
Video Subscribers and Individual Basic Video Subscribers.


4.29          Cable System Structure.  Section 4.29 of the Grande Disclosure
Schedule sets forth a true and complete statement as of the Latest Balance Sheet
Date, for each Cable System, of (i) the approximate number of plant miles
(aerial and underground) for each headend, (ii) the approximate bandwidth
capability expressed in MHz of each such headend, and (iii) the approximate
number of homes passed as reflected in the system records of Grande Holdings and
Grande Operating.  Immediately following the Closing, no Person (other than
Grande Operating and its customers and, indirectly, the Parent Parties) shall
own, or have a right to use, any portion of any Cable System.


4.30          Franchises.  Set forth in Section 4.30 of the Grande Disclosure
Schedule is a list of all Franchises held by Grande Holdings and Grande
Operating.  Each Cable System is in compliance in all material respects with the
applicable Franchises, including with respect to the payment of applicable
Franchise fees, public, educational or governmental channel fees or other fees
required under the applicable Franchises.  There are no material ongoing or, to
the knowledge of Grande Holdings and Grande Operating, threatened audits or
similar proceedings undertaken by any Governmental Authority with respect to the
Franchises.


(a)           Each of the Franchises is in full force and effect, and as of the
date hereof, where applicable, a valid request for renewal has been duly and
timely filed under Section 626 of the Cable Act, 47 U.S.C. § 546, with the
proper Cable Regulatory Authority with respect to each of the Franchises that
has expired or will expire within 30 months after the date of this
Agreement.  Neither Grande Operating nor Grande Holdings has received notice
from any Person that any Franchise will not be renewed or that the applicable
Cable Regulatory Authority has challenged or raised any objection to or
otherwise questioned Grande Holdings’ or Grande Operating’s request for any such
renewal under Section 626 of the Cable Act, 47 U.S.C. § 546, and Grande
Operating and Grande Holdings have duly and timely complied in all material
respects with any and all inquiries and demands by any and all Cable Regulatory
Authorities made with respect to Grande Operating’s or Grande Holdings’ requests
for any such renewal.  True, complete and correct copies of all material
correspondence between Grande Operating or Grande Holdings  and any and all
Cable Regulatory Authorities concerning the renewal of any Franchise have been
made available to the Parent Parties.

 
45

--------------------------------------------------------------------------------

 

(b)           With respect to the Franchises, neither Grande Holdings nor Grande
Operating has made any commitments to any Governmental Authority that is not set
forth in the Grande Material Contracts.
 
4.31          Programming; Rate Regulation; Copyright Royalty Fees.


(a)           Section 4.31 of the Grande Disclosure Schedule sets forth a list
of all video programming carried by each Cable System, including television
broadcast stations serving an area covered by any Cable System and cable
programming, and the basis (private carriage license, must-carry election, or
retransmission consent agreement) on which such video programming is
carried.  Grande Operating has made available to the Parent Parties an accurate
copy of each such Retransmission Consent Agreement and “must-carry” election
(except to the extent no “must-carry” election was received).


(b)           None of Grande Holdings or Grande Operating or their
respective  Affiliates has received written (or, to Grande Holdings’ and Grande
Operating’s knowledge, other) notice or demand from the FCC, from any television
broadcast station or from any other Person or Governmental Authority (i)
challenging the right of any Cable System to carry any television broadcast
station or deliver the same or (ii) claiming that any Cable System failed to
carry a television broadcast station required to be carried pursuant to the
Communications Act or the FCC Rules or has failed to carry a television
broadcast station on a channel designated by such station to the extent required
by the Communications Act or the FCC Rules, where such notice or demand would
pertain to current obligations.


(c)           Except as set forth in Section 4.31(c) of the Grande Disclosure
Schedule, each Cable System is in compliance in all material respects with the
provisions of the Communications Act and the FCC Rules, as such Laws relate to
the rates and other fees charged to subscribers of the Cable System.  Grande
Holdings and Grande Operating have established rates charged to subscribers that
are allowable under the Cable Act, to the extent such rates are subject to
regulation by any Governmental Authority.  Grande Operating has made available
to Parent Parties complete and correct copies of all FCC rate forms and other
information reasonably requested by Parent Parties relating to specific rates
currently charged to subscribers with respect to any Cable System.  Neither
Grande Holdings or Grande Operating nor any of their respective Affiliates have
entered into or is subject to any so-called social contract or proposed
resolution with the FCC or any Cable Regulatory Authority with respect to rates
charged for cable television services in any Cable System that would be
applicable to such Cable System following Closing and none of them is currently
negotiating or anticipating entering into or being subject to the same.  Except
as set forth in Section 4.31(c) of the Grande Disclosure Schedule: (i) there are
no outstanding or unresolved proceedings or investigations dealing with or
otherwise affecting the rates that any Cable System can charge (whether for
programming, equipment, installation, service or otherwise), (ii) no Cable
System is subject to any currently effective order issued by a Governmental
Authority that reduced the rates that it may charge (whether for programming,
equipment, installation, service (including late fees) or otherwise), (iii) no
local franchising authority has been certified by the FCC as a rate regulating
authority with respect to any Cable System, and (iv) there is no unresolved
complaint pending with respect to the CPST tier of any Cable System and no rate
order with respect to any Cable System that is being appealed.  A cable
television service provider other than Grande Operating has filed and been
approved for “effective competition status” in the Austin, San Marcos, San
Antonio, Waco and Corpus Christi, Texas, markets, but the Public Utility
Commission of the State of Texas has not exercised any rate regulatory
responsibility under the applicable State-Issued Certificate of Franchise
Authority.

 
46

--------------------------------------------------------------------------------

 

(d)           Except as provided in Section 4.31(d) of the Grande Disclosure
Schedule, with regard to any Cable System, Grande Holdings and Grande Operating
and their respective Affiliates have not received notice from any Governmental
Authority with respect to an intention to enforce customer service standards
pursuant to the Cable Act and neither Grande Holdings nor Grande Operating has
agreed with any Governmental Authority to establish customer service standards
that exceed the standards in the Cable Act.


(e)           No Cable System is subject to any agreement to settle or
compromise any Action pending or threatened against it by any Governmental
Authority which has involved or will involve any obligation other than the
payment of money or for which the Cable System or its owner or operator is or
will be subject to any continuing obligation, including with respect to customer
service, technical performance, billing, or calculation of charges or fees.


(f)           Except as set forth in Section 4.31(f), of the Grande Disclosure
Schedule, Grande Operating has filed with the Copyright Office all required
statements of account with respect to the operation of any Cable System that
were required to have been filed in accordance with the Copyright Act of 1976
and regulations promulgated pursuant thereto, and paid all royalty fees due
pursuant to statutory license for secondary transmission of programming on any
Cable System.


4.32          FCC and Telecommunications Authorizations.


(a)           Section 4.32(a) of the Grande Disclosure Schedule sets forth all
FCC Authorizations and Telecommunications Authorizations held by Grande
Operating.  A true and correct copy of such FCC Authorization and
Telecommunications Authorizations held by Grande Holdings or Grande Operating
have been made available to Parent.  Except as set forth in Section 4.32(a) of
the Grande Disclosure Schedule, such FCC Authorizations or Telecommunications
Authorizations are validly held and in full force and effect, and there is no
outstanding notice of cancellation, termination, or non-renewal or, to the
knowledge of Grande Operating, any threatened cancellation, termination, or
non-renewal with respect thereto.


(b)           Except as set forth in Section 4.32(b) of the Grande Disclosure
Schedule, Grande Holdings and Grande Operating (i) are not subject to any
restrictions or conditions applicable to its FCC Authorizations or
Telecommunications Authorizations that materially limit the operations of the
Business (other than restrictions or conditions generally applicable to FCC
authorizations and telecommunications authorizations of that type); (ii) are not
in violation of or noncompliance with the terms and conditions of any such FCC
Authorization or Telecommunication Authorization, except for possible violations
or noncompliance that in the aggregate have not resulted and would not
reasonably be expected to result in a Grande Material Adverse Effect; and (iii)
are not in violation of or noncompliance with the Communications Act, the FCC
Rules, or any Law applicable to the telecommunications business of Grande
Holdings or Grande Operating, except for possible violations or noncompliance
that in the aggregate have not resulted and would not reasonably be expected to
result in a Grande Material Adverse Effect.

 
47

--------------------------------------------------------------------------------

 

(c)           Except as set forth in Section 4.32(c) of the Grande Disclosure
Schedule, there are no applications by Grande Holdings or Grande Operating, nor
any complaints or petitions, or other filings by others, or proceedings pending
or, to the knowledge of Grande Operating, threatened, before the FCC or Telecom
Regulatory Authorities relating to Grande Holdings or Grande Operating or the
FCC Authorizations or Telecommunications Authorizations.


(d)           Except as set forth in Section 4.32(d) of the Grande Disclosure
Schedule, Grande Holdings and Grande Operating have made all reports, and paid
all contributions and fees (including with respect to universal service
support), required by the Communications Act, the FCC Rules, any Telecom
Regulatory Authority, or any Law applicable to the telecommunications business
of Grande Holdings and Grande Operating, except for the failure to file such
reports or pay such fees that in the aggregate have not resulted and would not
reasonably be expected to result in a Grande Material Adverse Effect.


4.33          Assets and Properties.
 
(a)           Except as set forth in Section 4.33 of the Grande Disclosure
Schedule, after giving effect to transactions contemplated by the Contribution
Agreement, Grande Operating will hold good and marketable title to, or has a
valid and enforceable license, lease, sublicense, sublease or other right to
use, all properties and assets which are being used by Grande Holdings and
Grande Operating, free and clear of all Encumbrances other than Permitted
Encumbrances. The representations and warranties contained in the preceding
sentence shall not be deemed to cover any Intellectual Property, ownership of
which is addressed in Section 4.24.  All material items of machinery, equipment,
plant, furniture, leasehold improvements, fixtures, vehicles, structures, any
related capitalized items and other tangible assets of Grande Holdings and
Grande Operating are in operational condition, normal wear and tear excepted,
have been regularly and properly serviced and maintained in a manner that would
not void or limit the coverage of any warranty thereon, other than items
currently under, or scheduled for, repair or construction, and are adequate and
fit to be used for the purposes for which they are currently used in the manner
they are currently used, except in each case as would not cause a Grande
Material Adverse Effect.


(b)           The computer systems, including the software, firmware, hardware,
networks, interfaces, platforms and related systems owned or used by Grande
Holdings and Grande Operating in the conduct of its Business are sufficient for
the operation of the Business as currently conducted and have not caused a
material interruption or other impairment of the Business in the last eighteen
(18) months.


4.34          No Other Representations or Warranties.  Except for the
representations and warranties contained in this Article IV, neither Grande
Holdings, the Grande Holdings Investor, Grande Operating nor any other Person
makes any other express or implied representation or warranty on behalf of
Grande Holdings, the Grande Holdings Investor or Grande Operating.

 
48

--------------------------------------------------------------------------------

 

4.35          Expiration of Representations and Warranties.  Except in the case
of fraud, the representations and warranties of Grande Holdings and Grande
Operating contained in this Article IV shall survive the Closing until the first
anniversary of the Closing Date (the “Survival End Date”), after which they
shall expire and be terminated and extinguished, and thereafter neither Grande
Holdings, the Grande Holdings Investor, Grande Operating nor any other Person
shall have any liability whatsoever with respect to any of such expired
representation or warranty; provided, that the written assertion of any claim
prior to the Survival End Date shall extend the Survival End Date with respect
to such claim through the date such claim is finally adjudicated and not subject
to further appeal.


4.36          Investment Representations.  Grande Holdings and the Grande
Holdings Investor understand that the Grande Holdings Investor’s interest in
Ultimate Parent has not been registered under the Securities Act or registered
or qualified under any state securities laws, on the basis of a claim of
exemption from the registration requirements of the Securities Act and the
registration or qualification requirements of applicable state securities laws,
and that such interest cannot be transferred unless it is subsequently
registered under the Securities Act and qualified and registered under
applicable state securities laws or an exemption from registration and
qualification is available, and that Ultimate Parent is under no obligation to
register or qualify such interest except pursuant to the Registration Rights
Agreement.  The Grande Holdings Investor is acquiring such interest solely for
its own account and is not acquiring such interest with a view to or for resale
in connection with any distribution thereof within the meaning of the Securities
Act or any applicable state securities laws.  By reason of its business or
financial experience, Grande Holdings and the Grande Holdings Investor are
capable of evaluating the merits and risks of an investment in such interest
pursuant to the terms of this Agreement and the Ultimate Parent Partnership
Agreement and is able to protect its own interests. The Grande Holdings Investor
is an “accredited investor” within the meaning of Rule 501 of Regulation D under
the Securities Act and has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
investment to be made by it hereunder.  Grande Holdings and the Grande Holdings
Investor are able to bear the economic risk of the loss of its direct or
indirect investment in such interest.


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF THE ABRY PARTIES


Each ABRY Party hereby jointly and severally represents and warrants to Grande
Holdings and the Grande Holdings Investor as follows:


5.1           Organization and Qualification.  (a) Each Parent Party is a
limited liability company and (b) ABRY is a limited partnership, in each case
duly organized, validly existing and in good standing under the Laws of the
State of Delaware, and each ABRY Party is duly qualified to do business as a
foreign entity and is in good standing in the jurisdictions in which the
character of its properties or the nature of its business makes such
qualification necessary, except in jurisdictions, if any, where the failure to
be so qualified would not, in the aggregate, reasonably be expected to result,
in the case of the Parent Parties, a Parent Material Adverse Effect and in the
case of ABRY, an ABRY Material Adverse Effect.  Each Parent Party has all
requisite power and authority to own, use or lease its properties and to carry
on its business as it is now being conducted except as would not, in the
aggregate, reasonably be expected to cause a Parent Material Adverse
Effect.  Each Parent Party has made available to Grande Holdings a complete and
correct copy of its certificate of formation and limited partnership agreement
or operating agreement, as applicable, each as amended to date, and each of the
same as so made available are in full force and effect (prior to giving effect
to their Transactions).  No Parent Party is in default in any respect in the
performance, observation or fulfillment of any provision of its certificate of
formation or operating agreement.  Prior to giving effect to the Transactions,
Ultimate Parent has Grande Manager and ABRY as its sole partners, and Parent is
a direct, wholly owned Subsidiary of Ultimate Parent and Ultimate Parent was
formed on July 20, 2009 and Parent was formed on July 9, 2009, solely for the
purpose of effecting the Transactions.  Neither Ultimate Parent nor Parent has
conducted any activity or has incurred any liability or obligation other than
their obligations incurred in connection with the matters contemplated by this
Agreement.

 
49

--------------------------------------------------------------------------------

 

5.2           Authority.  Each Parent Party has full limited liability company
power and authority, and ABRY has the full limited partnership power and
authority, to execute and deliver this Agreement and the Ancillary Agreements to
which it is or will be a party and, to consummate the Transactions.  The
execution, delivery and performance of this Agreement and the Ancillary
Agreements to which it is or will be a party and the consummation of the
Transactions have been duly and validly authorized by each ABRY Party’s board of
directors or similar governing Person(s), and no other limited partnership or
limited liability company proceedings on the part of any ABRY Party are
necessary to authorize this Agreement or the Ancillary Agreements to which any
of them are or will be a party or to consummate the Transactions.  This
Agreement has been, and the Ancillary Agreements to which each ABRY Party, as
applicable, is or will be a party are, or upon execution and delivery will be,
duly and validly executed and delivered by such ABRY Party and, assuming the due
authorization, execution and delivery hereof and thereof by the other parties
hereto and thereto, constitutes or upon execution and delivery will constitute,
valid and binding obligations of each ABRY Party, enforceable against such party
in accordance with their respective terms, except for the Enforceability
Exception.


5.3           Consents and Approvals; No Violation.  No ABRY Party is in
default, and with the lapse of time or giving of notice would be in default,
under any agreement or instrument to which it is a party or by which any of its
properties or assets is bound or affected, which default would reasonably be
expected to have (i) a Parent Material Adverse Effect (in the case of a Parent
Party) or (ii) an ABRY Material Adverse Effect (in the case of ABRY).  The
execution and delivery of this Agreement and the Ancillary Agreements, the
consummation of the Transactions and the performance by each ABRY Party of their
respective obligations hereunder and thereunder will not:


(a)           conflict with any provision of the operating agreement (or other
similar organizational documents) of any Parent Party or the limited partnership
agreement (or other similar organizational documents) of ABRY;


(b)           require any ABRY Party to obtain any consent, waiver, approval,
order, authorization or permit of, or make a registration with, filing with or
notification to, or breach any requirement applicable to such ABRY Party of:

 
50

--------------------------------------------------------------------------------

 

(i)          any Governmental Authority, except for the Post-Closing Consents
and except with respect to applicable requirements of (A) the Securities Act,
(B) the Exchange Act, (C) state Laws relating to takeovers, if applicable, state
securities or blue sky Laws, (D) the FCC and the Telecom Regulatory Authorities,
and (E) the Cable Regulatory Authorities; or


(ii)         any third party other than a Governmental Authority, other than
such non-Governmental Authority third party consents, waivers, approvals,
orders, authorizations and permits that would not, in the aggregate, reasonably
be expected to (A) result in an ABRY Material Adverse Effect (in the case of
ABRY) or a Parent Material Adverse Effect (in the case of a Parent Party), or
(B) prevent or materially delay the consummation of any of the Transactions;


(c)            result in any violation of or the breach of or constitute a
default (with notice or lapse of time or both) under, or give rise to any right
of termination, cancellation or acceleration or guaranteed payments or a loss of
a material benefit under, any of the terms, conditions or provisions of any
Contract to which any ABRY Party is a party or by which any ABRY Party or any of
their respective properties or assets may be bound, except for such violations,
breaches, defaults, or rights of termination, cancellation or acceleration, or
losses as to which requisite waivers or consents have been obtained or which, in
the aggregate, would not reasonably be expected to (i) result in a ABRY Material
Adverse Effect (in the case of ABRY) or a Parent Material Adverse Effect (in the
case of a Parent Party), or (ii) prevent or materially delay the consummation of
any of the Transactions;


(d)            violate the provisions of any Law applicable to any ABRY Party;
or


(e)            require a filing or notification to be made by any ABRY Party,
Grande Holdings or Grande Operating under the HSR Act.


5.4           Compliance with Applicable Laws.  Each Parent Party holds all
material approvals, licenses, permits, registrations and similar type
authorizations necessary for the lawful conduct of its respective businesses, as
now conducted, and such businesses are not being, and no Parent Party has
received any notice from any Person that any such business has been or is being,
conducted in violation of any Law or regulation, including any Law relating to
occupational health and safety, except for possible violations that in the
aggregate have not resulted and would not reasonably be expected to result in a
Parent Material Adverse Effect.


5.5           Required Stockholder Vote or Consent.  No votes or written consent
of the holders of any class or series of Equity Securities or any advisory
committee or similar body of any ABRY Party shall be necessary to consummate the
Transactions.


5.6           Information Statement.  None of the information to be supplied by
any ABRY Party for inclusion in the Information Statement to be delivered by
Grande Holdings to the Securityholders or any amendment or supplement thereto,
will, at the respective times such documents are delivered, at the time the
Information Statement or any amendment or supplement thereto is first delivered
to the Grande Holdings stockholders, contain any untrue statement of a material
fact or omit to state any material fact required to be made therein or necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

 
51

--------------------------------------------------------------------------------

 

5.7           Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder’s fee or other fee or commission payable by any ABRY Party
(except pursuant to the ABRY Advisory Agreement) in connection with the
Transactions based upon arrangements made by and on behalf of any ABRY Party.


5.8           Financing.  Parent obtained and delivered to Grande Holdings a
true and correct copy of an executed commitment for debt financing (the “Debt
Financing Commitment”) that, together with funding to be provided by ABRY and
its Affiliates pursuant to this Agreement and the Investor Securities Purchase
Agreement, will provide Parent and Grande Operating, on the Closing Date, and
thereafter as needed, sufficient cash to consummate the Transactions and perform
their obligations hereunder. The funding to be provided by ABRY and its
Affiliates pursuant to this Agreement and the Investor Securities Purchase
Agreement to consummate the Transactions is not subject to or contingent upon
the occurrence of any conditions precedent not set forth herein or in the
Ancillary Agreements (other than the contemporaneous funding of the debt
financing contemplated by the Debt Financing Commitment or alternative
Financing) and to the actual knowledge after reasonable inquiry of Jay Grossman,
Blake Battaglia or Azra Kanji on the date of this Agreement, there are no facts
or circumstances reasonably likely to result in the funding contemplated in the
Debt Financing Commitment not being made available to Grande Operating on a
timely basis in order to consummate the Transactions.


5.9           Litigation.  There is no Action pending, or to the knowledge after
reasonable inquiry of Jay Grossman, Blake Battaglia or Azra Kanji, threatened
against any ABRY Party or any Affiliate thereto which (a) in the aggregate, have
had or would reasonably be expected to have a material adverse effect on the
ability of such ABRY Party to perform its obligations under this Agreement or
(b) seeks to materially delay or prevent the consummation of the Transactions.


5.10         Capitalization of Ultimate Parent, Parent and Subsidiaries.


(a)           The Common Units and Preferred Units to be issued by the Ultimate
Parent (including the Common Units to be issued to the Grande Holdings Investor)
are duly authorized and, when issued and paid for in accordance with this
Agreement and the Investor Securities Purchase Agreement (as applicable), will
be duly and validly issued and fully paid, free and clear of all Encumbrances,
except as otherwise contemplated by this Agreement, the Ancillary Agreements or
the Debt Financing Commitment (other than Encumbrances arising on each member’s
respective interests due to actions or inactions of such member).  At the
Closing, after giving effect to the Transactions and any adjustments to the
Funding and Valuation Amounts pursuant to Section 3.4, the Grande Common Units
will represent the Final Grande Equity Percentage of Common Units outstanding on
the Closing Date (assuming that any Common Units issued pursuant to Section 3.4
were issued on the Closing Date and assuming the conversion or exercise of any
Equity Securities outstanding on the Closing Date which are convertible into or
exercisable for Common Units).  Except as contemplated by this Agreement or,
following the Closing by the Ultimate Parent Partnership Agreement and the other
Ancillary Agreements, there are no outstanding options, warrants, rights, calls,
subscriptions, claims of any character, agreements, obligations, convertible or
exchangeable securities, or other commitments, contingent or otherwise, of any
kind, obligating Ultimate Parent to issue, directly or indirectly, any units,
membership interests or other Equity Securities, nor are there any arrangements
that will be binding on the Grande Holdings Investor relating to the transfer or
voting of any units, membership interests or Equity Securities of Ultimate
Parent.

 
52

--------------------------------------------------------------------------------

 

(b)           At the Closing, after giving effect to the Transactions, Ultimate
Parent will own all of the Equity Securities of Parent and Parent will own,
after giving effect to the transactions contemplated by Section 2.3, the
Membership Interests.  There are no outstanding options, warrants, rights,
calls, subscriptions, claims of any character, agreements, obligations,
convertible or exchangeable securities, or other commitments, contingent or
otherwise, of any kind, obligating (i) Parent or, (ii) pursuant to any Contract
of any ABRY Party or any Affiliate thereof or of which any of Jay Grossman,
Blake Battaglia and Azra Kanji have actual knowledge, Grande Operating, to
issue, directly or indirectly, any units, membership interests or other Equity
Securities, nor are there any arrangements, except for those that will be set
forth in the debt-related Financing documents or Ancillary Agreements, relating
to the issuance, sale, transfer, voting, or acquisition of any units, membership
interests or Equity Securities of (A) Parent or, (B) pursuant to any Contract of
any ABRY Party or any Affiliate thereof of which any of Jay Grossman, Blake
Battaglia and Azra Kanji have actual knowledge, Grande Operating.  Other than
the Equity Securities of Parent Grande Operating and the Non-Core Subsidiaries
that are or will be owned by Ultimate Parent, neither Ultimate Parent nor Parent
owns any other Equity Securities of any other Person.


5.11          Expiration of Representations and Warranties.  Except in the case
of fraud, the representations and warranties of the ABRY Parties contained in
this Article V shall survive the Closing until the Survival End Date after which
they shall expire and be terminated and extinguished, and thereafter none of the
ABRY Parties nor any other Person shall have any liability whatsoever with
respect to any of such expired representation or warranty; provided, that the
written assertion of any claim prior to the Survival End Date shall extend the
Survival End Date with respect to such claim through the date such claim is
finally adjudicated and not subject to further appeal.


5.12          Investment Representations.  ABRY understands that its interest in
Ultimate Parent has not been registered under the Securities Act or registered
or qualified under any state securities laws, on the basis of a claim of
exemption from the registration requirements of the Securities Act and the
registration or qualification requirements of applicable state securities laws,
and that such interest cannot be transferred unless it is subsequently
registered under the Securities Act and qualified and registered under
applicable state securities laws or an exemption from registration and
qualification is available, and that Ultimate Parent is under no obligation to
register or qualify such interest except pursuant to the Registration Rights
Agreement. ABRY is acquiring such interest solely for its own account and is not
acquiring such interest with a view to or for resale in connection with any
distribution thereof within the meaning of the Securities Act or any applicable
state securities laws. By reason of its business or financial experience, ABRY
is capable of evaluating the merits and risks of an investment in such interest
pursuant to the terms of this Agreement and the Ultimate Parent Partnership
Agreement and is able to protect its own interests. ABRY is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act and has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of the investment to be made by
it hereunder. ABRY is able to bear the economic risk of the loss of its
investment in such interest.

 
53

--------------------------------------------------------------------------------

 

ARTICLE VI


CONDUCT OF BUSINESS PENDING CLOSING


6.1           Conduct of Business by Grande Holdings Pending the Closing.  From
the date hereof until the Closing, except as ABRY otherwise agrees in writing,
as set forth in Section 6.1 of the Grande Disclosure Schedule, as otherwise
required by Law or by any Governmental Authority or as otherwise expressly
required by this Agreement or the Ancillary Agreements, Grande Holdings and
Grande Operating shall, (i) conduct the Business in the ordinary course
consistent with past practice and use all commercially reasonable efforts to
preserve intact their respective business organizations and relationships with
third parties and to keep available the services of their present officers and
key employees, and (ii) subject to any restrictions under Law or the Indenture,
make capital and promotional expenditures in at least the amounts provided for
in the applicable budget heretofore made available to Parent.  Except as set
forth in Section 6.1 of the Grande Disclosure Schedule, as otherwise required by
Law or by any Governmental Authority or as otherwise expressly required by this
Agreement or the Ancillary Agreements, and without limiting the generality of
the foregoing, from the date hereof until the Closing, without the prior written
consent of Parent (which consent shall not be unreasonably withheld or delayed):


(a)           neither Grande Holdings nor Grande Operating will adopt or propose
any change to Grande Operating’s certificate of incorporation or bylaws (or
similar organizational documents), except for changes to implement the
conversion of Grande Operating to a limited liability company prior to the
Closing in accordance with Section 2.1;


(b)           Grande Holdings and Grande Operating will not (i) except for
Grande Holdings Distribution, set aside or pay any dividend or other
distribution or payment with respect to any shares of its Equity Securities
(other than the Grande Holdings Distribution and amounts distributed by Grande
Operating necessary to enable Grande Holdings to pay expenses incurred by Grande
Holdings in the Ordinary Course of Business and to pay amounts that, if not paid
prior to the Closing would constitute Grande Holdings Transaction Expenses) or
(ii) repurchase, redeem or otherwise acquire any outstanding Equity Security of
Grande Operating or any other Person (except for acquisitions of Grande Holdings
Shares pursuant to agreements which permit the repurchase of such shares upon
termination of services or pursuant to the exercise of a right of first refusal
on a proposed transfer of such shares);


(c)           neither Grande Holdings nor Grande Operating will merge or
consolidate with any other Person, or will acquire assets of any other Person
for aggregate consideration in excess of $500,000, other than assets acquired
from a vendor in the Ordinary Course of Business;


(d)           except pursuant to the Contribution Agreement and except for sales
of inventory and replaced or otherwise obsolete assets and sales, leases and
licenses of equipment or fiber to customers in the Ordinary Course of Business,
neither Grande Holdings nor Grande Operating will sell, lease, license or
otherwise surrender, relinquish or dispose of any assets or properties (other
than cash and cash equivalents);

 
54

--------------------------------------------------------------------------------

 

(e)           neither Grande Holdings nor Grande Operating will enter into,
amend or terminate any Contract that, if it were in effect on the date of this
Agreement, would be a Grande Material Contract; provided, that Grande Operating
may (i) enter into any Contract expressly permitted to be entered into pursuant
to subsection (g) below; (ii) enter into or renew any Contract relating to the
support of software used in the Business in the Ordinary Course of Business and
not requiring payments in excess of $100,000 in any 12-month period; (iii)
renew, amend, modify or secure insurance coverage in the Ordinary Course of
Business; (iv) enter into Retransmission Consent Agreements and Programming
Agreements identified in Section 6.1(e)(iv) of the Grande Disclosure Schedule;
and (v) enter into the Note Purchase Agreement, the Pay-Off Documents, the
Contribution Agreement, the Atlantic Broadband Management Agreement, the ABRY
Advisory Agreement, any other Ancillary Agreement and any agreements related to
the Financing as directed by ABRY, and obtain consents to the Transactions
required under its Contracts as described in Section 4.4(b)(i), (b)(ii) and (c)
of the Grande Disclosure Schedule on terms reasonably acceptable to ABRY;
provided further, notwithstanding the foregoing, neither Grande Holdings nor
Grande Operating will amend, extend, renew or terminate any Lease or enter into
any new lease, sublease, license, concession, colocation agreement or other
agreement for the use or occupancy of real property; and (vii) enter into
agreements with Material Customers for the provision of services or products by
Grande Operating so long as the rates or prices to be changed are in accordance
with the Ordinary Course of Business;


(f)           Neither Grande Holdings nor Grande Operating will settle any
material Audit, make or change any material Tax election or file any material
amended Tax Return which could result in an adverse effect to Grande Holdings or
Grande Operating following the Closing (other than a liability that will be
fully reflected in the liabilities that are used to compute the Closing Non-Cash
Working Capital Amount);


(g)           Neither Grande Holdings nor Grande Operating will:


(i)           issue any Equity Securities (whether through the issuance or
granting of options, warrants, rights or otherwise and except for issuances of
(A) Grande Holdings Shares upon conversion or exercise of Equity Securities
outstanding as of the date hereof or not prohibited to be issued under this
Agreement and (B) stock options and restricted stock awards with respect to
Grande Holdings Shares granted to Grande Employees, directors and consultants)
in the Ordinary Course of Business;


(ii)         other than any amendment to any option outstanding, or any election
by Grande Holdings, in its sole discretion, to vest, continue or cancel options
outstanding, under the Grande Holdings Stock Plan, enter into any amendment of
any term of any outstanding security of Grande Holdings or Grande Operating;


(iii)        incur any Indebtedness except trade debt incurred in the Ordinary
Course of Business, Indebtedness incurred pursuant to existing credit facilities
or arrangements listed on Section 4.20(a) of the Grande Disclosure Schedule or
incurred at ABRY’s request as contemplated by the Debt Financing Commitment or
an alternative Financing arrangement;

 
55

--------------------------------------------------------------------------------

 

(iv)        fail to make any required contribution to any Grande Benefit Plan;


(v)         other than in the Ordinary Course of Business, increase
compensation, bonus or other benefits payable to any Grande Employee, including
any executive officer or former employee, or enter into, modify or amend any
Grande Employee Agreement, provided, however, that Grande Holdings and Grande
Operating (A) may provide for bonuses, severance arrangements or other
non-salary incentives to Grande Employees and Legacy Employees pursuant to the
Transaction Bonus Plan and may amend Executive Employment Agreements or enter
into severance agreements with, and pay severance amounts to, the parties to the
Executive Employment Agreements so long as any amounts payable under the
Transaction Bonus Plan are payable at or prior to the Adjustment Time or
included in Grande Holdings Transaction Expenses, and (B) solely to the extent
(1) paid prior to the Adjustment Time or (2) paid to satisfy a liability taken
into account in determining the Closing Non-Cash Capital Amount, may cause to be
paid to Grande Employees who were furloughed in calendar year 2009 an amount
equal to the compensation forgone by such furloughed Grande Employees; or


(vi)        enter into any settlement or consent with respect to any Action or
threatened Action if such settlement or consent would result in or would
reasonably be expected to result in a Grande Material Adverse Effect or impose
on Grande Holdings or Grande Operating any obligation other than the payment of
money that will be paid prior to the Adjustment Time (or, to the extent not so
paid, the liability for which will be reflected in the Closing Non-Cash Working
Capital Amount) and customary obligations of confidentiality with respect to the
terms of such settlement or consent;


(h)           neither Grande Holdings nor Grande Operating will change any
method of accounting or accounting practice by Grande Holdings or Grande
Operating, except for any such change required by GAAP;


(i)             Neither Grande Holdings nor Grande Operating will take any
action that would give rise to a claim under the WARN Act or any similar state
Law or regulation because of a “plant closing” or “mass layoff” (each as defined
in the WARN Act) without in good faith attempting to comply with the WARN Act;


(j)             neither Grande Holdings nor Grande Operating will adopt, amend
(other than amendments required by any Law to preserve the qualified status of a
Grande Benefit Plan or otherwise comply with ERISA, the Code or other applicable
Law) or assume an obligation to contribute to any employee benefit plan or
arrangement of any type or collective bargaining agreement;


(k)            neither Grande Holdings nor Grande Operating to, permit any
Encumbrance (other than any Permitted Encumbrance) to arise or exist with
respect to any of its assets or properties;


(l)             neither Grande Holdings nor Grande Operating will change any
marketing, subscriber installation, collection or disconnection practices;

 
56

--------------------------------------------------------------------------------

 

(m)           except as set forth in Section 6.1(m) of the Grande Disclosure
Schedule, neither Grande Holdings nor Grande Operating will offer discounts
pursuant to a promotion, selling or marketing campaign not in existence as of
the date hereof, other than any discount to new bulk-billed accounts offered in
the Ordinary Course of Business;


(n)           neither Grande Holdings nor Grande Operating will change the
programming line-up or launch any new programming with respect to any Cable
System other than any change to programming unilaterally implemented by the
provider of such programming;


(o)           each of Grande Holdings and Grande Operating will comply with,
will enforce its rights under, and will not amend, modify or terminate or waive
any provision of, the Note Purchase Agreement;


(p)           Grande Operating will not enter into any Contract with a Grande
Operating Related Person or amend or modify any Related Party Contract (other
than the termination of Related Party Contracts required under Section 7.18);
and


(q)           neither Grande Holdings, where applicable, nor Grande Operating
will agree or commit to do any of the foregoing.


6.2           Regulatory Matters Pending Closing. Except as set forth in Section
6.2 of the Grande Disclosure Schedule, from the date hereof until the Closing,
Grande Holdings and Grande Operating shall use commercially reasonable efforts
to maintain the validity of their respective Franchises and Telecommunications
Authorizations and FCC Authorizations, comply in all material respects with all
requirements of their respective Franchises and Telecommunications
Authorizations and FCC Authorizations, and the Communications Act and FCC Rules
and any applicable state or local Law.  Prior to the Closing, Grande Holdings
and Grande Operating shall use their commercially reasonable efforts to (i)
refrain from taking any action that would materially jeopardize the validity of
any of the Franchises or Telecommunications Authorizations and FCC
Authorizations, (ii) prosecute with commercially reasonable diligence any
pending applications with respect to the Franchises or Telecommunications
Authorizations and FCC Authorizations, including any renewals thereof and (iii)
with respect to Telecommunications Authorizations, FCC Authorizations and
Franchises, file all material registrations, reports, renewal applications, and
other documents and pay all material required fees and contributions, in each
case, that are required by the Communications Act, the FCC Rules, or any other
applicable Law as and when such filings or reports are necessary or
appropriate.  Notwithstanding the foregoing or any other provision of this
Agreement, Grande Operating has filed with the relevant Governmental Authorities
to, and shall be permitted to, release or surrender its Telecommunications
Authorizations from the State of Indiana.  Upon the reasonable request of Grande
Holdings or Grande Operating, and to the extent related to the foregoing
sentence at Grande Holdings’ sole cost and expense, the Parent Parties will use
commercially reasonable efforts to take all actions and do all things proper and
advisable to assist Grande Holdings and Grande Operating with respect to the
matters set forth in this Section 6.2.

 
57

--------------------------------------------------------------------------------

 

6.3           Insurance.  Through the Closing, Grande Holdings and Grande
Operating will maintain in full force and effect insurance coverage that is not
less favorable to them than the coverage provided by the policies described in
Section 4.18 of the Grande Disclosure Schedule.


ARTICLE VII


ADDITIONAL AGREEMENTS


7.1           Access and Information.


(a)           Grande Holdings and Grande Operating shall afford to the Parent
Parties, their prospective sources of the Financing and the respective advisors,
legal counsel, accountants, consultants and other authorized representatives of
and to the foregoing reasonable access during normal business hours throughout
the period prior to the Closing to all of its books, records, properties,
contracts, leases, plants and personnel and, during such period, each shall make
available promptly to the Parent Parties (i) a copy of each report, schedule and
other document filed or received by it pursuant to the requirements of federal
or state securities Laws, and (ii) all other information as any of them
reasonably may request, provided, that no investigation pursuant to this Section
7.1 shall affect any representations or warranties made herein or the conditions
to the obligations of the respective parties to consummate the Transactions and
neither Grande Holdings nor Grande Operating shall be deemed to make any
representation or warranty with respect to any reports or other information
provided pursuant to this Section 7.1.


(b)           Without limiting the generality of Section 7.1(a), from the date
hereof through the Closing, Grande Holdings shall cause Grande Employees that
are director level and above (including applicable general managers or vice
presidents) to participate in a monthly telephonic meeting with Parent’s
representatives during which such Grande Employees shall provide an update as to
the operations and performance of the Business and matters relating to the
transition of ownership and management of Grande Operating to Parent and
Atlantic Broadband and the consummation of the Transactions (including with
respect to Franchise matters).


(c)           Without limiting the generality of Section 7.1(a), Grande Holdings
shall make available to Parent correct and complete copies of (i) all rate
regulation documents for filing with Governmental Authorities relating to the
Business prepared or filed at any time between the date of this Agreement and
the Closing, and (ii) all material correspondence, filings and submissions
concerning the Business with or to any Governmental Authority sent or made
between the date of this Agreement and the Closing.  In addition, within fifteen
(15) days after the last day of each month (commencing with the month ending on
July 31, 2009), Grande Holdings shall deliver to Parent a report setting forth,
for each Cable System the following information or substantially similar
information, using the methodologies and practices used by Grande Holdings in
the Ordinary Course of Business to compile information of such type heretofore
provided to the Parent Parties: (A) the number of Active Customers, Equivalent
Basic Video Subscribers and Individual Basic Video Subscribers for such System
as of the last day of such CSG month, (B) the number of Customers enrolled in
discounted or promotional packages as of the last day of such CSG month, and (C)
the number of Customers of each Service whose service was disconnected during
such CSG month.

 
58

--------------------------------------------------------------------------------

 

(d)           Without limiting the generality of Section 7.1(a), from the date
hereof through the Closing, Grande Holdings shall, within 30 days after the end
of each calendar month (commencing with the month ended on July 31, 2009),
deliver to Parent the unaudited consolidated balance sheet of Grande Holdings
and Grande Operating as of the last day of such month, together with the related
consolidated statements of income, stockholders’ equity and cash flows for
Grande Holdings and Grande Operating for the monthly period then ending and for
the portion of the calendar year ending with such month.  The financial
statements to be delivered pursuant to this Section 7.1(d) shall be prepared
from and in accordance with the books and records of Grande Holdings and Grande
Operating and GAAP applied on a consistent basis (subject to year-end
adjustments) and shall fairly present the consolidated financial position of
Grande Holdings and Grande Operating as of the respective dates thereof and the
consolidated results of operations and cash flows (and changes in financial
position, if any) of Grande Holdings and Grande Operating for the periods
therein (subject to year-end adjustments that are not material in nature or
amount and the absence of financial footnotes).


(e)           Grande Holdings and Grande Operating shall use commercially
reasonable efforts to assist the Parent Parties in obtaining the Financing,
including (i) providing information reasonably requested for the preparation of
confidential information memoranda (whether with respect to a syndicated bank
financing) and rating agency presentations with respect to any proposed
Financing, (ii) delivering such financial and statistical information and
projections relating to Grande Holdings and Grande Operating as may be
reasonably requested in connection with any Financing, (iii) arranging for the
independent accountants, lawyers and other advisors and consultants of Grande
Holdings and Grande Operating to be reasonably available to consult with
Parent’s representatives regarding any Financing, (iv) making appropriate
employees of Grande Holdings and Grande Operating available on reasonable notice
to provide such assistance, including to participate in due diligence meetings
and meetings with rating agencies and prospective Financing sources, (v)
providing timely access to diligence materials and appropriate personnel on
reasonable notice to allow prospective Financing sources and their
representatives to complete all appropriate diligence, (vi) providing assistance
with respect to the review and granting of security interests in collateral for
any Financing, and (vii) cooperating with the preparation to effect the transfer
and contribution by Grande Operating after the Closing to one or more newly
formed Subsidiaries which are wholly owned (directly or indirectly) by Ultimate
Parent certain assets of Grande Operating used or held for use principally in
connection with the broadband transport and network services and other
businesses of Grande Operating, other than the business of providing cable
television, telephone, broadband internet and other related services for
residential and commercial customers, that the ABRY Parties may identify from
time to time (the “Non-Core Assets Transfer”), including cooperating to prepare
requests for consents from any Governmental Authority or any other Person;
provided, that in each case such assistance does not unreasonably disrupt the
normal operations of the Business nor cause any breach of Contracts of Grande
Holdings or Grande Operating. Notwithstanding anything to the contrary in this
Agreement or otherwise, (A) no request for consent related to a Non-Core Assets
Transfer will be submitted to any Governmental Authority or any other Person
until after the Closing, (B) the representations and warranties of Grande
Holdings and Grande Operating set forth in Article IV of this Agreement (and the
related bring-down of such representations and warranties under Section 8.2(b))
shall be made without giving effect to any Non-Core Asset Transfer, (C) any
restrictive covenants applicable to Grande Holdings or Grande Operating during
the period between the date hereof until the Closing Date shall not be construed
to prohibit any action taken upon the request of the ABRY Parties in furtherance
of any Non-Core Asset Transfer (and any such action shall not be construed as a
breach by Grande Holdings or Grande Operating of any such covenant), (D) the
ABRY Parties shall be responsible for identifying any non-core assets to be
transferred, identifying and obtaining any related consents required to transfer
such assets and preparing all of the organizational agreements associated with
any such Subsidiaries and definitive agreements associated with any such
Non-Core Asset Transfer, and (E) neither Grande Holdings nor Grande Operating
makes any representation or warranty whatsoever as to the accuracy of any pro
forma financial information or projections relating to the Business on any
segmented basis, including with respect to any Non-Core Assets Transfer.  Any
out-of-pocket expenses and costs incurred by (x) Grande Holdings or Grande
Operating prior to Closing in the performance of their obligations under this
Section 7.1 shall be borne by ABRY and (y) Ultimate Parent and its Subsidiaries
prior to Closing in connection with the matters described in this Section 7.1
shall be borne by ABRY and, if the Closing occurs, all such expenses described
in clauses (i) or (ii) above shall constitute ABRY Transaction Expenses.

 
59

--------------------------------------------------------------------------------

 

7.2           Acquisition Proposals.  From the date hereof until earlier of the
Closing or the termination of this Agreement, Grande Holdings and Grande
Operating shall, except at the direction of and as requested by the ABRY Parties
with respect to any proposed Non-Core Assets Transfer, cause their respective
officers, directors, employees and other agents to, not directly or indirectly,
(i) take any action to solicit, initiate or knowingly encourage any Grande
Holdings Acquisition Proposal (as hereinafter defined) or (ii) engage in
discussions (other than communicating that Grande Holdings and Grande Operating
are bound by this Section 7.2) or negotiations with, or disclose any nonpublic
information relating to Grande Holdings or Grande Operating, respectively, or
afford access to their respective properties, books or records to any Person not
otherwise entitled to such access that may be considering making, or has made, a
Grande Holdings Acquisition Proposal.  Until such time as the Grande Holdings
Stockholders’ Approval is obtained, nothing contained in this Section 7.2 shall
prohibit Grande Holdings and its board of directors from furnishing information,
including nonpublic information to, or entering into negotiations with, any
Person that has indicated its willingness to make an unsolicited bona fide
Grande Holdings Acquisition Proposal if, and only to the extent that:


(a)           such unsolicited bona fide proposal relating to a Grande Holdings
Acquisition Proposal is made by a third party that Grande Holdings’ board of
directors determines in good faith has the good faith intent to proceed with
negotiations to consider, and the financial capability to consummate, such
Grande Holdings Acquisition Proposal;


(b)           Grande Holdings’ board of directors, after duly consulting with
Grande Holdings’ outside legal counsel, determines in good faith that the
failure to take such action would be inconsistent with its fiduciary duties
imposed by applicable Law;


(c)           contemporaneously with furnishing such information to, or entering
into discussions with, such Person, Grande Holdings enters into a customary
confidentiality agreement with such Person;

 
60

--------------------------------------------------------------------------------

 

(d)           contemporaneously with furnishing such information to, or entering
into discussions or negotiations with, such Person, Grande Holdings provides
written notice to ABRY to the effect that it is furnishing information to, or
entering into discussions or negotiations with, such Person;


(e)           Grande Holdings uses all commercially reasonable efforts to keep
ABRY informed in all material respects of the status and terms of any such
negotiations or discussions (including the identity of the Person with whom such
negotiations or discussions are being held), and provides Parent with copies of
such written proposals and any amendments or revisions thereto or correspondence
related thereto; provided, that ABRY agrees to execute a confidentiality
agreement, in form reasonably acceptable to it, with respect to any such
information delivered to ABRY pursuant to this clause (e).  If Grande Holdings,
Grande Operating or any representative thereof receives or becomes aware of any
Grande Holdings Acquisition Proposal, Grande Holdings shall promptly give Parent
notice thereof; and


(f)           Neither Grande Holdings nor Grande Operating will enter into any
Contract that prohibits it from disclosing to Parent any information or
materials referred to in clause (d) or clause (e) above.


7.3           Directors’ and Officers’ Indemnification and Insurance.  (a)  For
six (6) years after the Closing Date, Grande Operating shall indemnify, defend
and hold harmless each Person who is now, or has been at any time prior to the
date hereof or who becomes prior to the Closing Date, an officer or director of
Grande Holdings or Grande Operating (each an “Indemnified Party”), who was or is
made or is threatened to be made a party or is otherwise involved in any Action,
suit or proceeding, whether civil, criminal, or investigative against all
losses, damages, liabilities, fees and expenses (including reasonable fees and
disbursements of counsel and experts and judgments, fines, losses, claims,
liabilities and amounts paid in settlement (provided, that any such settlement
is effected after the Closing with the prior written consent of Grande
Operating, which will not be unreasonably withheld or delayed)) actually and
reasonably incurred by such Indemnified Party because such Indemnified Party is
or was a director or officer of Grande Holdings or Grande Operating pertaining
to any act or omission existing or occurring at or prior to the Closing Date in
each case other than any fraudulent act or fraudulent omission by such Person
relating to this Agreement or the Transactions (the “Indemnified Liabilities”)
to the fullest extent permitted under applicable Law or Grande Holdings’ or
Grande Operating’s articles of incorporation and bylaws or as required pursuant
to an indemnification agreement between Grande Holdings or Grande Operating and
such officer or director of Grande Holdings or Grande Operating identified on
Section 4.20(a) of the Grande Disclosure Schedule (each such indemnification
agreement, an “Indemnification Agreement”).  If any claim for Indemnified
Liabilities is asserted or made by a Indemnified Party, any determination
required to be made with respect to whether a Indemnified Party’s conduct
complies with the standards set forth under applicable Law shall be made by
independent counsel mutually acceptable, if following the Closing, to Grande
Operating, or if prior to the Closing, ABRY, and such Indemnified Party; and
provided, further, that nothing herein shall impair any rights or obligations of
any Indemnified Party under applicable Law or any exculpatory or indemnification
provision existing on the date hereof in Grande Holdings’ or Grande Operating’s
articles of incorporation and bylaws or such officer’s or director’s
Indemnification Agreement.  If any claim or claims are brought against any
Indemnified Party (whether arising before or after the Closing Date) in respect
of Indemnified Liabilities, such Indemnified Party may select counsel for the
defense of such claim, which counsel, if selected prior to the Closing Date,
shall be reasonably acceptable to Grande Holdings and ABRY, and which, if
selected after the Closing Date, shall be reasonably acceptable to Grande
Operating.

 
61

--------------------------------------------------------------------------------

 

(b)           Grande Operating shall promptly advance all reasonable
out-of-pocket expenses of each Indemnified Party in connection with any such
Action, suit or proceeding described in Section 7.3(a), as such expenses are
incurred, to the fullest extent permitted under applicable Law or an exculpatory
or indemnification provision existing on the date hereof in Grande Operating’s
articles of incorporation and bylaws or such officer’s or director’s
Indemnification Agreement, subject to the receipt by Grande Operating of an
undertaking by or on behalf of such Indemnified Party to repay such amount if it
shall ultimately be determined that such Indemnified Party is not entitled to be
indemnified by Grande Operating.


(c)           Grande Operating, at its cost, will maintain in effect or purchase
a “tail” policy under all existing insurance policies of Grande Holdings and
Grande Operating covering officers’ and directors’ liability and liability for a
fiduciary of any Grande Benefit Plan which (i) are effective for six (6) years
from the Closing Date, (ii) cover those Persons who are currently covered by the
Closing Date directors’ and officers’ insurance policy and the fiduciary policy
of Grande Holdings or Grande Operating in effect as of the date hereof for
actions and omissions occurring on or prior to the Closing Date, and (iii)
contains terms and conditions that are no less favorable, in the aggregate, to
the insured than those of the directors’ and officers’ insurance policy and the
fiduciary policy in effect as of the date hereof.  For a period of six (6) years
from the Closing Date, the Parent Parties shall cause Grande Operating, at its
cost, to maintain such policies or tail policies.


(d)           The provisions of this Section 7.3 are intended to be for the
benefit of, and shall be enforceable by, each Indemnified Party and his or her
heirs and representatives.


7.4           Further Assurances.  Each party shall use all commercially
reasonable efforts to obtain all consents and approvals and to do all other
things necessary for the consummation of the Transactions.  The parties shall
take such further action to deliver or cause to be delivered to each other at
the Closing and at such other times thereafter as shall be reasonably agreed by
such parties such additional agreements or instruments as any of them may
reasonably request for the purpose of carrying out this Agreement and the
Transactions.  The parties shall afford each other access to all information,
documents, records and personnel who may be necessary for any party to comply
with Laws (including the filing and payment of Taxes and handling Tax audits),
or to defend itself against suits or claims of others.  Parent and Grande
Holdings shall duly preserve all files, records or any similar items of Parent
or Grande Holdings received or obtained as a result of the Transactions with the
same care and for the same period of time as it would preserve its own similar
assets.


7.5           Expenses.  Subject to Section 7.1, Section 7.14, Section 7.19, and
the definition of the term “Grande Holdings Transaction Expenses”, each party
shall bear solely and entirely all expenses that it incurs in connection with or
related to the due diligence, authorization, preparation, negotiation, execution
and performance of this Agreement and the Ancillary Agreements, including all
reasonable fees and expenses of outside counsel, accountants, financing sources,
investment bankers, experts and consultants to such party hereto and its
Affiliates.

 
62

--------------------------------------------------------------------------------

 

7.6           Cooperation.  Subject to compliance with applicable Laws, from the
date hereof until the Closing, each party shall promptly provide the other party
or its counsel with copies of all filings made by such party with any
Governmental Authority in connection with this Agreement and the Transactions.


7.7           Publicity.  Neither Grande Holdings, the Grande Holdings Investor,
Grande Operating, any ABRY Party nor any of their respective Affiliates shall
issue or cause the publication of any press release or other announcement with
respect to the Transactions without the prior consent of the other parties,
except as may be required by the Indenture, any Law, any Governmental Authority
or by any listing agreement with a national securities exchange, and each party
shall use reasonable efforts to provide copies of such release or other
announcement to the other parties hereto, and give due consideration to such
comments as each such other party may have, prior to such release or other
announcement.


7.8           Additional Actions.  Subject to the terms and conditions of this
Agreement, each party agrees to use all commercially reasonable efforts to cause
the conditions set forth in Article VIII to be satisfied as promptly as is
practicable and otherwise to take, or cause to be taken, all actions and to do,
or cause to be done, all things necessary, proper or advisable under applicable
Laws, or to remove any injunctions or other impediments or delays, to consummate
and make effective the Transactions, subject, however, to the Grande Holdings
Stockholders’ Approval.


7.9           Filings.  Each party shall execute all instruments and make all
filings such party is required to make in connection herewith or desirable to
achieve the purposes contemplated hereby, and shall cooperate as needed with
respect to any such filing by any other party.


7.10          Consents.  Each of the ABRY Parties, Grande Holdings and Grande
Operating shall use commercially reasonable efforts to obtain all consents
necessary or advisable in connection with its obligations hereunder, including,
without limitation, with respect to the regulatory matters set forth in Section
6.2.  Without limiting the foregoing, the ABRY Parties, Grande Holdings and
Grande Operating shall continue to prepare, execute and file applications and
any amendments thereto to obtain any consent, waiver, approval, order,
authorization or permit of, or make a registration with, filing with or
notification to, the Federal Trade Commission, FCC, Cable Regulatory
Authorities, and Telecom Regulatory Authorities as are necessary or advisable in
connection with the consummation of the Transactions.  The ABRY Parties, Grande
Holdings and Grande Operating shall diligently take all steps that are
necessary, proper or desirable to expedite the prosecution of such applications
to a favorable conclusion.  Each party shall promptly provide the other party
with a copy of any pleading, order or other document served on it relating to
any such application.  The parties shall furnish all information required by the
FCC, Cable Regulatory Authorities, and Telecom Regulatory Authorities.  Each
party shall be represented at all meetings or hearings scheduled or held to
consider such applications. Notwithstanding the foregoing, the ABRY Parties
shall be solely responsible for all due diligence and documentation associated
with preparing documentation associated with obtaining any consents of third
parties, or any consents, waivers, approvals, orders, authorizations, permits,
registrations, certification, filings with or notices to any Governmental
Authority required in connection with any Non-Core Asset Transfer; provided, if
the Closing occurs any expenses incurred in connection with activities or items
in this sentence shall constitute ABRY Transaction Expenses.

 
63

--------------------------------------------------------------------------------

 

7.11          Stockholders’ Approval.  Grande Holdings shall (i) take all steps
reasonably necessary to seek to obtain the Grande Holdings Stockholders’
Approval by written consent of stockholders on or prior to midnight, central
standard time, on or prior to the tenth business day after the execution of this
Agreement, (ii) provide to such stockholders a recommendation of the Grande
Holdings board of directors that its stockholders approve this Agreement and
distribute to such stockholders, as soon as practicable after execution hereof,
disclosure about the Transactions, (iii) use all commercially reasonable efforts
to secure the Grande Holdings Stockholders’ Approval, and (iv) reasonably
cooperate and consult with ABRY with respect to each of the foregoing matters;
provided, however, that nothing contained in this Section 7.11 shall prohibit
the Grande Holdings board of directors from failing to make or from withdrawing
or modifying the recommendation to the Grande Holdings stockholders described in
clause (ii) above if such board of directors, after consultation with outside
legal counsel, determines in good faith that such action would be inconsistent
with its fiduciary duties under applicable Laws.


7.12          Preparation of the Information Statement.  If the Grande Holdings
Stockholders’ Approval is obtained by written consent, Grande Holdings shall
cause the Information Statement and notice of such written consent to be
delivered to all of the Securityholders in accordance with the DGCL and its
certificate of incorporation and bylaws, not later than the tenth business day
after the Grande Holdings Stockholders’ Approval is obtained.  If at any time
prior to the Closing Date, the officers and directors or managers of the ABRY
Parties or Grande Holdings discover any statement which, in light of the
circumstances in which it is made, is false or misleading with respect to a
material fact or omits to state a material fact necessary to make the statement
made in the Information Statement not misleading, then such party shall
immediately notify the other party of such misstatement or omission.


7.13          Discharge of Indenture.


(a)           Prior to the Closing Date, Grande Holdings shall take all actions
that are necessary or appropriate to effectuate the satisfaction and discharge
pursuant to the Indenture, dated as of March 23, 2004, by and among Grande
Holdings, the guarantors party thereto and U.S. Bank National Association, as
trustee, as modified by Supplemental Indenture No. 1 thereto, dated as of July
18, 2007, by and among Grande Holdings, the guarantors and the trustee (the
“Indenture”), and the release of all related deeds of trust and/or mortgages, on
the Closing Date of the Senior Secured Notes issued thereunder, upon and subject
to the payment by or on behalf of Grande Operating on the Closing Date (after
giving effect to the Closing) of the amount(s) specified in the related Pay-Off
Document(s).


(b)           On the Closing Date, pursuant to Section 3.1(b), on behalf of the
Grande Holdings, a payment shall be made by the ABRY Parties or, in the case of
the debt Financing proceeds, Grande Operating, to the Requisite Bondholders and
the Parent Parties shall cause the irrevocable deposit with the trustee under
the Indenture of an amount of cash required to discharge in full as of the
Closing Date in accordance with Article VIII of the Indenture all of the
outstanding Senior Secured Notes not subject to the Note Purchase
Agreement.  Grande Holdings shall fully cooperate with the Parent Parties in
connection with such payoff, including the delivery of any certificates,
opinions, resolutions or other documentation required or requested by the
trustee under the Indenture or by the Requisite Bondholders under the Note
Purchase Agreement in connection therewith.

 
64

--------------------------------------------------------------------------------

 

7.14          Certain Payments at Closing.  To the extent that any obligations
of Grande Holdings to pay fees and expenses incurred in connection with the
consummation of the Transactions, including fees and expenses of Waller Capital
Partners and counsel, or to make payments under the Transaction Bonus Plan
remain unpaid as of the Closing Date, such obligations shall be included in the
Grande Holdings Transaction Expenses and become the obligations of Grande
Operating, and Parent shall, or shall cause Grande Operating to, make such
payments immediately after the Closing Date, to the accounts and in the amounts
specified by Grande Holdings.


7.15          Notice of Certain Events.  Each party shall as promptly as
reasonably practicable notify the other parties of (in each case, unless such
party reasonably believes that the other parties have otherwise received notice
thereof):


(a)           any notice or other communication received by such party from any
Person alleging that the consent of such Person (or another Person) is or may be
required in connection with the Transactions;


(b)           any notice or other communication received by such party from any
Governmental Authority in connection with the Transactions;


(c)           any Actions commenced or, to the knowledge of Grande Holdings,
threatened against, relating to or involving or otherwise affecting Grande
Holdings or Grande Operating which, if pending on the date hereof, would have
been required to have been disclosed pursuant to Sections 4.10 or 5.9 or which
relate to the consummation of the Transactions, in each case of which such party
becomes aware;


(d)           any notice of, or other communication relating to, a default or
event that, with notice or lapse of time or both, would become a default under
any material agreement, received by such party subsequent to the date hereof;
and


(e)           any Grande Material Adverse Effect, ABRY Material Adverse Effect
or Parent Material Adverse Effect or the occurrence of any event which is
reasonably likely to result in a Grande Material Adverse Effect, ABRY Material
Adverse Effect or a Parent Material Adverse Effect, as the case may be, in each
case of which such party becomes aware.


7.16          Stockholder Litigation.  Each of the Parent Parties, Grande
Holdings and Grande Operating shall give the other the reasonable opportunity to
participate in the defense of any litigation against any such party, as
applicable, and its directors or officers relating to the Transactions.


7.17          Employee Matters.  (a)  At least two (2) business days prior to
the Closing, ABRY shall give Grande Holdings written notice specifying the
name(s), if any, of any employee party to an Executive Employment Agreement that
ABRY requests Grande Holdings or Grande Operating terminate immediately prior to
the Closing (each is an “Excluded Employee”). Immediately prior to the Closing,
Grande Holdings and Grande Operating shall terminate the employment of any such
Excluded Employee and any related severance liability arising under an Executive
Employment Agreement shall constitute Grande Holdings Transaction Expenses,
whether such amounts or Liabilities become payable prior to, on or after the
Closing Date.

 
65

--------------------------------------------------------------------------------

 

(b)           Subsequent to the Closing Date, the Parent Parties shall perform
or cause Grande Operating to perform the obligations of Grande Holdings or
Grande Operating under the Transaction Bonus Plan and under the Executive
Employment Agreements.


7.18          Related Party Contracts.  Except for those Contracts set forth in
Section 7.18 of the Grande Disclosure Schedule, prior to the Closing, Grande
Operating will cause all Contracts and transactions by and between any Grande
Operating Related Person, on the one hand, and Grande Operating, on the other
hand, (each, a “Related Party Contract”) to be terminated effective as of the
Closing, except pursuant to this Agreement or the Ancillary Agreements, without
any cost or continuing obligation to Grande Operating.


7.19          Title Insurance; Surveys.


(a)           The ABRY Parties have obtained a commitment for an ALTA Owner’s
and Lender’s Title Insurance Policy for each Owned Real Property and each Leased
Real Property set forth in Schedule 7.19 (the “Material Leased Real Property”),
issued by Lawyers Title Insurance Corporation (the “Title Company”), together
with a copy of all documents referenced therein which are obtained by the Title
Company (the “Title Commitments”).  At Closing, the ABRY Parties will cause the
Title Company to issue title insurance policies (which may be in the form of a
mark-up of the Title Commitments) in accordance with the Title Commitments,
insuring Grande Operating’s good and marketable title to each Owned Real
Property, Grande Operating’s legal, valid, binding and enforceable leasehold
interest in each Material Leased Real Property or ABRY’s lender’s mortgage in
and to such Owned Real Property or Material Leased Real Property, as the case
may be, as of the Closing Date (including all recorded appurtenant easements
insured as a separate legal parcel), in such amount as Parent reasonably
determines to be the value of the real property insured thereunder (the “Title
Policies”).  Each of the Title Policies shall include an extended coverage
endorsement (insuring over the general or standard exceptions) and all other
endorsements reasonably requested by Parent or Parent’s Financing sources, to
the extent available in the applicable jurisdiction.


(b)           Grande Operating shall use all commercially reasonable efforts to
assist ABRY in obtaining Title Commitments and Title Policies in form and
substance as set forth in this Section 7.19, shall provide the Title Company
with any affidavit, indemnity or other assurances reasonably requested by the
Title Company to issue the Title Policies, and shall use commercially reasonable
efforts to assist ABRY in finalizing or updating the surveys procured on the
ABRY Parties’ behalf prior to the date of this Agreement.


7.20          Books and Records of Grande Operating and each Non-Core
Subsidiary.  For a period of seven (7) years after the last day of the calendar
year in which the Closing occurs, the Parent Parties shall afford to Grande
Holdings and its advisors, legal counsel, accountants, consultants and other
authorized representatives reasonable access during normal business hours to all
of the books, records, properties, contracts, leases, plants and personnel of
Grande Operating and each Non-Core Subsidiary to the extent reasonably requested
by Grande Holdings for any reasonable business purpose, including in connection
with any Audit or any required report to or filing with any Governmental
Authority after the Closing.

 
66

--------------------------------------------------------------------------------

 

7.21           Financing.
 
(a)           In the event any portion of the Financing contemplated by the Debt
Financing Commitment necessary to enable the ABRY Parties to consummate the
Transactions becomes unavailable on the terms and conditions contemplated
thereby or hereby, the ABRY Parties shall use their commercially reasonable
efforts to obtain alternative Financing from alternative sources on comparable
terms as promptly as practicable following the occurrence of such event.  The
ABRY Parties shall consult with Grande Holdings as Grande Holdings may request
regarding the status of the Financing, including the process of obtaining any
replacement Financing, and shall provide Grande Holdings with executed copies of
any Investor Securities Purchase Agreement, debt Financing agreement or other
material Financing documents.


(b)           The ABRY Parties shall use their commercially reasonable efforts
to satisfy on a timely basis the conditions that are within their control with
respect to the funding of the Financing.


7.22          Intentionally Omitted.


7.23          Certain Information Rights.


(a)           So long as Grande Holdings or any Subsidiary thereof continues to
hold any partnership interest in Ultimate Parent and Grande Holdings is required
to comply with the disclosure and reporting obligations of the Exchange Act,
Ultimate Parent shall provide to Grande Holdings and its auditors, at Grande
Holdings’ expense, such information as is reasonably requested by Grande
Holdings and provide reasonable access to relevant accounting records and
personnel to enable Grande Holdings to comply with such disclosure and reporting
obligations; provided Ultimate Parent’s obligations pursuant to this Section
7.23(a) shall apply only with respect to such disclosure and reporting
obligations of Grande Holdings for its fiscal year ending on December 31, 2009
and any period prior thereto.


(b)           So long as the Grande Holdings Investor continues to hold any
partnership interest in Ultimate Parent (and to the extent not already provided
for above, in the Partnership Agreement, or in the RULPA (as defined in the
Partnership Agreement), the Grande Holdings Investor shall be entitled to
examine the books and records of Ultimate Parent and receive other such
information as the Grande Holdings Investor may reasonably request, at
reasonable times and intervals, concerning the general status of Ultimate
Parent’s financial condition and operations.


(c)           So long as Grande Holdings. or any Subsidiary thereof continues to
hold any partnership interest in Ultimate Parent, the Grande Holdings Investor
shall be entitled to consult with and advise management of Ultimate Parent on
significant business issues, including management’s proposed quarterly and
annual operating plans. Upon request by the Grande Holdings Investor, management
of the Ultimate Parent shall meet with authorized representatives of the Grande
Holdings Investor, at a mutually agreeable time and place, to review progress in
achieving such plans.

 
67

--------------------------------------------------------------------------------

 

7.24          Certain Approval Rights of the Grande Holdings
Investor.    Without the prior written consent of the Grande Holdings Investor
or the Grande Holdings Director, the Ultimate Parent will not:


(a)           directly or indirectly issue any Class B Common Units or other
incentive-based Equity Securities to any ABRY officers, directors, employees or
consultants;


(b)           during the period of 18 months from the Closing Date, (i) directly
or indirectly issue incentive-based Equity Securities other than Class B-1
Common Units, Class B-2 Common Units or Class B-3 Common Units to any of the
officers, directors, employees or consultants of Ultimate, (ii) issue any Class
B-1 Common Units, Class B-2 Common Units or Class B-3 Common Units if, after
giving effect to such issuance, the Class B Common Units of such series would
represent greater than 5% of the then-outstanding Common Units, or (iii)
decrease the Non-Distribution Amount of Class B-1 Common Units, Class B-2 Common
Units or Class B-3 Common Units;


(c)           amend or modify the Partnership Agreement in a manner that
adversely affects the Grande Holdings Investor’s rights to distributions (other
than amendments or modifications to reflect the terms (or amendments to the
terms) applicable to new or existing Equity Securities in accordance with the
Partners Agreement and the Partnership Agreement) or its limited liability
thereunder, increases its obligations or liabilities thereunder (including its
obligations to make Capital Contributions) or creates or expands restrictions on
the Grande Holdings Investor;


(d)           amend the terms of any Equity Security that the Partnership shall
have issued and any portion of such is held by ABRY or any of its Affiliates,
unless (i) any Person or Persons other than ABRY and its Affiliates owns or own
at least 25% of such class of Equity Security and (ii) such Person or Persons
holding at least 25% of such class of Equity Security consent or consents to
such amendment; or


(e)            redeem or repurchase Class A Common Units from any
ABRY-Affiliated Partner, except in connection with an offer to redeem or
repurchase Class A Common Units that is made to all Partners holding Class A
Common Units.


As used in this Section 7.24, each capitalized term that is not otherwise
defined has the meaning that the Partnership Agreement assigns to that term.


7.25          Affiliate Transactions.


(a)           For so long as the Grande Holdings Investor holds any Common Units
and has designated a Grande Holdings Director, Ultimate Parent shall not, and
shall not cause or permit any Subsidiary to, directly or indirectly, conduct any
business or entire into, renew, amend or conduct any transaction or series of
related transactions (including the purchase, sale, lease or exchange of any
assets or the rendering of any service) with or for the benefit of any of ABRY,
any ABRY-Affiliated Partner, or any Affiliate of the Partnership or any
Subsidiary of Ultimate Parent (each an “Affiliate Transaction”) unless:

 
68

--------------------------------------------------------------------------------

 

(i)          such Affiliate Transaction, taken as a whole, is a bona fide
transaction on terms which are no less favorable to the Partnership or such
Subsidiary, as the case may be, than would be available in a comparable
transaction with an unaffiliated third party; and


(ii)          (A) a majority of the disinterested members of the Grande Manager
Board (as defined in the Partners Agreement) shall have approved such Affiliate
Transaction, (B) either the Grande Holdings Director or the Grande Holdings
Investor has approved such Affiliate Transaction, or (C) the Partnership shall
have delivered to the Grande Holdings Investor a written opinion from an
Independent Financial Advisor (as defined in the Partners Agreement) stating
that the terms of such Affiliate Transaction are fair, from a financial point of
view, to the Partnership or the Subsidiary involved in such Affiliate
Transaction, as the case may be.


For purposes of the foregoing clause (ii)(A), (1) a member of the Grande Manager
Board will not be deemed to have an “interest” in an Affiliate Transaction
merely by virtue of any direct or indirect economic interest in the Partnership
and its Subsidiaries held by such member of the Grande Manager Board or the
Person(s) who designated or are entitled to designate that member of Grande
Manager Board, and (2) a member of Grande Manager Board will be deemed to have
an “interest” in an Affiliate Transaction by virtue of any direct or indirect
economic interest any of the counter-parties involved in an Affiliate
Transaction.


(b)           Notwithstanding the foregoing, the restrictions set forth in
Section 7.25(a) above shall not apply to any of the following:


(i)          transactions with or among the Partnership and any wholly-owned
Subsidiary of the Partnership or between or among wholly-owned Subsidiaries of
the Partnership;


(ii)         any issuance of Equity Securities of the Partnership or any of its
Subsidiaries described in clause (iii) of Section 6(b) of the Partners Agreement
and made in accordance with Section 7.24(a) of this Agreement;


(iii)        any issuance of Equity Securities of the Partnership or any of its
Subsidiaries to which the rights described in Section 6(a) of the Partners
Agreement are applicable;


(iv)        any transactions undertaken pursuant to the contractual obligations
contained in the ABRY Advisory Agreement or the Atlantic Broadband Management
Agreement, provided, that any amendment or modification thereof shall be subject
to Section 7.25(a); and


(v)         retransmission consent arrangements and other transactions
undertaken in the ordinary course of business between the Partnership and/or its
Subsidiaries, on the one hand, and Nexstar Broadcasting, Inc. or another
portfolio company of an investment fund managed by ABRY LLC, on the other hand,
in each case that are negotiated by management of such portfolio company without
any material input or influence by employees of ABRY LLC.

 
69

--------------------------------------------------------------------------------

 

(c)           As used in this Section 7.25, each capitalized term that is not
otherwise defined has the meaning that the Partnership Agreement assigns to that
term.


7.26          Maintenance of Existence; No Sale of Assets.   At any time when
doing so would constitute an Event of Default (as defined therein) under either
or both of the Lease Agreement dated as of August 7, 2003, by and between GRC
(TX) Limited Partnership and Grande Operating or the Lease Agreement dated as of
June 24, 2004, by and between GRC-II (TX) Limited Partnership and Grande
Operating, or any guaranty of either such lease, in each case as in effect from
time to time (collectively, the “WP Carey Leases”), Grande Holdings will
not:  (a) liquidate, dissolve or begin proceedings towards its liquidation or
dissolution, or (b) sell its assets in violation of Section 2.05 of the Guaranty
and Suretyship Agreement by Grande Holdings in favor of GRC (TX) Limited
Partnership dated as of August 7, 2003, as in effect from time to time, or
Section 2.05 of the Guaranty and Suretyship Agreement by Grande Holdings in
favor of GRC-II (TX) Limited Partnership dated as of June 24. 2004, as in effect
from time to time (collectively, the “Grande Holdings Lease Guarantees”), or
consummate a Corporate Transaction (as that term is defined in the related WP
Carey Lease) other than in accordance with Section 2.05 of the each Grande
Holdings Lease Guaranty.


7.27          Release or Amendment of New Lease Guaranty.   In no event shall
(a) Ultimate Parent or Parent (or the then successor-in interest-thereto) be
released from any guarantees or obligations, financial or otherwise, under, or
receive a waiver of, any provision of the New Lease Guaranty that relates to a
WP Carey Lease, unless Grande Holdings (or the then successor-in-interest
thereto) is also released from the same guarantees or obligations under the
Grande Holdings Lease Guaranty that relates to such WP Carey Lease or receives a
waiver of the corresponding provision of such Grande Holdings Lease Guaranty, as
applicable (provided that this clause (a) shall not apply to any release of any
obligation under, or any waiver of, any provision of Exhibit A attached to the
New Lease Guaranty that relates to either WP Carey Lease to which Grande
Holdings (or the then successor-in-interest thereto) is not also subject under
the Grande Holdings Lease Guaranty that relates to such WP Carey Lease); (b) any
Approved Sale or any sale or transfer of assets of Grande Operating that
includes any sale or transfer of any of Grande Operating’s rights or obligations
under either WP Carey Lease occur unless Grande Holdings (or the then
successor-in-interest thereto) is released from all of its guarantees and
obligations under the related Grande Holdings Lease Guaranty; or (c) any
transaction occur as a result of which ABRY and its Affiliates, taken together,
do not directly or indirectly control Grande Operating, unless Grande Holdings
(or the then successor-in-interest thereto) is released from all of its
guarantees and obligations under each Grande Holdings Lease Guaranty.

 
70

--------------------------------------------------------------------------------

 

ARTICLE VIII


CONDITIONS TO CLOSING


8.1           Conditions to the Obligation of Each Party.  The respective
obligations of each party to effect the Transactions shall be subject to the
fulfillment as of the Closing of the following conditions:


(a)           the Grande Holdings Stockholders’ Approval must have been
obtained;


(b)           no Law may be in effect, in each case which would prohibit or
enjoin, or impose any other remedy upon ABRY, the Parent Parties, Grande
Holdings, the Grande Holdings Investor or Grande Operating as a result of, the
consummation of the Transactions, and no Action in which any of the foregoing is
sought shall be pending or threatened in writing; and


(c)           any waiting period under the HSR Act, if applicable, must have
expired or been terminated.


8.2           Conditions to the Obligations of the ABRY Parties.  The obligation
of ABRY and the Parent Parties to effect the Transactions is subject to the
satisfaction (or waiver by Parent) as of the Closing of the following
conditions:


(a)           Grande Holdings and Grande Operating must have performed in all
material respects its obligations under this Agreement required to be performed
by it as of the Closing;


(b)           the representations and warranties of Grande Holdings and Grande
Operating contained in this Agreement (in each case without giving effect to any
materiality qualifications or limitations therein or any references therein to
Grande Material Adverse Effect) shall be true and correct, in each case as of
the Closing as though made on and as of the Closing, except (i) for such
failures, in the aggregate, to be true and correct do not arise out of or relate
to events, facts or circumstances that have had or would reasonably be expected
to have a Grande Material Adverse Effect; (ii) that those representations and
warranties that address matters only as of a particular date shall remain true
and correct as of such date, subject to the qualifications in (i) above; and
(iii) for changes expressly required by the terms of this Agreement;


(c)           from the date hereof through the Closing Date, there shall not
have occurred or arisen any change in the financial condition, business or
operations of Grande Holdings, the Grande Holdings Investor or Grande Operating
or other events, facts or circumstances that, taken as a whole, have had or
would reasonably be expected to have a Grande Material Adverse Effect;


(d)           each Related Party Contract other than those identified in Section
7.18 of the Grande Disclosure Schedule shall have been terminated pursuant to
Section 7.18;


(e)           the Parent Parties must have received a certificate signed on
behalf of Grande Holdings by both the Chief Executive Officer and the Chief
Financial Officer of Grande Holdings to the effect that each of the conditions
specified in this Section 8.2 has been satisfied in all respects;

 
71

--------------------------------------------------------------------------------

 

(f)            the Parent Parties shall have received (i) evidence satisfactory
to the Parent Parties that satisfaction and discharge pursuant to the Indenture
of the Senior Secured Notes will be effected on the Closing Date, subject to the
deposit pursuant to Section 7.13(b), and (ii) all other Pay-off Documents;


(g)           each of the conditions requiring the Requisite Bondholders to
tender all of the Senior Secured Notes which are subject to the Note Purchase
Agreement which are held or controlled by them for purchase pursuant to the Note
Purchase Agreement shall have been satisfied or waived (subject only to the
consummation of the other Transactions) and the Requisite Bondholders have not
indicated to Grande Holdings, Grande Operating, the ABRY Parties or any of their
respective Affiliates that the conditions requiring the Requisite Bondholders to
tender all of the Senior Secured Notes subject to the Note Purchase Agreement
have not been satisfied;


(h)           Parent shall have received all of the financial statements
required to be delivered to it pursuant to Section 7.1 prior to the Closing
Date;
 
(i)             the consents, approvals, waivers and notices set forth on
Section 8.2(i) of the Grande Disclosure Schedules shall have been obtained or
given, in form and substance reasonably satisfactory to the ABRY Parties, and
remain in effect;


(j)             Grande Operating shall have at least 96,500 Active Customers as
of the Closing Date;


(k)            the contributions contemplated by the Contribution Agreement
shall have been consummated;


(l)             Grande Holdings shall have delivered or caused to be delivered
the items required to be delivered or cause to be delivered by it pursuant to
Section 3.2(a); and


(m)           the “Landlords” thereunder shall have executed and delivered each
of the Lease Amendments and the Lease Guaranty Amendments, and after such
execution and delivery and the taking of the actions described in Sections
3.2(a)(xi) and 3.2(b)(vi), each such Lease Agreement and Lease Guaranty
Amendment shall be effective in accordance with its terms.


8.3           Conditions to the Obligations of Grande Holdings and Grande
Operating.  The obligation of Grande Holdings and Grande Operating to effect the
Transactions is subject to the satisfaction as of the Closing of the following
conditions:


(a)           ABRY and the Parent Parties must have performed in all material
respects its obligations under this Agreement required to be performed by it at
or prior to the Closing Date.


(b)           Each of the representations and warranties of the ABRY Parties
contained in this Agreement (in each case without giving effect to any
materiality qualifications or limitations therein or any references therein, in
the case of ABRY to an ABRY Material Adverse Effect and in the case of the
Parent Parties to a Parent Material Adverse Effect) shall be true and correct,
in each case as of the Closing as though made on and as of the Closing, except
(i) for such failures, in the aggregate, to be true and correct that do not
arise out of or relate to events, facts or circumstances that have had or would
reasonably be expected to have, in the case of ABRY an ABRY Material Adverse
Effect and in the case of the Parent Parties a Parent Material Adverse Effect;
(ii) that those representations and warranties that address matters only as of a
particular date shall remain true and correct as of such date, subject to the
qualifications in (i) above; and (iii) for changes expressly required by the
terms of this Agreement.

 
72

--------------------------------------------------------------------------------

 

(c)           From the date hereof through the Closing Date, there shall not
have occurred or arisen (i) any change in the financial condition, business or
operations of any Parent Party or other events, facts or circumstances that,
taken as a whole, have had or would reasonably be expected to have a Parent
Material Adverse Effect or (ii) any change in the financial condition, business
or operations of ABRY or other events, facts or circumstances that, taken as a
whole, have had or would reasonably be expected to have an ABRY Material Adverse
Effect.


(d)           Grande Holdings must have received (i) a certificate signed on
behalf of ABRY and (ii) a certificate signed on behalf of the Parent Parties by
the Chief Executive Officer of the Parent Parties in each case to the effect
that each of the conditions specified in this Section 8.3 has been satisfied in
all respects.


(e)           Substantially contemporaneously with the Closing, the ABRY Parties
shall have deposited or paid or caused to be deposited or paid the amounts
described in Section 3.1(b), in the manner described therein.


(f)           After giving effect to the Transactions (including the payments
contemplated by Section 3.1), and assuming the estimated Grande Cash Balance
provided pursuant to Section 3.4(b) is accurate, Grande Operating will have at
least $15,000,000 of cash available to be used to make capital expenditures.


(g)           The portion of the Financing contemplated by Section 8.3(h) that
comprises the debt Financing is (i) on the terms contemplated by the Debt
Financing Commitment, (ii) on terms no less favorable to Grande Operating than
the terms contemplated by the Debt Financing Commitment or (iii) to the extent
such debt Financing does not satisfy clauses (i) or (ii) above, on terms which
have been approved by Grande Holdings.


(h)           The amount of Financing obtained by the ABRY Parties and/or Grande
Operating (assuming the closing of the Transactions and the funding thereof) is
equal to or greater than the Total Funding Amount.


(i)            Each of the conditions requiring the Requisite Bondholders to
tender all of the Senior Secured Notes subject to the Note Purchase Agreement
which are held or controlled by them for purchase pursuant to the Note Purchase
Agreement shall have been satisfied or waived (other than the consummation of
the Closing hereunder).

 
73

--------------------------------------------------------------------------------

 

(j)             Ultimate Parent shall have delivered or caused to be delivered
the items required to be delivered or caused to be delivered by it pursuant to
Section 3.2(b).


ARTICLE IX


TERMINATION, AMENDMENT AND WAIVER


9.1           Termination.  This Agreement may be terminated at any time prior
to the Closing, whether before or after approval by the stockholders of Grande
Holdings:


(a)           by the mutual written consent of ABRY and Grande Holdings;


(b)           by either ABRY or Grande Holdings, if the Closing Date has not
occurred on or before September 30, 2009 (the “Termination Date”); provided,
that the party seeking to terminate this Agreement pursuant to this Section
9.1(b) shall not have breached in any material respect its obligations under
this Agreement in any manner that shall have proximately contributed to the
failure to consummate the Transactions on or before the Termination Date;


(c)           by Grande Holdings, if (i) there has been a material breach by any
ABRY Party of any representation, warranty, covenant or agreement set forth in
this Agreement which breach (if susceptible to cure) has not been cured in all
material respects within twenty (20) business days following receipt by ABRY of
notice of such breach, and (ii) neither Grande Holdings nor Grande Operating is
then in material breach of any representation, warranty, covenant or agreement
set forth in this Agreement;


(d)           by ABRY, if (i) there has been a material breach by Grande
Holdings or Grand Operating of any representation, warranty, covenant or
agreement set forth in this Agreement, which breach (if susceptible to cure) has
not been cured in all material respects within twenty (20) business days
following receipt by Grande Holdings of notice of such breach, and (ii) no ABRY
Party is then in material breach of any representation, warranty, covenant or
agreement set forth in this Agreement;


(e)           by either Grande Holdings or ABRY, if there shall be any
applicable Law that makes consummation of the Transactions illegal or if any
Court Order prohibits the consummation of the Transactions, and such judgment,
injunction, order or decree becomes final and nonappealable; provided, that the
right to terminate this Agreement under this Section 9.1(e) shall not be
available to a party if the issuance of or the failure to remove such final and
nonappealable judgment, injunction, order or decrees was primarily due to the
failure of such party to perform any of its obligations under this Agreement;


(f)            by ABRY or Grande Holdings, if the Grande Holdings Stockholders’
Approval is not obtained and written evidence thereof delivered to ABRY on or
prior to midnight, central standard time, on the tenth business day after the
execution of this Agreement;


(g)           by ABRY or Grande Holdings, if Grande Holdings accepts a Grande
Holdings Superior Proposal prior to the time when the Grande Holdings
Stockholders’ Approval has been obtained. A “Grande Holdings Superior Proposal”
means a bona fide written Grande Holdings Acquisition Proposal that (i) Grande
Holdings’ board of directors in good faith determines, after consultation with
its financial advisors and its outside legal counsel, is reasonably likely to be
consummated taking into account the Person making such Grande Holdings
Acquisition Proposal and all legal, financial, regulatory and other relevant
aspects of such Grande Holdings Acquisition Proposal, and Grande Holdings’ board
of directors in good faith determines, after consultation with its financial
advisors and its outside legal counsel, that such Grande Holdings Acquisition
Proposal would, if consummated, result in a transaction that is more favorable
from a financial point of view to the holders of Grande Holdings Shares than the
terms and conditions of this Agreement (as ABRY may agree to adjust the same as
contemplated by the final proviso to this Section 9.1(g)); provided, however,
that Grande Holdings may not terminate this Agreement under this Section 9.1(g)
unless it has used all reasonable efforts to provide ABRY with prior written
notice of its intent to so terminate this Agreement together with a detailed
summary of the terms and conditions of such Grande Holdings Acquisition
Proposal; provided further, that prior to any such termination, Grande Holdings
shall, and shall cause its respective financial and legal advisors to, negotiate
in good faith with ABRY during a period not to exceed five (5) days to make such
adjustments in the terms and conditions of this Agreement as would enable Grande
Holdings to proceed with the Transactions; or

 
74

--------------------------------------------------------------------------------

 

(h)           by Grande Holdings, if the Closing Date has not occurred on or
prior to September 10, 2009.


9.2           Effect of Termination.
 
(a)           Survival.  If this Agreement is terminated under this Article IX,
all obligations of the parties shall terminate, except the parties’ obligations
pursuant to Sections 9.2(b) and 9.2(c) and except for Sections 7.5, 7.7 and 9.1
and Article X and payment and reimbursement obligations of any ABRY Party under
Section 7.1.


(b)           Termination Fee.


(i)           If ABRY or Grande Holdings terminates this Agreement pursuant to
Section 9.1(g), then Grande Holdings or Grande Operating shall pay to ABRY a
termination fee equal to $10,000,000 in immediately available funds (the “Grande
Holdings Termination Fee”) upon the earlier of (i) the consummation of a
transaction that is the subject of a Grande Holdings Superior Proposal and (ii)
60 days after the date of such termination, which shall constitute full
liquidated damages (and not a penalty) under applicable Law, and neither Grande
Holdings, Grande Operating nor any of their respective Affiliates shall have any
further liability to any Person under or in respect of this Agreement.


(ii)          If Grande Holdings terminates this Agreement pursuant to Section
9.1(b) or 9.1(c), or, ABRY terminates this Agreement pursuant to Section 9.1(b),
in either case, at a time when all of the conditions precedent set forth in
Article VIII (except for any such condition (w) set forth in Section 8.3(m) that
would be satisfied upon payment to the “Landlords” referred to therein of a fee
in the aggregate amount not to exceed $375,000, (x) set forth in Section 8.2(e),
8.2(f)(i), 8.2(k), 8.2(l), 8.3(a), 8.3(b), 8.3(d), 8.3(e), 8.3(f) or 8.3(j), (y)
that remains unsatisfied solely as a result of ABRY’s breach of any covenant or
agreement set forth in this Agreement, or (z) that is unsatisfied as a result of
a breach of or inaccuracy in a representation or warranty by ABRY in this
Agreement) have been satisfied or waived, then, upon such termination, ABRY
shall promptly (and in any event no later than twelve (12) business days after
such termination) pay to Grande Holdings a termination fee equal to $10,000,000
in immediately available funds, which shall constitute full liquidated damages
(and not a penalty) under applicable Law, and, subject to Section 9.2(c)(ii),
neither any ABRY Party nor any of their respective Affiliates shall have any
further liability to any Person under or in respect of this Agreement.

 
75

--------------------------------------------------------------------------------

 

(iii)        If Grande Holdings terminates this Agreement pursuant to Section
9.1(b), 9.1(c), or ABRY terminates this Agreement pursuant to Section 9.1(b), in
either case, at a time when (A) the condition set forth in Section 8.3(h) is not
satisfied (other than as a result of a breach of this Agreement by the ABRY
Parties) and (B) all of the conditions precedent set forth in Article VIII
(except for any such condition (w) set forth in Section 8.3(m) that would be
satisfied upon payment to the “Landlords” referred to therein of a fee in the
aggregate amount not to exceed $375,000, (x) set forth in Section 8.2(e),
8.2(f)(i), 8.2(k), 8.2(l), 8.3(a), 8.3(b), 8.3(d), 8.3(e), 8.3(f), or 8.3(g) or
8.3(j), (y) that remains unsatisfied solely as a result of ABRY’s breach of any
covenant or agreement set forth in this Agreement, or (z) that is unsatisfied as
a result of a breach of or inaccuracy in a representation or warranty by ABRY in
this Agreement) have been satisfied or waived, then, upon such termination, ABRY
shall promptly (and in any event no later than twelve (12) business days after
such termination) pay to Grande Holdings a termination fee equal to $2,500,000
in immediately available funds, which shall constitute full liquidated damages
(and not a penalty) under applicable Law, and, subject to Section 9.2(c)(ii),
neither any ABRY Party nor any of their respective Affiliates shall have any
further liability to any Person under or in respect of this Agreement.


(c)           Liquidated Damages and Limitation of Remedies.


(i)           Subject to clause (ii) below, a termination of this Agreement and,
if required, a payment of the Grande Holdings Termination Fee pursuant to
Section 9.2(b)(i) or the ABRY Termination Fee pursuant to Section 9.2(b)(ii) or
Section 9.2(b)(iii) and payment of such Grande Holdings Termination Fee or ABRY
Termination Fee, respectively shall constitute the sole and exclusive remedy for
the ABRY Parties or Grande Holdings and the Securityholders, as applicable under
such circumstances, each of which shall be deemed to have waived and released
any right to bring any Action or make any claim against any ABRY Party or Grande
Holdings and the Securityholders, respectively, or any of their respective
Affiliates for specific performance of this Agreement or to recover any other
damages or other amounts in excess of or other than such liquidated damages,
arising from any ABRY Party’s or Grande Holdings’ breach of any of their
respective representations, warranties, or failure to perform and comply with
any of its covenants and agreements, in this Agreement prior to the Closing;
provided that neither Section 9.2(a) nor this Section 9.2(c)(i) shall limit any
ABRY Party’s right to specific performance of Grande Holdings’ and Grande
Operating’s obligations under this Agreement other than upon and after a
termination of this Agreement pursuant to Section 9.1(g). Each party
acknowledges that the agreements set forth in this Section 9.2 are an integral
part of the Transactions and that, without these agreements, neither the ABRY
Parties nor Grande Holdings would not enter into this Agreement.

 
76

--------------------------------------------------------------------------------

 

(ii)           Notwithstanding Section 9.2(b)(ii), Section 9.2(b)(iii) or
Section 9.2(c)(i), (x) neither Section 9.2(b)(ii), Section 9.2(b)(iii) nor
Section 9.2(c)(i) shall limit the responsibility of ABRY for any breach of the
Confidentiality Agreement, and (y) if, on the Closing Date, when all of the
conditions precedent set forth in Article VIII (except for any such condition
(A) set forth in Sections 8.2(e), 8.2(f)(i), 8.2(k), 8.2(l), 8.3(a), 8.3(b),
8.3(d), 8.3(e), 8.3(f) or 8.3(j), (B) that remains unsatisfied solely as a
result of ABRY’s breach of any covenant or agreement set forth in this
Agreement, or (C) that is unsatisfied as a result of a breach of or inaccuracy
in a representation or warranty made by ABRY in this Agreement) have been
satisfied or waived, and the lender(s) that provide the Debt Financing
Commitment are ready, willing and able to fund the debt financing contemplated
by the Debt Financing Commitment on the terms and conditions set forth in the
Debt Financing Commitment, and ABRY refuses to consummate the Transactions,
Grande Holdings may (A) seek to cause the ABRY Parties to specifically perform
their respective obligations to consummate the Transactions; or (B) if permitted
by Section 9.1, terminate this Agreement and in that event seek actual damages
or the ABRY Termination Fee as liquidated damages.


ARTICLE X


MISCELLANEOUS


10.1          Notices.  All notices, requests and other communications provided
for or permitted to be given under this Agreement must be in writing and shall
be given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery or by facsimile transmission,
as follows (or to such other address and/or with such other copy or copies) as
any party may give in a notice given in accordance with the provisions hereof):


 
To Grande Holdings, the Grande Holdings Investor or Grande Operating, in each
case prior to the Closing:



 
Grande Communications Holdings, Inc.

 
401 Carlson Circle

 
San Marcos, Texas  78666

 
Attention:  President and CEO

 
Facsimile: (512) 878-4010





 
With a copy (which shall not constitute notice) to:



 
Jackson Walker L.L.P.

 
100 Congress Avenue, Suite 1100

 
Austin, Texas  78701

 
Attention:  Ann Benolken

 
Facsimile: (512) 236-2002


 
77

--------------------------------------------------------------------------------

 

 
To Grande Holdings or the Grande Holdings Investor, after the Closing:



 
Grande Communications Holdings, Inc.

 
c/o Jackson Walker L.L.P.

 
100 Congress Avenue, Suite 1100

 
Austin, Texas  78701

 
Attention:  Ann Benolken

 
Facsimile: (512) 236-2002





 
With a copy (which shall not constitute notice) to:



 
Jackson Walker L.L.P.

 
100 Congress Avenue, Suite 1100

 
Austin, Texas  78701

 
Attention:  Ann Benolken

 
Facsimile: (512) 236-2002





 
To Grande Operating (after the Closing), any ABRY Party or ABRY LLC:



 
c/o ABRY Partners, LLC

 
111 Huntington Avenue

 
30th Floor

 
Boston, MA 02199

 
Attention:  Jay Grossman

 
Facsimile:  (617) 859-8797





 
With a copy (which shall not constitute notice) to:



 
Kirkland & Ellis LLP

 
153 E. 53rd Street

 
Suite 3600

 
New York, NY  10022

 
Attention:  John Kuehn

 
Facsimile:  (212) 446-6460





All notices, requests or other communications will be effective and deemed given
only as follows:  (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the third business
day after being deposited in the United States mail, (iii) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, (iv) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day or (v) if transmitted by electronic mail,
if delivery thereof is confirmed to have occurred on a business day prior to
5:00 p.m. in the time zone of the receiving party, otherwise it shall be deemed
delivered and received on the next business day.  Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.

 
78

--------------------------------------------------------------------------------

 

10.2         Entire Agreement.  This Agreement, including the Exhibits and
Schedules hereto, the Confidentiality Agreement dated March 12, 2008 between
ABRY Partners, LLC and Grande Holdings (the “Confidentiality Agreement”) (by
which the ABRY Parties hereby acknowledge they are bound), the Note Purchase
Agreement and the certificates, documents, instruments and writings that are
delivered pursuant hereto, constitute the entire agreement and understanding of
the parties in respect of the subject matter hereof and supersede all prior
understandings, agreements or representations by or among the parties, written
or oral, to the extent they relate in any way to the subject matter hereof,
including the Exclusivity Agreement, dated July 25, 2008, the Exclusivity
Extension dated August 22, 2008 and the Letter of Intent dated June 9, 2009 each
between ABRY Partners, LLC and Grande Holdings, which are hereby terminated.


10.3         Assignment; Binding Effect; Third Party Beneficiaries.  No party
may assign either this Agreement or any of its rights, interests or obligations
hereunder without the prior written approval of the other parties; provided,
that without the written consent of the other parties, (a) the Parent Parties
may make any such assignment (i) to any Affiliate of the Parent Parties, or (ii)
for collateral purposes, to any lender(s) to the Parent Parties or any of their
respective Affiliates or to any agent(s) for any such lender(s), or (iii) after
the Closing, to any Person who acquires any Parent Party or all or substantially
all of the assets of any Cable System or other business unit of Grande
Operating; and (b) Grande Holdings or the Grande Holdings Investor may make any
such assignment after the Closing, to any wholly-owned Subsidiary of Grande
Holdings or to any Person who acquires its Class A Common Units initially issued
to the Grande Holdings Investor (or any successor or transferee thereof) in
accordance with the Ancillary Agreements, so long as such assignee of the Grande
Holdings Investor expressly assumes the Grande Holdings Investor’s obligations
under this Agreement; provided that, during the period of eighteen (18) months
from the Closing Date, none of the rights, interests or obligations of Grande
Holdings or the Grande Holdings Investor pursuant to any of Sections 7.23
through 7.25 shall be assigned without the prior written consent of the
Partnership.  All of the terms, agreements, covenants, representations,
warranties and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties and their respective successors
and permitted assigns.  Except as provided in Section 7.3 there are no third
party beneficiaries having rights under or with respect to this Agreement
(including by reason of or under Section 7.17).


10.4          Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided,
that if any provision of this Agreement, as applied to any party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.

 
79

--------------------------------------------------------------------------------

 

10.5          Specific Performance.  Each party agrees that this Agreement is
intended to be legally binding and specifically enforceable pursuant to its
terms and that the other parties would be irreparably harmed if any of the
provisions of the Agreement are not performed in accordance with their specific
terms, and that monetary damages would not provide adequate remedy in such
event.  Accordingly, in addition to any other remedy to which a non-breaching
party may be entitled at Law or in equity, any non-breaching party shall be
entitled to injunctive relief without the posting of any bond to prevent
breaches of this Agreement and to specifically enforce the terms and provisions
hereof.  Notwithstanding the foregoing, nothing in this Agreement shall be
construed (i) to confer upon Grande Holdings, the Grande Holdings Investor,
Grande Operating any Securityholder, any Affiliate thereof, or any other Person,
the right to specific performance of any ABRY Party’s obligations (if any) to
consummate the Transactions and effectuate the Closing if Section 9.2(c)(i)
applies, except as expressly provided in Section 9.2(c)(ii), or (ii) to confer
upon any ABRY Party, any holder of Equity Securities in any Parent Party, any
Affiliate thereof, or any other Person, the right to specific performance of
Grande Holdings’, the Grande Holdings Investor’s or Grande Operating’s
obligations (if any) to consummate the Transactions and effectuate the Closing
if ABRY or Grande Holdings terminates this Agreement pursuant to Section 9.1(g).


10.6          No Code Section 338 Election.  Neither the ABRY Parties, Grande
Holdings, nor any of their Affiliates shall make any election under Code Section
338 with respect to the Transactions.


10.7          Counterparts; Effectiveness.  This Agreement may be executed in
one or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.  This Agreement will
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties, which delivery may be made by
exchange of copies of the signature page by .pdf or other facsimile
transmission.


10.8          Governing Law.  This Agreement shall be construed, interpreted,
and governed in accordance with the laws of the State of Delaware without
reference to rules relating to conflicts of law that would cause the laws or any
other jurisdiction to be applied.


10.9          Attorneys’ Fees.  Subject to limitations set forth in Section
9.2(c) with respect to liquidated damages, if any Action at Law or equity,
including an Action for declaratory relief, is brought to enforce or interpret
any provision of this Agreement, the prevailing party or parties shall be
entitled to recover reasonable attorneys’ fees and expenses from the
non-prevailing party or parties, which fees and expenses shall be in addition to
any other relief which may be awarded.
 
10.10        Disclosure Schedules.  The disclosures made on any disclosure
schedule, including the Grande Disclosure Schedule, with respect to any
representation or warranty shall be deemed to be made with respect to any other
representation or warranty requiring the same or similar disclosure to the
extent that the relevance of such disclosure to other representations and
warranties is reasonably evident from the face of the disclosure schedule.  The
inclusion of any matter on any disclosure schedule will not be deemed an
admission by any party that such listed matter is material or that such listed
matter has or would have a Grande Material Adverse Effect or a Parent Material
Adverse Effect, as applicable; provided, that each Contract identified in
Section 4.20(a) or 4.27 of the Grande Disclosure Schedule shall be deemed to be
a “Grande Material Contract” in any event.

 
80

--------------------------------------------------------------------------------

 

10.11        Amendments and Supplements.  At any time before or after approval
of the matters presented in connection with the Transactions by the respective
stockholders of Grande Holdings and prior to the Closing Date, this Agreement
may be amended or supplemented in writing by Grande Holdings with respect to any
of the terms contained in this Agreement, except as otherwise provided by any
Law; provided, however, that once the Grande Holdings Stockholders’ Approval has
been obtained and prior to the Closing, there shall be no amendment or change to
the provisions hereof unless permitted by the DGCL without further approval by
the stockholders of Grande Holdings.


10.12        Construction.  Any reference to any Law will be deemed also to
refer to such Law as amended and all rules and regulations promulgated
thereunder, unless the context requires otherwise.  Any reference to any
Contract refers to such Contract as amended or modified and in effect from time
to time in accordance with the terms thereof.  The Article and Section headings
contained in this Agreement are inserted for convenience only and will not
affect in any way the meaning or interpretation of this Agreement.  The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited.  Time is of the essence in
the performance of this Agreement.  The word “or” is used in the inclusive sense
of “and/or.”  With respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding.”  The term “made
available” with respect to any item or deliverable that is made available by
Grande Holdings or Grande Operating means any of the following: (a) a “pdf” or
other electronic copy or physical delivery of such item or deliverable to
Kirkland & Ellis LLP, Atlantic Broadband, or any ABRY Party or (b) a posting of
such item or deliverable in the “Project Rio” online data room hosted by Merrill
Corp., in each case with respect to deliverables to be made prior to the date
hereof on or before the second business day prior to the date hereof, and with
respect to any deliverable to be made after the date hereof, on or before the
second business day prior to the Closing.  Where this Agreement requires a party
to act in a reasonable or not unreasonable manner, the reasonableness of any
action or refusal to act by such party will be judged from the standpoint of
such party, taking into account all facts and circumstances that are relevant to
it.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted and all accounting determinations hereunder shall be made in
accordance with GAAP.  This Agreement was negotiated by the parties with the
benefit of legal representation, and any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party shall not apply to any construction or interpretation hereof.  Except to
the extent this Agreement expressly provides otherwise, the provisions of this
Agreement shall survive the Closing.


10.13        Extensions, Waivers, Etc.  Any party may, for itself only, (a)
extend the time for the performance of any of the obligations of any other party
under this Agreement, (b) waive any inaccuracies in the representations and
warranties of any other party contained herein or in any document delivered
pursuant hereto and (c) waive compliance with any of the agreements or
conditions for the benefit of such party contained herein.  Any such extension
or waiver will be valid only if set forth in a writing signed by the party to be
bound thereby.  No waiver by any party of any default, misrepresentation or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent such occurrence.  Neither the failure nor any
delay on the part of any party to exercise any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy preclude any other or further exercise of the
same or of any other right or remedy.

 
81

--------------------------------------------------------------------------------

 

10.14       Jurisdiction and Service of Process.  EACH PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE COURTS LOCATED IN THE STATE OF DELAWARE WILL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
PARTIES PERTAINING TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT.  EACH
PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY HEREBY WAIVES ANY
OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  EACH
PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINTS AND OTHER PROCESS MAY BE MADE IN THE MANNER PROVIDED FOR SUCH PARTY
IN SECTION 10.1 AND THAT SERVICE SO MADE WILL BE DEEMED COMPLETED AS PROVIDED IN
SECTION 10.1.


10.15       Waiver of Jury Trial.  EACH PARTY HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR ANY TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SEEK
TO ENFORCE THE FOREGOING WAVIER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY
HAVE BEEN AND WILL BE INDUCED TO ENTER INTO THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.15.


10.16        Grande Holdings Investor’s Obligations.  At any time when the
Grande Holdings Investor is a Subsidiary of other otherwise controlled by Grande
Holdings, Grande Holdings shall cause the Grande Holdings Investor to perform
its obligations under this Agreement and the Ancillary Agreements to which the
Grande Holdings Investor is party.


[SIGNATURE PAGE FOLLOWS]

 
82

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



 
ABRY PARTNERS VI, L.P.
       
By:
ABRY VI Capital Partners, L.P.,
   
Its General Partner
       
By:
ABRY VI Capital Investors, LLC,
   
Its General Partner
                   
By:
/s/ Peggy Koenig
 
Name:
Peggy Koenig
 
Title:
Managing Partner
             
GRANDE INVESTMENT L.P.
       
By:
Grande Manager, LLC,
   
Its General Partner
             
By:
/s/ Patrick Bratton
 
Name:
Patrick Bratton
 
Title:
Chief Financial Officer
             
GRANDE PARENT LLC
       
By:
Grande Investment L.P.,
   
Its Sole Member
       
By:
Grande Manager, LLC,
   
Its General Partner
             
By:
/s/ Patrick Bratton
 
Name:
Patrick Bratton
 
Title:
Chief Financial Officer


 
83

--------------------------------------------------------------------------------

 



 
GRANDE COMMUNICATIONS HOLDINGS, INC.
             
By:
/s/ Roy H. Chestnutt
 
Name:
Roy H. Chestnutt
 
Title:
Chairman-CEO
             
GRANDE COMMUNICATIONS NETWORKS, INC.
             
By:
/s/ Roy H. Chestnutt
 
Name:
Roy H. Chestnutt
 
Title:
Chairman-CEO
             
ABRY PARTNERS, LLC, solely for purposes of Section 3.2(c).
     
By:
/s/ Peggy Koenig
 
Name:
Peggy Koenig
 
Title:
Managing Partner

 
 
84

--------------------------------------------------------------------------------

 
 

   
Consolidated Cable Codes
 
EXHIBIT A: SUBSCRIBER DEFINITIONS
   
Definitions
             
Line
       
1
 
All Non-Bulk Customers
 
All CSG billing system records of Basic Cable service codes, excluding Bulk MDU
addresses, Bulk Master addresses, and Omnia Provisioning addresses.
2
 
In House
 
Records from In House agents.
3
 
$0.00 Recurring
 
Records with $0.00 in recurring monthly revenue that are more than 30 days old
(to allow for first cycle charge to post). Excludes previous category.
4
 
"Free Service"
 
Records with a discount code for 100% discount on basic cable service for two or
more months. Excludes previous two categories.
5
 
Seasonal Standby
 
Records with a Seasonal Standby code, for which normal pricing will be replaced
by a standby charge. Excludes previous three categories.
6
 
Paying Customers
 
Total of CSG billing system records, excluding Bulk MDUs, for which there is a
recurring charge for basic cable service.
7
 
Non-Paying Customers
 
Total of CSG billing system records, excluding Bulk MDUs, for which there is not
a recurring charge for basic cable service.
8
 
"Free Service" Revenue
 
Recurring revenue for cable, phone, and data associated with the "Free Service"
records in category 4 above.
9
 
"Free Service" Customer ARPU *
 
Revenue for cable, phone and data per customer receiving free basic cable
service in category 4 above.
10
 
Accounts Over 60 Days **
 
Count of accounts with money aged past 60 days. Includes non-cable customers.
May be duplicates of categories 2 - 5 above.
11
 
Pending Voluntary Chum *"*
 
Count of accounts with a pending voluntary cable disconnect or downgrade. May be
duplicates of categories 2 - 5 & 10 above. Includes pending transfers.
12
 
Paying, Active Customers
 
Total of CSG billing system records, excluding Bulk MDUs, for which there is a
recuning charge.
13
 
Pending NP Chum ***
 
Count of accounts with a pending non-pay cable disconnect or downgrade. May be
duplicates of categories 2 - 5 & 10 above.
                             
14
 
Extemally Reported Figures
   
15
 
Non-Bulk CSG
 
Total extemally reported cable RGUs from the CSG system, excluding Bulk MDU
counts, but including an adjustment for Bulk SDU counts in Dallas HOAs.
16
 
Difference
 
The difference between the extemally reported CSG RGUs from category 15 and the
Paying, Active Customers from cateogry 12.
17
 
Bulk CSG
 
Total extemally reported Bulk MDU cable RGUs from the CSG system. Does not
include Bulk SDU counts in Dallas HOAs. RGUs figured on an EBU basis.
18
 
Seasonal Bulk Billing
 
Extemally reported Bulk MDU cable RGUs with contracted sesaonal billing changes.
Includes only University of Texas in Austin and Baylor University in Waco.
19
 
Seasonally Adjusted Bulk CSG
 
Total externally reported Bulk MDU cable RGUs from the CSG system less the
seasonally billed EBUs from category 18.
20
 
Omnia
 
Total externally reported cable RGUs from the Omnia billing system.
21
 
Total Reported
 
Total extemally reported cable RGUs.
22
 
Less Seasonal Bulk Billing
 
Total externally reported cable RGUs less the seasonally billed EBUs from
category 18.
23
 
"Paying, Active Customers"
 
Sum of category 12, category 17, and category 20.
24
 
Less Seasonal Bulk Billing
 
Sum of category 12, category 19, and category 20.
25
 
Difference less Dallas Bulk
 
Category 16 less an adjustment for Bulk SDU counts in Dallas HOAs.
26
 
Percentage of "Free Service"
 
Category 16 as a percentage of category 22.
27
 
Voluntary Less Transfers
 
Category 11 adjusted to remove pending transfers.



 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


INVESTOR SECURITIES PURCHASE AGREEMENT


This INVESTOR SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into
as of [__________], 2009,1 by and among Grande Investment L.P., a Delaware
limited partnership (the “Company”) and the Persons listed on Schedule A
attached hereto2 (the “Investors”).  Capitalized terms used and not otherwise
defined herein shall have the meanings given to those terms in Section 4 below.


The Company was formed on July 20, 2009, and is governed by a limited
partnership agreement, dated as of July 20, 2009, by and among the Grande
Manager LLC, a Delaware limited liability company, and ABRY Partners VI, L.P., a
Delaware limited partnership (“ABRY”) (such limited partnership agreement, the
“Original Partnership Agreement”).


On the date hereof, the Original Partnership Agreement shall be amended and
restated as set forth in the LP Agreement.


Each Investor desires to purchase from the Company, and the Company desires to
sell to each Investor Class A Common Units and/or Series A Preferred Units in
the quantity and for the price set forth opposite such Investor's name on
Schedule A attached hereto, upon the terms and conditions set forth in this
Agreement.


The consummation of the transactions contemplated by this Agreement is a
condition to the closing obligations of Grande Communications Holdings, Inc.
under the Recapitalization Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the Company and the Investors hereby
agree as follows:


1.             Purchase and Sale of Units.


(a)           Upon the terms and conditions set forth in this Agreement and the
LP Agreement, on the date hereof, subject to the substantially contemporaneous
closing of the transactions contemplated by the Recapitalization Agreement (the
“Closing”), each Investor shall purchase from the Company, and the Company shall
sell to such Investor, the number of Class A Common Units and/or Series A
Preferred Units set forth opposite such Investor's name on Schedule A attached
hereto for the aggregate consideration set forth opposite such Investor's name
on Schedule A attached hereto (the “Purchase Price”).  At the Closing, each
Investor will deliver to the Company a wire transfer of immediately available
funds in the aggregate amount of the Purchase Price payable by such Investor,
and the Company will deliver to each Investor evidence of proper recordation in
the books and records of the Company of the Class A Common Units and/or Series A
Preferred Units to be purchased by such Investor.
___________________________

1
To be dated as of the Closing Date under the Recapitalization Agreement.

2
Persons in addition to ABRY Partners VI, L.P. may become parties to this
Agreement as additional Investors.  To the extent such persons acquire Class A
Common Units and/or Series A Preferred Units, ABRY’s obligation under the
Recapitalization Agreement to purchase such Units will be reduced, and such
Units will be deemed to have been purchased by ABRY for purposes of the
Recapitalization Agreement.

 

 
1

--------------------------------------------------------------------------------

 

(b)           The proceeds from the purchase and sale of Class A Common Units
and/or Series A Preferred Units pursuant to Section 1(a) above shall be used by
the Company as set forth in the Recapitalization Agreement.


(c)           In connection with the purchase and sale of Class A Common Units
and/or Series A Preferred Units under this Agreement, each Investor, with
respect to himself or itself only, represents and warrants to the Company as of
the date hereof that the following statements are true and correct:


(i)            The Class A Common Units and/or Series A Preferred Units to be
acquired by such Investor pursuant to this Agreement will be acquired for such
Investor's own account and not with a view to, or intention of, distribution
thereof in violation of the Securities Act, any applicable state securities laws
or the terms of the LP Agreement or the Partners Agreement, and such Class A
Common Units and/or Series A Preferred Units will not be disposed of in
contravention of any such laws or agreement.


(ii)           Such Investor is able to bear the economic risk of the investment
in Class A Common Units and/or Series A Preferred Units for an indefinite period
of time, and such Investor understands that the Class A Common Units and/or
Series A Preferred Units are subject to the transfer restrictions contained
herein in the LP Agreement and in the Partners Agreement and have not been
registered under the Securities Act.


(iii)          Such Investor has had an opportunity to ask questions and receive
answers concerning the terms and conditions of the offering of Class A Common
Units and/or Series A Preferred Units and has had full access to such other
information concerning the Company as such Investor has requested.  Such
Investor has reviewed, or has had an opportunity to review copies of, the
Partners Agreement, the LP Agreement, the Registration Rights Agreement and
other Related Agreements that the Company is entering into on the date of this
Agreement.


(iv)          Each of this Agreement, the LP Agreement, the Partners Agreement
and the Registration Rights Agreement constitutes the legal, valid and binding
obligation of such Investor, enforceable against such Investor in accordance
with its terms (except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and limitations on the availability of equitable remedies), and the
execution, delivery, and performance of each such Agreement by such Investor
does not conflict with, violate, or cause a breach of any agreement, contract,
or instrument to which such Investor is a party or any judgment, order, or
decree to which such Investor is subject.


(v)           Such Investor is an “Accredited Investor” as that term is defined
in Regulation D under the Securities Act and such Investor considers himself or
itself to be an experienced and sophisticated investor and to have such
knowledge and experience in financial and business matters as are necessary to
evaluate the merits and risks of an investment in the Class A Common Units
and/or Series A Preferred Units.  Such Investor acknowledges and understands
that an investment in the Class A Common Units and/or Series A Preferred Units
involves substantial risks and such Investor is able to bear the economic risks
of an investment in the Class A Common Units and/or Series A Preferred Units
pursuant to the terms hereof, including the complete loss of such Investor's
investment in the Class A Common Units and/or Series A Preferred Units.

 
2

--------------------------------------------------------------------------------

 

(vi)          No consent of, notice to or filing with any Governmental Authority
(as defined in the Recapitalization Agreement) is required to be made by such
Investor or the Company as a result of the consummation of the transactions
contemplated by this Agreement.


(d)      In connection with the purchase and sale of Class A Common Units and/or
Series A Preferred Units under this Agreement, the Company represents and
warrants to each Investor (other than ABRY or any of its Affiliates) as of the
date hereof that the following statements are true and correct:


(i)            Organization, Corporate Power.  Each of the Company and its
Subsidiaries is a limited liability company, a limited partnership or a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware and is qualified to do business and in good standing in
every jurisdiction in which the failure to do so would not, or would reasonably
be expected not to, have a material adverse effect on the assets, operations,
business or financial condition of the Company and its Subsidiaries taken as a
whole.  Each of the Company and its Subsidiaries possesses all requisite limited
liability company, limited partnership or corporate power and authority
necessary to own and operate its properties, to carry on its businesses as
presently conducted and as proposed to be conducted and, in the case of the
Company, to carry out the transactions contemplated by this Agreement and the
Related Agreements.


(ii)           Subsidiaries.  The legal names of each of the Subsidiaries of the
Company, the number of authorized and the number of issued and outstanding
shares or units, as applicable, of each class of their Equity Securities and the
number of shares or units, as applicable, covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights, and their equity
holders, in each case, as of the date hereof, are accurately set forth on
Schedule 1 attached hereto.  All Equity Securities of each Subsidiary of the
Company (i) that is a corporation are duly and validly issued and is fully paid
and non-assessable, (ii) that is a limited partnership are duly and validly
issued without any obligation to make additional capital contributions, and
(iii) that is a limited liability company are duly and validly issued without
any obligation to make additional capital contributions and in each case, is
owned, of record and beneficially, by the Company, directly or indirectly.


(iii)          Units Duly Authorized.  When issued pursuant to this Agreement,
all of the Class A Common Units and Series A Preferred Units will be duly
authorized and validly issued and outstanding, will have been issued by the
Company in compliance in all material respects with applicable federal and state
securities laws, will be free and clear of all liens, mortgages charges,
security interests, hypothecations, assignments for security and encumbrances of
any kind (other than those arising pursuant to the LP Agreement, the Partners
Agreement or the Registration Rights Agreement).

 
3

--------------------------------------------------------------------------------

 

(iv)          Authorization; Enforceability.  The execution, delivery and
performance by the Company or its officers of the Related Agreements and all
other agreements contemplated by the Related Agreements to which the Company is
a party and the offer, sale and issuance of the Class A Common Units and Series
A Preferred Units have been duly authorized by the Company.  The Related
Agreements and all such other agreements to which the Company is a party each
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and limitations on the availability of
equitable remedies.


(v)           Non-Contravention.  The execution, delivery and performance by the
Company of this Agreement and the other Related Agreements does not (A) conflict
with or result in a breach of the terms, conditions or provisions of, (B)
constitute a default under, (C) result in the creation of any lien, security
interest, charge or encumbrance upon the Company's or any of its Subsidiary's
assets pursuant to, (D) give any third party the right to modify, terminate or
accelerate any obligation under, (E) result in a violation of, or (F) require
any authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any Person (other than any governmental
authorities) pursuant to, the LP Agreement or any law, statute, rule or
regulation to which the Company or any of its Subsidiaries is subject or any
agreement, instrument, order, judgment or decree to which the Company or any of
its Subsidiaries is subject, except where such conflict, breach, default,
creation, right, violation or requirement would not have a material adverse
effect on the Company and its Subsidiaries taken as a whole.


(vi)          Brokerage.  There are no claims for brokerage commissions,
finders' fees or similar compensation in connection with the transactions
contemplated by this Agreement and the other Related Agreements based on any
arrangement or agreement binding upon the Company or any of its
Subsidiaries.  The Company will pay, and hold each Investor harmless against,
any liability, loss or expense (including reasonable attorneys' fees and
out-of-pocket expenses) arising in connection with any such claim.


(vii)         Capitalization.


(A)  An accurate organizational chart, showing the ownership structure of the
Company and its Subsidiaries on the date hereof, and after giving effect to the
transactions contemplated hereby and by the other Related Agreements, is set
forth on Schedule B attached hereto.


(B)   Immediately following the Closing, (x) the authorized and issued Equity
Securities of the Company will consist of (1) an unlimited number of authorized
Class A Common Units (as defined in the LP Agreement), [_____] of which will be
issued and outstanding, and (2) an unlimited number of Class B Common Unit (as
defined in the LP Agreement), which it may issue in one or more Series (as
defined in the LP Agreement) [_________] of which will be issued and
outstanding, and (3) an unlimited number of Series A Preferred Units (as defined
in the LP Agreement) [_________] of which are issued and outstanding, and (y)
except pursuant to the Recapitalization Agreement, there are no options for,
rights to acquire, agreements to issue, or securities exercisable for or
convertible into Equity Securities of the Company.  Schedule C attached hereto
sets forth, as of the date hereof after giving effect to the transactions
contemplated by the Related Agreements, a true and complete list of all Partners
and members of the Company and its Subsidiaries and the number and class of
Equity Securities held by each as well as the Capital Account interests of each
Partner and each member.  The Class A Common Units and Series A Preferred Units
to be issued hereunder have been duly authorized and issued and are free of any
preemptive or similar rights of Partners.  The offer and sale of all of the
securities listed on  Schedule C attached hereto issued on or prior to the date
hereof complied with or were exempt from all applicable federal and state
securities laws and there are no rights of rescission or damages with respect
thereto.  Except as contemplated by the Related Agreements, (1) the Company is
not subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any Equity Securities or any convertible securities,
rights, options or warrants,  (2) the Company is not a party to any agreement
granting registration rights to any person with respect to any of its Equity
Securities, and (3) the Company is not a party to, and it has no knowledge of,
any agreement restricting the transfer of any Equity Securities of the Company.

 
4

--------------------------------------------------------------------------------

 

(viii)        [Intentionally Omitted]


(ix)           Effectiveness of Other Agreements.  The Senior Credit Agreement
is in full force and effect.


2.             Closing Deliverables.  At the Closing:


(a)           The Company shall execute and deliver to each Investor counterpart
originals or certified or other executed copies of the LP Agreement, the
Partners Agreement, the Registration Rights Agreement and such other documents
as each Investor may request.


(b)           Each Investor shall execute and delivered to the Company a
counterpart signature page to the LP Agreement, the Partners Agreement and the
Registration Rights Agreement; and


(c)           Each Investor shall cause to be delivered to the Company an amount
equal to the Purchase Price for its Class A Common Units and/or Series A
Preferred Units.


3.             Other Agreements.


(a)           Any certificates representing the Class A Common Units and the
Series A Preferred Units will bear the legend set forth in Section 11.4 of the
LP Agreement.

 
5

--------------------------------------------------------------------------------

 

(b)           Each Investor acknowledges that the transfer of the Class A Common
Units and the Series A Preferred Units are subject to the provisions of the
Securities Act, applicable state securities laws, the LP Agreement and the
Partners Agreement, as the same may be modified, amended or restated from time
to time.


4.             Definitions.


“ABRY” means ABRY Partners VI, L.P., a Delaware limited partnership.


“Class A Common Units” means the Company's Class A Common Units as defined in
and having the rights and obligations specified in the LP Agreement.


“Equity Securities” has the meaning set forth in the LP Agreement.


“Grande Operating” means Grande Communications Networks, Inc., a Delaware
corporation that has been or will be converted into a Delaware limited liability
company on the date of this Agreement.


“Incentive Unit Agreement” mean the Incentive Unit Agreement, dated as of the
date hereof, by and between the Company and certain members of management of the
Company and/or Atlantic Broadband Finance, LLC, as in effect from time to time.


“LP Agreement” means the Company's Amended and Restated Limited Partnership
Agreement, dated as of the date hereof, by and among the Company and the
Partners of the Company as in effect from time to time.


“Partners” has the meaning set forth in the LP agreement.


“Partners Agreement” means the Partners Agreement, dated as of the date hereof,
by and among the Company and the members of the Company as in effect from time
to time.


“Person” means any individual, corporation, partnership, limited liability
company, trust, joint venture, governmental entity or other unincorporated
entity, association or group.


“Recapitalization Agreement” means the Recapitalization Agreement, dated as of
[___________], 2009, by and among Grande Parent LLC, a Delaware limited
liability company, ABRY Partners VI, L.P., a Delaware limited partnership,
Grande Communications Holdings, Inc., a Delaware corporation, the Company, and
Grande Operating.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Company and the Partners of the Company
as in effect from time to time.


“Related Agreements” means, collectively, (i) this Agreement, (ii) the LP
Agreement, (iii) the Partners Agreement, (iv) the Registration Rights Agreement,
(v) the Recapitalization Agreement, and (vi) the Incentive Unit Agreement.

 
6

--------------------------------------------------------------------------------

 

“Securities Act” means the Securities Act of 1933, as amended.


“Senior Credit Agreement” means the Credit Agreement dated as of [_________],
2009 by and among Grande Operating, as borrower, Grande Parent LLC, a Delaware
limited liability company, as holdings, the Lenders listed therein, as lenders,
Societe General, as administrative agent, SG Americas Securities, LLC and
Suntrust Robinson Humphrey, Inc., as joint lead arrangers and book-runners,
SunTrust Robinson Humphrey Inc. and CoBank, as co-syndication agents for
lenders, and Union Bank of California, N.A. and US. Bank National Association,
as co-documentation agent for lenders.


 “Series A Preferred Units” means the Company's Series A Preferred Units as
defined in and having the rights and obligations specified in the LP Agreement.


“Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of such Person or entity or a combination thereof.  For purposes
hereof, a Person or Persons will be deemed to have a majority ownership interest
in a limited liability company, partnership, association or other business
entity if such Person or Persons will be allocated a majority of limited
liability company, partnership, association or other business entity gains or
losses or will be or control any managing director, managing member, or general
partner of such limited liability company, partnership, association or other
business entity.


5.             Notices.  All notices, demands or other communications to be
given or delivered by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) on the date of personal
delivery to the recipient or an officer of the recipient, or (b) when sent by
telecopy or facsimile machine to the number shown below on the date of such
confirmed facsimile or telecopy transmission (provided that a confirming copy is
sent via overnight mail), or (c) when properly deposited for delivery by a
nationally recognized commercial overnight delivery service, prepaid, or three
business days after deposit in the United States mail, certified or registered
mail, postage prepaid, return receipt requested.  Such notices, demands and
other communications shall be sent to each Investor at the address set forth for
such Investor in the Partners Agreement (including any joinder thereto) as then
in effect and to the Company at the address set forth below:


c/o ABRY Partners VI, L.P.
111 Huntington Avenue
30th Floor
Boston, MA  02199
Facsimile:   617-859-2959
Attention:  Jay Grossman

 
7

--------------------------------------------------------------------------------

 

with a copy (which will not constitute notice to the Company), to:


Kirkland & Ellis LLP
Citigroup Center
601 Lexington Avenue
New York, NY  10022
Facsimile:   212-446-4900
Attention:  John L. Kuehn, Esq.


or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.


6.             General Provisions.


(a)           Amendment and Waiver.  No modification, amendment or waiver of any
provision of this Agreement shall be effective against the Company or any
Investor unless such modification, amendment or waiver is approved in writing by
the Company or such Investor (as the case may be).  The failure of any party to
enforce any of the provisions of this Agreement shall in no way be construed as
a wavier of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.


(b)           Expenses.  Whether or not the transactions contemplated hereby
shall be consummated, the Company shall pay, and save the Investors harmless
against liability for the payment of, all out-of-pocket expenses arising in
connection with such transactions, including, without limitation, the following:


(i)            (A) all stamp and documentary taxes and similar charges, if any,
and (B) fees and expenses of brokers, agents, dealers, investment banks or other
intermediaries or placement agents, in each case as a result of the execution
and delivery of this Agreement or the Related Agreements or the issuance of the
Class A Common Units and/or Series A Preferred Units; and


(ii)           document production and duplication charges and the fees and
expenses of any special counsel engaged by such Investor in connection with this
Agreement, any of the other Related Agreements and the transactions contemplated
hereby or thereby.


(c)           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.


(d)           Successors and Assigns.  Except as otherwise provided herein, this
Agreement will bind and inure to the benefit of and be enforceable by each of
the Investors, the Company and their respective successors and assigns
(including subsequent holders of the Class A Common Units and/or Series A
Preferred Units purchased hereunder); provided that the rights and obligations
of each of the Investors under this Agreement will not be assignable except in
connection with a transfer of Class A Common Units and/or Series A Preferred
Units permitted under the LP Agreement and the Partners Agreement.

 
8

--------------------------------------------------------------------------------

 

(e)           Choice of Law.  All issues and questions concerning the
application, construction, validity, interpretation and enforcement of this
Agreement and any exhibits and schedules to this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.


(f)            Time is of the Essence.  The parties to this Agreement hereby
expressly acknowledge and agree that time is of the essence for each and every
provision of this Agreement.


(g)           Specific Performance.   Each of the parties to this Agreement
shall be entitled to enforce its rights under this Agreement specifically, to
recover damages and costs (including reasonable attorney's fees) caused by any
breach of any provision of this Agreement and to exercise all other rights
existing in its favor.  The Company and the Investors agree and acknowledge that
money damages may not be an adequate remedy for any breach of the provisions of
this Agreement and that any party may in its sole discretion apply to any court
of law or equity of competent jurisdiction (without posting any bond or deposit)
for specific performance and/or other injunctive relief in order to enforce or
prevent any violations of the provisions of this Agreement.


(h)           Survival; Entire Agreement.  All representations and warranties
contained herein or made in writing by or on behalf of the Investors in
connection herewith shall survive the execution and delivery of this Agreement
and the other Related Agreements, and, together with this Agreement, shall inure
to the benefit of the Partners of the Company, who shall be intended third party
beneficiaries thereof.  This Agreement and the agreements and documents referred
to herein contain the complete agreement among the parties hereto and supersede
any prior understandings, agreements or representations by or among the parties
hereto, written or oral, that may have related to the subject matter hereof in
any way.


(i)            Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


(j)            No Strict Construction. The parties to this Agreement have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties to this
Agreement, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 
9

--------------------------------------------------------------------------------

 

(k)           Acknowledgement.  Each party hereto acknowledges that such party
has independently evaluated the economic and other risks associated with the
investment in the Common Units and made its own decision about the investment in
the Company and has not relied on any statement made by ABRY or its affiliates
or Kirkland & Ellis LLP in connection with such investment.  Each party hereto,
other than ABRY, acknowledges and agrees that such party has been advised in
writing to obtain legal counsel to represent such party in connection with its
evaluation of the investment in the Company, the risks associated with such
investment and all other matters relating to such investment and that such party
has not been represented or advised by ABRY or its affiliates or Kirkland &
Ellis LLP on any matter concerning such party’s investment in the Company,
including but not limited to, the structure of the investment, the tax
consequences of such investment or any other risks associated with such
investment.


(l)            WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT
OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE.  EACH PARTY TO THIS AGREEMENT
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.


(m)          SUBMISSION TO JURISDICTION.  ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF DELAWARE OR THE UNITED STATES DISTRICT COURT OF DELAWARE AND EACH PARTY
TO THIS AGREEMENT HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION OF
SUCH COURTS FOR THE PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS.  IN ANY
SUCH SUIT, LEGAL ACTION OR PROCEEDING, EACH PARTY TO THIS AGREEMENT WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT
SERVICE THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO IT AT
ITS ADDRESS SET FORTH IN THE BOOKS AND RECORDS OF THE COMPANY.  TO THE FULLEST
EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY SUCH
SUIT, LEGAL ACTION OR PROCEEDING IN ANY SUCH COURT AND HEREBY FURTHER WAIVES ANY
CLAIM THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.


*   *   *   *   *

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Investor Securities
Purchase Agreement on the date first written above.



 
GRANDE INVESTMENT L.P.
       
By:
     
Name:
   
Title:


 
11

--------------------------------------------------------------------------------

 




 
ABRY PARTNERS VI, L.P.
       
By:
ABRY VI Capital Partners, L.P.,
 
Its General Partner
       
By:
ABRY VI Capital Investors, LLC,
 
Its General Partner
             
By:
               
Name:
   
Title:
 


 
12

--------------------------------------------------------------------------------

 



 
GRANDE MANAGER LLC
       
By:
     
Name:
   
Title:


 
13

--------------------------------------------------------------------------------

 

SCHEDULE A


INVESTORS


Investor
Class A Common Units to be Purchased
Series A Preferred Units to be Purchased
Purchase Price to be paid in Cash
 ABRY VI
 
     
 Grande Manager
 
     
 
 
     
 
 
     
 
 
     

 
 
14

--------------------------------------------------------------------------------

 
 
Exhibit C

PARTNERS AGREEMENT


This PARTNERS AGREEMENT (this “Agreement”) is made as of [________], 2009 by and
among Grande Investment L.P., a Delaware limited partnership (the
“Partnership”), Grande Manager, LLC, a Delaware limited liability
company (“Grande Manager”), ABRY Partners VI, L.P., a Delaware limited
partnership (“ABRY VI”), Grande Communications Holdings, Inc., a Delaware
corporation,1 the other Partners (as defined herein) signatories hereto as of
the date hereof and the Partners who are from time to time joined hereto after
the date hereof.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in Section 1 hereof.


WHEREAS, each Partner holds the number and type of Partner Interests as are set
forth on Schedule I attached hereto; and


WHEREAS, the parties hereto desire to enter into this Agreement for the
purposes, among others, of (i) assuring continuity in the management and
ownership of the Partnership and (ii) limiting the manner and terms by which the
Partner Interests may be transferred.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:


1.             Definitions.  As used herein, the following terms shall have the
following meanings:


“ABB” means Atlantic Broadband Finance, LLC, a Delaware limited liability
company.


“ABB Advisory Agreement” means the advisory agreement between ABB and Grande
Operating, dated as of [__________], 2009.


“ABRY-Affiliated Partner” means any Partner who holds ABRY-Affiliated Partner
Interests but only with respect to, and to the extent that such Partner holds,
ABRY-Affiliated Partner Interests.


“ABRY-Affiliated Partner Interests” means, subject to Section 3(a), those
Partner Interests initially issued to or subsequently acquired by ABRY VI or its
Affiliates.


 “ABRY Advisory Agreement” means the advisory agreement between ABRY Partners
LLC, a Delaware limited liability company, and Grande Operating, dated as of the
date of this Agreement.


________________________
1
If Grande Holdings is not the Grande Holdings Investor, then this Agreement will
be revised accordingly.

 

 
 

--------------------------------------------------------------------------------

 

“ABRY Directors” has the meaning set forth in Section 2(b)(i).


“ABRY VI” has the meaning set forth in the preamble hereof.


“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise).


“Affiliate Transaction” shall have the meaning set forth in Section 12(a).


“Agreement” has the meaning set forth in the preamble hereof.


“Approved Sale” means the sale of the Partnership, in a single bona fide arm’s
length transaction or a series of related bona fide arm’s length transactions,
to a third party (which is not (i) an Affiliate of the Partnership or of
ABRY VI, (ii) a Person that qualifies as a Permitted Transferee of any Affiliate
of the Partnership or ABRY VI or (iii) a group consisting of any of the
foregoing), (a) pursuant to which such third party has agreed in writing to
acquire a majority of the Common Units (whether by merger, consolidation,
recapitalization, reorganization, purchase of the outstanding Common Units or
otherwise), or all or substantially all of the consolidated assets of the
Partnership, (b) which has been approved by the General Partners, and
(c) pursuant to which, upon the consummation of the Approved Sale, each holder
of Equity Securities shall receive the same form of consideration and the same
portion of the aggregate net consideration (following the payment of the
reasonable expenses incurred by holders of Equity Securities in connection with
such Approved Sale to the extent such expenses are approved by the General
Partners and are not otherwise paid by the Partnership or the acquiring party)
as such holder would have received if such aggregate net consideration had been
distributed by the Partnership in complete liquidation pursuant to the rights
and preferences set forth in the Partnership Agreement as in effect immediately
prior to the consummation of the Approved Sale (and, if less than all of the
outstanding Equity Securities are being sold in the Approved Sale, then the form
and portions of aggregate consideration shall be determined as if the Equity
Securities included in the Approved Sale were all of the outstanding Equity
Securities then outstanding), or, if any holders of any type of Equity
Securities are given an option as to the form and amount of consideration to be
received, all holders of Equity Securities of such type are given the same
option.


“Business Day” means any day that is not a Saturday, Sunday or a statutory or
civic holding in the State of New York or the Commonwealth of Massachusetts.


“Class A Common Unit” means the Partnership’s Class A Common Units (as defined
in the Partnership Agreement), as adjusted for any Unit split, Unit dividend or
other combination, exchange, conversion, recapitalization, merger, consolidation
or reorganization, or, if the Class A Common Units are hereafter changed or
exchanged for different Units, interests or securities of the Partnership, such
other Units, interests or securities, and any other Class A Common Units of the
Partnership hereafter issued.

 
2

--------------------------------------------------------------------------------

 

“Class B Common Unit” means the Partnership’s Class B Common Units (as defined
in the Partnership Agreement), as adjusted for any Unit split, Unit dividend or
other combination, exchange, conversion, recapitalization, merger, consolidation
or reorganization, or, if the Class B Common Units are hereafter changed or
exchanged for different Units, interests or securities of the Partnership, such
other Units, interests or securities, and any other Class B Common Units of the
Partnership hereafter issued.


“Common Partner” means any Partner who holds Common Units but only with respect
to, and to the extent that such Partner holds, Common Units.


“Common Units” has the meaning set forth in the Partnership Agreement.  The
Series A Preferred Units are not Common Units.


“Confidential Information” means all information (whether technical, marketing,
business, financial or otherwise), in whatever form (whether tangible, orally
communicated, physically communicated or disclosed in writing, electronically or
otherwise, including information disclosed by samples or demonstrations of
processes, techniques or equipment) which is disclosed to any Partner subsequent
to the date of this Agreement and which relates in any way to the Partnership or
any of its Subsidiaries, their respective technology and their respective
businesses, including any information received by any Partner in connection any
other Transaction Document; provided that Confidential Information shall not
include, as to any particular Partner, information that (a) was publicly known
at the time it was disclosed to such Partner, (b) subsequently becomes publicly
known through no act or omission by such Partner or any Person acting on its
behalf, (c) otherwise becomes known to such Partner (other than through
disclosure by the Partnership or any Subsidiary) from a source that to the
knowledge of such Partner is not subject to a requirement of confidentiality
with respect to the Partnership or any Subsidiary or such information or (d) is
related specifically to such Partner’s percentage interest in the Partnership
such as type and number of Equity Securities owned by such Partners, and any
description of rights, considerations and obligations of each Partner under the
Transaction Documents.


“Contribution Agreement” means the contribution, assignment and assumption
agreement, dated as of the date hereof, by and between Grande Holdings and
Grande Operating.


“Convertible Security” has the meaning set forth in the Partnership Agreement.


“Director” means a member of the Grande Manager Board.


“Election Notice” has the meaning set forth in Section 6(a) hereof.


“Eligible Purchaser(s)” has the meaning set forth in Section 3(b)(i) hereof.


“Equity Securities” means (i) any capital stock, partnership, membership, joint
venture or other ownership or equity interest, participation or securities
(whether voting or non-voting, whether preferred, common or otherwise, and
including any stock appreciation, contingent interest or similar right) of the
Partnership or such successor corporation and (ii) any option, warrant, security
or other right (including debt securities) directly or indirectly convertible
into or exercisable or exchangeable for, or otherwise to acquire directly or
indirectly, any stock, interest, participation or security described in
clause (i) above.

 
3

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.


“Fair Market Value” means, with respect to any asset, the price (after taking
into account any liabilities relating to such assets) which could be negotiated
in an arm’s-length free market transaction, for cash, between a willing seller
and a willing and able buyer, neither of which is under any compulsion to
complete the transaction, as determined by the General Partners in good faith.


“General Partner” means Grande Manager or Grande Holdings, together, “General
Partners”.  The General Partners, along with their number and type of
Partnership Interests, are listed on Schedule I attached hereto.


“Governmental Authority” means any Federal, state, local or foreign government,
or other entity (including any governmental or quasi-governmental agency or
authority) exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.


“Grande Holdings” means Grande Communications Holdings, Inc., a Delaware
corporation and any successor-in-interest thereto, including [___________], a
Nevada corporation and surviving corporation of a merger with Grande
Communications Holdings, Inc. on or after the date hereof.


“Grande Holdings Director” means the representative of Grande Holdings
designated to the Board of Directors of Grande Manager pursuant to Section 2.


“Grande Holdings Partner” means Grande Holdings and any transferee thereof to
whom the Partner Interests initially issued to or subsequently acquired by
Grande Holdings are transferred in accordance with this Agreement and the
Partnership Agreement.


“Grande Manager” has the meaning set forth in the preamble hereof.


“Grande Manager Board” means the board of managers of Grande Manager.


“Grande Operating” means Grande Communications Networks, Inc., a Delaware
corporation that has been or will be converted into a Delaware limited liability
company on or prior to the date of this Agreement.


“Incentive Unit Purchase Agreement” has the meaning set forth in the Partnership
Agreement.


“Independent Financial Advisor” means a nationally recognized accounting,
appraisal or investment banking firm or consultant in the United States that is,
in the good faith judgment of the Grande Manager Board, independently qualified
to perform the task for which it has been engaged.

 
4

--------------------------------------------------------------------------------

 

“Issuance Notice” has the meaning set forth in Section 6(a) hereof.


“Limited Partner” means any Person now or hereafter admitted as a limited
partner in accordance with the terms of this Agreement.  The Limited Partners as
of the date hereof are listed on Schedule I attached hereto.


“Management Partner” means any Partner that holds Class B Common Units, but only
with respect to, and to the extent that such Partner holds, Class B Common
Units.


“Non-Core Company” has the meaning set forth in the Partnership Agreement.


“Non-Management Partner” means any Partner that is not a Management Partner.


“Offer Period” has the meaning set forth in Section 3(b)(ii) hereof.


“Offered Units” has the meaning set forth in Section 6(a) hereof.


“Offered Securities” has the meaning set forth in Section 3(a) hereof.


“Offering Partner” has the meaning set forth in Section 3(b)(i) hereof.


“Other Partners” means, with respect to any Partner, all Partners other than
such Partner.


“Participation Notice” has the meaning set forth in Section 3(b)(ii) hereof.


“Partner Interests” means (i) any Unit and (ii) any Equity Securities issued or
issuable directly or indirectly with respect to the securities referred to in
clause (i) above by way of distribution or of a combination, exchange,
conversion or division of such securities or in connection with a
recapitalization, merger, consolidation or other reorganization.  As to any
particular Units or other Equity Securities constituting Partner Interests, such
Units or other Equity Securities will cease to be Partner Interests when they
have been sold in a Public Sale, an Approved Sale, or upon the consummation of a
Qualified Public Offering.  For purposes of this Agreement, a Person will be
deemed to be a holder of Partner Interests whenever such Person has the right to
acquire directly or indirectly such Partner Interests (upon conversion or
exercise in connection with a transfer of securities or otherwise, but
disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been effected.


“Partners” means collectively, the General Partners and the Limited Partners (as
listed on Schedule I attached hereto), and any additional or successor partners
of the Partnership admitted to the Partnership pursuant to a joinder
substantially in the form of Exhibit A attached hereto.


“Partnership” has the meaning set forth in the preamble hereof.

 
5

--------------------------------------------------------------------------------

 

“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Partnership, dated as of the date hereof, by and among the
Partnership and the Partners party thereto, as amended, restated or otherwise
modified from time to time.


“Partnership Loss(es)” has the meaning set forth in Section 4(c) hereof.


“Permitted Transferee(s)” has the meaning set forth in Section 3(c) hereof.


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.


“Preemptive Period” has the meaning set forth in Section 6(a) hereof.


“Public Offering” has the meaning set forth in Section 5 hereof.


“Public Sale” means any sale of Partner Interests to the public pursuant to an
offering registered under the Securities Act or to the public effected through a
broker, dealer or market maker pursuant to the provisions of Rule 144 under the
Securities Act.


“Qualified Public Offering” means any sale, in an underwritten public offering
registered under the Securities Act, of Equity Securities having an aggregate
value of at least $50,000,000.


“Recapitalization Agreement” means the Recapitalization Agreement, dated as of
[_______], 2009, by and among ABRY Partners, LLC, a Delaware limited liability
company, Grande Parent LLC, a Delaware limited liability company, ABRY VI,
Grande Communications Holdings, Inc., the Partnership, and Grande Operating.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Partnership and the Partners party
thereto, as in effect from time to time.


“RULPA” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time.


“Sale Notice” has the meaning set forth in Section 3(a) hereof.


“Securities Act” means the Securities Act of 1933, as amended from time to time.


“Separation Date” has the meaning set forth in the Partnership Agreement.


“Series A Preferred Units” has the meaning set forth in the Partnership
Agreement.


“Specified Securities” has the meaning set forth in Section 3(b)(i) hereof.


“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, limited
liability company, association or other business entity, a majority of the
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination thereof.  For purposes hereof, a Person or Persons
shall be deemed to have a majority ownership interest in a partnership, limited
liability company, association or other business entity if such Person or
Persons shall be allocated a majority of partnership, limited liability company,
association or other business entity gains or losses or shall be or control or
have the right to appoint, as the case may be, the managing director, manager,
board of advisors, a general partner or other governing body of such
partnership, limited liability company, association or other business entity by
means of ownership interest, agreement or otherwise.

 
6

--------------------------------------------------------------------------------

 

“Successor Corporation” has the meaning set forth in Section 5 hereof.


“Transaction Documents” means, collectively, (i) this Agreement, (ii) the
Partnership Agreement, (iii) the Registration Rights Agreement, (iv) the
Recapitalization Agreement, (v) the Incentive Unit Purchase Agreements, (vi) the
Investors Securities Purchase Agreement, and (vii) the Contribution Agreement
dated as of the date hereof, by and among the Partnership and the Partners that
are parties thereto.


“Transfer” has the meaning set forth in Section 3(a) hereof.


“Transfer Notice” has the meaning set forth in Section 3(b)(i) hereof.


“Transferring Partner” has the meaning set forth in Section 3(a) hereof.


“Unit” has the meaning set forth in the Partnership Agreement.


“Vested Incentive Units” means Class B Common Units that have vested pursuant to
the terms and conditions of the Incentive Unit Purchase Agreement or other
document pursuant to which such Units were acquired by the holder thereof or any
other document governing the vesting of such Units.


2.             Grande Manager Board


(a)           ABRY VI hereby represents and warrants to Grande Holdings Partner
that it holds all of the outstanding equity securities of Grande Manager and has
the right to designate and elect all the members of the Grande Manager
Board.  ABRY VI hereby covenants and agrees that, until the provisions of this
Section 2 cease to be effective, ABRY VI will not transfer its ownership
interest in Grande Manager or grant any contract right giving any Person the
right to designate or elect the Grande Manager Board, or cause or permit the
interest of Grande Manager in the Partnership to be transferred, except in each
case in accordance with this Agreement and to a transferee or other Person that
agrees in writing to be bound by all the terms of this Section 2 as if it were
substituted for ABRY VI hereunder; provided that ABRY VI, in its sole
discretion, shall have the right to elect and to grant others the right to
designate or elect other members to the Grande Manager Board in addition to the
Grande Holdings Director.

 
7

--------------------------------------------------------------------------------

 

(b)           Until the provisions of this Section 2 cease to be effective,
ABRY VI will take and will cause each officer and employee of ABRY Partners, LLC
to take actions as may be necessary or desirable that are within its or their
control (whether in its or their capacity as a member, manager, Director, member
of a committee of the Grande Manager Board or otherwise, and including
attendance at meetings in person or by proxy for purposes of obtaining a quorum
and execution of written consents in lieu of meetings), and Grande Manager shall
take all reasonably necessary or desirable actions within its control (including
calling special Grande Manager Board and member meetings), so that:


(i)            one or more Directors (the “ABRY Directors”), designated as such
by ABRY VI, shall be elected to the Grande Manager Board;


(ii)           one Director (the “Grande Holdings Director”), designated as such
by the Grande Holdings Partner, shall be elected to the Grande Manager Board and
the board of directors or similar governing body of each direct and indirect
Subsidiary of the Partnership, so long as the Grande Holdings Partner holds any
Class A Common Units;


(iii)          any other Directors designated by ABRY VI from time to time shall
be elected to the Grande Manager Board;


(iv)          (A) any ABRY Director or Director described in clause (iii) above
may be removed as a Director at the written request of ABRY VI; provided that no
ABRY Director or other such Director will be removed from such position except
as provided in this clause (iv)(A), and (B) the Grande Holdings Director may be
removed as a Director at the written request of the Grande Holdings Partner;
provided that the Grande Holdings Director will not be removed from such
position except as provided in this clause (iv)(B) so long as the Grande
Holdings Partner holds any Class A Common Units; and


(v)           if (A) any ABRY Director or director described in clause (iii)
above ceases to serve as a Director, due to death, resignation removal or
otherwise, during his or her term of office, the resulting vacancy on the Grande
Manager Board shall be filled by a representative designated as provided in
Section 2(b)(i) or Section 2(b)(iii), as applicable, and (B) the Grande Holdings
Director ceases to serve as a Director, due to death, resignation removal or
otherwise, during his or her term of office, the resulting vacancy on the Grande
Manager Board shall be filled by a representative designated as provided in
Section 2(b)(ii) above if the Grande Holdings Partner then holds any Class A
Common Units.


The initial ABRY Directors shall be Blake R. Battaglia, Jay M. Grossman and Azra
Kanji; the initial Grande Holdings Director shall be Duncan Butler; and each
such Person shall hold office as a Director until his or her respective
successor is designated or until his or her earlier death, resignation or
removal.

 
8

--------------------------------------------------------------------------------

 

(c)           The Partnership shall pay or reimburse the reasonable
out-of-pocket expenses incurred by each member of the Grande Manager Board in
connection with attending the meetings of the Grande Manager Board or any
committees thereof.


(d)           The provisions of this Section 2 shall terminate automatically and
be of no further force and effect upon the consummation of a Qualified Public
Offering or an Approved Sale.


3.             Restrictions on Transfer of Partner Interests.  No holder of
Partner Interests shall Transfer (as defined below) any interest in any Partner
Interest except (i)(A) in accordance with the terms and conditions of this
Section 3 and Section 9 below, (B) pursuant to an Approved Sale in accordance
with Section 4 below or (C) pursuant to a Public Sale and (ii) in accordance
with the terms and conditions of the Partnership Agreement.  Except for any
Transfer made pursuant to Section 3(a), Section 3(c) or Section 4 below, no
Management Partner may Transfer any Class B Common Units held by such Management
Partner unless such Transfer is approved in writing by the General Partners and
otherwise complies with the terms and conditions of this Section 3, Section 9
below and the Partnership Agreement.


(a)           Tag Along Rights.  At least 30 days prior to any direct or
indirect sale, transfer, conveyance assignment, pledge, hypothecation, gift,
delivery or other transfer or disposal (a “Transfer”) of all or any portion of
Units or other Equity Securities or any interest therein (the “Offered
Securities”) by ABRY-Affiliated Partners (collectively, the “Transferring
Partner”) to a Person other than a Permitted Transferee of such ABRY-Affiliated
Partners or Grande Manager or transfers on or prior to the date that is six (6)
months from the date first written above of an aggregate number of Class A
Common Units and/or Series A Preferred Units (so long as the ABRY-Affiliated
Partners thereafter continue to own, in the aggregate, greater than 50% of each
of the Class A Common Units and the Series A Preferred Units) to any member of
Atlantic Broadband Group LLC or any Affiliate of any such member (provided that
no such transferee shall constitute an ABRY-Affiliated Partner), Grande Manager
shall deliver a written notice (the “Sale Notice”) to the Partnership and to
each Other Partner specifying in reasonable detail the identity of the
prospective transferee(s), the terms and conditions of the Transfer (including
the number, type and class of Offered Securities and the purchase price
therefor) and the closing date and location.  Each Other Partner may elect to
participate in the contemplated Transfer, on the same terms as those set forth
in the Sale Notice except as set forth in this Section 3(a), by delivering
written notice to the Transferring Partner within 10 days following receipt of
the Sale Notice; provided that a Management Partner shall have the right to so
participate only with respect to Vested Incentive Units held by such Management
Partner at the time of receipt of such Sale Notice.  If one or more Other
Partners have elected to participate in such Transfer, the Transferring Partner
and such Other Partners shall be entitled to sell in the contemplated Transfer
that number of (i) Common Units (if Common Units are being Transferred by the
Transferring Partner) of any class (subject, in the case of a sale by any
Management Partner, to the provisos in the immediately preceding sentence) as is
equal to the percentage of Offered Securities determined by dividing (x) the
number of Common Units owned by such Partner by (y) the sum of (A) the total
number of Common Units owned by all such Other Partners electing to participate
in such Transfer and (B) the total number of Common Units owned by the
Transferring Partner; and (ii) Series A Preferred Units (if Series A Preferred
Units are being transferred by the Transferring Partner) as is equal to the
percentage of Offered Securities determined by dividing (x) the number of Series
A Preferred Units owned by such Partner by (y) the sum of (A) the total number
of Series A Preferred Units owned by all such Other Partners electing to
participate in such Transfer plus (B) the total number of Series A Preferred
Units owned by the Transferring Partner; provided, in each case, that each
Partner participating in such Transfer shall receive the same form of
consideration and the same portion of the aggregate net consideration (net of
any post-closing adjustments following the payment of the reasonable expenses
incurred by the Partners in connection with such Transfer to the extent such
expenses are approved by the Transferring Partner and are not otherwise paid by
the Partnership or the acquiring party) as such holder would have received if
such aggregate net consideration had been distributed by the Partnership in
complete liquidation pursuant to the rights and preferences set forth in the
Partnership Agreement as in effect immediately prior to the consummation of the
Transfer (assuming that the Units included in the Transfer were all of the
Equity Securities then outstanding); provided, further, that the Transferring
Partner shall not be required to give a Sale Notice to any Other Partner who
does not hold Units of the classes and/or series that would permit such Other
Partner to participate in such Transfer in compliance with this proviso prior to
any such Transfer by the Transferring Partner.  Each Partner transferring Units
pursuant to this Section 3(a) shall be obligated to make customary
representations and warranties as to such Partner and the Units such Partner is
transferring and join in any indemnification or other obligations that the
Transferring Partner agrees to provide in connection with such Transfer;
provided, that each such joining Partner’s liability arising under any such
indemnification or obligation with respect to such Transfer (i) shall be several
and not joint and limited to its pro rata share (based on the percentage of net
cash proceeds received by such Partner pursuant to such Transfer) of such
liability and (ii) shall in no event exceed the aggregate net cash proceeds
actually received by such holder in connection with such Transfer.  This
Section 3(a) shall not apply to any Transfer pursuant to Section 4 below.

 
9

--------------------------------------------------------------------------------

 

The Transferring Partner shall use its commercially reasonable efforts to obtain
the agreement of the prospective transferee(s) to the participation of the Other
Partners in any contemplated Transfer as provided in this Section 3(a), and the
Transferring Partner shall not Transfer any of its Units to the prospective
transferee(s) if the prospective transferee(s) declines to allow the
participation of the Other Partners as contemplated by this Section 3(a).  The
transferee(s) must agree in writing to be bound by all provisions of this
Agreement and the Partnership Agreement and otherwise comply with Section 9
below and Article XI of the Partnership Agreement.


(b)           First Offer Rights.


(i)            Subject to Section 3(c) below, prior to any proposed Transfer of
Common Units by any Common Partner (other than (i) a Transfer to a Permitted
Transferee of such Common Partner or (ii) a Transfer by an ABRY-Affiliated
Partner), the Partner proposing to make such a Transfer (the “Offering Partner”)
shall deliver a written notice (the “Transfer Notice”) to each Other Partner
holding Class A Common Units (the “Eligible Purchasers”) specifying in
reasonable detail the number (and type) of Partner Interests proposed to be
Transferred (the “Specified Securities”).

 
10

--------------------------------------------------------------------------------

 

(ii)           For a period of 30 days following receipt of a Transfer Notice
(the “Offer Period”), the Offering Partner shall negotiate in good faith for the
sale of the Specified Securities with any Eligible Purchaser expressing a good
faith desire to purchase such Specified Securities, and any Eligible Purchaser
may elect to offer to purchase all or any portion of the Specified Securities,
for a purchase price, and on the other terms and conditions specified by such
Eligible Purchaser, by delivering a written notice (a “Participation Notice”) of
such election to the Offering Partner on or prior to the end of the Offer
Period.  The Offering Partner may, in its sole discretion, elect to accept the
offer price and other terms and conditions set forth in any Participation Notice
with respect to all or any portion of the Specified Securities.


(iii)          If the Offering Partner receives one or more Participation
Notices for the purchase of all of the Specified Securities, then the Offering
Partner may transfer all of the Specified Securities to a third party, at a
price and on terms and conditions no more favorable to the Offering Partner than
the terms and conditions contained in the Participation Notice most favorable to
the Offering Partner, during the 180-day period immediately following the
expiration of the Offer Period.  Any Partner Interests not transferred within
such 180-day period will be once again subject to the provisions of this
Section 3(b) upon subsequent transfer.


(iv)          If the Offering Partner does not receive any Participation Notices
within the Option Period or does not receive Participation Notices with respect
to all of the Specified Securities in a single Transfer, then the Offering
Partner may transfer all of the Specified Securities to a third party at a price
on and on terms determined by such Offering Partner in its sole discretion,
during the 180-day period immediately following the expiration of the Offer
Period.  Any Partner Interests not transferred within such 180-day period will
be once again subject to the provisions of this Section 3(b) upon subsequent
transfer.


(c)           Permitted Transfers.  Subject to the succeeding three sentences of
this Section 3(c), the restrictions contained in this Section 3 shall not apply
with respect to any Transfer of Units by any Partner (i) in the case of an
individual Partner, pursuant to applicable laws of descent and distribution or
to such Partner’s parent, spouse, descendants or a trust formed exclusively for
the benefit of one or more of the foregoing, or (ii) in the case of any Partner
that is an entity, any Transfer to any of its Affiliates.  All transferees of
Transfers permitted under this Section 3(c) are collectively referred to herein
as “Permitted Transferees” and such transferred Partner Interests shall remain
subject to the terms of this Agreement and any restrictions on Transfer set
forth in the Partnership Agreement.  A Permitted Transferee of Units may
Transfer such Units pursuant to this Section 3(c) only to the transferor
Partner, as the case may be, or to a Person that is a Permitted Transferee of
such transferor Partner, as the case may be.  No Partner shall avoid the
provisions of this Agreement by making one or more Transfers to one or more
Permitted Transferees and then disposing of all or any portion of such party’s
interest in any such Permitted Transferee, and any Transfer or attempted
Transfer in violation of this covenant shall be null and void ab initio.


(d)           Termination of Restrictions.  The restrictions on transfer in this
Section 3 with respect to any Partner Interest shall terminate at the time such
Partner Interest is sold in a Public Sale, an Approved Sale or upon a Qualified
Public Offering.

 
11

--------------------------------------------------------------------------------

 

4.             Sale of the Partnership.


(a)           In the event of an Approved Sale, each Partner shall (i) consent
to the Approved Sale, (ii) waive and agree not to pursue any dissenter’s rights
and other similar rights, and (iii) if the Approved Sale is structured as a sale
of securities, agree to sell its Partner Interests (or applicable portion
thereof) on the terms and conditions of the Approved Sale; provided,
that  (i) each Partner participating in such Approved Sale shall receive the
same form of consideration and the same portion of the aggregate net
consideration (net of any post-closing adjustments and following the payment of
the reasonable expenses that are approved by the General Partners and are not
otherwise paid by the Partnership or the acquiring party) as such holder would
have received if such aggregate net consideration had been distributed by the
Partnership in complete liquidation pursuant to the rights and preferences set
forth in the Partnership Agreement as in effect immediately prior to the
consummation of the Approved Sale (assuming that the Partner Interests included
in the Transfer were all of the Equity Securities then outstanding); and
(ii) notwithstanding the preceding clause (i), the holders of Series A Preferred
Units will be entitled to receive cash consideration even if the consideration
to be paid to the holders of Common Units consists in part or in whole of
non-cash consideration, so long as all holders of Common Units receive the same
form(s) of non-cash consideration and the amount of the total net consideration
described in the preceding clause (i).  Each Partner will take all necessary and
desirable lawful actions as reasonably directed by the General Partners in
connection with the consummation of any Approved Sale, including executing the
applicable purchase agreement pursuant to which each holder of Partner Interests
will severally (but not jointly) make representations and warranties concerning
solely (i) the beneficial ownership of the Partner Interests (if any) to be sold
by such holder, and (ii) such holder’s ability to execute such sale contract and
necessary ancillary documents and perform the obligations thereunder, and
provide indemnities solely in respect of such representations and warranties
made by such holder, provided, that each such joining Partner’s liability
arising under any such indemnification or other obligation with respect to such
Approved Sale shall in no event exceed the aggregate net cash proceeds actually
received by such Partner in connection with such Approved Sale.  No Partner
shall be required to make any representations or warranties with respect to any
other Partner or the Partnership, its Subsidiaries or their respective assets,
properties, liabilities, operations or businesses.


(b)           If the General Partners enter into any negotiation or transaction
for which Rule 506 promulgated under the Securities Act by the Securities and
Exchange Commission may be available with respect to such negotiation or
transaction (including a sale of assets, merger, consolidation or other
reorganization), each holder of Partner Interests who is not an “accredited
investor,” as that term is defined in Regulation D promulgated under the
Securities Act, will, at the election of the General Partners, either
(i) appoint either a purchaser representative (as such term is defined in
Rule 501) designated by the Partnership, in which event the Partnership will pay
the fees of such purchaser representative, or another purchaser representative
(reasonably acceptable to the Partnership), in which event such holder will be
responsible for the fees of the purchaser representative so appointed, or
(ii) be deemed to have elected to receive cash in an amount equal to the Fair
Market Value of any securities that such holder would otherwise have received in
such Approved Sale and that are not registered under the Securities Act, in lieu
of receiving such unregistered securities.

 
12

--------------------------------------------------------------------------------

 

(c)           Each holder of Partner Interests agrees that, if the General
Partners so request, the agreements relating to the Approved Sale may provide
for indemnity by each holder of Partner Interests in respect of representations
and warranties regarding the Partnership, its Subsidiaries and their respective
assets, properties, liabilities, operations and businesses not made by such
holder of Partner Interests, so long as the sole source for payment of any such
indemnity (a “Partnership Loss”) will be funds (the amount of which for each
holder shall not exceed the aggregate net cash proceeds that otherwise would
have been received by such holder in connection with such Approved Sale)
deposited in escrow for such purpose or otherwise segregated and withheld from
the proceeds otherwise distributed to the selling persons, as the General
Partners may determine, and any Partnership Losses will be borne by the selling
persons as described in the first sentence of Section 4(a) above as if they were
post-closing adjustments.


(d)           No consideration or fee shall be paid or provided to the General
Partners or any of their Affiliates or any Persons that would qualify as
Permitted Transferees of the General Partners in any manner (including in
connection with a non-compete agreement, consulting agreement or any other
agreement, arrangement or understanding) in connection with an Approved Sale,
which would cause the General Partners or any of their Affiliates or any Persons
that would qualify as Permitted Transferees of the General Partners to receive
consideration or fees (of any kind, in any form and/or at any time) not
available to all Partners in a manner other than the manner in which such
benefit would have been received by such Partner had such benefit, together with
the net consideration of the Approved Sale and any like consideration or fees
received by any other Partner or Affiliate thereof, been distributed by the
Partnership in complete liquidation pursuant to the rights and preferences set
forth in the Partnership Agreement as in effect immediately prior to the
consummation of the Approved Sale (assuming that the Partner Interests included
in the Transfer were all of the Equity Securities then
outstanding).  Notwithstanding the foregoing or anything else to the contrary
set forth in this Agreement, the Partners and the Partnership agree that in
connection with such Approved Sale, ABRY VI and /or its Affiliates shall be
entitled to be paid the management fee provided for in the ABRY Advisory
Agreement and a fee in connection with any Approved Sale in an aggregate amount
equal to 2% of the enterprise value implied by such Approved Sale and shall not
be required to share any portion of these amounts with the Partnership, any
other Partner or any other Person.


5.             Public Offering.  In the event that the General Partners approve
a recapitalization of, or a transaction which contemplates the recapitalization
of, the Partnership or its Subsidiaries, including a public offering and sale of
Equity Securities pursuant to an effective registration statement under the
Securities Act (a “Public Offering”), including pursuant to the Registration
Rights Agreement, then the Partnership and all holders of Partner Interests
shall take all necessary or desirable actions in connection with the
consummation of such recapitalization as the General Partners may reasonably
request (i) to convert the Partnership to a corporate form or otherwise combine
its Subsidiaries with, and/or cause them to be owned (directly or indirectly)
by, a single corporation, in each case, in a tax-free transaction (except to the
extent of taxable income or gain required to be recognized by a Person in an
amount that does not exceed the amount of cash received by such Person upon the
consummation of such recapitalization and/or any concurrent transaction),
including the approval of a merger of the Partnership and/or one or more of its
Subsidiaries with and into a newly formed “shell” corporation or one of the
Subsidiaries, with the result that each Person shall hold capital stock of such
surviving corporation (the “Successor Corporation”) with rights, preferences and
privileges that are equivalent to the Partner Interests held by such Person, and
(ii) to cause the Successor Corporation to assume all of the obligations of the
Partnership under the Transaction Documents.  Notwithstanding the foregoing, it
is the intent of the parties hereto that any such Public Offering will result in
the parties hereto obtaining common stock of the company whose Equity Securities
are so offered in exchange for, and in proportion to, their interests in the
Partnership that are Common Units immediately prior to such recapitalization as
if such common stock (valued at the price at which shares of common stock are
sold to the public in such offering) were distributed in liquidation of the
Partnership pursuant to the Partnership Agreement.

 
13

--------------------------------------------------------------------------------

 

6.             Preemptive Rights


(a)           Subject to Section 6(b) below, if the Partnership or any of its
Subsidiaries proposes to issue any Equity Security, the Partnership will (or
will cause such Subsidiary to) offer to sell to each Partner holding Common
Units a number of such securities (“Offered Units”) as is equal to such
Partner’s pro rata share, based on the ratio of (i) the number of Common Units
owned by such Partner divided by (ii) the total number of Common Units
outstanding at such time; provided that for the purpose of calculating Offered
Units with respect to any Management Partner, the “Partner Interests owned by
such Partner” shall mean such Partner’s Vested Incentive Units held by such
Partner at the time of such calculation.  The Partnership shall give each
Partner at least thirty (30) days prior written notice of any proposed issuance,
which notice shall disclose in reasonable detail the proposed terms and
conditions of such issuance (the “Issuance Notice”); provided the issue price
for any Class A Common Units issued as provided in this Section 6 prior to the
first anniversary of the date of this Agreement will the same as the price per
Unit at which Class A Common Units are being issued pursuant to the Investor
Securities Purchase Agreement on the date of this Agreement (i.e., $1.00 per
Class A Common Unit).  Each Partner will be entitled to purchase such securities
at the same price and on the same terms (including, if more than one type of
security is issued, the same proportionate mix of such securities) as the
securities are issued by delivery of irrevocable written notice (the “Election
Notice”) to the Partnership of such election within thirty (30) days after
receipt of the Issuance Notice (the “Preemptive Period”).  If any Partner has
elected to purchase any Offered Units, the sale of such units shall be
consummated as soon as practical (but in any event within twenty (20) days,
unless the Company abandons or withdraws its offering of the Offered Units)
after the delivery of the Election Notice to the Partnership.  To the extent the
Partners do not elect to, or are not entitled to, purchase all of the Offered
Units, then the Partnership or such Subsidiary may issue the remaining Offered
Units at a price and on terms no more favorable to the transferee(s) thereof
specified in the Issuance Notice during the 120-day period following the
Preemptive Period.  Notwithstanding anything in this Section 6 to the contrary,
the Partnership shall not be deemed to have breached this Section 6 if, within
30 days following the issuance of any Equity Securities in contravention of this
Section 6, the Partnership or the Subsidiary in question (as applicable) offers
to sell the same type of such Equity Securities or the holder of such Equity
Securities offers to sell all or the applicable portion of such additional
Equity Securities in each case to each Partner so that, taking into account such
previously issued securities and any such additional securities, each Partner
will have had the right to purchase or subscribe for securities in a manner
consistent with the allocation provided in the initial sentence of this
Section 6(a); provided that no merger or consolidation or sale of all or
substantially all of the assets of, transfer of Equity Securities or issuance or
sale of additional Equity Securities of the Partnership or any Subsidiary may be
approved or effected or any distribution under the Partnership Agreement may be
approved or occur prior to the consummation of such subsequent offer.

 
14

--------------------------------------------------------------------------------

 

(b)           The rights contained in this Section 6 shall not apply to (i) the
issuance of Common Units (including any Convertible Security) as a dividend or
upon any subdivision or Unit split of outstanding Common Units; (ii) the
issuance of Equity Securities upon conversion of any Convertible Securities
issued in compliance herewith; (iii) the issuance of Equity Securities to
officers, directors, managers employees or consultants of the Partnership, its
Subsidiaries or Grande Manager or, for so long as the ABB Advisory Agreement is
in effect, of ABB or its Affiliates, approved by, or pursuant to arrangements
approved by, the General Partners or the Grande Manager Board, (iv) the issuance
of Common Units pursuant to any underwritten public offering, (v) the issuance
of any Common Unit (including any Convertible Security) as consideration for the
acquisition of any Person or business or unit or division thereof or any other
asset or other property to be used in the operations of the Partnership or any
of its Subsidiaries, (vi) any issuance of Class A Common Units pursuant to the
Recapitalization Agreement, or (vii) any issuance of Equity Securities of a
Subsidiary of the Partnership to the Partnership or to any other Subsidiary of
the Partnership.


7.             Legend.  Each certificate or instrument, if any, evidencing
Partner Interests and each certificate or instrument, if any, issued in exchange
for or upon the Transfer of any Partner Interests (if such units remain) shall
be stamped or otherwise imprinted with legends as provided in Section 11.4 of
the Partnership Agreement.


8.             Transfers in Violation of Agreement.  Any Transfer or attempted
Transfer of any Partner Interests in violation of any provision of this
Agreement or of the Partnership Agreement shall be null and void, and the
Partnership shall not record such Transfer on its books or treat any purported
transferee of such Partner Interests as the owner of such units for any purpose.


9.             Transfer of Partner Interests


(a)           In connection with the Transfer of any Partner Interests other
than a Transfer pursuant to a Public Sale, the holder thereof shall deliver
written notice to the Partnership describing in reasonable detail the Transfer
or proposed Transfer, together with an opinion of counsel reasonably acceptable
to the Partnership (which such opinion requirement may be waived by the
Partnership in its sole discretion) to the effect that such Transfer of Partner
Interests may be effected without registration of such Partner Interests under
the Securities Act.  Notwithstanding anything in this Agreement or any other
Transaction Document to the contrary, no Partner shall Transfer any Common Unit
if, as a result of and after giving effect to such Transfer, an obligation would
arise under the Exchange Act to register any Common Unit.


(b)           No Transfer or issuance of any Partner Interests (other than
pursuant to a Public Sale) shall be permitted unless and until the prospective
transferee agrees to become a party to this Agreement and be bound by all the
terms and conditions hereof to the same extent as the transferring party by
executing and delivering to the Partnership a joinder to this Agreement in
substantially the form attached hereto as Exhibit A.

 
15

--------------------------------------------------------------------------------

 

10.           Information and Consulting Rights.


(a)           So long as any Grande Holdings Partner or any Non-Management
Partner continues to hold any Partner Interest, the Partnership shall deliver,
or cause to be delivered to such Grande Holdings Partner and/or such
Non-Management Partner:


(i)            as soon as available, but in any event within 120 days after the
end of each fiscal year of the Partnership beginning with the fiscal year ending
after December 31, 2009, a copy of the consolidated balance sheet of Grande
Operating, as at the end of such fiscal year and the related consolidated
statements of operations, members’ equity and cash flows for such fiscal year,
setting forth in comparative form the figures (if any) for the previous year
and, if obtained by Grande Operating, accompanied by a report thereon, without
qualification as to the scope of the audit, of independent certified public
accountants of nationally recognized standing, stating that such financial
statements fairly present, in all material respects, the consolidated financial
position of the Grande Operating and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;


(ii)           following the Separation Date and as soon as available, but in
any event within 120 days after the end of each fiscal year of the Partnership,
a copy of the consolidated balance sheet of each Non-Core Company as at the end
of such fiscal year and the related consolidated statements of operations,
members’ equity and cash flows for such fiscal year, setting forth in
comparative form the figures (if any) for the previous year and, if obtained by
such Non-Core Company, accompanied by a report thereon, without qualification as
to the scope of the audit, of independent certified public accountants of
nationally recognized standing, stating that such financial statements fairly
present, in all material respects, the consolidated financial position of such
Non-Core Company and its Subsidiaries as at the dates indicated and the results
of their operations and their cash flows for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards; and


(iii)           as soon as available, but in any event not later than 45 days
after the end of each of the first three fiscal quarters of each fiscal year of
the Partnership (other than any quarterly period ending prior to the date
hereof), the unaudited consolidated balance sheet of each of Grande Operating
and each Non-Core Company, in each case with its Subsidiaries (if any), in each
case, as at the end of each such quarter and the related unaudited consolidated
and consolidating statements of operations, owners’ equity and cash flows for
such quarterly period and the portion of the fiscal year of such entity through
such date.


(b)           [Intentionally Omitted]


(c)           [Intentionally Omitted]

 
16

--------------------------------------------------------------------------------

 

(d)           [Intentionally Omitted]


11.           Certain Approval Rights of the Grande Holdings Partner.  Without
the prior written consent of the Grande Holdings Partner or the Grande Holdings
Director, the Partnership will not, and the General Partners shall cause the
Partnership not to:


(a)           directly or indirectly issue any Class B Common Units or other
incentive-based Equity Securities to any ABRY VI officers, directors, employees
or consultants; or


(b)           during the period of 18 months from the date of this Agreement,
(i) directly or indirectly issue incentive-based Equity Securities other than
Class B-1 Common Units, Class B-2 Common Units or Class B-3 Common Units to any
of the officers, directors, employees or consultants of the Partnership,
(ii) issue any Class B-1 Common Units, Class B-2 Common Units or Class B-3
Common Units if, after giving effect to such issuance, the Class B Common Units
of such series would represent greater than 5% of the then-outstanding Common
Units, or (iii) decrease the Non-Distribution Amount of Class B-1 Common Units,
Class B-2 Common Units or Class B-3 Common Units.


(c)           [Intentionally Omitted]


(d)           [Intentionally Omitted]


(e)           [Intentionally Omitted]


12.           [Intentionally Omitted]


13.           Confidentiality.  Each Partner agrees (as to itself) that it will
maintain the confidentiality of all Confidential Information in accordance with
procedures adopted by such Partner in good faith to protect confidential
information of third parties delivered to it and will not use any Confidential
Information other than for a purpose reasonably related to such Partner’s
investment in the Partnership; provided that each Partner may deliver or
disclose Confidential Information to (i) such Partner’s stockholders, directors,
officers, employees, agents, attorneys, affiliates and financial and
professional advisors (in each case, to the extent such disclosure reasonably
relates to the ownership, disposition or administration of the investment
represented by the Partner Interests held by such Partner) who agree to hold
confidential and refrain from using the Confidential Information substantially
in accordance with the terms of this Section 13; provided that a stockholder of
Grande Holdings will not be required to agree to maintain confidentiality of
information such stockholder receives from or through the Grande Holdings
Partner so long as the information such stockholder receives is of the type
customarily provided by privately held corporations to stockholders, taking into
account the identity of such shareholder, who are not subject to confidentiality
obligations, (ii) any other holder of any Partnership Interest that is bound by
this Section 13 to the same extent as such Partner, (iii) any Person to which
such Partner may sell or offer to sell any Partnership Interest or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 13 to the same extent as such Partner), (iv) any Person from which
such Partner may offer to purchase any security of the Partnership (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 13 to the same extent
as such Partner), (v) any federal or state regulatory authority having
jurisdiction over the Partner, or (vi) any other Person to which such delivery
or disclosure may be necessary or appropriate (w) to effect compliance with any
applicable law, rule, regulation or order, including any filings with or
disclosures to the Securities and Exchange Commission required to be made by
such Partner under the Exchange Act and any other filings with or notices to any
Governmental Authorities in accordance with the Recapitalization Agreement or
otherwise required under applicable law, (x) in response to any subpoena or
other legal process or (y) in connection with any litigation.

 
17

--------------------------------------------------------------------------------

 

14.           Amendment and Waiver.


(a)           Subject to Section 14(b) below, no modification, amendment or
waiver of any provision of this Agreement (whether by merger, consolidation or
otherwise) shall be effective against the Partnership and the Partners unless
such modification, amendment or waiver is approved in writing by, respectively,
the Partnership and the holders of a majority of the Common Units on a fully
diluted as if converted basis; provided that:  (i) no such modification,
amendment or waiver will adversely affect the rights hereunder of any of the
parties hereto when compared with its effect on the other similarly situated
parties hereto without the prior written approval of a majority-in-interest of
such adversely-affected parties, and (ii) no such modification, amendment or
waiver of Section 11 or Section 12 above, or that eliminates the right of the
Grande Holdings Partner to designate, remove or replace the Grande Holdings
Director, or to participate in transfers pursuant to Section 3(a) above or
issuances pursuant to Section 6 above or to receive financial statements or
other information pursuant to Section 10 above, will be effective unless the
same has been approved in writing by the Grande Holdings Partner or the Grande
Holdings Director.  A joinder to this Agreement by any other Person as a
“Partner” hereunder shall not be deemed to adversely affect the rights of any
other Partner hereunder or to be a modification, amendment or waiver of this
Agreement for purposes of this Section 14.  The failure of any party to enforce
any of the provisions of this Agreement shall in no way be construed as a waiver
of such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.


(b)           Notwithstanding anything in this Section 14 to the contrary, a
modification, amendment or waiver made to reflect (A) the terms and conditions
of any new class or series of Equity Securities (with respect to such Equity
Securities) and any restrictions, rights, preferences and privileges associated
therewith or (B) the restrictions on or rights of any Person who purchases
Equity Securities of the Partnership after the date hereof (with respect to such
Equity Securities) shall, in each case, require only the approval of the
Partnership and the Partners holding a majority of the Class A Common Units;
provided that (i) no such modification, amendment or waiver will adversely
affect the rights hereunder of any of the parties hereto when compared with its
effect on the other similarly situated parties hereto without the prior written
approval of a majority-in-interest of such adversely-affected parties and
(ii) no such modification, amendment or waiver that eliminates the right of the
Grande Holdings Partner thereof to designate, remove or replace the Grande
Holdings Director, or to participate in transfers pursuant to Section 3(a) above
or issuances pursuant to Section 6 above will be effective unless the same has
been approved in writing by the Grande Holdings Partner or the Grande Holdings
Director.

 
18

--------------------------------------------------------------------------------

 

15.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


16.           Entire Agreement.  This document and the other Transaction
Documents embody the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.


17.           Termination.  This Agreement will automatically terminate and be
of no further force or effect immediately after the earlier of the consummation
of (i) an Approved Sale or (ii) a Qualified Public Offering.


18.           Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Partnership and its successors and assigns and the Partners and any subsequent
holders of their respective Partner Interests and the respective successors and
assigns of each of them, so long as they hold Partner Interests; provided that,
during the period of 18 months from the date of this Agreement, none of the
rights, interests or obligations of Grande Holdings Partner pursuant to any of
Sections 10(b) through 10(d) or Section 11 or 12 shall be assigned without the
prior written consent of the Partnership.


19.           Counterparts.  This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.


20.           Remedies.  The parties hereto shall be entitled to enforce their
rights under this Agreement specifically to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
existing in their favor.  The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that the Partnership and any Partner may in his, hers, or its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive relief (without posting a bond or other
security) in order to enforce or prevent any violation of the provisions of this
Agreement.


21.           WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE.  EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 
19

--------------------------------------------------------------------------------

 

22.           Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) on the date of personal
delivery to the recipient or an officer of the recipient, or (b) when sent by
telecopy or facsimile machine to the number shown below on the date of such
confirmed facsimile or telecopy transmission (provided that a confirming copy is
sent via overnight mail), or (c) when properly deposited for delivery by a
nationally recognized commercial overnight delivery service, prepaid, or three
Business Days after deposit in the United States mail, certified or registered
mail, postage prepaid, return receipt requested.  Such notices, demands and
other communications shall be sent to each Partner at the address set forth for
such Partner on Schedule II attached hereto and to the Partnership at the
address set forth below:


Grande Investment L.P.
c/o ABRY Partners IV, L.P.
111 Huntington Avenue
30th Floor
Boston, MA  02199
 
Facsimile:
617-859-8797

 
Attention:
Jay Grossman



with a copy (which will not constitute notice to the Partnership), to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY  10022
 
Facsimile:
212-446-4900

 
Attention:
John L. Kuehn, Esq.



or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.


23.           Other Partner Agreements.  Each of ABRY VI and the Partnership
agrees that it will not enter into any agreement with respect to any of the
matters contained in this Partners Agreement with terms and conditions that are
more favorable to any party or Partner than the rights and obligations of Grande
Holdings hereunder.


24.           Governing Law.    This Agreement shall be construed, interpreted,
and governed in accordance with the laws of the State of Delaware without
reference to rules relating to conflicts of law that would cause the laws or any
other jurisdiction to be applied.

 
20

--------------------------------------------------------------------------------

 

25.           No Strict Construction.  The parties to this Agreement have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties to this
Agreement, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.


26.           Parties in Interest.  Nothing herein shall be construed to be to
the benefit of or enforceable by any Person that is not a party hereto including
any creditor of the Partnership.


27.           Submission to Jurisdiction.  .  EACH PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE COURTS LOCATED IN THE STATE OF DELAWARE WILL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
PARTIES PERTAINING TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT.  EACH
PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY HEREBY WAIVES ANY
OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  EACH
PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINTS AND OTHER PROCESS MAY BE MADE IN THE MANNER PROVIDED FOR SUCH PARTY
IN SECTION 22 AND THAT SERVICE SO MADE WILL BE DEEMED COMPLETED AS PROVIDED IN
SECTION 22.


28.           Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.


*   *   *   *   *


[ADD SIG BLOCKS]

 
21

--------------------------------------------------------------------------------

 

SCHEDULE I


Partner Interests





 
Class A Common Units
Class B Common Units
Series A Preferred Units
 General Partners
                     
 Limited Partners
                                                                               
                                             
 Total
     


 
 

--------------------------------------------------------------------------------

 

SCHEDULE II


Notices


If to the Partnership, to:


c/o ABRY Partners, LLC
111 Huntington Avenue
30th Avenue
Boston, MA 02199
 
Attention:
Jay Grossman

 
Facsimile:
(617) 859-7205



With a copy, which shall not constitute notice to the Partnership, to:


Kirkland & Ellis LLP
Citicorp Center
601 Lexington Avenue
New York, NY 10022
 
Attention:
John L. Kuehn, Esq.

 
Facsimile:
(212) 446-4900



If to Grande Manager, to:


c/o ABRY Partners, LLC
111 Huntington Avenue
30th Avenue
Boston, MA 02199


With a copy, which shall not constitute notice to Grande Manager, to:


Kirkland & Ellis LLP
Citicorp Center
601 Lexington Avenue
New York, NY 10022
 
Attention:
John L. Kuehn, Esq.

 
Facsimile:
(212) 446-4900



If to ABRY VI, to:


c/o ABRY Partners, LLC
111 Huntington Avenue
30th Avenue
Boston, MA 02199

 
 

--------------------------------------------------------------------------------

 

With a copy, which shall not constitute notice to the ABRY VI, to:


Kirkland & Ellis LLP
Citicorp Center
601 Lexington Avenue
New York, NY 10022
 
Attention:
John L. Kuehn, Esq.

 
Facsimile:
(212) 446-4900



If to Grande Holdings or Subsidiary, to:


c/o Jackson Walker L.L.P.
100 Congress Avenue, Suite 1100
Austin, TX 78701
 
Attention:
Ann Benolken

 
Facsimile:
(512) 236-2002



With a copy, which shall not constitute notice to the Grande Holdings, to:


Jackson Walker L.L.P.
100 Congress Avenue, Suite 1100
Austin, TX 78701
 
Attention:
Ann Benolken

 
Facsimile:
(512) 236-2002



If to any Management Partner, to:


Grande Communications Networks, Inc.
401 Carlson Circle
San Marcos, Texas 78666
 
Attention:
[___________]

 
Facsimile:
[___________]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF JOINDER
TO PARTNERS AGREEMENT


THIS JOINDER to the Partners Agreement, dated as of [_______] by and among
Grande Investment, LP, a Delaware limited partnership (the “Partnership”), and
the Partners parties thereto (“Agreement”), is made and entered into as of
[_________] by and between the Partnership and [__________________]
(“Holder”).  Capitalized terms used herein but not otherwise defined shall have
the meanings set forth in the Agreement.


WHEREAS, Holder has acquired certain Partner Interests, and the Agreement and
the Partnership requires Holder, as a holder of such interests, to become a
party to the Agreement, and Holder agrees to do so in accordance with the terms
hereof.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:


1.             Agreement to be Bound.  Holder hereby agrees that upon execution
of this Joinder, he, she or it shall become a party to the Agreement and shall
be fully bound by, and subject to, all of the covenants, terms and conditions of
the Agreement as though an original party thereto and shall be deemed a Partner
for all purposes thereof.  In addition, (a) all Common Units and Preferred Units
held by such Holder shall be deemed Partner Interests for all purposes of the
Agreement, (b) all Common Units and Preferred Units held by such Holder which
were initially issued to Grande Manager shall be deemed Grande Manager Partner
Interests and such Holder shall be substituted for Grande Manager for all
purposes of the Agreement (including Section 2), and (c) any transferee of
Grande Holdings shall be substituted for Grande Holdings and shall become the
Grande Holdings Partner for all purposes of the Agreement (including Section 2).


2.             Successors and Assigns.  Except as otherwise provided herein,
this Joinder shall bind and inure to the benefit of and be enforceable by the
Partnership and its successors and assigns and Holder and any subsequent holders
of his, her or its Partner Interests and the respective successors and assigns
of each of them, so long as they hold any Partner Interests.


3.             Counterparts.  This Joinder may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.


4.             Notices.  For purposes of Section 22 of the Agreement, all
notices, demands or other communications to the Holder shall be directed to:


[Name]
[Address]
[Facsimile Number]

 
 

--------------------------------------------------------------------------------

 

5.             Governing Law.  This Agreement and the rights of the parties
hereunder shall be interpreted in accordance with the laws of the State of
Delaware, and all rights and remedies shall be governed by such laws without
regard to principles of conflicts of laws.


6.             Descriptive Headings.  The descriptive headings of this Joinder
are inserted for convenience only and do not constitute a part of this Joinder.


*   *   *   *   *

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of the date
first above written.



 
GRANDE INVESTMENT L.P.
             
By:
     
Name:
   
Title:
             
[HOLDER]
             
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 


Exhibit D
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
[__________], 2009, by and among Grande Investment L.P., a Delaware partnership
(the “Company”), and the partners of the Company signatory hereto or signatory
to a joinder in the form attached hereto as Exhibit A (collectively, the
“Investors”).1  Capitalized terms used herein but not otherwise defined in this
Agreement are defined in Section 9 below.
 
The parties hereto agree as follows:
 
1.             Demand Registrations.
 
(a)           Requests for Registration.  Subject to Sections 1(b) through (g),
at any time and from time to time, the holders of a majority of the Registrable
Securities may request registration, whether underwritten or not, under the
Securities Act of all or any portion of their respective Registrable Securities
(i) on Form S-1 or any similar long-form registration statement (the “Long Form
Registrations”), (ii) on Form S-2 or S-3 or any similar short-form registration
statement (the “Short-Form Registrations”), if available, or (iii) on any
applicable “short form” pursuant to Rule 415 under the Securities Act, if
available (“415 Registrations”).  All registrations requested as described in
this Section 1 are referred to herein as “Demand Registrations.”  Each such
request for a Demand Registration (a “Demand Notice”) will specify the
approximate number of Registrable Securities requested to be registered, the
anticipated per share price range for such offering (which range may be revised
from time to time by the Persons initiating such Demand Registration by written
notice to the Company to that effect), and whether the Demand Registration will
be underwritten.  Each request for a Demand Registration and, subject to the
provisions of Section 7, each request for inclusion in such Demand Registration
also will specify the manner and disposition of the shares of Registrable
Securities to be included therein.  Within ten (10) days after receipt of any
such Demand Notice, the Company will give written notice of such request for
registration to all other holders of Registrable Securities and, subject to
Section 1(e), will include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within twenty (20) days after the receipt of the Company’s notice.
 
(b)           Long-Form Registrations.  (i) The holders of a majority of the
Registrable Securities will be entitled to request three (3) Long-Form
Registrations in which the Company will pay all Registration Expenses; provided
that the Company will have no obligation to grant any request for a Long-Form
Registration unless the aggregate value of the Registrable Securities to be sold
through such registration equals at least $5.0 million.  The Company will pay
all Registration Expenses in connection with any Demand Registration initiated
as a Long-Form Registration whether or not it has become effective.  The Company
will use commercially reasonable efforts to cause any Long-Form Registration to
be declared effective under the Securities Act as soon as practicable after
filing such Long-Form Registration.  A registration will not count as a
permitted Long-Form Registration until it has become effective.  A registration
will not count as a Long-Form Registration unless the holders that delivered the
related Demand Notice are able to register and sell at least 90% of the
Registrable Securities that such holders have requested to be included in such
registration.
 

--------------------------------------------------------------------------------

 
1
 If Grande Holdings is not the Grande Holdings Investor, then this Agreement
will be revised accordingly.

 
 
 

--------------------------------------------------------------------------------

 

(c)           Short-Form Registrations.  (i) The holders of a majority of the
Registrable Securities will be entitled to request an unlimited number of
Short-Form Registrations in which the Company will pay all Registration
Expenses.  Demand Registrations will be Short-Form Registrations whenever the
Company is permitted to use any applicable short form.  After the Company has
become subject to the reporting requirements of the Securities Exchange Act, the
Company will use commercially reasonable efforts to make Short-Form
Registrations on Form S-3 or any other short form available for the sale of
Registrable Securities.  The Company will use its commercially reasonable
efforts to cause any Short-Form Registration to be declared effective under the
Securities Act as soon as practicable after filing of such Short-Form
Registration.  A registration will not count as a permitted Short-Form
Registration until it has become effective.
 
(d)           415 Registrations.
 
(i)           The holders of a majority of the Registrable Securities will be
entitled to request four (4) 415 Registrations in which the Company will pay all
Registration Expenses; provided that the Company will have no obligation to
grant any request for a 415 Registration unless such registration is on Form S-2
or S-3 or any similar short-form; and provided, further, that the Company will
have no obligation to grant any request for a 415 Registration unless the
aggregate value of the Registrable Securities to be sold through such
registration equals at least $1.0 million.  Subject to the availability of
required financial information, within 45 days after the Company receives
written notice of a request for a 415 Registration, the Company will file with
the Securities and Exchange Commission a registration statement under the
Securities Act for the 415 Registration.  The Company will use its commercially
reasonable efforts to cause the 415 Registration to be declared effective under
the Securities Act as soon as practicable after filing and, once effective, the
Company will (subject to the provisions of clause (ii) below) cause such 415
Registration to remain effective for such time period as is specified in such
request, but for no time period longer than the period ending on the earlier of
(A) the second anniversary of the date of filing of the 415 Registration, (B)
the date on which all Registrable Securities covered by such 415 Registration
have been sold pursuant to the 415 Registration and (C) the date as of which
there are no longer any Registrable Securities covered by such 415 Registration
in existence.
 
(ii)           If the holders of a majority of the Registrable Securities notify
the Company in writing that they intend to effect the sale of all or
substantially all of the Registrable Securities held by such holders pursuant to
a single integrated offering pursuant to a then effective registration statement
for a 415 Registration (a “Takedown”), then so long as the aggregate value of
the Registrable Securities to be sold through such Takedown equals at least $1.0
million, the Company and each holder of Registrable Securities will not effect
any public sale or distribution of its Equity Securities during the 90-day
period beginning on the date such notice of a Takedown is received, except
pursuant to such Takedown.  Notwithstanding anything contained herein to the
contrary, all holders of Registrable Securities and holders of other Common
Stock who have a contractual right to participate in such Takedown may
participate in such Takedown, pro rata based on the number of Registrable
Securities and shares of other Common Stock requested by such holders to be
included in such Takedown.

 
2

--------------------------------------------------------------------------------

 

(e)           Priority on Demand Registrations.  If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and other
shares of Common Stock requested to be included in such offering exceeds the
number of Registrable Securities and other shares of Common Stock, if any, which
can be sold in such offering without adversely affecting the Company or the
marketability of the offering, the Company will include in such registration (i)
first, the number of Company Registrable Securities (if any) that holders of a
majority of the Registrable Securities held by the Person(s) that delivered the
related Demand Notice have requested to be included in such offering pursuant to
Section 4(c) below, and (ii) second, the number of Registrable Securities or
shares of other Common Stock requested to be included in such registration by
the holders of such Registrable Securities or shares of such other Common Stock
under this Agreement or pursuant to any other agreement with the Company, pro
rata among the respective holders thereof on the basis of the number of
Registrable Securities or shares of such other Common Stock owned by each such
holder, in each case, up to the aggregate number of shares of Common Stock which
in the opinion of such managing underwriters can be sold without adversely
affecting the Company or the marketability of such offering.
 
(f)            Restrictions on Demand Registrations.
 
(i)           Notwithstanding any other provision of this Agreement, the Company
will not be obligated to effect any Demand Registration within 180 days after
the effective date of a previous Demand Registration or a previous registration
in which the holders of Registrable Securities were given piggyback rights to
have such holder’s Registrable Securities included pursuant to Section 2,
whether or not Section 1(e), Section 2(c) or Section 2(d) applied to such
offering.
 
(ii)           If the Company’s board of directors in good faith determines that
the filing or effectiveness of a registration statement in connection with any
requested Demand Registration would be reasonably likely to materially and
adversely affect any material contemplated acquisition, divestiture, registered
primary offering or other transaction as to which the Company or any of its
Subsidiaries has then taken substantial steps, or would require disclosure of
facts or circumstances which disclosure would be reasonably likely to materially
and adversely affect any material contemplated acquisition, divestiture,
registered primary offering or other transaction as to which the Company or any
of its Subsidiaries has then taken substantial steps, then the Company may delay
such registration for a period of up to 120 days so long as the Company is still
pursuing the transaction that allowed such delay (it being agreed that the
Company may not delay requested registrations pursuant to this clause (ii) more
than once during any period of 360 consecutive days).  If the Company postpones
the filing or effectiveness of a registration statement pursuant to this
Section 1(f)(ii), it will promptly notify in writing the holders of Registrable
Securities requesting such registration when the events or circumstances
permitting such postponement have ended.

 
3

--------------------------------------------------------------------------------

 

(g)           Selection of Underwriters.  The holders of a majority of the
Registrable Securities held by the holders that delivered such Demand Notice
shall have the right to select the investment banker(s) and manager(s) to
administer the offering in the related Demand Registration, in each case,
subject to the Company’s approval which will not be unreasonably withheld or
delayed.
 
2.             Piggyback Registrations.
 
(a)           Right to Piggyback.  Whenever the Company proposes to register any
of its Common Stock under the Securities Act (other than pursuant to a Demand
Registration) and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), the Company
will give prompt written notice to all holders of Registrable Securities of its
intention to effect such a registration and will, subject to Section 2(c) and
(d), include in such registration all Registrable Securities with respect to
which the Company has received written requests for inclusion in such
registration within twenty (20) days after the receipt of the Company’s
notice.  Holders of Registrable Securities shall have an unlimited amount of
Piggyback Registrations.
 
(b)           Piggyback Expenses.  The Registration Expenses of the Company and
of the holders of Registrable Securities will be paid by the Company in all
Piggyback Registrations.
 
(c)           Priority on Primary Registrations.  If a Piggyback Registration is
an underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
shares of Common Stock requested to be included in such registration exceeds the
number which can be sold in such offering without adversely affecting the
marketability of the offering, the Company will include in such registration (i)
first, the number of shares of Common Stock the Company proposes to sell in such
registration; and (ii) second, the number of Registrable Securities and other
shares of Common Stock requested to be included in such registration pursuant to
contractual obligations of the Company, pro rata among the respective holders of
such Registrable Securities or such other shares of Common Stock on the basis of
the number of Registrable Securities or shares of such other Common Stock owned
by each such holder, in each case, up to the aggregate number of Common Stock
which in the opinion of such managing underwriters can be sold without adversely
affecting the Company or the marketability of such offering.
 
(d)           Priority on Secondary Registrations.  If a Piggyback Registration
is an underwritten secondary registration on behalf of holders of Common Stock
who have the contractual right to initiate such a registration, and the managing
underwriters advise the Company in writing that in their opinion the number of
shares of Common Stock requested to be included in such registration exceeds the
number which can be sold in such offering without adversely affecting the
Company or the marketability of the offering, the Company will include in such
registration (i) first, the number of shares of Common Stock requested to be
included in such offering by the holders initially requesting such registration
pursuant to their contractual rights; (ii) second, the number of shares of
Common Stock the Company proposes to sell in such registration; and (iii) third,
the number of Registrable Securities and other shares of Common Stock requested
to be included in such registration pursuant to binding contractual obligations
of the Company, pro rata among the respective holders thereof on the basis of
the number of Registrable Securities or shares of such other Common Stock
requested by them to be included in such registration, in each case, up to the
aggregate number of shares of Common Stock which in the opinion of such managing
underwriters can be sold without adversely affecting the Company or the
marketability of such offering.

 
4

--------------------------------------------------------------------------------

 

(e)           Selection of Underwriters.  If any Piggyback Registration is an
underwritten offering, the Company’s selection of investment banker(s) and
manager(s) for the offering must be approved by the holders of a majority of the
Registrable Securities requested to be included in such offering.  Such approval
will not be unreasonably withheld or delayed.
 
(f)            Other Registrations.  If the Company has previously filed a
registration statement with respect to Registrable Securities pursuant to
Section 1 hereof or pursuant to this Section 2, and if such previous
registration has not been withdrawn or abandoned, the Company will not file or
cause to be effected any other registration of any of its Equity Securities or
securities convertible or exchangeable into or exercisable for its Equity
Securities under the Securities Act (except on Form S-4 or Form S-8 or any
successor forms), whether on its own behalf or at the request of any holder or
holders of such securities, until a period of at least 180 days has elapsed from
the date such previous registration became effective.
 
3.             Holdback Agreements.  Notwithstanding anything to the contrary
contained in this Agreement, neither the Company nor any holder of Registrable
Securities will effect any public sale or distribution of the Company’s Equity
Securities during the seven (7) days prior to or during the 180-day period
beginning on the effective date of the Initial Public Offering, the 90-day
period beginning on the effective date of any underwritten Demand Registration
or the 90-day period beginning on the effective date of any underwritten
Piggyback Registration (except as part of such underwritten registration or
pursuant to registrations on Form S-8 or any successor form), unless the
underwriter(s) managing such underwritten registration otherwise
agree.  Notwithstanding anything in this Section 3 to the contrary, no holder of
Registrable Securities shall be released from the restrictions on public sale
and distributions contained in this Section 3 unless all holders of Registrable
Securities are so released.
 
4.            Registration Procedures.  Whenever the holders of Registrable
Securities have requested that any Registrable Securities be registered pursuant
to this Agreement, the Company will, subject to the provisions of Section 7
hereof, use its commercially reasonable efforts to effect the registration and
the sale of such Registrable Securities in accordance with the intended method
of disposition thereof, and pursuant thereto the Company will as expeditiously
as possible:
 
(a)           prepare and file with the Securities and Exchange Commission a
registration statement, and all amendments and supplements thereto and related
prospectuses as may be necessary to comply with applicable securities laws, with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective as soon as
practicable after filing;

 
5

--------------------------------------------------------------------------------

 

(b)           notify each holder of Registrable Securities of the effectiveness
of each registration statement filed under this Agreement and prepare and file
with the Securities and Exchange Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for the earlier
of (i) a period of not less than two years (or, in the case of a 415
Registration, not more than two years) and (ii) the date as of which there are
no longer any Registrable Securities covered by such registration statements in
existence, in each case in order to comply with the provisions of the Securities
Act with respect to the disposition of all shares of Common Stock covered by
such registration statement;
 
(c)           in the case of a Demand Registration that is the Initial Public
Offering only, if requested by the holders of a majority of the Registrable
Securities held by the Person(s) that delivered the related Demand Notice, use
its commercially reasonable efforts to cause to be included in such registration
statement Equity Securities (“Company Registrable Securities”) to be offered in
a primary offering of Common Stock contemporaneously with or as part of such
offering;
 
(d)           furnish to each seller of Registrable Securities such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), exhibits and such other documents as such seller and
underwriter, if any, may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller in accordance
with the procedures described therein;
 
(e)           use its best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller and underwriter reasonably requests and do any and all other acts and
things which may be reasonably necessary or advisable to enable such seller and
underwriter to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller (provided that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subsection, (ii) subject
itself to taxation in any such jurisdiction or (iii) consent to general service
of process in any such jurisdiction);
 
(f)           notify each seller of such Registrable Securities, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements in such
prospectus not misleading and, at the request of any such seller, promptly to
prepare and file a supplement or amendment to such prospectus and/or
registration statement so that, as thereafter delivered to the purchasers of
such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements in such prospectus not misleading;
 
(g)           cause all such Registrable Securities if the Common Stock is then
listed on a securities exchange or included for quotation in a recognized
market, to continue to be so listed or included for so long as such registration
statement is required to remain effective;

 
6

--------------------------------------------------------------------------------

 

(h)           provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of the first registration statement
relating to Registrable Securities or other shares of Common Stock;
 
(i)            enter into such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Securities initially requested to be included in
such offering or the underwriters, if any, reasonably request in order to
expedite or facilitate the disposition of the Registrable Securities requested
to be included in such offering (including effecting a stock split or a
combination of shares);
 
(j)            make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company and cause the Company’s
officers, directors, employees and independent accountants to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such registration statement;
 
(k)           otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve (12) months beginning
with the first day of the Company’s first full calendar quarter after the
effective date of the applicable registration statement, which earnings
statement will satisfy the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder;
 
(l)            in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any securities included in such registration statement for sale in any
jurisdiction, the Company will use its commercially reasonable efforts to obtain
promptly the withdrawal of such order;
 
(m)           use its commercially reasonable efforts to cause its management to
participate fully in the sale process, including the preparation of the
applicable registration statement and the preparation and presentation of any
“road shows,” whether domestic or international;
 
(n)           use its commercially reasonable efforts to cause all Registrable
Securities covered by the applicable registration statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers of such Registrable Securities to
consummate the disposition of such Registrable Securities in accordance with the
procedures set forth in such registration statement;
 
(o)           furnish to each seller of Registrable Securities a signed
counterpart addressed to such seller and the underwriters, if any, of:

 
7

--------------------------------------------------------------------------------

 

(i)           an opinion of counsel for the Company (in customary form), dated
the effective date of such registration statement (and, if such registration
relates to an underwritten public offering, an opinion dated the date of the
closing under the underwriting agreement), reasonably satisfactory in form and
substance to such seller, and
 
(ii)           a “comfort” letter, dated the effective date of such registration
statement (and, if such registration relates to an underwritten public offering,
a letter dated the date of the closing under the underwriting agreement), signed
by the independent public accountants who have certified the Company’s financial
statements included in such registration statement, covering substantially the
same matters with respect to such registration statement (and the prospectus
included in such registration statement) and, in the case of the accountants’
letter, with respect to events subsequent to the date of such financial
statements, as are customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to the underwriters in underwritten public
offerings of securities;
 
(p)           notify the holders of Registrable Securities and the managing
underwriter or underwriters, if any, promptly and confirm such advice in writing
promptly thereafter:
 
(i)           when the registration statement, the prospectus or any prospectus
supplement related to such registration statement or post-effective amendment to
the registration statement has been filed, and, with respect to the registration
statement or any post-effective amendment to such registration statement, when
the same has become effective;
 
(ii)           of any request by the Securities and Exchange Commission for
amendments or supplements to the registration statement or the prospectus or for
additional information;
 
(iii)           of the issuance by the Securities and Exchange Commission of any
stop order suspending the effectiveness of the registration or the initiation of
any proceedings by any Person for that purpose; and
 
(iv)           of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or blue sky laws of any jurisdiction or the initiation or threat
of any proceeding for such purpose;
 
(q)           at least ten (10) days before filing a registration statement or
prospectus and as promptly as practicable prior to filing any amendments or
supplements thereto, furnish to legal counsel representing the holders of the
Registrable Securities covered by such registration statement copies of all such
documents proposed to be filed (provided that before filing a registration
statement or prospectus or any amendments or supplements thereto, the Company
shall furnish to counsel of Grande Holdings, to the extent it has included any
Registrable Securities in such filing, copies of all such documents proposed to
be filed, which documents shall be subject to the review and comment of such
counsel);
 
(r)            use commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of a registration statement filed in
connection herewith, or the lifting of any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest possible moment;

 
8

--------------------------------------------------------------------------------

 

(s)           cooperate with each holder of Registrable Securities covered by
the applicable registration statement and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold, which certificates will not bear any
restrictive legends and will be in a form eligible for deposit with the transfer
agent for the Common Stock, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
or holders may request at least two business days prior to any sale of
Registrable Securities;
 
(t)           make available for inspection by a representative selected by a
majority of the holders of Registrable Securities participating in the offering,
any underwriter participating in any disposition pursuant to the registration
and any attorney or accountant retained by such selling holder or underwriter
(each, an “Inspector”), all financial and other records, pertinent corporate
documents and properties of the Company (the “Records”) and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Inspector in connection with such registration; provided that the
Company will not be required to comply with this clause (t) if there is a
reasonable likelihood, in the judgment of the Company exercised in good faith,
that such delivery could result in the loss of any attorney-client privilege
related thereto; and provided further that Records which the Company determines,
in good faith, to be confidential and which it notifies the Inspectors are
confidential will not be disclosed by the Inspectors (other than to any holder
of Registrable Securities participating in the offering) unless (x) such Records
have become generally available to the public or (y) the disclosure of such
Records may be necessary or appropriate (A) to comply with any law, rule,
regulation or order applicable to any such Inspectors or holder of Registrable
Securities, (B) in response to any subpoena or other legal process or (C) in
connection with any litigation to which such Inspectors or any holder of
Registrable Securities is a party (provided that Company is provided with
reasonable notice of such proposed disclosure and a reasonable opportunity to
seek a protective order or other appropriate remedy with respect to such
Records); and
 
(u)           use its commercially reasonable efforts to provide a CUSIP number
for the Registrable Securities, not later than the effective date of the
registration.
 
Each holder of Registrable Securities who is an officer or employee of the
Company agrees that if and for so long as such holder serves as an officer of
the Company or is employed by the Company, such holder will participate fully in
the sale process, including the preparation of the registration statement and
the preparation and presentation of any such road shows.  Any holder of
Registrable Securities requested to be included in such offering may withdraw
any or all of such Registrable Securities from such offering by written notice
to the Company to that effect (whereupon such withdrawn Registrable Securities
will no longer be considered to have been requested to be included in such
offering), and no such withdrawal will adversely affect the rights of any holder
of Registrable Securities requested to be included in such offering.
 
5.             Registration Expenses.

 
9

--------------------------------------------------------------------------------

 

(a)           All expenses incidental to the Company’s performance of or
compliance with this Agreement, including all registration and filing fees, fees
and expenses of compliance with securities or blue sky laws, printing expenses,
messenger and delivery expenses, fees and disbursements of custodians and
transfer agents and registrars, and fees and disbursements of counsel for the
Company and all independent certified public accountants, underwriters
(excluding discounts and commissions) and other Persons retained by the Company
(all such expenses being herein called “Registration Expenses”), will be borne
by the Company, and the Company will pay its internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance and the expenses and fees for listing the
securities to be registered on each securities exchange on which similar
securities issued by the Company are then listed or inclusion for quotation in a
recognized market.
 
(b)           In connection with each Demand Registration and each Piggyback
Registration, the Company will reimburse the holders of Registrable Securities
included in such registration for the reasonable fees and disbursements of one
law firm chosen by the holders of a majority of the Registrable Securities
requested to be included in such registration.
 
6.             Indemnification.
 
(a)           The Company agrees to indemnify, to the extent permitted by law,
each holder of Registrable Securities, such holder’s officers, directors,
partners trustees, members, managers, employees, advisors, agents and each
Person who controls such holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses, including the
reasonable attorney’s fees and disbursements and expenses incurred in connection
therewith (“Losses”) caused by (i) any untrue or alleged untrue statement of
material fact contained in any registration statement, prospectus or preliminary
prospectus or any amendment of such registration statement or supplement to such
registration statement, (ii) any omission or alleged omission of a material fact
required to be stated in such registration statement or necessary to make the
statements in such registration statement not misleading, or (iii) any
violation, or alleged violation by the Company of the Securities Act, the
Exchange Act or any applicable state securities law or any rule or regulation
promulgated thereunder except in each case, insofar as the same are caused by or
contained in any information furnished in writing to the Company by such holder
expressly for use in such registration statement or by such holder’s failure to
deliver to the purchaser a copy of the registration statement or prospectus or
any amendments or supplements to such registration statement after the Company
has furnished such holder with copies of the same, in each case to the extent
that such document was required to be delivered and the damages, liabilities or
expenses are caused by a failure to deliver such document.  In connection with
an underwritten offering, the Company will indemnify such underwriters, their
officers and directors and each Person who controls such underwriters (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the holders of Registrable Securities.

 
10

--------------------------------------------------------------------------------

 

(b)           In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder will furnish to the
Company in writing such information and affidavits (upon the reasonable request
of the Company, in the form of an executed writing satisfactory the requirements
set forth below in this Section 6(b)) as the Company reasonably requests for use
in connection with any such registration statement or prospectus and, to the
extent permitted by law, will indemnify the Company, its directors and officers
and each Person who controls the Company (within the meaning of the Securities
Act) against any losses, claims, damages, liabilities and expenses resulting
from any untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment of
such registration statement or supplement to such registration statement or any
omission or alleged omission of a material fact required to be stated in such
registration statement or necessary to make the statements in such registration
statement not misleading, but only to the extent that such untrue statement or
omission is contained in any information or affidavit so furnished in writing by
such holder or on such holder’s behalf, in such holder’s capacity as a holder of
Registrable Securities and not in such holder’s capacity as a director or
officer of the Company, if applicable, expressly for use therein; provided that
the obligation to indemnify will be individual, not joint and several, for each
holder and will be limited to the net amount of proceeds received by such holder
from the sale of Registrable Securities pursuant to the registration statement
upon which the claim for indemnification is based.
 
(c)           Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
will not impair any Person’s right to indemnification hereunder to the extent
such failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld).  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one law firm (plus one local counsel in each applicable
jurisdiction) for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim.
 
(d)           The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the transfer of securities and the
termination of this Agreement.  No indemnifying party, in the defense of any
such claim or litigation, will, except with the consent of any indemnified
party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term of such settlement a requirement that the
claimant or plaintiff give to such indemnified party a release from all
liability in respect to such claim or litigation.
 
(e)           If the indemnification provided for in this Section 6 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any Losses referred to in this Agreement, each indemnifying party, in
lieu of indemnifying such indemnified party thereunder, will, to the extent
permitted by applicable law, contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
the indemnified party on the other in connection with the omissions or
violations (or alleged omissions or violations) which resulted in such
Loss.  The relative fault of the indemnifying party and of the indemnified party
will be determined by a court of law by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, however, that in no event will any contribution
by a holder hereunder exceed the net proceeds from the offering received by such
holder less any amounts paid pursuant to Section 6(b) above.  The Company and
each holder of Registrable Securities agrees that it would not be just and
equitable if contribution pursuant to this Section 6(e) were determined by any
method of allocation which does not take into account the equitable
considerations referred to in this Section 6(e).  No Person guilty of fraudulent
misrepresentation (within the meaning of subsection 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 
11

--------------------------------------------------------------------------------

 

7.            Participation in Underwritten Registrations.  No Person may
participate in any registration hereunder which is underwritten unless such
Person (a) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements reasonably approved by the Person or Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents that are standard and customary for similarly situated Persons
and are reasonably required under the terms of such underwriting arrangements.
 
8.            Rule 144; Rule 144A.
 
(a)           If the Company will have filed a registration statement pursuant
to Section 12 of the Securities Exchange Act or a registration statement
pursuant to the Securities Act, the Company will file the reports required to be
filed by it under the Securities Act and the Securities Exchange Act with
respect to Common Stock and the rules and regulations adopted by the Securities
and Exchange Commission thereunder and will use its commercially reasonable
efforts to take such further action as any holder of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by (a) Rule 144 or (b) any
similar rule or regulation hereafter adopted by the Securities and Exchange
Commission.  Upon the request of any holder of Registrable Securities, the
Company will deliver to such holder a written statement as to whether it has
complied with such requirements.
 
(b)           The Company represents and warrants that the Registrable
Securities are not, and are not of the same class as any other securities,
listed on a national securities exchange registered under Section 6 of the
Securities Exchange Act or quoted in an automated inter-dealer quotation
system.  For so long as the representations and warranties contained in the
immediately preceding sentence remain accurate and any shares of Registrable
Securities are restricted securities within the meaning of Rule 144(a)(3) under
the Securities Act, the Company covenants and agrees that it will, during any
period in which it is not subject to Section 13 or 15(d) of the Securities
Exchange Act, make available to any holder of Registrable Securities in
connection with the sale of such holder’s Registrable Securities and any
prospective purchaser of Registrable Securities from such, in each case upon
request, the information specified in, and meeting the requirements of, Rule
144A(d)(4) under the Securities Act.

 
12

--------------------------------------------------------------------------------

 

9.             Definitions.
 
“415 Registration” has the meaning set forth in Section 1(a) hereof.
 
 “Agreement” has the meaning set forth in the first paragraph of this Agreement.
 
“Class A Common Units,” and “Class B Common Units,” have the meanings set forth
in the Operating Agreement, provided that such terms shall include any Equity
Securities issued or issuable with respect to any Class A Common Units and
Class B Common Units by way of a distribution, stock dividend, stock split,
conversion or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization.
 
“Common Stock” means the Common Stock of the Successor Corporation formed
pursuant to Section 5 of the Partners Agreement.
 
“Company” has the meaning set forth in the first paragraph of this Agreement,
which meaning will include any Successor Corporation.
 
“Company Registrable Securities” has the meaning set forth in Section 4(c)
hereof.
 
“Demand Notice” has the meaning set forth in Section 1(a) hereof.
 
“Demand Registrations” has the meaning set forth in Section 1(a) hereof.
 
“Equity Securities” of any Person means (i) any capital stock, partnership,
membership, joint venture or other ownership or equity interest, participation
or securities in or of such Person (whether voting or non-voting, whether
preferred, common or otherwise, and including any stock appreciation, contingent
interest or similar right) and (ii) any option, warrant, security or other right
(including debt securities) directly or indirectly convertible into or
exercisable or exchangeable for, or otherwise to acquire directly or indirectly,
any stock, interest, participation or security described in clause (i) above.
 
“Initial Public Offering” means the sale of shares of Common Stock in an
underwritten initial public offering registered under the Securities Act (other
than on Form S-8 or Form S-4 or any comparable forms) that has been filed under
the Securities Act and declared effective by the Securities and Exchange
Commission or any similar agency then having jurisdiction to enforce the
Securities Act, other than a sale of Common Stock issued together with preferred
stock or indebtedness of the Company or any of its Subsidiaries.
 
“Inspector” has the meaning set forth in Section 4(t) hereof.
 
“Investors” has the meaning set forth in the first paragraph of this Agreement.
 
“Long-Form Registrations” has the meaning set forth in Section 1(a) hereof.

 
13

--------------------------------------------------------------------------------

 

“Operating Agreement” means the Company’s Amended and Restated Limited Liability
Company Agreement, dated as of the date hereof, by and among the Company and its
members, as in effect from time to time.
 
“Partners Agreement” means the Partners Agreement, dated as of the date hereof,
by and among the Company and its members, as in effect from time to time.
 
 “Person” means an individual, a partnership, a joint venture, a corporation, a
trust, a limited liability company, an unincorporated organization or a
government or any department or agency thereof.
 
“Piggyback Registration” has the meaning set forth in Section 2(a) hereof.
 
“Records” has the meaning set forth in Section 4(t) hereof.
 
“Registrable Securities” means (i) any shares of Common Stock acquired by,
issued or issuable to, or otherwise owned by any party hereto and (ii) any
shares of capital stock of the Company issued or issuable with respect to the
securities referred to in clause (i) above, whether by way of a stock dividend
or stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization.  For purposes of this Agreement,
a Person will be deemed to be a holder of Registrable Securities whenever such
Person has the right to acquire directly or indirectly such Registrable
Securities (upon conversion or exercise in connection with a transfer of
securities or otherwise, but disregarding any restrictions or limitations upon
the exercise of such right), whether or not such acquisition has actually been
effected.  Such securities will cease to be Registrable Securities when sold
pursuant to Rule 144 or any offering registered under the Securities Act.  Until
a conversion of the Company pursuant to Section 5 of the Partners Agreement, for
purposes of this Agreement, any holder of Class A Common Units, Class B Common
Units or any other Equity Securities that the Company may issue, will be deemed
to hold Registrable Securities; provided that the Company will only be required
to register Common Stock.
 
“Registration Expenses” has the meaning set forth in Section 5(a) hereof.
 
“Rule 144” means Rule 144 (or any successor provision) promulgated under the
Securities Act, as in effect from time to time.
 
“Securities Act” means the Securities Act of 1933, as amended and in effect from
time to time.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
and in effect from time to time.
 
“Short-Form Registrations” has the meaning set forth in Section 1(a) hereof.
 
“Subsidiaries” means, with respect to any Person:
 
(a)           any corporation a majority of the total voting power of shares of
stock of which is entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof; or

 
14

--------------------------------------------------------------------------------

 

(b)           any partnership, limited liability company, association or other
business entity a majority of the partnership or other similar ownership
interest of which is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
 
For purposes of this definition, a Person is deemed to have a majority ownership
interest in a partnership, limited liability company, association or other
business entity if such Person is allocated a majority of the gains or losses of
such partnership, limited liability company, association or other business
entity or is or controls the managing director, managing member or general
partner of such partnership, limited liability company, association or other
business entity.
 
“Successor Corporation” has the meaning set forth in Section 6 of the Partners
Agreement.
 
“Takedown” has the meaning set forth in Section 1(d)(ii) hereof.
 
10.           Miscellaneous.
 
(a)           No Inconsistent Agreements.  The Company will not after the
execution of this Agreement enter into any agreement with respect to its Equity
Securities which is inconsistent with or violates the rights granted to the
holders of Registrable Securities in this Agreement.
 
(b)           Adjustments Affecting Registrable Securities.  The Company will
not take any action, or permit any change to occur, with respect to its Equity
Securities which would materially and adversely affect the ability of the
holders of Registrable Securities to include such Registrable Securities in a
registration undertaken pursuant to this Agreement or which would materially and
adversely affect the marketability of such Registrable Securities in any such
registration (including effecting a stock split or a combination of shares).
 
(c)           Remedies.  Any Person having rights under any provision of this
Agreement will be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law.  The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or other security) for specific performance and for other injunctive
relief in order to enforce or prevent violation of the provisions of this
Agreement.
 
(d)           Amendments and Waivers.  Except as otherwise provided in this
Agreement, the provisions of this Agreement may be amended or waived only upon
the prior written consent of the Company and holders of a majority of the
Registrable Securities; provided that no such amendment or waiver will adversely
affect the rights hereunder of any party hereto when compared with its effect on
the other similarly-situated parties to this Agreement without the prior written
approval of a majority-in-interest of such adversely affected parties.

 
15

--------------------------------------------------------------------------------

 

(e)           Successors and Assigns.  All covenants and agreements in this
Agreement by or on behalf of any of the parties to this Agreement will bind and
inure to the benefit of the respective successors and assigns of the parties to
this Agreement whether so expressed or not.  In addition, whether or not any
express assignment has been made, the provisions of this Agreement which are for
the benefit of purchasers or holders of Registrable Securities are also for the
benefit of, and enforceable by, any subsequent holder of such Registrable
Securities.
 
(f)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.
 
(g)           Counterparts.  This Agreement may be executed in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.
 
(h)           Descriptive Headings; Interpretation; No Strict Construction.  The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement.  Whenever required by the
context, any pronoun used in this Agreement will include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns
and verbs will include the plural and vice versa.  Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms of such
agreement, document or instrument and, if applicable, of this Agreement.  The
use of the words “include” or “including” in this Agreement will be by way of
example rather than by limitation.  The use of the words “or,” “either” or “any”
will not be exclusive.  The parties to this Agreement have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties to this Agreement, and no presumption or
burden of proof will arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.  The parties agree that
prior drafts of this Agreement will be deemed not to provide any evidence as to
the meaning of any provision of this Agreement or the intent of the parties
hereto with respect to this Agreement.
 
(i)            GOVERNING LAW.  ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT AND ANY
EXHIBITS AND SCHEDULES TO THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

 
16

--------------------------------------------------------------------------------

 

(j)            Notices.  All communications or notices required or permitted by
this Agreement will be in writing and will be deemed to have been given (a) on
the date of personal delivery to the recipient or an officer of the recipient,
or (b) when sent by facsimile machine to the number shown below on the date of
such confirmed facsimile transmission (provided that a confirming copy is sent
via overnight mail), or (c) when properly deposited for delivery by a nationally
recognized commercial overnight delivery service, prepaid, or three (3) business
days after deposit in the United States mail, certified or registered mail,
postage prepaid, return receipt requested in each case, addressed as follows:
 
 If to the Company, to:


Grande Investment L.P.
c/o ABRY Partners, LLC
111 Huntington Avenue, 30th Floor
Boston, MA 02199
 
Attention:
Jay Grossman

 
Facsimile:
(617) 859-8797



with copies (which will not constitute notice to the Company), to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
 
Attention:
John Kuehn, Esq.

 
Facsimile:
(212) 446-4900



if to any Investor:


to the address specified for
such Investor in the books
and records of the Company


or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
 
(K)           Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE.  EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION WILL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 
17

--------------------------------------------------------------------------------

 

(l)            Transfer.  Prior to transferring any shares of Common Stock
(other than a transfer pursuant to which such shares of Common Stock cease to be
Registrable Securities) to any Person, the Person transferring such shares will
cause the prospective transferee to execute and deliver to the Company (for
itself and as the agent of the other Investors), a counterpart to this Agreement
pursuant to which the prospective transferee agrees to be bound by this
Agreement to the same extent as the Person transferring such shares of Common
Stock with respect to the shares of Common Stock so transferred.
 
(m)           Entire Agreement.  Except as otherwise expressly set forth in this
Agreement, this Agreement and the other agreements referred to in this Agreement
embody the complete agreement and understanding among the parties to this
Agreement with respect to the subject matter of this Agreement and supersedes
and preempts any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter of
this Agreement in any way.
 
*           *           *           *           *

 
[Signature Page Will Be Inserted]

 
18

--------------------------------------------------------------------------------

 

Exhibit A
 
JOINDER TO THE
REGISTRATION RIGHTS AGREEMENT
 
THIS JOINDER (this “Joinder”) is made and entered into as of [________], by and
between Grande Investment L.P., a Delaware limited partnership (the “Company”),
and [________] (“Holder”).  This Joinder joins Holder to the Registration Rights
Agreement (the “Agreement”), dated as of [_______], 2009, by and among the
Company and each of the Investors (as defined in the Agreement).  Capitalized
terms used in this Joinder but not otherwise defined have the meanings set forth
in the Agreement.
 
WHEREAS, (i) Holder has acquired certain shares of Common Stock (or Equity
Securities convertible, directly or indirectly, into shares of Common Stock),
(ii) the Company desires to grant to Holder certain registration rights in
accordance with the terms of the Agreement and each of the Investors consents to
the granting of such registration rights, and (iii) it is a condition to the
transfer or issuance to the Holder that Holder agrees to be bound by the terms
of the Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Joinder and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Joinder hereby agree as
follows:
 
1.            Agreement to be Bound.  Holder agrees that upon execution of this
Joinder, Holder will become a party to the Agreement and will be fully bound by,
and subject to all of the covenants, terms and conditions of the Agreement as
though an original party to the Agreement and the shares of Common Stock held by
Holder will be deemed Registrable Securities for all purposes of the Agreement,
subject to the terms and conditions contained in the Agreement.  The Company and
each of the Investors agree that upon execution of this Agreement, the Common
Stock held by Holder will be deemed Registrable Securities for all purposes of
the Agreement, subject to the terms and conditions of the Agreement.
 
2.            Successors and Assigns.  Except as otherwise provided in this
Joinder, this Joinder will bind and inure to the benefit of and be enforceable
by the Company and its successors and assigns and Holder and any subsequent
holders of the shares of Common Stock initially held by Holder and the
respective successors and assigns of each of them, so long as they hold such
shares.
 
3.            Counterparts.  This Joinder may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement.
 
4.            Governing Law.  All questions concerning the construction,
validity and interpretation of this Joinder will be governed by and construed in
accordance with the domestic laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.
 
5.            Descriptive Headings.  The descriptive headings of this Joinder
are inserted for convenience only and do not constitute a part of this Joinder.
 
*           *           *           *           *

 
1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Joinder have executed this Joinder as of
the date first above written.
 



 
GRANDE INVESTMENT L.P.
 
   
By:
       
Name:
     
Title:
 


 
2

--------------------------------------------------------------------------------

 

Holder Signature Page:
 

 
Name:
                   
By:
       
Name:
     
Title:
           
Address:
           
Facsimile:
 

 
 
3

--------------------------------------------------------------------------------

 

Exhibit E




AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT


OF


GRANDE INVESTMENT L.P.
A Delaware Limited Partnership




Dated as of [____________], 2009

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I Definitions
 
1
     
1.1
 
Definitions
 
1
1.2
 
Other Definitional Provisions
 
14
         
ARTICLE II Organization of the Partnership
 
14
     
2.1
 
Formation
 
14
2.2
 
Name
 
14
2.3
 
Principal Place of Business
 
14
2.4
 
Registered Office and Registered Agent
 
14
2.5
 
Term
 
15
2.6
 
Purposes and Powers
 
15
         
ARTICLE III Management of the Partnership
 
15
     
3.1
 
General Partners
 
15
3.2
 
[RESERVED]
 
16
3.3
 
Officers
 
16
3.4
 
Performance of Duties; Liability of Officers
 
17
3.5
 
Indemnification
 
18
         
ARTICLE IV Other Matters Pertaining to Partners
 
19
     
4.1
 
Limited Liability of Limited Partners
 
19
4.2
 
Registered Partners
 
19
4.3
 
Limitation of Liability
 
20
4.4
 
Withdrawal; Resignation
 
20
4.5
 
Death of a Partner
 
20
4.6
 
Authority
 
20
4.7
 
Outside Activities
 
20
4.8
 
Actions by Limited Partners
 
20
         
ARTICLE V Units; Partnership
 
21
     
5.1
 
Units Generally
 
21
5.2
 
Authorization and Issuance of Units
 
21
5.3
 
Unit Certificates
 
22
5.4
 
Issuance of Units
 
22
5.5
 
New Partners from the Issuance of Units
 
22
5.6
 
Treatment of Repurchased Class B Common Units
 
22
         
ARTICLE VI Capital Contributions and Capital Accounts
 
23
     
6.1
 
Capital Contributions
 
23
6.2
 
Capital Accounts
 
23
6.3
 
Negative Capital Accounts
 
25
6.4
 
No Withdrawal
 
25


 
-i-

--------------------------------------------------------------------------------

 
 
6.5
 
Loans From Unitholders
 
25
6.6
 
Status of Capital Contributions.
 
25
         
ARTICLE VII Distributions
 
25
     
7.1
 
Generally
 
25
7.2
 
Order of Priority
 
25
7.3
 
No Right to Receive Certain Distributions
 
27
7.4
 
Tax Advances
 
27
7.5
 
Indemnification and Reimbursement for Payments on Behalf of a Unitholder
 
28
7.6
 
Non-Cash Distributions
 
29
7.7
 
Redemption of Series A Preferred Units
 
29
7.8
 
USAC Liability
 
30
7.9
 
Appeal of USAC Audit
 
30
7.10
 
Unknown Adjustment Amount
 
31
         
ARTICLE VIII Allocations
 
31
     
8.1
 
Regular Allocations.
 
31
8.2
 
Regulatory and Special Allocations
 
32
8.3
 
Curative Allocations
 
33
8.4
 
Tax Allocations
 
33
         
ARTICLE IX Elections and Reports
 
34
     
9.1
 
Generally
 
34
9.2
 
Reports
 
34
9.3
 
Tax Elections
 
35
9.4
 
Tax Controversies
 
35
9.5
 
Combined Reporting for Texas Franchise Tax Purposes.
 
35
         
ARTICLE X Dissolution and Liquidation
 
37
     
10.1
 
Dissolution
 
37
10.2
 
Liquidation
 
37
10.3
 
Return of Distributions.
 
39
         
ARTICLE XI Transfer of Units
 
40
     
11.1
 
Restrictions
 
40
11.2
 
General Restrictions on Transfer
 
40
11.3
 
Procedures for Transfer
 
40
11.4
 
Legend
 
41
11.5
 
Limitations
 
42
         
ARTICLE XII Miscellaneous Provisions
 
42
     
12.1
 
Notices
 
42
12.2
 
Governing Law
 
43
12.3
 
Headings and Sections
 
43


 
-ii-

--------------------------------------------------------------------------------

 


12.4
 
Amendment and Waiver
 
43
12.5
 
Binding Effect
 
44
12.6
 
Counterparts
 
44
12.7
 
Severability
 
44
12.8
 
Remedies
 
44
12.9
 
Waiver of Jury Trial
 
44
12.10
 
No Strict Construction
 
45
12.11
 
Entire Agreement
 
45
12.12
 
Parties in Interest
 
45
12.13
 
Inconsistent Provisions of the Partners Agreement
 
45
12.14
 
Submission to Jurisdiction
 
45
12.15
 
Time of the Essence; Computation of Time
 
45





EXHIBITS:


Exhibit A
Form of Joinder to Amended and Restated Limited Partner Agreement





SCHEDULES:


Schedule A
Officers Schedule as of [_________], 2009



Schedule B
Partners Schedule as of [___________], 2009


 
-iii-

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
GRANDE INVESTMENT L.P.


AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this “Agreement”) dated as
of [_________], 2009 of Grande Investment, L.P., a Delaware limited partnership
(the “Partnership”), by and among the Partnership and the Persons from time to
time parties to this Agreement and listed as Partners on Schedule B attached
hereto.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in Section 1.1 hereof.


WHEREAS, on the date hereof, the Partnership will issue (i) Series A Preferred
Units pursuant to the terms of the Investors Securities Purchase Agreement, (ii)
Class A Common Units pursuant to the terms of the Investors Securities Purchase
Agreement and the Recapitalization Agreement, and (iii) Class B Common Units
pursuant to the terms of various Incentive Unit Purchase Agreements;


WHEREAS, the Persons acquiring Units on the date hereof as described in clauses
(i) through (iii) in the immediately preceding recital shall be admitted as
Partners of the Partnership; and


WHEREAS, in order to effect the provisions of the Recapitalization Agreement,
the Investor Securities Purchase Agreement, the Incentive Unit Purchase
Agreements, the Contribution Agreement and all other Related Agreements, the
parties hereto amend and restate in its entirety the Limited Partnership
Agreement of Grande Investment, L.P. dated as of [________], 2009, by and
between Grande Manager and ABRY VI (the “Existing Agreement”) and have
determined that it is necessary and desirable to amend and restate in its
entirety the Existing Agreement to reflect the necessary amendments to the
Existing Agreement and to add additional parties as Partners thereunder;


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and other good and valuable consideration, the parties hereto hereby amend
and restate the Existing Agreement in its entirety as follows:


ARTICLE I
Definitions


1.1               Definitions.  The following terms used in this Agreement shall
have the following meanings (unless otherwise expressly provided in this
Agreement):


“ABRY VI” means ABRY Partners VI, L.P., a Delaware limited partnership.


“Adjustment Amount” means an amount equal to (i) the aggregate amount which is
or becomes payable in respect of any pre-Closing period by Grande Operating for
any Liability as a result of the USAC Audit or the resolution thereof, including
(a) all additional monetary Liabilities imposed under the Communications Act or
the FCC’s rules, including amounts relating to USF contributions,
telecommunications relay services, North American Numbering Plan Administration,
Local Number Portability Administration and FCC Interstate Telecommunications
Service Provider regulatory fees, that Grande Operating is required to pay as a
result of conforming its FCC Form 499-A and Form 499-Q revenue reports, and any
other revenue reports filed with the FCC utilizing information derived from the
Forms 499-A or 499-Q to remediate any “final audit finding” resulting from the
USAC Audit, irrespective of whether the remediation was for the period of the
USAC Audit or some other period through the Closing Date in which Grande
Operating had employed similar revenue reporting practices to those that were
the subject of the USAC Audit, (b) any late fees, penalties, interest and
forfeitures related thereto, (c) any Liability of the Partnership or any of its
Subsidiaries in connection with Texas Public Utility Commission Substantive Rule
Section 26.223 for the time period beginning August 1, 2007 and ending on the
Closing Date, and (d) any reasonable documented out-of-pocket fees and expenses
of legal counsel, accountants and consultants incurred in connection the USAC
Audit and any related appeal (other than any such fees and expenses paid by
Grande Holdings as provided in Section 7.9), reduced (but not below zero), minus
(ii) the amount accrued as a Liability in respect of the USAC Audit and taken
into account in determining the Closing Non-Cash Working Capital Amount minus
(iii) the amount of such Liabilities, if any, reimbursed to Grande Operating by
the applicable customers or any remaining amounts refunded to Grande Operating
by a fund administrator or governmental entity.  A “final audit finding” is one
that has been approved by the Universal Service Administrative Company Board of
Directors, or its designee, and is no longer subject to further review by the
FCC or a court.  Capitalized terms used in this definition and not otherwise
described in this Agreement shall have the meanings set forth in the
Recapitalization Agreement.

 
 

--------------------------------------------------------------------------------

 

“Adjusted Capital Account Deficit” means, with respect to any Capital Account as
of the end of any Fiscal Year or other period, the amount (if any) by which the
balance in such Capital Account is less than zero.  For this purpose, such
Person's Capital Account balance will be (a) reduced for any items described in
Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6), and
(b) increased for any amount such Person is obligated to contribute to the
Partnership or is treated as being so obligated pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a partnership)
or 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).


“Adjusted Taxable Income” of a Unitholder for a Fiscal Year (or portion thereof)
with respect to Units held by such Unitholder means the federal taxable income
allocated by the Partnership to the Unitholder with respect to such Units (as
adjusted by any final determination in connection with any tax audit or other
proceeding) for such Fiscal Year (or portion thereof); provided that such
taxable income (or alternative minimum taxable income, as the case may be) shall
be computed (i) as if all excess taxable losses and excess taxable credits
allocated with respect to such Units were carried forward (taking into account
the character of any such loss carryforward as capital or ordinary), and
(ii) taking into account any special basis adjustment with respect to such
Unitholder resulting from an election by the Partnership under Code Section 754.


“Affiliate” means with respect to any Person, any other Person controlling,
controlled by, or under common control with such first Person. For the purpose
of this definition, “control,” when used with reference to any specified Person,
means the power to direct the management and policies of such specified Person,
directly or indirectly, whether through the ownership of voting securities or
partnership or other ownership interests, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 
- 2 -

--------------------------------------------------------------------------------

 

“Agreement” has the meaning set forth in the preamble hereof.


“Bankruptcy” means, with respect to a Partner, (i) that such Partner has (A)
made an assignment for the benefit of creditors; (B) filed a voluntary petition
in bankruptcy; (C) been adjudged bankrupt or insolvent, or had entered against
such Partner an order of relief in any bankruptcy or insolvency proceeding; (D)
filed a petition or an answer seeking for such Partner any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation or filed an answer or other pleading
admitting or failing to contest the material allegations of a petition filed
against such Partner in any proceeding of such nature; or (E) sought, consented
to, or acquiesced in the appointment of a trustee, receiver or liquidation of
such Partner or of all or any substantial part of such Partner's properties;
(ii) 120 days have elapsed after the commencement of any proceeding against such
Partner seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any statute, law or regulation
and such proceeding has not been dismissed; or (iii) 90 days have elapsed since
the appointment without such Partner's consent or acquiescence of a trustee,
receiver or liquidator of such Partner or of all or any substantial part of such
Partner's properties and such appointment has not been vacated or stayed or the
appointment is not vacated within 90 days after the expiration of such stay.


“Book Value” means, with respect to any Partnership asset, the adjusted basis of
such asset for federal income tax purposes, except as follows:


   1.           The initial Book Value of any Partnership asset contributed by a
Unitholder to the Partnership shall be the gross Fair Market Value of such
Partnership asset as of the date of such contribution;


   2.           The Book Value of each Partnership asset shall be adjusted to
equal its gross Fair Market Value, as of the following times: (i) the
acquisition of an additional interest in the Partnership by any new or existing
Unitholder in exchange for more than a de minimis Capital Contribution; (ii) the
distribution by the Partnership to a Unitholder of more than a de minimis amount
of Partnership assets (other than cash) as consideration for all or part of its
Units unless the General Partners determine that such adjustment is not
necessary to reflect the relative economic interests of the Unitholders in the
Partnership; and  (iii) the liquidation of the Partnership within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g);


   3.           The Book Value of a Partnership asset distributed to any
Unitholder shall be the Fair Market Value of such Partnership asset as of the
date of distribution thereof;


   4.           The Book Value of each Partnership asset shall be increased or
decreased, as the case may be, to reflect any adjustments to the adjusted basis
of such Partnership asset pursuant to Section 734(b) or Section 743(b) of the
Code, but only to the extent that such adjustments are taken into account in
determining Capital Account balances pursuant to Treasury Regulations Section
§ 1.704-1(b)(2)(iv)(m); provided that Book Values shall not be adjusted pursuant
to this subparagraph (d) to the extent that an adjustment pursuant to
subparagraph (b) above is made in conjunction with a transaction that would
otherwise result in an adjustment pursuant to this subparagraph (d); and

 
- 3 -

--------------------------------------------------------------------------------

 

  5.           If the Book Value of a Partnership asset has been determined or
adjusted pursuant to subparagraphs (a), (b) or (d) above, such Book Value shall
thereafter be adjusted to reflect the Depreciation taken into account with
respect to such Partnership asset for purposes of computing Profits and Losses.


“Business Day” means a day that is not a Saturday, a Sunday or a statutory or
civic holiday in the State of New York or the Commonwealth of Massachusetts.


“Capital Account” means the capital account maintained for a Partner pursuant to
Section 6.2 hereof.


“Capital Contribution” means any contribution to the capital of the Partnership
in cash or property by a Partner, whenever made.


“Catch-Up Amount” at any time means the largest aggregate amount of
Distributions (on a per-Unit basis) which has theretofore been paid in respect
of any single Common Unit.


“Certificate” has the meaning set forth in Section 2.1 hereof.


“Class A Common Unit” means a Unit having the rights and obligations specified
with respect to “Class A Common Units” in this Agreement.


“Class B Common Unit” means a Class B-1 Common Unit, a Class B-2 Common Unit, a
Class B-3 Common Unit, or any other Unit of any Series of Class B Common Units
established in any Class B Common Unit Designation.


“Class B Common Unit Designation” means a written designation of the rights and
obligations specified for a Series of Class B Common Units (or for more than one
Series of Class B Common Units), other than Class B-1 Common Units, Class B-2
Common Units or Class B-3 Common Units, that is approved by the General Partners
and executed (including by means of a joinder) by the initial holder or holders
of Class B Common Units of such Series, which written designation (as in effect
from time to time) will be a part of this Agreement as if it were fully set
forth in this document.


“Class B-1 Common Unit” means a Unit having the rights and obligations specified
with respect to “Class B-1 Common Units” in this Agreement.


“Class B-2 Common Unit” means a Unit having the rights and obligations specified
with respect to “Class B-2 Common Units” in this Agreement.


“Class B-3 Common Unit” means a Unit having the rights and obligations specified
with respect to “Class B-3 Common Units” in this Agreement.

 
- 4 -

--------------------------------------------------------------------------------

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Combined Group” has the meaning set forth in Section 9.5(a).


“Combined Report Year” has the meaning set forth in Section 9.5(a).


“Common Capital Value” means, for any Class A Common Unit, the sum of the amount
of cash paid or the Fair Market Value of other property contributed to the
Partnership for such Class A Common Unit, provided that (subject to any such
adjustment) the Common Capital Value for each Class A Common Unit issued to the
Grande Holdings Investor pursuant to the Recapitalization Agreement will be
$1.00, in each case, as equitably adjusted for any Unit split or other
combination or subdivision of Units.


“Common-Equivalent Units” has the meaning set forth in Section 7.2(e) hereof.


“Common Units” means, collectively, the Class A Common Units, the Class B Common
Units and any New Units of any Class that are stated to be Common Units in the
applicable New Unit Designation.


“Comptroller” has the meaning set forth in Section 9.5(d).


“Contribution Agreement” means the contribution, assignment and assumption
agreement, dated as of the date hereof, by and between Grande Holdings and
Grande Operating.


“Convertible Security” means any membership interest or other debt or equity
security of the Partnership or any of its Subsidiaries that, directly or
indirectly, is convertible into or exchangeable for any membership interest of
the Partnership.


“Core Business” means the business of providing cable television, telephone,
broadband internet and other related services for residential and commercial
customers.


“Credit Agreement” means [insert description of credit agreement in place at the
time of the Closing], as in effect from time to time.


“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that if the Book Value of an asset differs
from its adjusted basis for federal income tax purposes at the beginning of such
Fiscal Year, Depreciation shall be an amount which bears the same ratio to such
beginning Book Value as the federal income tax depreciation, amortization, or
other cost recovery deduction for such Fiscal Year bears to such beginning
adjusted tax basis; provided that if the adjusted basis for federal income tax
purposes of an asset at the beginning of such Fiscal Year is zero and the Book
Value of the asset is positive, Depreciation shall be determined with reference
to such beginning Book Value using any permitted method selected by the General
Partners.


“Distribution” means each distribution made by the Partnership to a Partner,
whether in cash, securities of the Partnership or other property and whether by
liquidating distribution, redemption, repurchase or otherwise; provided that
none of the following will be a Distribution: (a) any redemption or repurchase
by the Partnership of any Unit from any employee or former employee of the
Partnership or any Subsidiary of the Partnership which is approved by the
General Partners, (b) any recapitalization or exchange of securities of the
Partnership that does not violate terms of the Related Agreements, and (c) any
subdivision (by Unit split or otherwise) or any combination (by reverse Unit
split or otherwise) of any outstanding Units that does not violate terms of the
Related Agreements.

 
- 5 -

--------------------------------------------------------------------------------

 

“Equity Securities” of a Person means, as applicable, (i) any capital stock,
membership interests or other share capital of such Person, (ii) any securities
of such Person directly or indirectly convertible into or exchangeable for any
capital stock, membership interests or other share capital of such Person or
containing any profit participation features with respect to such Person,
(iii) any rights or options directly or indirectly to subscribe for or to
purchase any capital stock, membership interests, other share capital of such
Person or securities containing any profit participation features with respect
to such Person or directly or indirectly to subscribe for or to purchase any
securities directly or indirectly convertible into or exchangeable for any
capital stock, membership interests, other share capital of such Person or
securities containing any profit participation features with respect to such
Person, (iv) any share or Unit appreciation rights, phantom share or Unit rights
or other similar rights relating to such Person, or (v) any Equity Securities of
such Person issued or issuable with respect to the securities referred to in
clauses (i) through (iv) above in connection with a combination of Units,
recapitalization, merger, consolidation or other reorganization.


“Estimated Tax Amount” of a Unitholder for a Fiscal Year means the Unitholder's
Tax Amount for such Fiscal Year as estimated in good faith from time to time by
the General Partners.  In making such estimate, the General Partners shall take
into account amounts shown on Internal Revenue Service Form 1065 filed by the
Partnership and similar state or local forms filed by the Partnership for the
preceding taxable year and such other adjustments as in the reasonable business
judgment of the General Partners are necessary or appropriate to reflect the
estimated operations of the Partnership for the Fiscal Year.


“Excess Cash” shall have the meaning set forth in Section 7.8.


“Existing Agreement” shall have the meaning set forth in the recitals hereto.


“Fair Market Value” of any asset as of any date means the purchase price that a
willing buyer having all relevant knowledge would pay a willing seller for such
asset in an arm's-length transaction, as determined by the General Partners in
their good faith judgment.  The “Fair Market Value” of any Unit at any time is
the aggregate amount that the holder of such Unit would receive by reason of
such Unit if the assets of the Partnership were sold, as a going concern, for
their Fair Market Value in cash and the proceeds of such sale (after repayment
of all indebtedness of the Partnership and a deduction for expenses that would
reasonably be expected to be incurred by a seller in such a sale) were
distributed to the holders of Units in accordance with Section 7.2 (as
determined by the General Partners in good faith).


“FCC” means the Federal Communications Commission.

 
- 6 -

--------------------------------------------------------------------------------

 

”Financing Rate” has the meaning set forth in Section 7.8(e).


“Fiscal Year” means the Partnership's Taxable Year.


“GCL” means the General Corporate Law of the State of Delaware, as the same may
be amended from time to time.


“General Partner” means Grande Manager or the Grande Holdings Investor, together
“General Partners”.


“Grande Holdings” means Grande Communications Holdings, Inc., a Delaware
corporation, and any successor-in-interest thereto.


“Grande Holdings Director” has the meaning set forth in the Partners Agreement.


“Grande Holdings Investor” has the meaning set forth in the Recapitalization
Agreement and shall initially be Rio GP, but shall include any other Person who
then holds Units initially issued to Rio GP.


“Grande Manager” has the meaning set forth in the preamble hereof.


“Grande Operating” means Grande Communications Networks, LLC, a Delaware limited
liability company.


“Incentive Unit Purchase Agreement” means each of the Incentive Unit Purchase
Agreements by and between the Partnership and certain Persons to whom Class B
Common Units may be issued from time to time either on the date hereof or in the
future, as in effect from time to time.


“Indemnified Person” has the meaning set forth in Section 3.5(b) hereof.


“Indemnifying Unitholder” has the meaning set forth in Section 7.5 hereof.


“Investors Securities Purchase Agreement” means the Investors Securities
Purchase Agreement, dated as of the date hereof, by and among the Partnership,
ABRY VI and the other Persons acquiring Series A Preferred Units and Class A
Common Units thereunder, as in effect from time to time.


“Liability” has the meaning set forth in Section 10.3(b).


“Limited Partner” means any Person now or hereafter admitted as a limited
partner in accordance with the terms of this Agreement.  The Limited Partners as
of the date hereof are listed on Schedule B attached hereto.


“Liquidator” has the meaning set forth in Section 10.2(a) hereof.


“Losses” has the meaning set forth in Section 6.2(b) hereof.

 
- 7 -

--------------------------------------------------------------------------------

 

“Net Loss” means the excess, if any, of the Partnership's items of Loss over the
Partnership's items of Profit for the Fiscal Year or for any other accounting
period for which a calculation of Net Loss is necessary.


“Net Profit” means the excess, if any, of the Partnership's items of Profit over
the Partnership's items of Loss for the Fiscal Year or for any other accounting
period for which a calculation of Net Profit is necessary.


“New Unit Designation” means a written designation of the rights and obligations
specified for a Class of Units or a Series of any Class of Units (or for more
than one Class or Series of any Class of such Units), other than Class A Common
Units or Class B Common Units, that is approved by the General Partners and
executed (including by means of a joinder) by the initial holder or holders of
Units of such Class or Series, which written designation (as in effect from time
to time) will be a part of this Agreement as if it were fully set forth in this
document.


“New Units” means any Partnership Interests authorized in any New Unit
Designation.


“Non-Core Assets” means all of the assets of the Partnership, whether held
directly or in one or more Subsidiaries of the Partnership (including any
Subsidiaries formed after the date hereof), used exclusively in the broadband
transport and network wholesale services businesses of the Partnership (and, for
the avoidance of doubt, not used in the Core Business).


“Non-Core Assets Excess Cash Flow” means, at any time, the excess of (a) (i)
EBITDA (as defined within the Credit Agreement) of the Non-Core Companies, taken
together, during the period beginning on the Separation Date and ending on the
last day of the most-recently ended calendar quarter minus (ii) the sum, without
duplication, of (A) voluntary and scheduled repayments or prepayments of any
indebtedness of any Non-Core Companies (including payments under capitalized
leases) during such period, (B) capital expenditures made by the Non-Core
Companies during such period, (C) interest expense of the Non-Core Companies
during such period, (D) taxes incurred by the Non-Core Companies during such
period, (E) Distributions made or to be made pursuant to Section 7.4, to the
extent arising as a result of taxable income generated by the Non-Core Companies
during such period, (F) expenses of the Non-Core Companies during such period to
the extent not  deducted (or to the extent added to net income) in determining
the amount of EBITDA described in clause (a)(i) above, to the extent paid or
payable in cash, and (G) $250,000, over (b) the aggregate amount of
distributions of the type described in clause (i) of Section 7.7(a) made prior
to such time.


"Non-Core Company" means a Subsidiary of the Company that owns any of the
Non-Core Assets and that is neither Grande Operating nor a Subsidiary of Grande
Operating, but only for so long as such entity is a Subsidiary of the Company.


“Non-Distribution Amount” means (i) $1.00, for each Class B-1 Common Unit, (ii)
$2.00, for each Class B-2 Common Unit, (iii) $3.00, for each Class B-3 Common
Unit or (iv) the “Non-Distribution Amount” specified in the related Class B
Common Designation for each Class B Common Unit of any other Series, in the case
of clause (i) through (iv), as equitably adjusted for any Unit split or other
combination or subdivision of Units.

 
- 8 -

--------------------------------------------------------------------------------

 

“Officer(s)” has the meaning set forth in Section 3.3 hereof.


“Option” means any option, warrant or other right directly or indirectly
exercisable for (a) any membership interest, or (b) any Convertible Security, in
each case, as may be issued by the Partnership from time to time.


“Partners” means collectively, the General Partners and the Limited Partners (as
listed on Schedule B attached hereto), and any additional or successor partners
of the Partnership admitted to the Partnership pursuant to a joinder
substantially in the form of Exhibit A attached hereto.


“Partners Agreement” means the Partners Agreement, dated as of the date hereof,
by and among the Partnership and the Partners named therein, as in effect from
time to time.


“Partners Schedule” has the meaning set forth in Section 5.1 hereof.


“Partnership” has the meaning set forth in the preamble hereof.


“Partnership Interest” means the interest acquired by a Partner in the
Partnership, including such Partner's right (based on the type and class and/or
series of Unit or Units held by such Partner), as applicable, (a) to a
distributive share of Profits, Losses, and other items of income, gain, loss,
deduction and credits of the Partnership, (b) to a distributive share of the
assets of the Partnership, (c) to vote on, consent to or otherwise participate
in any decision of the Partners, and (d) to any and all other benefits to which
such Partner may be entitled as provided in this Agreement or RULPA.


“Partnership Minimum Gain” has the meaning set forth for “partnership minimum
gain” in Treasury Regulation Section 1.704-2(d).


“Paying Member” has the meaning set forth in Section 9.5(b).


“Person” means any individual, corporation, partnership, limited liability
company, trust, joint venture, governmental entity or other unincorporated
entity, association or group.


“Profits” has the meaning set forth in Section 6.2(b) hereof.


“Public Sale” means a sale of Equity Securities to the public (i) pursuant to an
offering registered under the Securities Act or (ii) after the consummation of
the initial public offering of Equity Securities, through a broker, dealer or
market maker in compliance with Rule 144 under the Securities Act  or any
similar rule then in force.


“Quarterly Estimated Tax Amount” of a Unitholder for any calendar quarter of a
Fiscal Year means the excess, if any of (i) the product of (A) ¼ in the case of
the first calendar quarter of the Fiscal Year, ½ in the case of the second
calendar quarter of the Fiscal Year, ¾ in the case of the third calendar quarter
of the Fiscal Year, and one (1) in the case of the fourth calendar quarter of
the Fiscal Year and (B) the Unitholder's Estimated Tax Amount for such Fiscal
Year over (ii) the aggregate amount of all Distributions theretofore made in
respect of the Units held by such Unitholder; provided that, for purposes of
determining the Quarterly Estimated Tax Amount for the Grande Holdings Investor
for any period, the Estimated Tax Amount for the Grande Holdings Investor will
be determined without including, as Adjusted Taxable Income with respect to its
Units, any built-in gain (determined as of the date of this Agreement) specially
allocated, under requirements of Section 704(c) of the Code, to such Unitholder
in respect of asset sales or any gain recognized on or prior to the date of this
Agreement (other than for alternative minimum tax purposes) on the transfer of
property by the Grande Holdings Investor to the Partnership in exchange for
Units.  For the avoidance of doubt, the Adjusted Taxable Income of the Grande
Holdings Investor will be determined by including any gain allocated to such
Person that is in excess of the built-in gain, if any, referred to in the
immediately preceding sentence.

 
- 9 -

--------------------------------------------------------------------------------

 

“Recapitalization Agreement” means the Recapitalization Agreement, dated as of
[_______], 2009, by and among ABRY Partners, LLC, a Delaware limited liability
company, Grande Parent LLC, a Delaware limited liability company, ABRY VI,
Grande Holdings, the Partnership, and Grande Operating.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Partnership and the Partners named
therein, as in effect from time to time.


“Regulatory Allocations” has the meaning set forth in Section 8.2(d) hereof.


”Reimbursement Yield” has the meaning set forth in Section 7.8(d).


“Related Agreements” means, collectively, the Investors Securities Purchase
Agreement, the Incentive Unit Purchase Agreements, the Registration Rights
Agreement, the Partners Agreement and the Contribution Agreement.


“Restricted Securities” means (a) all Units issued by the Partnership and (b)
any securities issued with respect to, or in exchange for, the Units referred to
in clause (a) above in connection with a conversion, combination of units or
shares, recapitalization, merger, consolidation or other reorganization,
including in connection with the consummation of any reorganization plan.  As to
any particular Restricted Securities, such securities shall cease to be
Restricted Securities when they have been Transferred pursuant to a Public Sale.


“Rio GP” means Rio GP, LLC, a Nevada limited liability company and wholly-owned
subsidiary of Grande Holdings, Inc.


“RULPA” means the Delaware Revised Uniform Limited Partnership Act, as the same
may be amended from time to time.


“Sale of the Partnership” means a sale of substantially all of the Partnership's
consolidated assets or a sale of the Partnership Interests (including by means
of a merger).


“Securities Act” means the Securities Act of 1933, as amended.

 
- 10 -

--------------------------------------------------------------------------------

 

"Separation Date" means the date on which the Non-Core Assets are transferred to
one or more Non-Core Companies.


“Separate Return Tax” has the meaning set forth in Section 9.5(b).


A “Series” of Class B Common Units means the Class B-1 Common Units, the Class
B-2 Common Units, the Class B-3 Common Units or any other Class B Common Units
that have the rights and preferences specified for a particular Series of Class
B Common Units in a Class B Common Unit Designation. A “Series” of any of Class
of New Units will be each Series, if any, described in the applicable New Units
Designation.


“Series A Preferred Capital Value” means, for any Series A Preferred Unit,
$1.00, as equitably adjusted for any Unit split or other combination or
subdivision of Units.


“Series A Preferred Unit” means a Unit having the rights and obligations
specified with respect to “Series A Preferred Units” in this Agreement.


“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation or a limited liability company with voting securities, a
majority of the total voting power of shares of stock (or units) entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of such Person or a combination thereof, or (ii) if a limited liability company
without voting securities, partnership, association or other business entity, a
majority of the partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of such Person or a combination thereof.  For purposes of this
Agreement, a Person or Persons shall be deemed to have a majority ownership
interest in a limited liability company, partnership, association or other
business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control any managing director, managing member,
or general partner of such limited liability company, partnership, association
or other business entity.


“Tax Advance” means any distribution pursuant to Section 7.4(a) hereof.


“Tax Amount” of a Unitholder for a Fiscal Year means the product of (A) the
Unitholder's Tax Rate for such Fiscal Year and (B) the Adjusted Taxable Income
of the Unitholder for such Fiscal Year with respect to its
Units.  Notwithstanding anything to the contrary herein, if the Grande Holdings
Investor or any other Unitholder is subject to alternative minimum tax or state
tax liability for any Fiscal Year as a result of allocations of income from the
Partnership, the Tax Amount for such Fiscal Year shall not be less than the sum
of such Person’s alternative minimum tax liability and state tax liability for
such year resulting from such allocations.  The immediately preceding sentence
applies irrespective of whether such tax liability is incurred during or after
such Fiscal Year.


“Tax Matters Partner” has the meaning set forth in Code Section 6231 and
Section 9.5 hereof.

 
- 11 -

--------------------------------------------------------------------------------

 

“Tax Rate” of a Unitholder for any period means the highest marginal tax rates
for an individual resident in New York City applicable to ordinary income,
qualified dividend income, or capital gains, as appropriate, taking into account
the deductibility of state and local income taxes as applicable at the time for
United States federal income tax purposes and any limitations thereon including
pursuant to Section 68 of the Code.


“Taxable Year” means the Partnership's taxable year ending on or about December
31 (or part thereof in the case of the Partnership's first and last taxable
year), or such other year as is (i) required by Section 706 of the Code or
(ii) determined by the General Partners (if no year is so required by Section
706 of the Code).


“Transfer” means any direct or indirect sale, transfer, conveyance, assignment,
pledge, hypothecation, gift, delivery or other disposition.


“Treasury Regulations” means the final or temporary regulations that have been
issued by the U.S. Department of Treasury pursuant to its authority under the
Code, and any successor regulations.


“Unit” means a unit representing a fractional part of the Partnership Interests
of all of the Unitholders and shall include all types and classes and/or series
of Units; provided that any type, class or series of Units shall have the
designations, preferences and/or special rights set forth in this Agreement, and
the Partnership Interests represented by such type, class or series of Units
shall be determined in accordance with such designations, preferences and/or
special rights.


“Unitholder” means any holder of Units whether or not such holder has been
admitted as a Partner in accordance with the terms of this Agreement, but only
with respect to, and to the extent such holder holds, Units.


“Unitholder Minimum Gain” with respect to each Unitholder Nonrecourse Debt,
means the amount of Partnership Minimum Gain (as determined according to
Treasury Regulation Section 1.704-2(d)(1)) that would result if such Unitholder
Nonrecourse Debt were treated as a nonrecourse liability, determined in
accordance with Treasury Regulation Section 1.704-2(i)(3).


“Unitholder Nonrecourse Debt” means “Unitholder Nonrecourse Debt” as defined in
Treasury Regulation Section 1.704-2(b)(4), substituting the term “Partnership”
for the term “partnership” and the term “Unitholder” for the term “partner” as
the context requires.


“Unitholder Nonrecourse Deduction” means “Unitholder Nonrecourse Deduction” as
defined in Treasury Regulation Section 1.704-2(i), substituting the term
“Unitholder” for the term “partner” as the context requires.


“Unpaid Yield” on (i) any Class A Common Unit means, as of any date, an amount
equal to the excess, if any, of (A) the aggregate Yield accrued on such Class A
Common Unit prior to such date, over (B) the aggregate amount of prior
Distributions made by the Partnership on such Class A Common Unit pursuant to
Section 7.2(d) and (ii) on any Series A Preferred Unit, as of any date, an
amount equal to the excess, if any, of (A) the aggregate Yield accrued on such
Series A Preferred Unit prior to such date, over (B) the aggregate amount of
prior Distributions made by the Partnership on such Series A Preferred Unit
pursuant to Section 7.2(b).



 
- 12 -

--------------------------------------------------------------------------------

 

“Unreimbursed Amount” has the meaning set forth in Section 7.8(c).


“Unreturned Capital Value” means, for (i) any Class A Common Unit, the amount of
the Common Capital Value for such Class A Common Unit, reduced by all
Distributions made by the Partnership on such Class A Common Unit pursuant to
Section 7.2(c) and (ii) any Series A Preferred Unit, the amount of the Series A
Preferred Capital Value for such Series A Preferred Unit, reduced by all
Distributions made by the Partnership on such Series A Preferred Unit pursuant
to Section 7.2(a) hereof.


“Unvested Class B Common Unit” means any Class B Common Unit that is not a
Vested Class B Common Unit.


“USAC Audit” means that certain audit by the Universal Service Administrative
Company, Internal Auditing Division, which administers the Universal Service
Fund (“USF”) on behalf of the FCC (as defined in the Recapitalization
Agreement), relating to contributions to the USF program by Grande Operating and
its predecessors-in-interest (as described in Section 4.12(c) of the Grande
Disclosure Schedule attached to the Recapitalization Agreement) and related
revenue reports.


“Vested Class B Common Unit” means any Class B Common Unit that has vested
pursuant to the terms and conditions of the Incentive Unit Purchase Agreement or
other document pursuant to which such Class B Common Units were acquired by the
initial holder thereof or any other document governing the vesting of such Class
B Common Units.


“Voting Percentage” shall have the meaning set forth in Section 3.1(b).


“Yield” on (i) any Class A Common Unit means the amount accruing on a daily
basis in respect of such Unit (commencing with respect to such Unit on the date
the Partnership receives cash or other consideration in an amount equal to the
purchase price of such Unit) at a rate of 15% per annum on (A) the Unreturned
Capital Value for such Unit plus (B) the Unpaid Yield on such Unit for all prior
quarterly periods (or portions thereof) ending on any March 31, June 30,
September 30 or December 31, and (ii) on any Series A Preferred Unit, means the
amount accruing on a daily basis in respect of such Series A Preferred Unit
(commencing with respect to such Series A Preferred Unit on the date the
Partnership receives cash in an amount equal to the purchase price of such
Series A Preferred Unit) (A) for the period beginning on the date hereof and
ending on the date that is 18 months from the date hereof, at a rate of 9.0% per
annum on (x) the Unreturned Capital Value for such Series A Preferred Unit plus
(y) the Unpaid Yield on such Series A Preferred Unit for all prior quarterly
periods ending on any March 31, June 30, September 30 or December 31 and (B) for
the period beginning on the date that is the first day following the date that
is 18 months from the date hereof, at a rate of 15.0% per annum on (x) the
Unreturned Capital Value for such Series A Preferred Unit plus (y) the Unpaid
Yield on such Series A preferred Unit for all prior quarterly periods ending on
any March 31, June 30, September 30 or December 31.  In calculating the amount
of any Distribution to be made pursuant to Section 7.2 during any calendar year,
the portion of the Yield on any Class A Common Unit, or Series A Preferred Unit
for such portion of the quarterly period elapsing before such Distribution is
made will be taken into account and paid first.

 
- 13 -

--------------------------------------------------------------------------------

 

1.2           Other Definitional Provisions.  Capitalized terms used in this
Agreement which are not defined in this Article I have the meanings contained
elsewhere in this Agreement.  Defined terms used in this Agreement in the
singular shall include the plural and vice versa.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they are deemed to be
followed by the words “without limitation.”  Where the context so indicates, the
masculine shall include the feminine, the neuter shall include the masculine and
feminine.


ARTICLE II
Organization of the Partnership


2.1           Formation.
 
(a)  The Partnership was formed upon the filing of the certificate of formation
of the Partnership (as amended, supplemented or restated from time to time, the
“Certificate”) with the Secretary of State of the State of Delaware on July 20,
2009, pursuant to RULPA.  This Agreement shall constitute the “limited
partnership agreement” (as that term is used in RULPA) of the Partnership.  The
rights, powers, duties, obligations and liabilities of the Unitholders shall be
determined pursuant to RULPA and this Agreement.  To the extent that the rights,
powers, duties, obligations and liabilities of any Unitholder are different by
reason of any provision of this Agreement than they would be in the absence of
such provision, this Agreement shall, to the extent permitted by RULPA, control.


(b)  Any officer of the Partnership, is hereby authorized, at any time that the
General Partners have approved an amendment to the Certificate in accordance
with the terms hereof, to promptly execute, deliver and file such amendment in
accordance with RULPA.


(c)  The Partnership shall, to the extent permissible, elect to be treated as a
partnership for federal, foreign, state and local income tax purposes, and each
Unitholder and the Partnership shall file all tax returns and shall otherwise
take all tax and financial reporting positions in a manner consistent with such
treatment, and no Unitholder shall take any action inconsistent with such
treatment.


2.2           Name.  The name of the Partnership is “Grande Investment L.P.” or
such other name or names as the General Partners may from time to time
designate; provided that the name shall always contain the words “Limited
Partnership” or the abbreviation “LP” or “L.P.”


2.3           Principal Place of Business.  The principal place of business of
the Partnership shall be at such place as the General Partners may determine
from time to time.  The Partnership may locate its place or places of business
(including its principal place of business) and registered office at any other
place or places as the General Partners may from time to time deem necessary or
advisable.


2.4           Registered Office and Registered Agent.  The Partnership's
registered office shall be at Corporation Service Company, 2711 Centerville
Road, Suite 400, Wilmington, New Castle County, Delaware  19808, and the name of
its initial registered agent at such address shall be Corporation Service
Company.

 
- 14 -

--------------------------------------------------------------------------------

 

2.5           Term.  The term of existence of the Partnership shall be perpetual
from the date the Certificate was filed with the Secretary of State of Delaware,
unless the Partnership is dissolved in accordance with the provisions of this
Agreement and RULPA.


2.6           Purposes and Powers.  The purposes and character of the business
of the Partnership shall be to transact any or all lawful business for which
limited partnerships may be organized under RULPA.  The Partnership shall have
any and all powers which are necessary or desirable to carry out the purposes
and business of the Partnership, including the ability to incur and guaranty
indebtedness, to the extent the same may be legally exercised by limited
liability companies under RULPA.  The Partnership shall carry out the foregoing
activities pursuant to the arrangements set forth in this
Agreement.  Notwithstanding anything herein to the contrary, nothing set forth
herein shall be construed as authorizing the Partnership to possess any purpose
or power, or to do any act or thing, forbidden by law to a limited partnership
organized under the laws of the State of Delaware.


ARTICLE III
Management of the Partnership


3.1           General Partners.


(a)  General Partners.  All rights and powers to manage and control the business
and affairs of the Partnership shall be vested exclusively in the General
Partners, which shall have full authority to exercise in their discretion, on
behalf of and in the name of the Partnership, all rights and powers of the
general partners of a limited partnership formed under RULPA.  The General
Partners shall have the power to delegate all or any part of their rights and
powers to manage and control the business and affairs of the Partnership to such
officers, employees, Affiliates, agents and representatives of the General
Partners or the Partnership as the General Partners may from time to time deem
appropriate.


(b)  Powers.  The power to direct the management, operation and policies of the
Partnership shall be vested exclusively in the General Partners, which shall
have the power and shall be authorized and empowered on behalf and in the name
of the Partnership to carry out any and all of the objects and purposes of the
Partnership and to perform all acts and enter into and perform all contracts and
other undertakings the General Partners in their sole discretion deem necessary
or advisable or incidental thereto, all in accordance with and subject to the
other terms of this Agreement.  In order for the General Partners to take any
action (including pursuant to the Partners Agreement or the Registration Rights
Agreement), the General Partner(s) holding a majority of the Voting Percentage
must approve or take such action, and no formal vote, and no action or approval
by any other General Partner, is required.  For the avoidance of doubt, no
action purported to be taken or approved solely by a General Partner having less
than a majority of the Voting Percentage shall be effective or valid, and no
such General Partner shall have the right or authority to take (or shall hold
itself out as having the right or authority to take) any such action as a
general partner of the Partnership or otherwise on the Partnership’s
behalf.  Grande Manager’s “Voting Percentage” will be 75.3% and Grande Holdings
Investor’s “Voting Percentage” will be 24.7%.

 
- 15 -

--------------------------------------------------------------------------------

 

3.2           [RESERVED]


3.3           Officers.


(a)  Appointment of Officers.  The General Partners may appoint individuals as
officers (“Officers”) of the Partnership, which may include (i) a chief
executive officer, (ii) a president, (iii) a chief financial officer, (iv) a
secretary, and (v) such other Officers (such as a treasurer or any number of
vice presidents) as the General Partners deem advisable.  No Officer need be a
Partner.  An individual can be appointed to more than one office.  Each Officer
of the Partnership shall be a “manager” of the Partnership, but, notwithstanding
the foregoing, no Officer of the Partnership shall have any rights or powers
beyond the rights and powers granted to such Officer in this Agreement or by the
General Partners.  The Officers of the Partnership as of the date hereof are
listed on the attached Schedule A.


(b) Duties of Officers Generally.  Under the direction of and, at all times,
subject to the authority of the General Partners, the Officers shall manage and
control the day-to-day business, operations and affairs of the Partnership in
the ordinary course of its business, make decisions affecting the day-to-day
business, operations and affairs of the Partnership in the ordinary course of
its business and take all such actions as they deem necessary or appropriate to
accomplish the foregoing, in each case, unless the General Partners shall have
previously restricted (specifically or generally) such powers.  In addition, the
Officers shall have such other powers and duties as may be prescribed by the
General Partners or this Agreement.  The chief executive officer and the
president shall have the power and authority to delegate to any agents or
employees of the Partnership rights and powers of Officers of the Partnership to
manage and control the day-to-day business, operations and affairs of the
Partnership in the ordinary course of its business, as the chief executive
officer or the president may deem appropriate from time to time, in each case,
unless the General Partners shall have previously restricted (specifically or
generally) such powers.  Officers of the Partnership shall have the duties of
officers applicable to officers of corporations organized under GCL.


(c)  Authority of Officers.  Subject to Section 3.3(b) above, with respect to
all matters within the ordinary course of business of the Partnership, any
Officer of the Partnership shall have the right, power and authority to transact
business in the name of the Partnership or to act for or on behalf of or to bind
the Partnership.  With respect to such matters, third parties dealing with the
Partnership may rely conclusively upon any certificate of any Officer to the
effect that such Officer is acting on behalf of the Partnership.


(d)  Removal, Resignation and Filling of Vacancy of Officers.  Subject to the
terms of any applicable employment agreement to which the Partnership or its
Subsidiary is a party, the General Partners may remove any Officer, for any
reason or for no reason, at any time.  Any Officer may resign at any time by
giving written notice to the Partnership, and such resignation shall take effect
at the date of the receipt of that notice or any later time specified in that
notice; provided that, unless otherwise specified in that notice, the acceptance
of the resignation shall not be necessary to make it effective.  Any such
resignation shall be without prejudice to the rights, if any, of the Partnership
or such Officer under this Agreement.  A vacancy in any office because of death,
resignation, removal or otherwise shall be filled in the manner prescribed in
this Agreement for regular appointments to that office.

 
- 16 -

--------------------------------------------------------------------------------

 

(e)  Compensation of Officers.  The Officers shall be entitled to receive
compensation from the Partnership as determined by the General Partners,
provided, however, that Officer who is also employed by ABB will not receive
additional compensation from the Partnership so long as the ABB Advisory
Agreement is in effect.


(f)   Chief Executive Officer.  Under the direction of and, at all times,
subject to the authority of the General Partners and this Agreement, the chief
executive officer shall have general supervision over the day-to-day business,
operations and affairs of the Partnership and shall perform such duties and
exercise such powers as are incident to the office of chief executive officer of
a corporation organized under GCL.  The chief executive officer shall have such
other powers and perform such other duties as may from time to time be
prescribed by the General Partners.


(g)  President.  Under the direction of and, at all times, subject to the
authority of the General Partners and this Agreement, the president shall
perform such duties and exercise such powers as are incident to the office of
president of a corporation organized under GCL.  In the absence of the chief
executive officer, the president shall perform the duties of the chief executive
officer.  The president shall have such other powers and perform such other
duties as may from time to time be prescribed by the General Partners.


(h) Chief Financial Officer.  The chief financial officer shall keep and
maintain, or cause to be kept and maintained, adequate and correct books and
records of accounts of the properties and business transactions of the
Partnership, including accounts of its assets, liabilities, receipts,
disbursements, gains, losses, capital and Units, and, in general, shall perform
all the duties incident to the office of the chief financial officer of a
corporation organized under GCL.  The chief financial officer shall have the
custody of the funds and securities of the Partnership, and shall keep full and
accurate accounts of receipts and disbursements in books belonging to the
Partnership.  The chief financial officer shall have such other powers and
perform such other duties as may from time to time be prescribed by the General
Partners, the chief executive officer and/or the President.


(i)   Secretary.  The secretary shall (i) keep the minutes of the meetings of
the Partners and the General Partners in one or more books provided for that
purpose; (ii) see that all notices are duly given in accordance with the
provisions of this Agreement and as required by law; (iii) be custodian of the
company records; (iv) keep a register of the addresses of each Partner which
shall be furnished to the Secretary by such Partners; (v) have general charge of
the Partners Schedule; and (vi) in general perform all duties incident to the
office of the secretary of a corporation organized under GCL.  The secretary
shall have such other powers and perform such other duties as may from time to
time be prescribed by the General Partners, the chief executive officer and/or
the president.


3.4           Performance of Duties; Liability of Officers.  In performing his
or her duties, each of the Officers shall be entitled to rely in good faith on
the provisions of this Agreement and on information, opinions, reports, or
statements (including financial statements and information, opinions, reports or
statements as to the value or amount of the assets, liabilities, Profits or
Losses of the Partnership or any facts pertinent to the existence and amount of
assets from which distributions to Partners might properly be paid), of the
following other Persons or groups: (a) one or more Officers or employees of the
Partnership or its Subsidiaries; (b) any attorney, independent accountant, or
other Person employed or engaged by the Partnership or its Subsidiaries; or (c)
any other Person who has been selected with reasonable care by or on behalf of
the Partnership or its Subsidiaries, in each case as to matters which such
relying Person reasonably believes to be within such other Person's professional
or expert competence.  No individual who is an Officer shall be personally
liable under any judgment of a court, or in any other manner, for any debt,
obligation, or liability of the Partnership, whether that liability or
obligation arises in contract, tort, or otherwise, solely by reason of being an
Officer.

 
- 17 -

--------------------------------------------------------------------------------

 

3.5           Indemnification.


(a)  Exculpation.  The General Partners and their Affiliates, and the direct or
indirect members, managers, partners, shareholders, officers, directors,
employees, agents and legal representatives of the General Partners and any such
Affiliates, and the Officers of the Partnership (in each case, an “Indemnified
Person”), shall not be liable to any Partner or the Partnership for any act or
failure to act on behalf of the Partnership or any Subsidiary of the
Partnership, except to the extent provided otherwise in a management services
agreement or otherwise or to the extent such act or failure to act constitutes
gross negligence, recklessness, willful misconduct or bad faith on the part of
the Indemnified Person, a knowing violation of law by the Indemnified Person or
a material breach by the Indemnified Person of its obligations under this
Agreement.  The General Partners may exercise any of the powers granted to them
hereunder and perform any of the duties imposed upon them hereunder either
directly or by or through agents and shall not be responsible for any misconduct
or negligence on the part of any such agent selected with reasonable care.  The
General Partners may rely, and shall be protected in acting or refraining from
acting, and shall be deemed to have acted in good faith and without gross
negligence or willful misconduct, upon any consent, approval or any other action
taken by the Limited Partners, and upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture,
or other paper or document believed by it in good faith to be genuine and to
have been signed or presented by the proper party or parties.  The preceding
sentence shall in no way limit any Person’s right to rely on information to the
extent provided in Section 17-407 of RULPA.  The General Partners may consult
with legal counsel, accountants, appraisers, management consultants, investment
bankers, architects, engineers, environmental consultants and other professional
consultants and advisers selected by it with reasonable care, and shall be fully
protected and justified and shall be deemed to have acted in good faith and
without gross negligence or willful misconduct, in any action or inaction which
is taken or omitted to be taken in reasonable reliance upon the advice or
opinion of such Persons as to matters within such Persons’ professional or
expert competence.  The General Partners shall not be liable to the Partnership
or the Partners for the failure to perform any obligation that the General
Partner cannot perform because the Partnership has insufficient funds to pay the
cost and expense relative to such obligation.


(b) Indemnification.  The Partnership, to the fullest extent permitted by law,
shall indemnify and hold harmless each Indemnified Person from and against any
loss, liability, expense, judgment, settlement cost, fees and related expenses
(including reasonable attorneys’ fees and expenses), costs or damages arising
out of or in connection with any act taken or omitted to be taken in respect of
the affairs of the Partnership or any subsidiary of the Partnership, unless such
act or omission constitutes gross negligence, recklessness, willful misconduct
or bad faith on the part of the Indemnified Person, a knowing violation of law
by the Indemnified Person or a material breach by the Indemnified Person of its
obligations under this Agreement.  The termination of any action, suit or
proceeding by settlement shall not, of itself, create a presumption that an
Indemnified Person did not act in good faith or in a manner that was reasonably
believed to be in, or not opposed to, the best interests of the Partnership or
was guilty of gross negligence, willful misconduct, bad faith or a knowing
violation of law.  The Partnership, in the discretion of the General Partners,
may advance to any Indemnified Person reasonable attorneys’ fees and other costs
and expenses incurred in connection with the defense of any action or proceeding
which arises out of conduct which is the subject of the indemnification provided
hereunder; provided, however, that (i) the General Partners hereby agree, and
each other Indemnified Person shall agree as a condition to receiving any such
advance, that in the event an Indemnified Person receives any advance, the
Indemnified Person shall be required to reimburse the Partnership for the
advance to the extent that it is judicially determined, in a final,
non-appealable judgment or binding arbitration, that the Indemnified Person was
not entitled to indemnification under this Section 3.5 and (ii) neither the
General Partners nor any other Indemnified Person shall be entitled to any
advance of costs and expenses in any action (either direct or derivative)
brought against such Indemnified Person by Limited Partners, except to the
extent that a court of competent jurisdiction issues a ruling (whether
preliminary or final) substantially to the effect that the claim is one as to
which it is likely that such Indemnified Person is entitled to the benefits of
the exculpatory provisions set forth in Section 3.5(a).  Notwithstanding
anything to the contrary contained in this Section 3.5(b), neither the General
Partners nor any other Indemnified Person shall be entitled to indemnification
for, or be indemnified by the Partnership against, any claim in any action
(either direct or derivative) brought against such Indemnified Person by any
Limited Partner if it is established, by a final non-appealable judgment, that
such claim was one as to which such Indemnified Person is not entitled to the
benefits of the exculpatory provisions set forth in Section 3.5(a).

 
- 18 -

--------------------------------------------------------------------------------

 

ARTICLE IV
Other Matters Pertaining to Partners


4.1           Limited Liability of Limited Partners.  Except as provided by
RULPA or other applicable law and subject to the obligations to pay taxes to the
extent provided in Section 9.4, no Limited Partner (including any Limited
Partner that is an Affiliate of any General Partner) shall have any personal
liability whatsoever in its capacity as a Limited Partner, whether to the
Partnership, to any of the Partners, or to the creditors of the Partnership, for
the debts, liabilities, contracts, or other obligations of the Partnership of
for any losses of the Partnership, except to the extent required by this
Agreement.


4.2           Registered Partners.  The Partnership shall be entitled to treat
the owner of record of any Unit as the owner in fact of such Unit for all
purposes, and accordingly shall not be bound to recognize any equitable or other
claim to or interest in such Unit on the part of any other Person, whether or
not it shall have express or other notice of such claim or interest, except as
expressly provided by this Agreement or RULPA.  Notwithstanding the foregoing,
the Secretary of the Partnership shall amend the Partners Schedule to reflect a
transferee of any Unit as the new owner of record of such Unit as promptly as
practicable following the Partnership’s receipt from such transferee of a
written undertaking to be bound by the terms and conditions of this Agreement
substantially in the form of Exhibit A hereto, as contemplated by
Section 11.3(a) hereof.

 
- 19 -

--------------------------------------------------------------------------------

 

4.3           Limitation of Liability.  Except as otherwise provided in RULPA or
in this Agreement, no Partner will be obligated personally for any debt,
obligation or liability of the Partnership or of any other Partner by reason of
being a Partner, whether arising in contract, tort or otherwise.  No Partner
will have any responsibility to restore any negative balance in his or its
Capital Account or to contribute to or in respect of the liabilities or
obligations of the Partnership or return distributions made by the Partnership
except as required by RULPA or other applicable law.


4.4           Withdrawal; Resignation.  A Partner shall not cease to be a
Partner as a result of the Bankruptcy of such Partner or as result of any other
events specified in § 17-402 of RULPA.  So long as a Partner continues to own or
hold any Units, such Partner shall not have the ability to resign as a Partner
prior to the dissolution and winding up of the Partnership and any such
resignation or attempted resignation by a Partner prior to the dissolution or
winding up of the Partnership shall be null and void.  When any Person who is a
Partner ceases to own or hold any Units, such Person shall no longer be a
Partner.


4.5           Death of a Partner.  The death of any Partner shall not cause the
dissolution of the Partnership.  In such event the Partnership and its business
shall be continued by the remaining Partner or Partners.


4.6           Authority.  No Partner, in its capacity as a Partner, shall have
the power to act for or on behalf of, or to bind the Partnership.


4.7           Outside Activities.  Subject to the terms of any written agreement
by any Partner to the contrary, a Partner may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities which compete with the Partnership,
and no Partner in his capacity as a Partner shall have any duty or obligation to
bring any “corporate opportunity” to the Partnership.  Subject to the terms of
any written agreement by any Partner to the contrary, neither the Partnership
nor any other Partner in his capacity as a Partner shall have any rights by
virtue of this Agreement in any business interests or activities of any other
Partner.


4.8           Actions by Limited Partners.  Notwithstanding anything in this
Agreement to the contrary, no Limited Partner (other than an employee of the
Partnership or any of its Subsidiaries, in his or her capacity as such) will
have the right to be materially involved, directly or indirectly, in the
management or operation of the media enterprise activities of the Partnership or
its Subsidiaries.  Without limiting the foregoing, no such Limited Partner will
act as an employee of the Partnership or any of its Subsidiaries if his or her
functions, directly or indirectly, relate to the media enterprises of the
Partnership or its Subsidiaries, and no such holder will:  (a) serve, in any
material capacity, as an independent contractor or agent with the respect to the
media enterprises of the Partnership or any of its Subsidiaries; (b) communicate
with the Partnership or its Subsidiaries of any of them on matters pertaining to
the day-to-day operations of the business of the Partnership and its
Subsidiaries; (c) perform services to the Partnership or any of its Subsidiaries
relating to their media activities, with the exception of making loans, or
acting as a surety for, their businesses; or (d) become actively involved in the
management and operation of the media businesses of the Partnership or any of
its Subsidiaries.

 
- 20 -

--------------------------------------------------------------------------------

 

ARTICLE V
Units; Partnership


5.1           Units Generally.  The Partnership Interests of the Partners shall
be represented by issued and outstanding Units, which may be divided into one or
more types, classes or series, or subseries of any type, class or series, with
each type, class or series, or subseries thereof, having the rights and
privileges, including voting rights, if any, set forth in this Agreement.  The
secretary of the Partnership shall maintain a schedule of all Partners from time
to time, the Units held by them and the Capital Contributions made by them with
respect thereto (as the same may be amended, modified or supplemented from time
to time, the “Partners Schedule”), a copy of which as of the date hereof is
attached hereto as Schedule B.  Ownership of a Unit (or fraction thereof) shall
not entitle a Unitholder to call for a partition or division of any property of
the Partnership or for any accounting.  The Partnership will not effect a split,
reverse split or other combination or subdivision of the Common Units of any
class or series unless the terms of all other classes and series (including
related Common Capital Values and Non-Distribution Amounts) of Common Units are
equitably adjusted.


5.2           Authorization and Issuance of Units


(a)  Series A Preferred Units.  The Partnership hereby authorizes the issuance
of an unlimited number of Series A Preferred Units, [__________] of which are
outstanding on the date hereof, as set forth on the Partners Schedule (as in
effect on the date hereof).


(b)  Class A Common Units.  The Partnership hereby authorizes the issuance of an
unlimited number of Class A Common Units, which it may issue in one or more
Series, [___________] of which are outstanding on the date hereof, as set forth
on the Partners Schedule (as in effect on the date hereof).


(c)  Class B Common Units.  The Partnership hereby authorizes the issuance of an
unlimited number of Class B Common Units for incentive purposes, which it may
issue to officers, directors, managers, employees or consultants of the
Partnership, its Subsidiaries or Grande Manager, or, for so long as the ABB
Advisory Agreement (as defined in the Partners Agreement) is in effect, of ABB,
in one or more Series, [__________] of which are outstanding on the date hereof,
as set forth on the Partners Schedule (as in effect on the date hereof).  The
initial three Series of Class B Common Units are (i) Class B-1 Common Units,
[________] of which are outstanding on the date hereof, (ii) Class B-2 Common
Units, [_________] of which are outstanding on the date hereof, and (iii) Class
B-3 Common Units, [__________] of which are outstanding on the date hereof, in
each case, as set forth on the Partners Schedule (as in effect on the date
hereof); provided, during the period of 18 months after the date of this
Agreement, the Partnership may not issue (A) any incentive-based Equity
Securities other than Class B-1 Common Units, Class B-2 Common Units or Class
B-3 Common Units or (B) any Class B-1 Common Units, Class B-2 Common Units, or
Class B-3 Common Units if, after giving effect to such issuance the Class B-1
Common Units, Class B-2 Common Units or Class B-3 Common Units of such series
would represent greater than 5% of the then-outstanding Common Units, except in
each case in compliance with Section 7.24(b) of the Recapitalization Agreement.

 
- 21 -

--------------------------------------------------------------------------------

 

(d)  Other Units.  In addition to the Series A Preferred Units, the Class A
Common Units, and the initial Series of Class B Common Units, the Partnership
hereby authorizes the issuance of other Units, subject to compliance with
Section 6 of the Partners Agreement.  With respect to such Units, the General
Partners are authorized to provide for the issuance of such Units in any class
or series by adopting a Class B Common Unit Designation or a New Unit
Designation or by amending this Agreement to reflect such issuance and to
establish the number of Units to be included in each such series (which may be
unlimited), and to fix the relative rights, obligations, preferences and
limitations of the Units of each such series.


(e)  Additional Units.  The General Partners are authorized to increase or
decrease the number of Units of any series or subseries of Units, prior or
subsequent to the issue of that series or subseries, but not below the number of
Units of such series or subseries then outstanding.


5.3           Unit Certificates.  Unless the General Partners otherwise direct,
Units will not be represented by certificates.


5.4           Issuance of Units.  Subject to the limitations contained in
Section 11.5 hereof and Section 6 of the Partners Agreement, the Partnership
(with the approval of the General Partners) shall have the right to issue any
authorized but unissued Units; provided that the Partnership shall not issue any
Units to any Person unless such Person has executed and delivered to the
secretary of the Partnership the documents described in Section 5.5
hereof.  Upon the issuance of Units, the Partnership shall adjust the Capital
Accounts of the Unitholders as necessary in accordance with Section 6.2.  No
portion of the Capital Account of a Partner shall be reallocated to a Person
acquiring Units.


5.5           New Partners from the Issuance of Units.  In order for a Person to
be admitted as a Partner of the Partnership by reason of the issuance of Units
to such Person by the Partnership, such Person shall have executed and delivered
to the secretary of the Partnership a written undertaking to be bound by the
terms and conditions of this Agreement substantially in the form of Exhibit A
hereto.  Upon the amendment of the Partners Schedule by the secretary of the
Partnership and the satisfaction of any other applicable conditions, including
the receipt by the Partnership of payment for the issuance of the applicable
Units, such Person shall be admitted as a Partner and deemed listed as such on
the books and records of the Partnership.


5.6           Treatment of Repurchased Class B Common Units.  Any Class B Common
Unit that is repurchased by the Partnership or forfeited or cancelled pursuant
to any Incentive Unit Purchase Agreement or otherwise shall no longer be deemed
to be outstanding for any purpose under this Agreement.

 
- 22 -

--------------------------------------------------------------------------------

 

ARTICLE VI
Capital Contributions and Capital Accounts


6.1           Capital Contributions


(a)  Each Person who is a Partner as of the date hereof has made, or is deemed
to have made, the Capital Contributions giving rise to such Partner's Capital
Account as of the date hereof and is deemed to own the number, type and class,
series or subseries of Units, in each case, in the amounts set forth opposite
such Partner's name on the Partners Schedule as in effect on the date
hereof.  Such contribution by the Grande Holdings Investor will have been made
by mean of a contribution of assets having a net value equal to the value of its
interest as noted on the Partners Schedule, and such contributions by the other
of such Partners will have been made in cash.


(b)  No Partner shall make or be required to make any additional contributions
to the Partnership with respect to such Partner's Units.  Except as expressly
provided herein, no Partner, in its capacity as a Partner, shall have the right
to receive any cash or any other property of the Partnership.


(c)  Prior to the date hereof, Grande Operating was converted from a corporation
to a limited liability company.  For federal income tax purposes, Grande
Holdings will report such conversion in a manner resulting in a recognition
event with respect to the assets of Grande Operating.


6.2           Capital Accounts


(a)      Maintenance Rules.  The Partnership shall maintain for each Unitholder
a separate capital account (a “Capital Account”) in accordance with this
Section 6.2(a).  Each Capital Account shall be maintained in accordance with the
following provisions:


(i)            Such Capital Account shall be increased by the cash amount or
Book Value of any property contributed by such Unitholder to the Partnership
pursuant to this Agreement, such Unitholder's allocable share of Profits and any
items in the nature of income or gains which are specially allocated to such
Unitholder pursuant to Section 8.2 or Section 8.3 below, and the amount of any
liabilities of the Partnership assumed by such Unitholder or which are secured
by any property distributed to such Unitholder.


(ii)           Such Capital Account shall be decreased by the cash amount or
Book Value of any property distributed to such Unitholder pursuant to this
Agreement, such Unitholder's allocable share of Losses and any items in the
nature of deductions or losses which are specially allocated to such Unitholder
pursuant to Section 8.2 or Section 8.3 below, and the amount of any liabilities
of such Unitholder assumed by the Partnership or which are secured by any
property contributed by such Unitholder to the Partnership.


(iii)          If all or any portion of a Unit or an Option is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Unit (or, in each case, portion thereof).

 
- 23 -

--------------------------------------------------------------------------------

 

(iv)          If the Book Value of the Partnership assets is adjusted pursuant
to clause (b) of the definition of “Book Value,” the Capital Accounts of the
Unitholders shall be adjusted in accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(f).


The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Section
1.704-1(b) of the Treasury Regulations and shall be interpreted and applied in a
manner consistent with such Treasury Regulations.  If the General Partners
determine that it is prudent to modify the manner in which the Capital Accounts,
or any increases or decreases to the Capital Accounts, are computed in order to
comply with such Treasury Regulations, the General Partners may authorize such
modifications.


(b)  Definition of Profits and Losses.  “Profits” and “Losses” mean, for each
Taxable Year or other period, an amount equal to the Partnership's taxable
income or loss, respectively, for such Taxable Year or other period, determined
in accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:


(i)            The computation of all items of income, gain, loss and deduction
shall include tax-exempt income and those items described in Treasury Regulation
Section 1.704-1(b)(2)(iv)(i), without regard to the fact that such items are not
includible in gross income or are not deductible for federal income tax
purposes.


(ii)           If the Book Value of any Partnership property is adjusted
pursuant to the definition of “Book Value” or Treasury Regulation Section
1.704-1(b)(2)(iv)(e) or (f), the amount of such adjustment shall be taken into
account as gain or loss from the disposition of such property (provided that if
the Book Value of any Partnership property is adjusted pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(f)(5)(i), the allocation of gain or loss
shall be made immediately prior to the related acquisition of the interest in
the Partnership).


(iii)          Items of income, gain, loss or deduction attributable to the
disposition of Partnership property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the Book Value
of such property.


(iv)          Items of depreciation, amortization and other cost recovery
deductions with respect to Partnership property having a Book Value that differs
from its adjusted basis for tax purposes shall be computed by reference to the
property's Book Value in accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(g).


(v)           To the extent an adjustment to the adjusted tax basis of any
Partnership property pursuant to Code Sections 732(d), 734(b) or 743(b) is
required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis).

 
- 24 -

--------------------------------------------------------------------------------

 

(vi)          All items of income, gain, loss or deduction which are specially
allocated pursuant to Section 8.2 or Section 8.3 shall not be taken into account
in computing such taxable income or loss.


6.3           Negative Capital Accounts.  If any Unitholder has a deficit
balance in its Capital Account, such Unitholder shall have no obligation to
restore such negative balance or to make any Capital Contributions to the
Partnership by reason thereof, and such negative balance shall not be considered
an asset of the Partnership or of any Unitholder.


6.4           No Withdrawal.  No Unitholder will be entitled to withdraw any
part of his or its Capital Contribution or Capital Account or to receive any
Distribution from the Partnership, except as expressly provided in this
Agreement.


6.5           Loans From Unitholders.  Loans by Unitholders to the Partnership
shall not be considered Capital Contributions.


6.6           Status of Capital Contributions.


(a)  No Unitholder shall receive any interest, salary or drawing with respect to
its Capital Contributions or its Capital Account, except as otherwise
specifically provided in this Agreement.


(b)  Except as otherwise provided by applicable law or in Section 10.3, no
Unitholder shall be required to lend any funds to the Partnership or to make any
additional Capital Contributions to the Partnership.  No Unitholder shall have
any personal liability for the repayment of any Capital Contribution of any
other Unitholder.


ARTICLE VII

Distributions


7.1           Generally. Notwithstanding any provision to the contrary contained
in this Agreement, the Partnership shall not make any Distribution to
Unitholders if such Distribution would violate RULPA or other applicable law.


7.2           Order of Priority.  Subject to Sections 7.4, 7.7, 7.8 and 10.2(b)
below, available cash or other assets (taking such other assets into account at
their Fair Market Value at the time of distributions) shall be distributed, at
such times and in such amounts as the General Partners determine in their
discretion, subject to the retention and establishment of reserves of, or
payment to third parties of, such funds as it deems necessary with respect to
the reasonable business needs of the Partnership, in the following order and
priority (subject to Section 7.3 below and to any Class B Common Unit
Designation or New Unit Designation then in effect); provided that, prior to
making Distributions as provided below, the Company will make all Distributions
that then may be made pursuant to Section 7.4:

 
- 25 -

--------------------------------------------------------------------------------

 

(a)  First, to the holders of Series A Preferred Units, collectively, until the
entire amount of the Unreturned Capital Value of all outstanding Series A
Preferred Units as of the time of such Distribution has been paid in full in
cash.  Amounts to be distributed to the holders of Series A Preferred Units
pursuant to the first sentence of this Section 7.2(a) will be distributed among
such holders in proportion to and to the extent of the Unreturned Capital Value
in respect of the Series A Preferred Units owned by each such holder as of the
time of the applicable Distribution.  No Distribution or any portion thereof may
be made pursuant to Section 7.2(b) through Section 7.2(f) until the entire
amount of Unreturned Capital Value of all outstanding Series A Preferred Units
as of the time of such Distribution has been paid in full in cash.


(b)  Second, to the holders of Series A Preferred Units, collectively, until the
entire amount of Unpaid Yield on all outstanding Series A Preferred Units as of
the time of such Distribution has been paid in full in cash.  Amounts to be
distributed to the holders of Series A Preferred Units pursuant to the first
sentence of this Section 7.2(b) will be distributed among such holders in
proportion to and to the extent of the Unpaid Yield on the Series A Preferred
Units owned by each such holder as of the time of the applicable
Distribution.  No Distribution or any portion thereof may be made pursuant to
Section 7.2(c) through Section 7.2(f) until the entire amount of the Unpaid
Yield on all outstanding Series A Preferred Units as of the time of such
Distribution has been paid in full in cash.


(c)  Third, to the holders of Class A Common Units, collectively, until the
entire amount of the Unreturned Capital Value of all outstanding Class A Common
Units as of the time of such Distribution has been paid in full to the holders
of Class A Common Units.  No Distribution or any portion thereof may be made
pursuant to Section 7.2(d) through Section 7.2(f) until the entire amount of
Unreturned Capital Value of all outstanding Class A Common Units as of the time
of such Distribution has been paid in full to the holders of Class A Common
Units.


(d)  Fourth, to the holders of Class A Common Units, collectively, until the
entire amount of Unpaid Yield on all outstanding Class A Common Units as of the
time of such Distribution has been paid in full to the holders of Class A Common
Units.  Amounts to be distributed to the holders of Class A Common Units
pursuant to the first sentence of this Section 7.2(d) will be distributed among
such holders in proportion to and to the extent of the Unpaid Yield on the Class
A Common Units owned by each such holder as of the time of the applicable
Distribution.  No Distribution or any portion thereof may be made pursuant to
Section 7.2(e) or Section 7.2(f) until the entire amount of the Unpaid Yield on
all outstanding Class A Common Units as of the time of such Distribution has
been paid in full to the holders of Class A Common Units.


(e)  Fifth, subject to Section 7.3 below, to the holders of Class A Common Units
and Class B Common Units (the “Common-Equivalent Units”) upon which less than
the Catch-Up Amount has been paid, until an aggregate amount equal to the
Catch-Up Amount has been paid with respect to each Common-Equivalent Unit (on a
per-Unit basis).  Distributions pursuant to this Section 7.2(e) will be first be
made only to holders of those Common-Equivalent Units upon which the least
amount of Distributions have theretofore been paid (on a per-Unit basis), until
Distributions have been paid in respect of such Common Equivalent Units in an
amount per Unit equal to the amount of Distributions per Unit paid on the
Common-Equivalent Units which have theretofore been paid the second-least amount
on a per-Unit basis.  Distributions pursuant to this Section 7.2(e) will then be
made only to the holders of such former Common-Equivalent Units and such latter
Common-Equivalent Units until Distributions have been paid in respect of all
such Common-Equivalent Units in an amount per Unit equal to the amount of
Distributions per Unit theretofore paid on the Common-Equivalent Units which
have theretofore been paid the third-least amount on a per-Unit basis, and so on
until the same amount has been paid in respect of all Common-Equivalent Units on
a per-Unit basis.  Amounts to be distributed to holders of any particular
Common-Equivalent Units as described in the second or third sentence of this
Section 7.2(e) will be distributed pro rata among the holders of such Units on
the basis of the respective quantities of such Units held by them.  No
Distribution or any portion thereof may be made pursuant to Section 7.2(f) until
the aggregate amount of all Distributions made in respect of each
Common-Equivalent Units.

 
- 26 -

--------------------------------------------------------------------------------

 

(f)   Sixth, subject to Section 7.3 below, to the holders of Common Units pro
rata among such holders on the basis of the number of Common Units owned by each
of them.


7.3           No Right to Receive Certain Distributions.  Notwithstanding
Section 7.2 above:


(a)  If at the time any Distribution is made in respect of any Class B Common
Unit pursuant to Section 7.2 above when such Class B Common Unit is an Unvested
Class B Common Unit, then the amount of such Distribution (after giving effect
to Section 7.3(b) below) shall be withheld from the holder of such Unvested
Class B Common Unit until the earlier to occur of (i) the time at which such
Unvested Class B Common Unit becomes a Vested Class B Common Unit, whereupon the
amount so withheld shall be promptly paid by the Partnership to such holder
without interest and (ii) the time at which such Unvested Class B Common Unit is
no longer eligible for vesting, whereupon the amount so withheld shall be
distributed to the other Partners pursuant to Section 7.2 above or retained by
the Partnership and held or used for any purpose, as the General Partners may
direct.


(b)  Any holder of any Class B Common Unit will forego distributions that would
otherwise be made in respect of such Class B Common Unit from time to time
pursuant to Section 7.2 above (including by reason of Section 7.3(c) below) in
such amount(s) as may be required so that the aggregate amount of Distributions
foregone with respect to such Class B Common Unit by reason of this Section
7.3(b) is equal to the Non-Distribution Amount for such Class B Common Unit.  No
holder of any Class B Common Unit will later have the right to receive any
Distribution which is foregone pursuant to this Section 7.3(b), except to the
extent that any portion of such foregone Distribution may be reallocated to such
holder in accordance with Section 7.3(c) below.  Distributions foregone by a
holder pursuant to this Section 7.3(b) will nonetheless be deemed to have been
received by such holder for purposes of Section 7.2(e).


(c)  All Distributions withheld in respect of Class B Common Units pursuant to
Section 7.3(b) above will be reallocated and paid instead to the Unitholders in
accordance with Section 7.2(e) or Section 7.2(f) above (subject again to being
foregone pursuant to Section 7.3(b) above).


7.4           Tax Advances


(a)           Subject to the restrictions of any of the Partnership's and/or its
Subsidiaries' then applicable debt financing agreements, the General Partners
may cause the Partnership to distribute out of cash available for distribution
(net of any reserves established by the General Partners in their sole
discretion for future expenditures, liabilities and other purposes) to each
Unitholder cash in proportion to and to the extent of such Unitholder's
Quarterly Estimated Tax Amount for the applicable calendar quarter (including
for prior quarters, to the extent such distributions have not previously been
paid).  Such distributions, if made, shall be made on or before each of April
12, June 12, September 12 and December 12 of the relevant quarter for estimated
tax purposes.  In addition to the foregoing, the Partnership shall (to the
extent not prohibited by any agreement governing or made in favor of any holder
of indebtedness of the Partnership or any of its Subsidiaries, and to the extent
the Partnership’s Subsidiaries are permitted under such agreements to make
distributions to enable the Partnership to do so) make a special tax
distribution to the Grande Holdings Investor in an amount equal to the amount of
the alternative minimum tax and state tax, if any, resulting from the
transactions set forth in the Recapitalization Agreement, including the transfer
of assets and liabilities to the Partnership, and regardless of when such
alternative minimum tax or state tax liability may arise, to the extent such
amount exceeds the aggregate amount of the distributions made pursuant to this
Article VII made to the Grande Holdings Investor, and such distribution shall be
made no later than 10 days after requested in writing by the Grande Holdings
Investor.  Any distributions described in this Section 7.4 will be made without
regard for the relative priorities and amounts set forth in Section 7.2
above.  Distributions made pursuant to this Section 7.4, shall be taken into
account as advances on distributions made pursuant to Section 7.2 above, and
shall (to the extent not previously taken into account pursuant to this
sentence) reduce the Distributions to be made in respect of the related Units
under Section 7.2 above, when and as paid by the Partnership.  No Unitholder
shall be liable to the Partnership for any amount distributed to it pursuant to
this Section 7.4, or for any interest on such amount .

 
- 27 -

--------------------------------------------------------------------------------

 

(b)  Notwithstanding any provisions of Section 7.2 above, upon a Sale of the
Partnership, the Partnership shall make special distributions to each holder of
Class A Common Units issued on the date of this Agreement to Persons other than
the Grande Holdings Investor equal to one-half of the amount of Tax Advances
previously paid in respect of the Class A Common Units held by such holder
(excluding, for this purpose, any Tax Advances that were made in respect of
capital gain allocated to such Unitholders); provided that all amounts
distributable pursuant to this Section 7.4(b) shall not exceed five million
dollars ($5,000,000) in the aggregate.  If, but for the proviso to the preceding
sentence, the aggregate amount to be distributed pursuant to this Section 7.4(b)
would exceed $5,000,000, then the aggregate amount to be distributed to such
holders will be distributed among them pro rata, based on the amounts that would
have been distributed to them pursuant to Section 7.4(b) but for such proviso.


7.5           Indemnification and Reimbursement for Payments on Behalf of a
Unitholder.  Except as otherwise provided in this Agreement, if the Partnership
is required by law (as determined by the Tax Matters Partner based on the advice
of legal or tax counsel to the Partnership) to make any payment on behalf of a
Unitholder in its capacity as such (including in respect of withholding taxes,
personal property taxes, and unincorporated business taxes, etc.), then such
Unitholder (the “Indemnifying Unitholder”) will indemnify the Partnership in
full for the entire amount paid, including interest, penalties and expenses
associated with such payment.  At the option of the General Partners, either:

 
- 28 -

--------------------------------------------------------------------------------

 

(a)  promptly upon notification of an obligation to indemnify the Partnership,
the Indemnifying Unitholder will make a cash payment to the Partnership in an
amount equal to the full amount to be indemnified (and the amount paid will not
be added to the Indemnifying Unitholder's Capital Account or otherwise deemed to
be a Capital Contribution), or


(b)  the Partnership will reduce the Distribution giving rise to such payment
and/or any subsequent Distributions which would otherwise be made to the
Indemnifying Unitholder until the Partnership has recovered the amount to be
indemnified (and the amount of such reduction will be deemed to have been
distributed for all purposes, and such deemed distribution will reduce the
Indemnifying Unitholder's Capital Account).


A Unitholder's obligation to make contributions to the Partnership under this
Section 7.5 will survive the termination, dissolution, liquidation and winding
up of the Partnership, and for purposes of this Section 7.5, the Partnership
will be treated as continuing in existence.  The Partnership may pursue and
enforce all rights and remedies it may have against each Unitholder under this
Section 7.5, including instituting a lawsuit to collect such contribution with
interest calculated at a rate equal to the Partnership's and its Subsidiaries'
effective cost of borrowed funds.


7.6           Non-Cash Distributions.  Notwithstanding anything in this
Agreement to the contrary, the Partnership shall not make any Distribution in
the form of non-cash property with respect to (i) any Common Units unless all
holders of Common Units entitled to receive such Distribution in accordance with
Section 7.2 above receive the identical form of non-cash consideration or
(ii) except in accordance with Section 10.2(c) below, any Preferred Units.  For
purposes of any such distribution, the General Partners will determine the Fair
Market Value of any property to be distributed in accordance with any reasonable
valuation procedure.


7.7           Redemption of Series A Preferred Units
 
(a)           Until such time as the Series A Preferred Units are deemed to be
redeemed in accordance with Section 7.7(b) below, the Partnership shall, and the
General Partners shall cause the Partnership to, declare and pay distributions,
to the extent not prohibited by, or required to otherwise be applied by, any
agreement governing or made in favor of any holder of indebtedness of the
Partnership or any of its Subsidiaries, and to the extent the Partnership’s
Subsidiaries are permitted under such agreements to make distributions to enable
the Partnership to do so, (i) on not less than a quarterly basis out of the
Non-Core Assets Excess Cash Flow and (ii)  from time to time out of the net cash
proceeds of any sale or similar disposition of any Non-Core Assets (net of any
amount that the General Partners determine in good faith is appropriate for the
Partnership or any of its Subsidiaries to retain to enable it or them to satisfy
indemnity obligations that have arisen or may arise and/or liabilities retained
by any of them which are related to such Non-Core Assets or the disposition
thereof).


(b)           With respect to any Series A Preferred Unit, such Series A
Preferred Unit shall cease to be issued and outstanding and shall be deemed to
have been redeemed upon the payment in full in cash of each of (i) the
Unreturned Capital Value of such Series A Preferred Unit and (ii) the Unpaid
Yield on such Series A Preferred Unit as of the time the Unreturned Capital
Value of such Series A Preferred Unit was paid in full in cash, whereupon (A)
the holder of such Series A Preferred Unit shall cease to have any right or
obligation hereunder with respect to such Series A Preferred Unit and (B) the
Secretary of the Partnership shall amend the Partners Schedule to reflect the
redemption in full of such Series A Preferred Unit.

 
- 29 -

--------------------------------------------------------------------------------

 

7.8           Adjustment Amount Liability


(a)           From time to time, the Grande Holdings Investor shall have the
option, but not the obligation, to make payments to Grande Operating until the
Unreimbursed Amount (as defined below) equals zero.


(b)           At the time of a Sale of the Partnership, the portion of the
proceeds of such Sale of the Partnership that would otherwise have been paid to
the holders of the Class A Common Units issued to the Grande Holdings Investor
on the date of this Agreement, whether under this Agreement 7.2 or the Partners
Agreement, will be reduced by the Unreimbursed Amount.


(c)           At any time, the “Unreimbursed Amount” means the excess of (i) the
sum of the Adjustment Amount (or any portion thereof that has then been
determined or invoiced or is otherwise payable or paid) and the Reimbursement
Yield (as defined below) at such time over (ii) the aggregate amount theretofore
paid to Grande Operating pursuant to Section 7.8(a).


(d)           At any time, the “Reimbursement Yield” means the amount accruing
on a daily basis from and after the date upon which the Adjustment Amount is
determined and any related appeals are resolved, or, for amounts potentially
within the Adjustment Amount that the Partnership or its Subsidiaries was
required to pay prior to the date at which any related appeals are resolved,
from the date of such payment until the date the Adjustment Amount is determined
and any related appeals are resolved, at a rate per annum equal to the Financing
Rate (as defined below), on the Unreimbursed Amount as in effect from time to
time; provided that, for purposes of the determining the Reimbursement Yield,
the Reimbursement Yield that accrues during any calendar quarter will be deemed
to be added to the Unreimbursed Amount on the last day of such calendar
quarter.  For the avoidance of doubt, in calculating the Unreimbursed Amount at
any time, the Reimbursement Yield will be computed through the date as of which
the Unreimbursed Amount is being computed.


(e)           The “Financing Rate” means the effective cost of funds (expressed
as a rate per annum) to the Partnership and its Subsidiaries of any financing
obtained by the Partnership or any of its Subsidiaries, the proceeds of which
are used to pay Liabilities arising out of the USAC Audit or the resolution
thereof; provided that, if Grande Operating pays such amounts other than from
the proceeds of any contemporaneous financing, then it will be deemed to have
paid such amounts from proceeds from its highest-cost financing as of the date
it paid such amounts.


7.9           Appeal of USAC Audit.  The Partnership and its Subsidiaries will
appeal any adverse audit finding resulting from the USAC Audit on the issues of
additional USF Liability associated with SLC charges, reseller revenues, DSL
revenues and private line/special circuits revenue.  The Partnership and its
Subsidiaries will appeal any such adverse finding to the FCC and to a court of
competent jurisdiction to the extent the FCC sustains any such adverse
finding.  The Partnership and its Subsidiaries will pay the reasonable attorneys
fees and expenses of Kelley Drye & Warren LLP or such other firm(s) as the
Grande Holdings Director may select from time to time and that is/are reasonably
acceptable to the Partnership, up to an aggregate amount of $125,000, in order
to exhaust all appeals of all adverse audit findings resulting from the USAC
Audit.  Such attorneys fees and expenses will be taken into account in
determining the amount described in clause (d) of the definition of the term
“Adjustment Amount.”  To the extent that such fees and expenses exceed $125,000
in the aggregate and Grande Holdings pays those fees and expenses directly to
the appropriate firm(s) on a timely basis, the Partnership and its Subsidiaries
will continue to pursue such appeals using Kelley Drye & Warren LLP or such
other firm(s) as the Grande Holdings Director may select from time to time and
that is/are reasonably acceptable to the Partnership.  The Grande Holdings
Director may waive compliance with any provision of this Section 7.9.

 
- 30 -

--------------------------------------------------------------------------------

 

7.10           Unknown Adjustment Amount.  Notwithstanding anything to the
contrary in the Recapitalization Agreement or any Ancillary Agreement (as that
term is defined in the Recapitalization Agreement), upon an Approved Sale or
sale pursuant to Section 3(a) of the Partners Agreement, if the Adjustment
Amount has not been finally determined and any related appeal has not been
resolved by the time of such sale and the acquiror in such sale requires Grande
Operating or any of its Affiliates or direct or indirect equityholders to
indemnify such acquiror and/or Grande Operating for any Liability in connection
with the USAC Audit, the Grande Holdings Investor hereby agrees to provide such
indemnification in an amount not to exceed the Grande Holdings Investor’s net
cash proceeds in connection with such sale, and agrees that a portion of such
proceeds in an amount sufficient to satisfy such indemnification obligation may
be placed in escrow to serve as a source for payment of such indemnification
obligation.


ARTICLE VIII
Allocations


8.1           Regular Allocations.


(a)  Generally.  Except as otherwise provided in Section 8.2 below, Net Profits
and Net Losses (if any) for any Fiscal Year shall be allocated among the
Partners in such a manner that, as of the end of such Fiscal Year, the sum of
(i) the Capital Account of each Partner, (ii) such Partner's share of Minimum
Gain (as determined according to Treasury Regulation Section 1.704-2(g)) and
(iii) such Partner's partner nonrecourse debt minimum gain (as defined in
Treasury Regulation Section 1.704-2(i)(3)) shall be equal to the respective net
amounts, positive or negative, which would be distributed to such Partner or for
which such Partner would be liable to the Partnership under RULPA, determined as
if the Partnership were to (x) liquidate the assets of the Partnership for an
amount equal to their Book Value and (y) distribute the proceeds of liquidation
pursuant to Section 10.2 below; provided that clauses (x) and (y) above only
apply to this Section 8.1.


(b)  Allocation for Net Profit Year.  For purposes of this Section 8.1, subject
to Section 8.1(d) below, if the Partnership has Profits for a Fiscal Year or
other period, then (i)  items of deduction and loss will first be allocated to
Partners whose Capital Accounts are to be reduced as a result of the allocations
under Section 8.1(a) above, in amounts equal to the respective amounts by which
such Capital Accounts are to be so reduced, and (ii) profits, net of any
allocations under clause (i), will be allocated to Partners whose Capital
Accounts are to be increased as a result of the allocations under Section 8.1(a)
above, in the proportion that the amounts of the increases to be so effected in
such Partners' respective Capital Accounts bears to the aggregate amount of the
increase to be effected in all such Partners' Capital Accounts as a result of
the allocations under Section 8.1(a) above.

 
- 31 -

--------------------------------------------------------------------------------

 

(c)  Allocation for Net Loss Year.  For purposes of this Section 8.1, subject to
Section 8.1(d), if the Partnership has Losses for a Fiscal Year or other period,
then (i) items of income and gain will first be allocated to Partners whose
Capital Accounts are to be increased as a result of the allocations under
Section 8.1(a), in amounts equal to the respective amounts by which such Capital
Accounts are to be so increased, and (ii) losses, net of any allocations under
clause (i), will be allocated to Partners whose Capital Accounts are to be
reduced as a result of the allocations under Section 8.1(a), in the proportion
that the amounts of the reductions to be effected in such Partners' respective
Capital Accounts bears to the aggregate amount of the reduction to be so
effected in all such Partners' Capital Accounts as a result of the allocations
under Section 8.1(a) above.


(d) Negative Capital Account Balances.  If all items of profit for a Fiscal Year
or other period have been allocated in accordance with Section 8.1(a) and there
remain items of loss to be allocated, then such items of loss will be allocated
to the Partners pro rata according to the number of Units held by each of
them.  If, prior to making any allocation of items of profit or loss for any
Fiscal Year or other period, any Partner has a negative Capital Account balance,
then items of profit will be allocated to all such Partners, pro rata according
to the amounts by which their respective Capital Account balances are less then
zero, until no Partner has a negative Capital Account balance.


(e)  General.  The Unitholders intend that allocations hereunder affecting
Capital Accounts shall be made such that liquidation distributions made under
Section 10.2(b)(iii) below shall be the same as if made in accordance with
positive Capital Account balances.


8.2           Regulatory and Special Allocations.  Notwithstanding the
provisions of Section 8.1:


(a)      If there is a net decrease in Partnership Minimum Gain (determined
according to Treasury Regulation Section 1.704-2(d)(1)) during any Taxable Year,
each Unitholder shall be specially allocated profits for such Taxable Year (and,
if necessary, subsequent Taxable Years) in an amount equal to such Unitholder's
share of the net decrease in Partnership Minimum Gain, determined in accordance
with Treasury Regulation Section 1.704-2(g).  The items to be so allocated shall
be determined in accordance with Treasury Regulation Sections 1.704-2(f)(6) and
1.704-2(j)(2).  This paragraph is intended to comply with the minimum gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.


(b)      Unitholder Nonrecourse Deductions shall be allocated in the manner
required by Treasury Regulation Section 1.704-2(i).  Except as otherwise
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Unitholder Minimum Gain during any Taxable Year, each Unitholder
that has a share of such Unitholder Minimum Gain shall be specially allocated
profits for such Taxable Year (and, if necessary, subsequent Taxable Years) in
an amount equal to that Unitholder's share of the net decrease in Unitholder
Minimum Gain.  Items to be allocated pursuant to this paragraph shall be
determined in accordance with Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2).  This paragraph is intended to comply with the minimum gain
chargeback requirements in Treasury Regulation Section 1.704-2(i)(4) and shall
be interpreted consistently therewith.

 
- 32 -

--------------------------------------------------------------------------------

 

(c)      In the event any Unitholder unexpectedly receives any adjustments,
allocations or distributions described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6), profits shall be specially allocated to
such Unitholder in an amount and manner sufficient to eliminate the Adjusted
Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible.  This paragraph is intended to comply with
the qualified income offset requirement in Treasury Regulation Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.


(d)      The allocations set forth in paragraphs (a), (b) and (c) above (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations under Code Section 704.  Notwithstanding any other
provisions of this Article VIII (other than the Regulatory Allocations), the
Regulatory Allocations shall be taken into account in allocating Profits and
Losses among Unitholders so that, to the extent possible, the net amount of such
allocations of Profits and Losses and other items and the Regulatory Allocations
to each Unitholder shall be equal to the net amount that would have been
allocated to such Unitholder if the Regulatory Allocations had not occurred.


8.3           Curative Allocations.  If the Tax Matters Partner determines,
after consultation with counsel experienced in income tax matters, that the
allocation of any item of Partnership income, gain, loss, deduction or credit is
not specified in this Article VIII (an “unallocated item”), or that the
allocation of any item of Partnership income, gain, loss, deduction or credit
hereunder is clearly inconsistent with the Unitholders' economic interests in
the Partnership (determined by reference to the general principles of Treasury
Regulation Section 1.704-1(b) and the factors set forth in Treasury Regulation
Section 1.704-1(b)(3)(ii)) (a “misallocated item”), then the General Partners
may allocate such unallocated items, or reallocate such misallocated items, to
reflect such economic interests; provided that no such allocation will be made
without the prior consent of each Unitholder that would be affected thereby
(which consent no such Unitholder may unreasonably withhold) and provided
further that no such allocation shall have any material effect on the amounts
distributable to any Unitholder, including the amounts to be distributed upon
the complete liquidation of the Partnership.


8.4           Tax Allocations


(a)      All income, gains, losses, deductions and credits of the Partnership
shall be allocated, for federal, state and local income tax purposes, among the
Unitholders in accordance with the allocation of such income, gains, losses,
deductions and credits among the Unitholders for computing their Capital
Accounts, except that if any such allocation for tax purposes is not permitted
by the Code or other applicable law, the Partnership's subsequent income, gains,
losses, deductions and credits shall be allocated among the Unitholders for tax
purposes, to the extent permitted by the Code and other applicable law, so as to
reflect as nearly as possible the allocation set forth herein in computing their
Capital Accounts.

 
- 33 -

--------------------------------------------------------------------------------

 

(b)  Items of Partnership taxable income, gain, loss and deduction with respect
to any property contributed to the capital of the Partnership shall be allocated
among the Unitholders in accordance with Code Section 704(c) and the remedial
method of Treasury Regulation Section 1.704-3(d), or such other method elected
by the Tax Matters Partner and approved by Grande Holdings Investor, so as to
take account of any variation between the adjusted basis of such property to the
Partnership for federal income tax purposes and its Book Value.


(c)  If the Book Value of any Partnership property is adjusted pursuant to
clause (b) of the definition of “Book Value,” subsequent allocations of items of
taxable income, gain, loss and deduction with respect to such property shall
take account of any variation between the adjusted basis of such property for
federal income tax purposes and its Book Value in the same manner as under Code
Section 704(c).


(d)  Allocations of tax credit, tax credit recapture, and any items related
thereto shall be allocated to the Unitholders according to their interests in
such items as determined by the General Partners taking into account the
principles of Treasury Regulation Section 1.704-1(b)(4)(ii).


(e)  Allocations pursuant to this Section 8.4 are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Unitholder's Capital Account or share of Profits,
Losses, distributions or other items pursuant to any provisions of this
Agreement.


ARTICLE IX
Elections and Reports


9.1           Generally.  The Partnership will keep appropriate books and
records with respect to the Partnership's business, including all books and
records necessary to provide any information, lists and copies of documents
required to be provided pursuant to Section 9.3 or pursuant to applicable
laws.  The Unitholders (subject to reasonable confidentiality requirements that
the General Partners may impose) shall have such right to request and receive
such information concerning the Partnership and its affairs as the Partnership
is required by RULPA to provide.


9.2           Reports.  The Partnership will use reasonable efforts to deliver
or cause to be delivered, by March 1 (and, in any event, will deliver not later
than May 31) of each year, to each Person who was a Unitholder at any time
during the previous Taxable Year, all information necessary for the preparation
of such Person's United States federal income tax returns and any state, local
and foreign income tax returns which such Person is required to file as a result
of the Partnership being engaged in a trade or business within such state, local
or foreign jurisdiction, including a statement showing such Person's share of
income, gains, losses, deductions and credits for such year for United States
federal income tax purposes (and, if applicable, state, local or foreign income
tax purposes) and the amount of any distributions made to or for the account of
such Person.  Upon the written request of any such Person, the Partnership will
use reasonable efforts to deliver or cause to be delivered any additional
information necessary for the preparation of any state, local and foreign income
tax returns which must be filed by such Person.

 
- 34 -

--------------------------------------------------------------------------------

 

9.3           Tax Elections.  The Tax Matters Partner will determine whether to
make or revoke any available election pursuant to the Code.  Each Unitholder
will upon request supply the information necessary to give proper effect to any
such election.  Notwithstanding the foregoing, the Unitholders intend that the
Partnership be treated as a partnership for federal, state and local income tax
purposes, and the Partnership and each Unitholder shall file all tax returns on
the basis consistent therewith.


9.4           Tax Controversies.  ABRY VI is designated the “Tax Matters
Partner” (as defined in Code Section 6231) for the Partnership, and is
authorized to represent the Partnership (at the Partnership's expense) in
connection with all examinations of the Partnership's affairs by tax
authorities, including resulting administrative and judicial proceedings, and to
expend Partnership funds for professional services and costs associated
therewith; provided that the Tax Matters Partner may be replaced by action of
the General Partners.  Each Unitholder agrees to cooperate with the Tax Matters
Partner and to do or refrain from doing any or all things reasonably requested
by the Tax Matters Partner with respect to the conduct of such
proceedings.  Subject to the foregoing proviso, the Tax Matters Partner will
have sole discretion to determine whether the Partnership (either in its own
behalf or on behalf of the Unitholders) will contest or continue to contest any
tax deficiencies assessed or proposed to be assessed by any taxing
authority.  Any deficiency for taxes imposed on any Unitholder (including
penalties, additions to tax or interest imposed with respect to such taxes) will
be paid by such Unitholder, and if required to be paid (and actually paid) by
the Partnership, will be recoverable from such Unitholder as provided in Section
7.5 hereof.  The Partnership shall reimburse the Tax Matters Partner for any and
all reasonable expenses (including legal and accounting fees) incurred by the
Tax Matters Partner in connection with the fulfillment of its duties under this
Section 9.4.  This provision is not intended to authorize the Tax Matters
Partner to take any action left to the determination of a partner under Sections
6222 through 6231 of the Code.


9.5           Combined Reporting for Texas Franchise Tax Purposes.


(a)   General Partner’s Authority to File Combined Report.  If, for any tax
period, the Partnership (1) is part of a combined group for Texas franchise tax
purposes (the “Combined Group”), and (2) is required or permitted to join in the
filing of a combined report for Texas franchise tax purposes for such period,
the General Partner is authorized to file on behalf of the Partnership any
consents, elections, and other documents and take such other action as may be
necessary or appropriate to file such a combined report.  (For purposes of this
Section 9.5, any period for which the Partnership is included in a combined
report for Texas franchise tax purposes is hereinafter referred to as a
“Combined Report Year”.)


(b)   Liability to Other Combined Group Members for Partnership Combined Report
Years.   If the Partnership is included in a Combined Group for a  Combined
Report Year, the Partnership shall be responsible for paying and shall indemnify
any other members of the Combined Group (other than the Partnership’s
Subsidiaries) for any Texas franchise taxes for which the Partnership would have
been liable for that year, computed as though the Partnership had filed a
separate franchise tax return for such Partnership Combined Report Year (such
amount, the “Separate Return Tax”).  To the extent another member of the
Combined Group  (other than the Partnership’s Subsidiaries) pays the
Partnership’s Separate Return Tax for any Combined Report Year (such member, the
“Paying Member”), the General Partner is authorized to cause the Partnership to
reimburse such paying member for such tax.

 
- 35 -

--------------------------------------------------------------------------------

 

(c)   Interim Estimated Payments.   If the Combined Group is required to make
estimated franchise tax payments during a Combined Report Year, the Partnership
shall reimburse the Paying Member, if any, for the portion of the estimated tax
payments that are attributable to the inclusion of the Partnership in the
Combined Group (calculated in accordance with the principles set forth in
Section 9.5(b).  Any such reimbursed amounts so paid in any year shall operate
to reduce the Separate Return Tax obligation of the Partnership pursuant to
Section 9.5(b).  The Partnership shall request a refund from the Paying Member
in the event the total estimated tax payments for a Combined Report Year exceed
the Separate Return Tax for such year.


(d)   Tax Adjustments.   In the event of any adjustment to the tax returns of
the members of the Combined Group as filed (by reason of an amended return,
claim for refund, or an audit by the Office of the Texas Comptroller (the
“Comptroller”)), the liability of the members of the Combined Group under
Section 9.5(b) shall be redetermined to give effect to any such adjustment as if
it has been made as part of the original computation of tax liability, and
members of the Combined Group shall satisfy any underpayments or overpayments
within the Combined Group within 30 days after any deficiency payments are made
to the Comptroller or refunds are received from the Comptroller, or, in the case
of contested proceedings, within 30 days after a final determination of the
contest.


(e)   Partnership Subsidiaries.   All Subsidiaries of the Partnership shall be
subject to this Section 9.5. If at any time the Partnership acquires or creates
one or more taxable entities that are includable as members of the Combined
Group, they shall be subject to this Section 9.5 and all references to the
Partnership herein shall thereafter be interpreted to refer to the Partnership
and such subsidiaries as a group.


(f)    Intent and Interpretation.   The intent of this Section 9.5 is that the
Partnership should make the Paying Member whole, without more, by reimbursing
the Paying Member only to the extent of the Partnership’s Separate Return
Tax.  Any ambiguity in the interpretation hereof shall be resolved, with a view
to effectuating such intent, in favor of the Paying Member.


(g)   Prohibitions on Payment.  Notwithstanding the other provisions of this
Section 9.5, neither the Partnership nor any Subsidiary will be required to make
any payment pursuant to this Section 9.5 at a time when any agreement made in
favor of any holder of indebtedness of the Partnership or any of its
Subsidiaries prohibits it from making such payment or prohibits its Subsidiaries
from making Distributions to the Partnership to enable it to make such payment.

 
- 36 -

--------------------------------------------------------------------------------

 

ARTICLE X
Dissolution and Liquidation


10.1         Dissolution.  The Partnership shall be dissolved and its affairs
wound up only upon the happening of any of the following events:


(a)   The sale or other disposition by the Partnership of all or substantially
all of the assets it then owns;


(b)   Upon the election to dissolve the Partnership by action of the General
Partners; or


(c)   The entry of a decree of judicial dissolution under § 18-802 of RULPA;
provided that, notwithstanding anything contained herein to the contrary, no
Partner shall make an application for the dissolution of the Partnership
pursuant to § 18-802 of RULPA without the approval of the General Partners.


Dissolution of the Partnership shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Partnership shall not terminate
until the winding up of the Partnership has been completed, the assets of the
Partnership have been distributed as provided in Section 10.2 and the
Certificate shall have been canceled.


10.2         Liquidation


(a)   Liquidator.  Upon dissolution of the Partnership, the General Partners
will appoint a Person to act as the “Liquidator,” and such Person shall act as
the Liquidator unless and until a successor Liquidator is appointed as provided
in this Section 10.2.  The Liquidator may be removed at any time, with or
without cause, by notice of removal and appointment of a successor Liquidator
approved by the General Partners.  Any successor Liquidator will succeed to all
rights, powers and duties of the former Liquidator.  The right to appoint a
successor or substitute Liquidator in the manner provided in this Section 10.2
will be recurring and continuing for so long as the functions and services of
the Liquidator are authorized to continue under the provisions of this
Agreement, and every reference in this Agreement to the Liquidator will be
deemed to refer also to any such successor or substitute Liquidator appointed in
the manner provided in this Section 10.2.  The Liquidator will receive as
compensation for its services as follows: (1) no additional compensation, if the
Liquidator is an employee of the Partnership or any of its Subsidiaries, or
(2) if the Liquidator is not such an employee, such compensation as the General
Partners may approve, plus, in either case, reimbursement of the Liquidator's
out-of-pocket expenses in performing its duties.


(b)   Liquidating Actions.  The Liquidator will liquidate the assets of the
Partnership and apply and distribute the proceeds of such liquidation, in the
following order of priority, unless otherwise required by mandatory provisions
of applicable law:


(i)            First, to the payment of the Partnership's debts and obligations
to its creditors (including any Unitholders who are creditors), including sales
commissions and other expenses incident to any sale of the assets of the
Partnership, in order of the priority provided by law.

 
- 37 -

--------------------------------------------------------------------------------

 

(ii)           Second, to the establishment of and additions to such reserves as
the General Partners deem reasonably necessary or appropriate.


(iii)          Third, to the Unitholders, in accordance with Section 7.2 hereof.


The reserves established pursuant to clause (ii) above will be deposited by the
Liquidator with a bank or other financial institution, to be used for the
purpose of paying any such contingent or unforeseen liabilities or obligations
and, at the expiration of such period as the General Partners deem advisable,
such reserves will be distributed to the Unitholders in accordance with Section
7.2 hereof.  The allocations and distributions provided for in this Agreement
are intended to result in the Capital Account of each Unitholder immediately
prior to the distribution of the Partnership's assets pursuant to this Section
10.2(b) being equal to the amount distributable to such Unitholder pursuant to
this Section 10.2(b).  The Partnership is authorized to make appropriate
adjustments in the allocation of Profits and Losses as necessary to cause the
amount of each Unitholder's Capital Account immediately prior to the
distribution of the Partnership's assets pursuant to this Section 10.2(b) to
equal the amount distributable to such Unitholder pursuant to this Section
10.2(b).


(c)   Distribution in Kind.  Notwithstanding the provisions of Section 10.2(b)
which require the liquidation of the assets of the Partnership, but subject to
the order of priorities set forth in Section 10.2(b) above, if upon dissolution
of the Partnership the General Partners determine that an immediate sale of part
or all of the Partnership's assets would be impractical or could cause undue
loss to the Unitholders, the General Partners may, in their sole discretion,
defer the liquidation of any assets except those necessary to satisfy
Partnership liabilities and reserves, and may, in its absolute discretion,
distribute to the Unitholders, in lieu of cash, as tenants in common or
otherwise, as the General Partners may elect, and in accordance with the
provisions of Section 10.2(b) above, such Partnership assets as the Liquidator
deems not suitable for liquidation or undivided interests therein.  Any such
distribution in kind will be subject to such conditions relating to the
disposition and management of such properties as the Liquidator deems reasonable
and equitable and to any agreements governing the operating of such properties
at such time.  For purposes of any such distribution, the General Partners will
determine the Fair Market Value of any property to be distributed in accordance
with any reasonable valuation procedure.


(d)   Reasonable Time for Winding Up.  A reasonable time will be allowed for the
orderly winding up of the business and affairs of the Partnership and the
liquidation of its assets pursuant to Section 10.2(b) above in order to minimize
any losses otherwise attendant upon such winding up.  Distributions upon
liquidation of the Partnership (or any Unitholder's interest in the Partnership)
and related adjustments will be made by the end of the Taxable Year of the
liquidation (or, if later, within 90 days after the date of such liquidation) or
as otherwise permitted by Treasury Regulation Section 1.704-1(b)(2)(ii)(b).


(e)   Termination.  Upon completion of the distribution of the assets of the
Partnership as provided in Section 10.2(b) or 10.2(c) hereof, the Partnership
shall be terminated and the Liquidator shall cause the cancellation of the
Certificate in the State of Delaware and of all qualifications and registrations
of the Partnership as a foreign limited liability company in jurisdictions other
than the State of Delaware and shall take such other actions as may be necessary
to terminate the Partnership.

 
- 38 -

--------------------------------------------------------------------------------

 

10.3         Return of Distributions.


(a)  Prior to or following the dissolution of the Partnership, if the
Partnership (or a General Partner, on its behalf) is required to pay any
Liability at a time when the Partnership does not have access to sufficient
funds to satisfy such Liability and any General Partner is required by law to
provide funds to satisfy such Liabilities, the General Partners may recall
Distributions previously made or deemed to have been made pursuant to Section
7.2 pro rata from the Partners based on (but only to the extent of) such
Distributions previously made to them and not recalled pursuant to this Section
10.3, in an aggregate amount up to the amount of such Liability.  Any such
recalled amounts shall be funded by the Partners within 10 days after the date
of any written request therefor by the General Partners.  In no event shall any
Partner be required to contribute amounts pursuant to this Section 10.3 that in
the aggregate exceed aggregate amount of Distributions previously made or deemed
to have made to such Partner pursuant to Section 7.2 net of any amounts
previously returned by such Partner to the Partnership pursuant to this Section
10.3.


(b)  For purposes of this Section 10.3, “Liability” means any liability or
obligation that the Partnership would be required by this Agreement or otherwise
to pay if it had adequate funds, including (i) the expenses of investigating,
defending or handling any pending or threatened litigation or claim arising out
of the Partnership’s activities, investments or business, (ii) the amount of any
judgment or settlement arising out of such litigation or claim, and (iii) the
Partnership’s obligation to indemnify any Partner or other Person pursuant to
Section 3.5 or otherwise.


(c)   Any amounts contributed by a Partner pursuant to Section 10.3(a) shall be
credited to such Partner’s Capital Account but shall not constitute a Capital
Contribution hereunder. For purposes of Sections 7.2 and 10.2, without
duplication, such contributions by a Partner shall be treated as reductions of
the applicable distribution amounts received by such Partner. Any debit pursuant
to Section 6.1 on account of a Liability shall be allocated to the Partners’
Capital Accounts after crediting the contributions required by this Section 10.3
to the Partners’ Capital Accounts.


(d)   A Partner’s obligation to make contributions to the Partnership under this
Section 10.3 shall survive the dissolution, liquidation, winding up and
termination of the Partnership, subject to any limitations on survival expressed
elsewhere in this Section 10.3, and for purposes of this Section 10.3, the
Partnership may pursue and enforce all rights and remedies it may have against
each Partner under this Section 10.3, including instituting a lawsuit to collect
any contribution with interest from the date such contribution was required to
be paid under this Section 10.3 calculated at ten percent (10%) per annum (but
not in excess of the highest rate per annum permitted by applicable law).


(e)   The rights and remedies contained in this Section 10.3 shall be
exercisable only by the General Partners for the benefit of the Partnership and
the General Partners, and nothing in this Section 10.3 is intended to or shall
provide any Person that is not a party hereto with any rights or remedies with
respect to or under this Agreement.

 
- 39 -

--------------------------------------------------------------------------------

 

ARTICLE XI
Transfer of Units


11.1         Restrictions.  Each Partner acknowledges and agrees that such
Partner shall not Transfer any Unit except in accordance with the provisions of
this Article XI and, if applicable, the Partners Agreement.  Any attempted
Transfer in violation of the preceding sentence shall be deemed null and void
for all purposes, and the Partnership will not record any such Transfer on its
books or treat any purported transferee as the owner of such Unit or Option for
any purpose.


11.2         General Restrictions on Transfer.


(a)   Notwithstanding anything to the contrary in this Agreement, no transferee
of any Unit received pursuant to a Transfer (but excluding transferees that were
Partners immediately prior to such a Transfer, who shall automatically become a
Partner with respect to any additional Units they so acquire) shall become a
Partner in respect of or be deemed to have any ownership rights in the Unit so
Transferred unless the purported transferee is admitted as a Partner as set
forth in Section 11.3(a) below.


(b)   Following a Transfer of any Unit that is permitted under this Article XI
and the Partners Agreement, the transferee of such Unit shall succeed to the
Capital Account associated with such Unit and shall receive allocations and
distributions under Articles VI, VII, VIII and X hereof in respect of such
Unit(s).  Notwithstanding the foregoing, Profits, Losses and other items will be
allocated between the transferor and the transferee according to Code Section
706.


(c)   Any Partner who Transfers all of his, her or its Units in accordance with
this Agreement and, if applicable, the Partners Agreement (i) shall cease to be
a Partner upon such Transfer, and (ii) shall no longer possess or have the power
to exercise any rights or powers of a Partner of the Partnership.


11.3         Procedures for Transfer.  Subject in all events to the general
restrictions on Transfers contained in Sections 11.1, 11.2 and 11.5 hereof and
any applicable restrictions in the Partners Agreement, a Partner may Transfer
all or any part of his or its Units in accordance with this Section 11.3.


(a)   No transferee of any Unit may be admitted as a Partner of the Partnership
until such time as such transferee has executed and delivered to the Secretary
of the Partnership a written undertaken to be bound by the terms and conditions
of this Agreement substantially in the form of Exhibit A hereto.  Upon the
amendment of the Partners Schedule by the Secretary of the Partnership and the
satisfaction of any other applicable conditions set forth in Section 11.3(b)
below, such prospective transferee shall be admitted as a Partner and deemed
listed as such on the books and records of the Partnership and thereupon the
Partnership shall reissue the applicable Units in the name of such prospective
transferee.  The provisions of this Section 11.3(a) shall not apply with respect
to the Transfer of any Unit to a transferee that is a Partner immediately prior
to such Transfer.

 
- 40 -

--------------------------------------------------------------------------------

 

(b)  Unless waived by the Partnership, no Partner may Transfer any Restricted
Securities (except pursuant to an effective registration statement under the
Securities Act) without first delivering to the Partnership an opinion of
counsel reasonably acceptable in form and substance to the Partnership (which
counsel will be reasonably acceptable to the Partnership) that registration
under the Securities Act is not required in connection with such Transfer.  If
such opinion of counsel reasonably acceptable in form and substance to the
Partnership further states that no subsequent Transfer of such Restricted
Securities will require registration under the Securities Act, the Partnership
will promptly upon such Transfer deliver new certificates, to the extent Units
are certificated, for such securities which do not bear the Securities Act
legend set forth in Section 11.4(b) below.  The General Partners may waive this
requirement of this Section 11.3(b) to obtain a legal opinion.


11.4         Legend.


(a)      The certificates, if any, representing the Units will bear the
following legend:


“THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
THE CONDITIONS SPECIFIED IN THE AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF THE ISSUER (THE “COMPANY”), AS IN EFFECT FROM TIME TO TIME.  A
COPY OF SUCH LIMITED LIABILITY COMPANY AGREEMENT AS IN EFFECT FROM TIME TO TIME
SHALL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON
WRITTEN REQUEST.


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO A PARTNERS
AGREEMENT DATED AS OF [________], 2009, AMONG THE PARTNERSHIP AND CERTAIN OF THE
PARTNERSHIP'S PARTNERS, AS IN EFFECT FROM TIME TO TIME. A COPY OF SUCH AGREEMENT
OF LIMITED PARTNERSHIP AS IN EFFECT FROM TIME TO TIME SHALL BE FURNISHED WITHOUT
CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”


(b)      Each certificate or instrument, if any, evidencing Restricted
Securities and each certificate or instrument issued in exchange for or upon the
Transfer of any Restricted Securities (if such securities remain Restricted
Securities after such Transfer) shall be stamped or otherwise imprinted with a
legend in substantially the following form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER.”

 
- 41 -

--------------------------------------------------------------------------------

 

Upon the request of any holder of Restricted Securities, the Partnership shall
remove the Securities Act legend set forth above from the certificates for such
Restricted Securities if such Restricted Securities are eligible for sale
pursuant to Rule 144(b)(1) (or any similar rule or rules then in effect) under
the Securities Act.


11.5         Limitations


(a)      Notwithstanding anything to the contrary in this Agreement, no Unit or
Option may be Transferred or issued by the Partnership if such Transfer or
issuance would require the Partnership to register under the Investment Company
Act of 1940, as amended from time to time.


(b)      In order to permit the Partnership to qualify for the benefit of a
“safe harbor” under Code Section 7704, notwithstanding anything to the contrary
in this Agreement, no Transfer of any Unit shall be permitted or recognized by
the Partnership (within the meaning of Treasury Regulation Section 1.7704-1(d))
and the Partnership shall not issue any Units if and to the extent that such
Transfer or issuance would cause the Partnership to have more than 100 partners
(within the meaning of Treasury Regulation Section 1.7704-1(h), including the
look-through rule in Treasury Regulation Section 1.7704-1(h)(3)).


(c)      Notwithstanding anything to the contrary in this Agreement, no Unit or
Option may be Transferred and the Partnership may not issue any Unit or Option
unless (i) such Transfer or issuance, as the case may be, shall not affect the
Partnership's existence or qualification as a limited liability company under
RULPA, (ii) such Transfer or issuance, as the case may be, shall not cause the
Partnership to be classified as other than a partnership for United States
federal income tax purposes, (iii) such Transfer or issuance, as the case may
be, shall not result in a termination of the Partnership under Code Section 708,
unless the General Partners determine that any such termination will not have a
material adverse impact on the Partners and (iv) such Transfer or issuance, as
the case may be, shall not cause the application of the tax-exempt use property
rules of Code Sections 168(g)(l)(B) and 168(h) to the Partnership or its
Partners.


ARTICLE XII
Miscellaneous Provisions


12.1           Notices .  All notices, demands or other communications to be
given or delivered by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) on the date of personal
delivery to the recipient or an officer of the recipient, or (b) when sent by
telecopy or facsimile machine to the number shown below on the date of such
confirmed facsimile or telecopy transmission (provided that a confirming copy is
sent via overnight mail), or (c) when properly deposited for delivery by a
nationally recognized commercial overnight delivery service, prepaid, or three
(3) Business Days after deposit in the United States mail, certified or
registered mail, postage prepaid, return receipt requested.  Such notices,
demands and other communications shall be sent to each Partner at the address
set forth for such Partner in the Partners Agreement (including any joinder
thereto) as then in effect and to the Partnership at the address set forth
below:

 
- 42 -

--------------------------------------------------------------------------------

 

Grande Investment, L.P.
c/o ABRY Partners VI, L.P.
111 Huntington Avenue
30th Floor
Boston, MA  02199
Facsimile:                      617-859-8797
Attention:                     Jay Grossman


A copy of notices to the Partnership (which will not constitute notice to the
Partnership) shall be sent to:


Kirkland & Ellis LLP
Citigroup Center
601 Lexington Avenue
New York, NY  10022
Facsimile:                      212-446-4900
Attention:                     John L. Kuehn, Esq.




or to such other address or to the attention of such Person as the recipient
party has specified by prior written notice to the sending party.


12.2           Governing Law.  This Agreement shall be construed, interpreted,
and governed in accordance with the laws of the State of Delaware without
reference to rules relating to conflicts of law that would cause the laws or any
other jurisdiction to be applied.


12.3           Headings and Sections.  The headings in this Agreement are
inserted for convenience only and are in no way intended to describe, interpret,
define, or limit the scope, extent or intent of this Agreement or any provision
of this Agreement.  Unless the context requires otherwise, all references in
this Agreement to Sections, Articles, Exhibits or Schedules shall be deemed to
mean and refer to Sections, Articles, Exhibits or Schedules of or to this
Agreement.


12.4           Amendment and Waiver.  No modification, amendment or waiver of
any provision of the Certificate or this Agreement, whether by merger,
consolidation or otherwise, shall be effective against any party hereto unless
such modification, amendment or waiver is approved in writing by the General
Partners; provided that any such modification, amendment or waiver that
(a) adversely affects the rights hereunder of any of the Partners when compared
with its effect on similarly situated Partners will require the prior written
approval of a majority-in-interest of such adversely affected Partners;
(b) adversely affects the rights hereunder of Partners holding any class of
Units or other Equity Securities when compared with its effect on Partners
holding any other class or classes of Units or other Equity Securities will
require the prior written approval of a majority-in-interest of such adversely
affected Partners, provided that this clause (b) does not require the approval
of the holders of Class B Common Units for the creation of any new class or new
rights or the amendment of the terms of any other class; and (c) amends the
provisions of this Section 12.4 or lowers the threshold required by this
Agreement for obtaining any vote or consent of any Unitholder or Unitholders
hereunder, will require the prior written approval of the Unitholder or
Unitholders whose right to give such approval would be affected thereby.  The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

 
- 43 -

--------------------------------------------------------------------------------

 

12.5           Binding Effect.  Except as otherwise provided to the contrary in
this Agreement, this Agreement shall be binding upon and inure to the benefit of
the Partners and their respective distributees, heirs, legal representatives,
executors, administrators, successors and permitted assigns.


12.6           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and shall be
binding upon the Partnership and the Partner who executed the same, but all of
such counterparts shall constitute the same agreement.


12.7           Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


12.8           Remedies.  Each of the parties to this Agreement shall be
entitled to enforce its rights under this Agreement specifically, to recover
damages and costs (including reasonable attorney's fees) caused by any breach of
any provision of this Agreement and to exercise all other rights existing in its
favor.  The Partners agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.


12.9           Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT
OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE.  EACH PARTY TO THIS AGREEMENT
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 
- 44 -

--------------------------------------------------------------------------------

 

12.10           No Strict Construction.  The parties to this Agreement have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties to this
Agreement, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.


12.11           Entire Agreement.  Except as otherwise expressly set forth in
this Agreement, this Agreement and the other agreements referred to in this
Agreement (including the Related Agreements) embody the complete agreement and
understanding among the parties to this Agreement with respect to the subject
matter of this Agreement and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter of this Agreement in any way (including
the Existing Agreement).  This Agreement shall be deemed effective on the date
hereof upon the execution hereof.


12.12           Parties in Interest.  Nothing herein shall be construed to be to
the benefit of or enforceable by any Person that is not a party hereto including
any creditor of the Partnership.


12.13           Inconsistent Provisions of the Partners Agreement.  In the event
that, at any time, any provision of this Agreement is inconsistent with the
requirements of any provision of the Partners Agreement, the terms of the
Partners Agreement shall supersede and prevail over the provisions of this
Agreement, and the Partners shall take such action as may be necessary to amend
any such provision in this Agreement to conform with such requirements of the
Partners Agreement.


12.14           Submission to Jurisdiction.  EACH PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE COURTS LOCATED IN THE STATE OF DELAWARE WILL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
PARTIES PERTAINING TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT.  EACH
PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY HEREBY WAIVES ANY
OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  EACH
PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINTS AND OTHER PROCESS MAY BE MADE IN THE MANNER PROVIDED FOR SUCH PARTY
IN SECTION 12.1 AND THAT SERVICE SO MADE WILL BE DEEMED COMPLETED AS PROVIDED IN
SECTION 12.1.


12.15           Time of the Essence; Computation of Time.  Time is of the
essence for each and every provision of this Agreement.  Whenever the last day
for the exercise of any privilege or the discharge or any duty hereunder shall
fall upon a day that is not a Business Day, the party having such privilege or
duty may exercise such privilege or discharge such duty on the next succeeding
day which is a Business Day.


*     *     *     *     *


[signature pages to be added]

 
- 45 -

--------------------------------------------------------------------------------

 

Exhibit A


FORM OF JOINDER TO AMENDED
AND RESTATED LIMITED PARTNERSHIP AGREEMENT


THIS JOINDER to the Amended and Restated Limited Partnership Agreement of Grande
Investment, L.P., a Delaware limited partnership (the “Partnership”), dated as
of [__________], 2009, as amended or restated from time to time, by and among
the Partnership and the Partners of the Partnership (the “Agreement”), is made
and entered into as of [_________] by and between the Partnership and
[_____________] (“Holder”).  Capitalized terms used herein but not otherwise
defined shall have the meanings set forth in the Agreement.


WHEREAS, on the date hereof, Holder has acquired [_____] [Class/Series][_] Units
from [____________] and the Agreement and the Partnership require Holder, as a
holder of such [Class/Series] [__] Units, to become a party to the Agreement,
and Holder agrees to do so in accordance with the terms hereof.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties of this Joinder hereby agree as follows:


1.           Agreement to be Bound.  Holder hereby (i) acknowledges that it has
received and reviewed a complete copy of the Agreement and (ii) agrees that upon
execution of this Joinder, it shall become a party to the Agreement and shall be
fully bound by, and subject to, all of the covenants, terms and conditions of
the Agreement as though an original party thereto and shall be deemed, and is
hereby admitted as, a Partner for all purposes thereof and entitled to all the
rights incidental thereto.


2.           Governing Law.  This Agreement and the rights of the parties
hereunder shall be interpreted in accordance with the laws of the State of
Delaware, and all rights and remedies shall be governed by such laws without
regard to principles of conflicts of laws.


3.           Descriptive Headings.  The descriptive headings of this Joinder are
inserted for convenience only and do not constitute a part of this Joinder.


4.           Counterparts.  This Joinder may be executed in counterparts each of
which, taken together, shall constitute one and the same original.


*     *     *     *     *

 
B - 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of the date
first written above.



 
GRANDE INVESTMENT, L.P.
             
By :
     
Name:
   
Title:
             
[HOLDER]
             
By :
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


Officers of Grande Investment, L.P.
(as of [______], 2009)


Name
 
Title
[TO COME]
                                       


 
Schedule A, Page 1

--------------------------------------------------------------------------------

 

SCHEDULE B


PARTNERS SCHEDULE
(as of [_______], 2009)


Partner
Units
Capital Contributions
                                                                               
               

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit F


STATE OF DELAWARE
CERTIFICATE OF CONVERSION
FROM A CORPORATION TO A
LIMITED LIABILITY COMPANY
PURSUANT TO SECTION 18-214
OF THE
LIMITED LIABILITY COMPANY ACT
 
1.           The jurisdiction where the Corporation first formed is Delaware.


2.           The jurisdiction immediately prior to the filing of this
Certificate is Delaware.


3.           The date the Corporation first formed is April 6, 2000.


4.           The name of the Corporation immediately prior to filing this
Certificate is Grande Communications Networks, Inc.


5.           The name of the Limited Liability Company as set forth in the
Certificate of Formation is Grande Communications Networks LLC.


IN WITNESS WHEREOF, the undersigned has executed this certificate on the ____
day of ____________, 2009.



 
By:
       
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit G
 
Form of Resignation


_________, 2009


To the Board of Directors of Grande Communications Networks, Inc.:


I resign from my position as a [member of the board of directors] and/or [insert
office] of Grande Communications Networks, Inc., a Delaware corporation which
will be converted to a Delaware limited liability company (the “Company”),
effective immediately prior to the Closing of the Transactions, as such
capitalized terms are defined in the Recapitalization Agreement made on or about
August __, 2009 by and among the Company, Grande Communications Holdings, Inc.,
a Delaware corporation, ABRY Partners VI, L.P., a Delaware limited partnership,
Grande Investment LP, a Delaware limited partnership, and Grande Parent LLC, a
Delaware limited liability company and wholly-owned subsidiary of Ultimate
Parent.



 
Very truly yours,
             



 
 

--------------------------------------------------------------------------------

 
 
Exhibit H


 
MANAGEMENT SERVICES AGREEMENT
 
This Management Services Agreement (this “Agreement”) is entered into as of
[August] [_], 2009 between Grande Communications Networks, LLC, a Delaware
limited liability company (“Grande”), Atlantic Broadband Finance, LLC, a
Delaware limited liability company (“ABB”) and Grande Manager LLC, a Delaware
limited liability company (“Grande Manager”), who joins this Agreement only for
the purposes of Section 3(c) below.  Capitalized terms not otherwise defined
herein (including in Section 7 hereof) shall have the meanings set forth in the
Recapitalization Agreement (as defined herein).
 
WHEREAS, Grande has entered into that certain Recapitalization Agreement dated
as of August [_], 2009 by and among ABRY Partners VI, L.P., Grande
Communications Networks, Inc., predecessor-in-interest to Grande, Grande
Communications Holdings, Inc., ABRY Partners, LLC, Grande Investment L.P., and
Grande Parent LLC (the “Recapitalization Agreement”), and Grande Communications
Holdings, Inc. has received the Grande Holdings Stockholders’ Approval as
contemplated by the Recapitalization Agreement.
 
WHEREAS, Grande desires to engage ABB to provide management and other services
to Grande, and ABB is willing to provide such services, all on the terms and
conditions set forth in this Agreement.
 
THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which they hereby acknowledge, the parties agree as follows:
 
1.
Appointment.  Grande hereby engages ABB, and ABB hereby agrees pursuant to the
terms and conditions set forth herein, to provide certain services to Grande, as
described in Section 3 hereof.

 
2.
Term.  The term of this Agreement (the “Term”) shall commence at 12:01 a.m.,
Texas time, on [_______], 2009 and shall continue until the earliest to occur of
the following:

 
 
(a)
the Sale of ABB;

 
 
(b)
the Sale of Grande;

 
 
(c)
the Bankruptcy or Dissolution of ABB;

 
 
(d)
the termination of the Recapitalization Agreement pursuant to Article IX
thereof;

 
 
(e)
the termination date upon which ABB and Grande mutually agree in writing; or

 
 
(f)
termination by Grande upon at least 30 days’ prior written notice to ABB, except
that notice need not be given in advance if Grande or Grande Investment, L.P.
determines that ABB has performed any of the Services in an illegal or grossly
negligent manner or in a manner that constitutes willful misconduct.

 
 
1

--------------------------------------------------------------------------------

 

3.
Services to be Provided.  During the Term:

 
 
(a)
Subject at all times to the authority of the board of directors (or the
equivalent governing body) of Grande, ABB, by and through the Designated
Personnel (who shall be employed by ABB), agrees to perform or cause to be
performed in a professional manner general managerial oversight and such
management services (including, finance, marketing and strategic planning) as
mutually agreed upon from time to time by and among ABB and Grande
(collectively, the “Services”) with respect to the business and operations of
Grande and, so long as it remains an Affiliate of Grande, any Affiliated company
to which all or a portion of Grande’s present broadband transport business or
network services business may be transferred (an “Affiliated Non-Core
Company”).  Such Services shall include day-to-day oversight by the Designated
Personnel of sales, marketing, customer service, administrative, accounting,
financial reporting, and information technology services.  Designated Personnel
shall not be required to devote their time exclusively to Grande and/or to the
performance of the Services.

 
 
(b)
ABB shall be responsible for and shall pay (i) pursuant to ABB’s customary
payroll practices, the salaries, bonuses and other compensation of the
Designated Personnel (for any period, the “Designated Personnel Compensation”),
including related taxes and all costs of related benefits and perquisites, and
(ii) any expenses of the Designated Personnel incurred in connection with the
Services (for any period, the “Expenses” and together with the Designated
Personnel Compensation, the “Total Expenses”).   For the avoidance of doubt, any
amounts owed and/or paid to the Designated Personnel as a result of their
ownership interests in any Affiliate of Grande or ABB shall not be included in
the amount of Total Expenses.

 
 
(c)
Grande Manager shall cause the Designated Personnel who serve as officers of ABB
to become officers of Grande after Closing, and such Designated Personnel shall
have the same titles at both ABB and Grande.

 
4.
Compensation.

 
 
(a)
In consideration for ABB for providing the Services to Grande and any Affiliated
Non-Core Company, Grande shall pay to ABB during the period beginning on the
Closing Date through the expiration of the Term (the “Payment Period”) the
lesser amount of (i) (A) 5.5% of the total revenue of Grande, minus (B) the
actual compensation expenses for all Grande employees who have positions that
were included in the “corporate” compensation expense in the projections that
were furnished to the lenders providing financing under the terms of the
Recapitalization Agreement, or (ii) an amount equal to 50% of the Total Expenses
(such lesser amount, the “Management Fee”).  Notwithstanding anything herein or
otherwise to the contrary, in no event will any Management Fee or other amount
be payable by Grande to ABB unless and until the Closing occurs.

 
 
2

--------------------------------------------------------------------------------

 

 
(b)
Within 30 days following the end of each calendar quarter during the Payment
Period, ABB shall prepare a statement of the Management Fee for such calendar
quarter.  Payment by Grande in an amount equal to the Management Fee for such
calendar quarter shall be due and payable by Grande on the thirtieth (30th) day
following its receipt of such statement.

 
5.
Representations and Warranties.

 
 
(a)
ABB is a limited liability company duly organized, validly existing and in good
standing under the Laws of the State of Delaware, and is duly qualified to do
business as a foreign entity and is in good standing in the jurisdictions in
which the character of its properties or the nature of its business makes such
qualification necessary, except in jurisdictions, if any, where the failure to
be so qualified would not, in the aggregate, reasonably be expected to result,
in a material adverse effect.  ABB has all requisite power and authority to own,
use or lease its properties and to carry on its business as it is now being
conducted except as would not, in the aggregate, reasonably be expected to cause
a material adverse effect.  ABB  has provided to Grande a complete and correct
copy of its certificate of formation as amended to date, which, as so made
available, is in full force and effect.  ABB is not in default in any respect in
the performance, observation or fulfillment of any provision of its certificate
of formation or operating agreement.

 
 
(b)
ABB has full power and authority to execute and deliver this Agreement and to
perform the Services.  The execution, delivery and performance of this Agreement
have been duly and validly authorized by ABB’s Board of Managers or similar
governing body, and no other limited liability company proceedings on the part
of ABB are necessary to authorize this Agreement or to perform the
Services.  This Agreement has been duly and validly executed and delivered by
ABB and, assuming the due authorization, execution and delivery hereof by
Grande, constitutes the valid and binding obligation of ABB enforceable against
ABB in accordance with their respective terms, except as such enforceability may
be subject to the Enforceability Exception.

 
 
(c)
The execution and delivery of this Agreement and the performance by ABB of its
respective obligations hereunder will not: (i) conflict with any provision of
the certificate of formation or operating agreement of ABB; (ii) require ABB to
obtain any consent, waiver, approval, order, authorization or permit of, or make
a registration with, filing with or notification to, or breach any requirement
applicable to ABB with any Governmental Authority; (iii) result in any violation
of or the breach of or constitute a default (with notice or lapse of time or
both) under, or give rise to any right of termination, cancellation or
acceleration or guaranteed payments or a loss of a material benefit under, any
of the terms, conditions or provisions of any Contract to which ABB is a party
or by which ABB or any of its respective properties or assets may be bound; or
(iv) violate the provisions of any Court Order or other Law applicable to ABB.

 
 
3

--------------------------------------------------------------------------------

 

6.
Confidentiality and Non-Disclosure Obligations.  As of the date hereof, ABB and
Grande have entered into a Confidentiality Agreement in the form of the attached
Exhibit A (the “Confidentiality Agreement”).  ABB agrees and acknowledges that
any and all non-public information of Grande, including personally identifiable
information of subscribers, that ABB obtains through or under the
Recapitalization Agreement, this Agreement, the provision of Services hereunder
or otherwise will be subject to the confidentiality and non-disclosure
obligations of the Confidentiality Agreement.  All obligations and rights under
the Confidentiality Agreement shall survive the termination of this Agreement.

 
7.
Certain Definitions.

 
 
(a)
“Bankruptcy” means, with respect to an entity, (i) the making of a general
assignment for the benefit of creditors, (ii) the entry of an order for relief
in any bankruptcy, reorganization or insolvency proceeding, (iii) the filing or
commencement by or against the entity of any application or petition for the
appointment of a trustee, receiver or other similar official over the entity or
any substantial part of the entity’s assets, or of any proceeding under any
bankruptcy, insolvency or reorganization statute or liquidation or other law
relating to relief of debtors, unless, in the case of such an action or
proceeding filed or commenced against the entity without the entity’s
acquiescence or consent, the action or proceeding is dismissed within ninety
days after the date of its filing or commencement.

 
 
(b)
“Closing” has the meaning set forth in the Recapitalization Agreement.

 
 
(c)
“Closing Date” has the meaning set forth in the Recapitalization Agreement.

 
 
(d)
“Designated Personnel” shall mean those ABB personnel from time to time
occupying the positions set forth on Schedule A attached hereto.

 
 
(e)
“Dissolution” means, with respect to an entity, the liquidation, dissolution, or
winding up of such entity under (i) the entity’s governing documents or
(ii) applicable law.

 
 
(f)
“Grande Holdings Stockholders’ Approval” has the meaning set forth in the
Recapitalization Agreement.

 
 
(g)
“Sale of ABB” means (i) the consummation of any merger or consolidation of ABB
with or into any other person or any sale of all or substantially all of the
ownership interests or assets of ABB (other than a transaction following which
the direct or indirect holders of the outstanding membership interests of ABB
prior to such transaction together own a majority of the outstanding ownership
interests of the surviving corporation or business entity); or (ii) ABRY
Partners LLC and its affiliates shall cease to beneficially own and control,
directly or indirectly, at least 51.0% of the membership interests of ABB or
shall cease to have the right, directly or indirectly, to control ABB’s Board of
Managers or similar governing body.


 
4

--------------------------------------------------------------------------------

 

 
(h)
“Sale of Grande” means (i) the consummation of any merger or consolidation of
Grande with or into any other person or any sale of all or substantially all of
the ownership interests or assets of Grande (other than a transaction following
which the direct or indirect holders of the outstanding membership interests or
equivalent securities of Grande prior to such transaction together own a
majority of the outstanding ownership interests of the surviving corporation or
business entity, and other than pursuant to the Recapitalization Agreement); or
(ii) ABRY Partners LLC and its affiliates shall cease to beneficially own and
control, directly or indirectly, at least 51.0% of the membership interests of
Grande or shall cease to have the right, directly or indirectly, to control
Grande’s Board of Managers or similar governing body.

 
8.
Indemnification.

 
 
(a)
In the event that ABB or any of its Affiliates, principals, members, partners,
directors, stockholders, employees (including the Designated Personnel), agents
and representatives (collectively, the “Indemnified Parties”) becomes involved
in any capacity in any action, proceeding or investigation in connection with
the provision of the Services hereunder by ABB, other than any such action,
proceeding or investigation by any ABRY Party, Grande Holdings or their
respective Affiliates, Grande will indemnify and hold harmless the Indemnified
Parties from and against any actual or threatened claims, lawsuits, actions or
liabilities (including out-of-pocket expenses and the reasonable fees and
expenses of counsel and other litigation costs and the cost of any preparation
or investigation) of any kind or nature (“Losses”), arising as a result of or in
connection with this Agreement and the Services, and will periodically reimburse
the Indemnified Parties for their expenses as described above, except that
Grande will not be obligated to so indemnify any Indemnified Party to the extent
that, any such Losses arise as a result of or in connection with any illegal
activity, bad faith, gross negligence or willful misconduct of such Indemnified
Party or to the extent that such Indemnified Party is adjudged to be liable to
Grande.  ABB will certify to Grande in writing all Losses that are payable to
ABB or other Indemnified Parties hereunder.  The reimbursement and indemnity
obligations of Grande under this Section 8(a) shall be in addition to any
liability which Grande may otherwise have, shall extend upon the same terms and
conditions to any Indemnified Party, as the case may be, and shall be binding
upon and inure to the benefit of any successors or assigns of Grande, or ABB and
of any successors, assigns, heirs and personal representatives of such
Indemnified Party.  The foregoing provisions shall survive the termination of
this Agreement.

 
 
(b)
In the event that Grande or any of its Affiliates, principals, members,
partners, directors, stockholders, employees, agents and representatives
(collectively, the “Grande Indemnified Parties”) becomes involved in any
capacity in any action, proceeding or investigation in connection with the
provision of the Services hereunder by ABB, ABB will indemnify and hold harmless
the Grande Indemnified Parties from and against any Losses arising as a result
of or in connection with any illegal activity, bad faith, gross negligence or
willful misconduct of ABB.  Grande will certify to ABB in writing all Losses
that are payable to Grande or other Grande Indemnified Parties hereunder.  The
reimbursement and indemnity obligations of ABB under this Section 8(b) shall be
in addition to any liability which ABB may otherwise have, shall extend upon the
same terms and conditions to any Grande Indemnified Party, as the case may be,
and shall be binding upon and inure to the benefit of any successors or assigns
of Grande, or ABB and of any successors, assigns, heirs and personal
representatives of such Grande Indemnified Party.  The foregoing provisions
shall survive the termination of this Agreement.

 
 
5

--------------------------------------------------------------------------------

 

 
(c)
IN NO EVENT WILL EITHER PARTY BE LIABLE OR OBLIGATED UNDER THIS AGREEMENT OR
UNDER CONTRACT, NEGLIGENCE, BREACH OF WARRANTY, STRICT LIABILITY OR OTHER LEGAL
OR EQUITABLE THEORY FOR ANY SPECIAL, INDIRECT, OR CONSEQUENTIAL DAMAGES ARISING
OUT OF THIS AGREEMENT OR IN CONNECTION WITH THE DELIVERY, USE OR PERFORMANCE OF
THE SERVICES, INCLUDING LOST PROFITS, BUSINESS OPPORTUNITIES AND REVENUES.

 
9.
Independent Contractors.  Nothing herein shall be construed to create a joint
venture or partnership between the parties hereto or an employee/employer
relationship between ABB and Grande or between any of the Designated Personnel
and Grande.  ABB shall be an independent contractor pursuant to this
Agreement.  No party hereto shall have any express or implied right or authority
to assume or create any obligations on behalf of or in the name of any other
party hereto or to bind any other party hereto to any contract, agreement or
undertaking with any third party.

 
10.
No Limitation on Activities.  The Services provided herein are not to be deemed
exclusive.  This Agreement shall in no way prohibit ABB or any of its members,
partners, principals, shareholders, directors, officers, employees or agents
from engaging in any other business or devoting time and attention to the
management, investment, involvement or other aspects of any other business,
including being an officer or director thereof, or rendering services of any
kind to any other company, firm, individual or association.

 
11.
No Liability.  Grande acknowledges and agrees that  ABB will not be liable for
any Losses arising out of, related to or incurred in connection with the
performance of the Services other than Losses arising from ABB’s illegal
activity, bad faith, gross negligence or willful misconduct.

 
12.
Notices.  All notices, demands or other communications to be given or delivered
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (a) on the date of personal delivery to the recipient
or an officer of the recipient, or (b) when sent by telecopy or facsimile
machine to the number shown below on the date of such confirmed facsimile or
telecopy transmission (provided that a confirming copy is sent via overnight
mail), or (c) when properly deposited for delivery by a nationally recognized
commercial overnight delivery service, prepaid, or three (3) Business Days after
deposit in the United States mail, certified or registered mail, postage
prepaid, return receipt requested.  Such notices, demands and other
communications shall be sent to the parties at the addresses set forth below (or
to such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party):

 
 
6

--------------------------------------------------------------------------------

 

If to Grande:


Grande Communications Networks, LLC
401 Carlson Circle
San Marcos, Texas 78666
 
Attention:
Matt Murphy

 
Facsimile:
[_______]



with a copy (which shall not constitute notice to Grande) to:


Grande Investment, L.P.
c/o ABRY Partners, LLC
111 Huntington Avenue
30th Floor
Boston, MA 02199
 
Attention:
Jay Grossman

 
Facsimile:
(617) 859-8797



If to ABB:


Atlantic Broadband, LLC
1 Batterymarch Park
Suite 405
Quincy, MA 02169
 
Attention:
Ed Holleran

 
Facsimile:
[_______]



with a copy (which shall not constitute notice to ABB) to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY  10022
 
Attention:
John Kuehn, Esq.

 
Facsimile:
212-446-6460



13.
Remedies.  Any person having rights under any provision of this Agreement shall
be entitled to enforce such rights specifically, to recover damages and costs
(including reasonable attorneys’ fees) caused by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor.  The parties hereto agree and acknowledge that money damages may not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive relief
(without posting a bond or other security) in order to enforce or prevent any
violation of the provisions of this Agreement.  In any dispute between the
parties hereto or their representatives concerning any provision of this
Agreement or the rights and duties of any person or entity hereunder, the party
or parties prevailing in such dispute shall be entitled, in addition to such
other relief as may be granted, to reimbursement from the non-prevailing party
or parties of the attorneys’ fees and court costs incurred by such prevailing
party or parties by reason of such dispute.

 
 
7

--------------------------------------------------------------------------------

 

14.
Amendment; Waiver.  No provision of this Agreement may be waived, amended,
modified or supplemented unless pursuant to a written instrument executed by the
party against which any such waiver, amendment, modification or supplement is
effective.  Notwithstanding the foregoing, no waiver of a breach of any
provision of this Agreement shall operate or be construed as a waiver of any
preceding or succeeding breach and no failure to exercise any right or privilege
hereunder shall be deemed a waiver of such rights or privileges hereunder or
shall be deemed a waiver of such rights to exercise the same at any subsequent
time or times hereunder.

 
15.
Assignment.  No party hereto may assign any of its rights or obligations
hereunder without the prior written consent of the other party hereto; provided
that notwithstanding the foregoing, either party may assign its rights and
obligations under this Agreement to any of its Affiliates without the consent of
the other party.

 
16.
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors and
permitted assigns.

 
17.
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.  This Agreement will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, which delivery may be made by exchange of copies
of the signature page by .pdf or other facsimile transmission.

 
18.
Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 
19.
Entire Agreement.  This Agreement and the other documents referred to or
contemplated herein embody the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede and
preempt all prior understandings, agreements or representations by or among the
parties, whether written or oral, which may have related to the subject matter
hereof in any way.

 
20.
Governing Law.  The construction, validity, enforcement and interpretation of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the State of Delaware.

 
 
8

--------------------------------------------------------------------------------

 

21.
Waiver of Jury Trial.  The parties to this Agreement each hereby waives, to the
fullest extent permitted by law, any right to trial by jury of any claim,
demand, action, or cause of action (i) arising under this Agreement or (ii) in
any way connected with or related or incidental to the dealings of the parties
hereto in respect of this Agreement or any of the transactions related hereto,
in each case whether now existing or hereafter arising, and whether in contract,
tort, equity, or otherwise.  The parties to this Agreement each hereby agrees
and consents that any such claim, demand, action, or cause of action shall be
decided by court trial without a jury and that the parties to this Agreement may
file an original counterpart of a copy of this Agreement with any court as
written evidence of the consent of the parties hereto to the waiver of their
right to trial by jury.

 
22.
Descriptive Headings.  The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement.

 
23.
No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.

 
24.
Time of the Essence; Computation of Time.  Time is of the essence for each and
every provision of this Agreement.  Whenever the last day for the exercise of
any privilege or the discharge or any duty hereunder shall fall upon a Saturday,
Sunday, or any date on which banks in San Marcos, Texas or Boston, Massachusetts
are authorized to be closed, the party having such privilege or duty may
exercise such privilege or discharge such duty on the next succeeding day which
is a regular business day.

 
25.
No Third Party Beneficiaries.  This Agreement is for the sole benefit of the
parties hereto and their permitted assigns and nothing in this Agreement,
express or implied, is intended or shall be construed to give any person
(including the Designated Personnel) other than the parties to this Agreement or
their respective successors or permitted assigns any legal or equitable right,
remedy or claim under or in respect of any agreement or any provision contained
herein; provided that each Indemnified Party shall be an express, third-party
beneficiary of the provisions of this Agreement that are applicable to such
Indemnified Party.

 


 
*  *  *  *  *  *

 
9

--------------------------------------------------------------------------------

 

The parties have caused this Management Services Agreement to be executed as of
the date specified above.

 

 
Atlantic Broadband Finance, LLC
                   
By:
     
Its:
                     
Grande Communications Networks, LLC
                   
By:
     
Its:
   


 
10

--------------------------------------------------------------------------------

 
 

 
Grande Manager LLC (solely for purposes of Section 3(c))
                 
By:
     
Its:
   


 
11

--------------------------------------------------------------------------------

 

Schedule A
 
Designated Personnel
 
1.
Technical

 
 
(a)
IT Systems Engineers (2)

 
2.
Sales & Marketing

 
 
(a)
Chief Marketing Officer

 
 
(b)
Vice President of Products

 
 
(c)
Vice President of Marketing

 
3.
General and Administrative

 
 
(a)
Chief Executive Officer

 
 
(b)
Chief Operating Officer

 
 
(c)
Chief Financial Officer

 
 
(d)
Chief Technology Officer

 
 
(e)
Chief Information Officer

 
 
(f)
Chief Counsel

 
 
(g)
Paralegal

 
 
(h)
Corporate Controller

 
 
(i)
Corporate Asst. Controller

 
 
(j)
Staff Accountant

 
 
(k)
Payroll Coordinator

 
 
(l)
Administrative Assistant-Senior

 
 
(m)
Administrative Assistant

 
 
(n)
Franchise Affairs

 
 
(o)
IT Systems Engineer

 
 
12

--------------------------------------------------------------------------------

 

Exhibit 1
 
Confidentiality Agreement
 
[attached]
 

 
13

--------------------------------------------------------------------------------

 

Exhibit I


MANAGEMENT SERVICES AGREEMENT


THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is made as of
[_____________], 2009, by and between ABRY Partners, LLC, a Delaware limited
liability company (“ABRY”), and Grande Communications Networks, LLC, a Delaware
limited liability company (the “Company”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Recapitalization Agreement.


WHEREAS, ABRY has agreed to perform the management and consulting services set
forth herein pursuant to the terms hereof;


WHEREAS, the execution and delivery of this Agreement are conditions precedent
to the transactions contemplated by that certain Recapitalization Agreement (the
“Recapitalization Agreement”), dated as [________], 2009, by and among ABRY,
Grande Parent LLC, a Delaware limited liability company, ABRY Partners VI, L.P.,
a Delaware limited partnership, Grande Communications Holdings, Inc., a Delaware
corporation, Grande Investment L.P., a Delaware limited partnership (“Grande
Investment”), and Grande Communications Networks, Inc., a Delaware corporation
and predecessor-in-interest to the Company; and


WHEREAS, the Company is entering into that Credit Agreement dated as of the date
hereof by and among Company, as borrower, the financial institutions listed
therein as lenders, Société Générale, as administrative agent and the other
parties thereto (said Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.      Management and Consulting Services.  ABRY hereby agrees during the term
of this Agreement to consult with the board of managers of Grande Manager LLC
(the “Board”) and management of the Company in such manner and on such business
and financial matters as the Board may reasonably request from time to time,
including corporate strategy, budgeting of future corporate investments,
acquisition and divestiture strategies, and debt and equity financing (the
“Services”).


2.      Term.


(a)            ABRY shall provide the Services set forth in Section 1 above from
the date of this Agreement until the termination of this Agreement, which shall
occur on the earliest of: (i) by mutual agreement of ABRY and the Company, (ii)
upon the Bankruptcy or Dissolution of ABRY or ABRY Partners VI, L.P., or (iii)
upon an Approved Sale (as defined in the Partners Agreement, dated as of the
date hereof, by and among Grande Investment and its Partners, as such agreement
may be amended, restated or modified from time to time).


(b)            For the purposes of this Agreement:

 
 

--------------------------------------------------------------------------------

 

 
(i)
“Bankruptcy” means, with respect to an entity, (i) the making of a general
assignment for the benefit of creditors, (ii) the entry of an order for relief
in any bankruptcy, reorganization or insolvency proceeding, (iii) the filing or
commencement by or against the entity of any application or petition for the
appointment of a trustee, receiver or other similar official over the entity or
any substantial part of the entity’s assets, or of any proceeding under any
bankruptcy, insolvency or reorganization statute or liquidation or other law
relating to relief of debtors, unless, in the case of such an action or
proceeding filed or commenced against the entity without the entity’s
acquiescence or consent, the action or proceeding is dismissed within 60 days
after the date of its filing or commencement; and



 
(ii)
“Dissolution” means, with respect to an entity, the liquidation, dissolution, or
winding up of such entity under (i) the entity’s governing documents or (ii)
applicable law.



(c)            No termination of this Agreement, whether pursuant to this
Section 2 or otherwise, will affect the Company’s duty to pay any Management Fee
(as defined in Section 4) accrued, or to reimburse any cost or expense incurred
pursuant to Section 4 hereof, prior to the effectiveness of that
termination.  Upon termination of this Agreement, ABRY’s right to receive any
further Management Fee or reimbursement for costs and expenses that have not
accrued or been incurred to the date of termination shall cease and terminate.


3.      Personnel.  ABRY will provide and devote to the performance of this
Agreement and the Services those officers, employees and agents of which ABRY
deems are appropriate for the furnishing of such Services.


4.      Compensation.  In consideration for the Services performed hereunder,
the Company shall pay to ABRY the following compensation:


(a)            A management fee accruing daily at the rate of $500,000 per annum
and from the Closing through the termination described in Section 2(a) (the
“Management Fee”).  The Management Fee shall not accrue any interest thereon and
shall be payable by the Company only upon the closing of an Approved Sale
whether or not the Company actually requests that ABRY provide the Services;
provided that no such fee shall be due and payable until the Credit Agreement
has been terminated and all indebtedness and other amounts due thereunder have
been paid in full.


(b)            Upon the closing of an Approved Sale, in addition to the
Management Fee, ABRY shall be entitled to a 2% fee as described in Section 4(d)
of the Partners Agreement (the “Exit Fee”); provided that no such fee shall be
due and payable until the Credit Agreement has been terminated and all
indebtedness and other amounts due thereunder have been paid in full.


(c)            In addition to the Management Fee and the Exit Fee, the Company
shall reimburse ABRY for reasonable travel expenses and other out of pocket
costs and expenses incurred by ABRY or any director, officer, employee or other
agent in connection with the performance of the Services.

 
2

--------------------------------------------------------------------------------

 

5.      Indemnification.


(a)            In the event that ABRY or any of its Affiliates, directors,
members,  or employees (collectively, the “Indemnified Parties”) becomes
involved in any capacity in any action, proceeding or investigation brought by a
third party in connection with the provision of the Services by ABRY, the
Company will indemnify and hold harmless the Indemnified Parties from and
against any actual or threatened claims, lawsuits, actions or liabilities
(including the out of pocket expenses and the reasonable fees and expenses of
counsel and other litigation and investigation costs reasonably incurred by the
Indemnified Party  in connection with such third party claims, lawsuits, actions
or liabilities) (“Losses”), arising as a result of the provision of Services,
except that the Company will not be obligated to so indemnify any Indemnified
Party if, and to the extent that, such Losses directly result (i) any such
action, proceeding or investigation by any party to the Recapitalization
Agreement other than Grande Communications Holdings, Inc. or the Grande Holdings
Investor (as defined therein) or any affiliates of such a party, (ii) from any
illegal activity, bad faith, gross negligence or willful misconduct of such
Indemnified Party or (iii) to the extent that such Indemnified Party is adjudged
to be liable to the Company.  ABRY will certify to the Company in writing all
Losses that are payable to ABRY or other ABRY Indemnified Parties
hereunder.  The reimbursement and indemnity obligations of the Company under
this Section 5 shall extend upon the same terms and conditions to any
Indemnified Party, as the case may be, of ABRY and any such affiliate and shall
be binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company, ABRY and any such Indemnified
Party.  Notwithstanding Section 10 below, the foregoing provisions shall not
supersede any obligation of a party hereto to provide indemnification to another
party hereto pursuant to any other agreement not related to the provisions of
Services hereunder among such parties, or to release such indemnifying party
from any indemnification obligation pursuant to such other agreement.  The
provisions of this Section 5 shall survive the termination of this Agreement.


(b)            In the event that Grande Investment or any of its Subsidiaries or
any directors or officers thereof (collectively, the “Grande Indemnified
Parties”) becomes involved in any capacity in any action, proceeding or
investigation in connection with the provision of the Services by ABRY, ABRY
will indemnify and hold harmless the Grande Indemnified Parties from and against
any Losses arising as a result of or in connection with any illegal activity,
bad faith, gross negligence or willful misconduct of ABRY.  Grande will certify
to ABRY in writing all Losses that are payable to Grande or other Grande
Indemnified Parties hereunder.  The reimbursement and indemnity obligations of
ABRY under this Section 5(b) shall be in addition to any liability which ABRY
may otherwise have, shall extend upon the same terms and conditions to any
Grande Indemnified Party, as the case may be, and shall be binding upon and
inure to the benefit of any successors or assigns of Grande, or ABB and of any
successors, assigns, heirs and personal representatives of such Grande
Indemnified Party.  The foregoing provisions shall survive the termination of
this Agreement.


(c)            IN NO EVENT WILL EITHER PARTY BE LIABLE OR OBLIGATED UNDER THIS
AGREEMENT OR UNDER CONTRACT, NEGLIGENCE, BREACH OF WARRANTY, STRICT LIABILITY OR
OTHER LEGAL OR EQUITABLE THEORY FOR ANY SPECIAL, INDIRECT, OR CONSEQUENTIAL
DAMAGES ARISING OUT OF THIS AGREEMENT OR IN CONNECTION WITH THE DELIVERY, USE OR
PERFORMANCE OF THE SERVICES, INCLUDING LOST PROFITS, BUSINESS OPPORTUNITIES AND
REVENUES.

 
3

--------------------------------------------------------------------------------

 

6.      Independent Contractors. Nothing herein shall be construed to create a
joint venture or partnership between the parties hereto or an employee/employer
relationship between ABRY and the Company.  ABRY shall be an independent
contractor pursuant to this Agreement.  No party hereto shall have any express
or implied right or authority to assume or create any obligations on behalf of
or in the name of any other party hereto or to bind any other party hereto to
any contract, agreement or undertaking with any third party.


7.      No Liability.  The Company acknowledges and agrees that neither ABRY nor
its Affiliates, stockholders, officers, employees or agents will be liable for
any Losses arising out of, related to or incurred in connection with the
performance of the Services to the Company or its subsidiaries other than Losses
arising from ABRY’s illegal activity, bad faith, gross negligence or willful
misconduct.


8.      Notices.  All notices, demands or other communications to be given or
delivered by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given (a) on the date of personal delivery to the
recipient or an officer of the recipient, or (b) when sent by telecopy or
facsimile machine to the number shown below on the date of such confirmed
facsimile or telecopy transmission (provided that a confirming copy is sent via
overnight mail), or (c) when properly deposited for delivery by a nationally
recognized commercial overnight delivery service, prepaid, or three (3) Business
Days after deposit in the United States mail, certified or registered mail,
postage prepaid, return receipt requested.  Such notices, demands and other
communications shall be sent to ABRY and the Company at the addresses set forth
below (or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party):


Notices to the Company:


Grande Communications Networks, LLC
401 Carlson Circle
San Marcos, Texas 78666
 
Attention:
Matt Murphy

 
Facsimile:
[_______]



with a copy (which shall not constitute notice to the Company) to:


ABRY Partners VI, L.P.
111 Huntington Avenue
30th Floor
Boston, MA 02199
 
Telecopy:
(617) 859-8797

 
Attention:
Chief Executive Officer


 
4

--------------------------------------------------------------------------------

 

Notices to ABRY:


ABRY Partners, LLC
111 Huntington Avenue
30th Floor
Boston, MA 02199
 
Telecopy:
(617) 859-8797

 
Attention:
Jay Grossman



with a copy (which shall not constitute notice to ABRY) to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY  10022
 
Attention:
John Kuehn, Esq.

 
Facsimile:
212-446-6460



9.      Remedies.  Any person having rights under any provision of this
Agreement shall be entitled to enforce such rights specifically, to recover
damages and costs (including reasonable attorneys’ fees) caused by reason of any
breach of any provision of this Agreement and to exercise all other rights
existing in their favor.  The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief (without posting a bond or other security) in order to enforce
or prevent any violation of the provisions of this Agreement.  In any dispute
between the parties hereto or their representatives concerning any provision of
this Agreement or the rights and duties of any person or entity hereunder, the
party or parties prevailing in such dispute shall be entitled, in addition to
such other relief as may be granted, to reimbursement from the non-prevailing
party or parties of the attorneys’ fees and court costs incurred by such
prevailing party or parties by reason of such dispute.


10.    Amendment; Waiver.  No provision of this Agreement may be waived,
amended, modified or supplemented unless pursuant to a written instrument
executed by the party against which any such waiver, amendment, modification or
supplement is effective.  Notwithstanding the foregoing, no waiver of a breach
of any provision of this Agreement shall operate or be construed as a waiver of
any preceding or succeeding breach and no failure to exercise any right or
privilege hereunder shall be deemed a waiver of such rights or privileges
hereunder or shall be deemed a waiver of such rights to exercise the same at any
subsequent time or times hereunder.


11.    Assignment.  No party hereto may assign any of its rights or obligations
hereunder without the prior written consent of the other party hereto; provided
that notwithstanding the foregoing, either party may assign its rights and
obligations under this Agreement to any of its Affiliates without the consent of
the other party.

 
5

--------------------------------------------------------------------------------

 

12.    Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and permitted assigns.


13.    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.  This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, which delivery may be made by exchange of
copies of the signature page by .pdf or other facsimile transmission.


14.    Severability.  Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


15.    Entire Agreement.  This Agreement and the other documents referred to or
contemplated herein embody the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede and
preempt all prior understandings, agreements or representations by or among the
parties, whether written or oral, which may have related to the subject matter
hereof in any way.


16.    Governing Law.  The construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of Delaware.


17.    Waiver of Jury Trial.  The parties to this Agreement each hereby waives,
to the fullest extent permitted by law, any right to trial by jury of any claim,
demand, action, or cause of action (i) arising under this Agreement or (ii) in
any way connected with or related or incidental to the dealings of the parties
hereto in respect of this Agreement or any of the transactions related hereto,
in each case whether now existing or hereafter arising, and whether in contract,
tort, equity, or otherwise.  The parties to this Agreement each hereby agrees
and consents that any such claim, demand, action, or cause of action shall be
decided by court trial without a jury and that the parties to this Agreement may
file an original counterpart of a copy of this Agreement with any court as
written evidence of the consent of the parties hereto to the waiver of their
right to trial by jury.


18.    Descriptive Headings.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.


19.    No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.

 
6

--------------------------------------------------------------------------------

 

20.    Time of the Essence; Computation of Time.  Time is of the essence for
each and every provision of this Agreement.  Whenever the last day for the
exercise of any privilege or the discharge or any duty hereunder shall fall upon
a Saturday, Sunday, or any date on which banks in San Marcos, Texas or Boston,
Massachusetts are authorized to be closed, the party having such privilege or
duty may exercise such privilege or discharge such duty on the next succeeding
day which is a regular business day.


21.    No Third Party Beneficiaries.  This Agreement is for the sole benefit of
the parties hereto and their permitted assigns and nothing in this Agreement,
express or implied, is intended or shall be construed to give any person
(including the Designated Personnel) other than the parties to this Agreement or
their respective successors or permitted assigns any legal or equitable right,
remedy or claim under or in respect of any agreement or any provision contained
herein; provided that each Indemnified Party shall be an express, third-party
beneficiary of the provisions of this Agreement that are applicable to such
Indemnified Party.


*  *  *  *  *  *

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
GRANDE COMMUNICATIONS NETWORKS, LLC
                   
By:
   
Name:
 
Its.
             
ABRY PARTNERS LLC
                   
By:
   
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit J
 
CONTRIBUTION, ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS CONTRIBUTION, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), is
made on _________, 2009 (“Effective Date”), by and among Grande Communications
Holdings, Inc., a Delaware corporation (“Grande Holdings”), Grande
Communications Networks, LLC, a Delaware limited liability company (“Grande
Operating”), Grande Investment L.P., a Delaware limited partnership (“Ultimate
Parent”), and Grande Parent LLC, a Delaware limited liability company and
wholly-owned subsidiary of Ultimate Parent (“Parent,” together with Ultimate
Parent and ABRY, the “ABRY Parties”),.  The parties to this Agreement are
collectively referred to herein as the (“Parties.”)


R E C I T A L S


WHEREAS, the Parties have entered into that certain Recapitalization Agreement
(the “Recapitalization Agreement”), dated as of August 27, 2009, by and among
ABRY Partners VI, L.P., a Delaware limited partnership (“ABRY”), Ultimate
Parent, Parent, Grande Holdings and Grande Operating (capitalized terms used in
this Agreement but not otherwise defined shall have the meanings ascribed to
them in the Recapitalization Agreement);


WHEREAS, Grande Holdings currently owns all of the outstanding Equity Securities
of Grande Operating;


WHEREAS, pursuant to the terms and conditions of the Recapitalization Agreement,
on the Closing Date, Grande Holdings or a wholly-owned subsidiary thereof
designated by Grande Holdings will acquire a general partner interest in
Ultimate Parent and Grande Operating will become a wholly-owned subsidiary of
Parent;


WHEREAS, as a condition to entering into and performing their respective
obligations under the Recapitalization Agreement, the Parties are requiring
Grande Holdings and Grande Operating to enter into this Agreement pursuant to
which Grande Holdings will assign to Grande Operating certain assets used in the
Business and Grande Operating will assume certain obligations related thereto.


NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein, the Parties hereto agree as follows:


ARTICLE 1
CONTRIBUTION OF ASSETS


Section 1.1            Contribution and Assignment of the Grande Holdings
Assets.  Subject to the terms and conditions of this Agreement, Grande Holdings
hereby contributes, assigns, transfers, conveys and delivers to Grande
Operating, and Grande Operating hereby accepts from Grande Holdings, free and
clear of any Encumbrances other than Permitted Encumbrances, all of Grande
Holdings’ right, title and interest in, to and under all of its assets other
than the Excluded Assets (as defined in Section 1.2 below), as each thereof
exists on the Effective Date (collectively, the “Transferred Assets”).  Without
limiting the foregoing, the Transferred Assets shall include the following
specified items except to the extent included in the Excluded Assets:

 
 

--------------------------------------------------------------------------------

 

(a)           All Cash and Cash Equivalents.  All cash and cash equivalents and
rights thereto held by or for the account of Grande Holdings as of the Effective
Date, except as provided in Section 1.2(a);


(b)           Tangible Personal Property.  All machinery, equipment, furniture,
fixtures, tools, spare parts, supplies, maintenance equipment and materials; all
computers, servers, routers, and other computer networking components; and all
other items of tangible personal property of every description held by Grande
Holdings, if any, as of the Effective Date and used in connection with the
Business (collectively, the “Tangible Personal Property”);


(c)           Inventory and Supplies.  All inventory and supplies, if any, owned
by Grande Holdings as of the Effective Date and used with respect to the
Business including all hardware, software, devices, tools, and other products of
every kind held for sale, license or other form of distribution to customers in
whatever form and media (collectively, the “Inventory”);


(d)           Contracts and Licenses.  To the extent related to the Business,
all rights and benefits under all contracts, governmental approvals, and other
documents, commitments, arrangements, undertakings, or authorizations, including
the contracts set forth in Schedule 1.1(d) (collectively, the “Transferred
Contracts”);


(e)           Permits.  All of Grande Holdings’ rights in each of the licenses
and permits, if any, used in the operation of the Business, to the extent such
licenses and permits may be transferred or assigned;


(f)            Intellectual Property.  All of Grande Holdings’ right, title and
interest, if any, in and to all of the intellectual property used in the
Business (collectively, the “Intellectual Property”);


(g)           Names.  All of Grande Holdings’ right, title and interest, if any,
to all Web sites to the extent relating to the Business; all corporate and trade
names relating to the Business; all Internet domain names in all forms that
include in whole or in part any words consisting of or similar to the names set
forth in Schedule 1.1(g) and all content in electronic and other forms with
respect to Internet web sites relating to the Business; and all telephone and
facsimile numbers and post office boxes relating to the Business;


(h)           Receivables and Prepaids. To the extent relating to the Business,
any and all accounts receivable, general intangibles, deposits, refunds,
unbilled costs and fees, any items prepaid by Grande Holdings, rights of
set-off, promissory notes and other obligations of any kind payable to Grande
Holdings, and other receivables of any kind;


(i)            Litigation Claims.  All claims, demands, rights defenses,
actions, causes of action, suits, contracts, obligations, accounts, defenses,
offsets, powers, privileges, licenses and franchises of any kind or character
whatsoever, known or unknown, suspected or unsuspected, arising prior to, the
Effective Date, in contract or in tort, at law or in equity, or under any other
theory of law, held by Grande Holdings against any Person and relating to the
Transferred Assets or Assumed Liabilities, including (i) rights of setoff,
counterclaim, or recoupment, and claims on contracts or for breaches of duties
imposed by Law and (ii) such claims and defenses as fraud, mistake, duress and
usury; and

 
2

--------------------------------------------------------------------------------

 

(j)            Benefit Plans. All rights and interests in and to the Grande
Benefit Plans (other than the Grande Communications Holdings, Inc. Second
Amended and Restated 2000 Stock Incentive Plan, as amended, and all predecessors
of such Plan, and all Stock Option Agreements entered into with grantees of
options and restricted stock thereunder).


Section 1.2            Excluded Assets.  Notwithstanding anything to the
contrary contained in Section 1.1 or elsewhere in this Agreement, Grande
Operating shall not receive any right, title or interest in or to the following
assets of Grande Holdings, which are not part of the transactions contemplated
under this Agreement and which shall remain the property of Grande Holdings
after the Effective Date (the “Excluded Assets”):


(a)           Bank accounts, but not any other cash or cash equivalent or right
thereto or deposited or credited to any such account except for an amount equal
to the Distribution Amount of the cash and other cash equivalents held by Grande
Holdings or distributed by Grande Operating to Grande Holdings on or prior to
the Effective Date;


(b)           all minute books, stock records and corporate seals of Grande
Holdings, and all Contracts between Grande Holdings and any Securityholder or
other holder of Equity Securities of Grande Holdings relating to its ownership
of such Equity Securities, and all related records;


(c)           all shares of capital stock of Grande Holdings held in treasury;


(d)           all Contracts of Grande Holdings for legal and accounting
services;


(e)           [all insurance policies related to directors and officers
insurance and all rights thereunder;]


(f)            all records that Grande Holdings is required by Law to retain in
its possession or that related to the Excluded Assets;


(g)           all rights of Grande Holdings under this Agreement, the
Recapitalization Agreement, the Ancillary Agreements and the other documents and
instruments delivered thereunder except for the Note Purchase Agreement;


(h)           all refunds for federal taxes of any kind, including taxes related
to any consolidated group that includes Grande Holdings and Grande Operating (or
a predecessor or any member of such consolidated group);


(i)           all refunds for state or local taxes of any kind relating to
Grande Holdings; and


(j)           the other assets reflected on Schedule 1.2.


Section 1.3            Power of Attorney.  Grande Holdings constitutes and
appoints Grande Operating the true and lawful agent and attorney in fact of
Grande Holdings, with full power of substitution and resubstitution, in whole or
in part, in the name and stead of Grande Holdings but on behalf and for the
benefit of Grande Operating and their respective successors and assigns, from
time to time:

 
3

--------------------------------------------------------------------------------

 

(a)           to demand, receive and collect any and all of the Transferred
Assets and to give receipts and releases for and with respect to the same, or
any part thereof;


(b)           to institute and prosecute, in the name of Grande Holdings or
otherwise, but at the expense and for the benefit of Grande Operating, any and
all proceedings at law, in equity or otherwise, which Grande Operating or their
respective successors and assigns may deem proper to collect or reduce to
possession any of the Transferred Assets and to collect or enforce any claim or
right of any kind hereby assigned or transferred, or intended so to be; and


(c)            to do all things legally permissible, required, or reasonably
required, to recover and collect the Transferred Assets.


Grande Holdings declares that the foregoing powers are coupled with an interest
and are and will be irrevocable by Grande Holdings.


Section 1.4             Communications.  Grande Operating shall forward any and
all communications received by it that are intended for Grande Holdings,
including mail, faxes and other communications whether received from
stockholders of Grande Holdings, their Affiliates or their respective officers,
directors, stockholders, managers, members, employees, agents or representatives
or otherwise.


Section 1.5             Name Change:  Grande Holdings will change its name to
[RIO Holdings, Inc.], within ten (10) business days after the consummation of
the transactions contemplated by the Recapitalization Agreement; provided,
Grande Holdings may thereafter refer to itself as “formerly known as Grande
Communications Holdings, Inc.” as necessary to conduct its business.


ARTICLE 2
ASSUMPTION OF LIABILITIES


Section 2.1             Assumed Liabilities.  Grande Operating hereby assumes
all liabilities of Grande Holdings related to the Business, whether accrued,
absolute, contingent, known, unknown or otherwise, except to the extent included
in the Excluded Liabilities, including the following (the liabilities so
assumed, the “Assumed Liabilities”):


(a)           All liabilities and obligations of Grande Holdings under any of
the Transferred Assets, including the Transferred Contracts, Tangible Personal
Property, Inventory and Intellectual Property; and


(b)           All liabilities and obligations of Grande Holdings under any
licenses or permits held by Grande Operating which are assigned or transferred
to Grande Operating pursuant to this Agreement;

 
4

--------------------------------------------------------------------------------

 

(c)           All liabilities and obligations of Grande Holdings relating to or
arising from any Action arising out of or related to the Transferred Assets, the
Assumed Liabilities or the operation of the Business;


(d)           All liabilities and obligations of Grande Holdings or Grande
Holdings Investor under any guarantees with respect to the Business, Grande
Operating or its Contracts, including the Grande Holdings Lease Guarantees;


(e)           All environmental, health and safety liabilities and obligations
arising out of or relating to the operation of the Business or the leasing,
ownership or operation of real property by Grande Holdings or Grande Operating
or any predecessor thereto;


(f)            All liabilities and obligations arising under any Employee
Benefit Plan (other than the Stock Plan) or relating to payroll, vacation, sick
leave, workers’ compensation, unemployment benefits, pension benefits, health
care plans or benefits or any other employee plans or benefits of any kind for
Grande Employees or Legacy Employees or both (other than liabilities and
obligations arising under the Transaction Bonus Plan to the extent the
Recapitalization Agreement provides that such liabilities and obligations will
be Grande Holdings Transaction Expenses); and


(g)           All liabilities and obligations arising under any employment,
severance, retention or termination agreement with any Grande Employee or Legacy
Employee (other than liabilities and obligations arising under the Executive
Employment Agreements to the extent the Recapitalization Agreement provides that
such liabilities and obligations will be Grande Holdings Transaction Expenses).


Section 2.2             Excluded Liabilities.  Grande Holdings shall retain all
liabilities not included in the Assumed Liabilities, including all liabilities
and obligations relating or arising out of the Excluded Assets (the “Excluded
Liabilities”).


ARTICLE 3
INDEMNIFICATION


Section 3.1            Indemnification by Grande Operating.  Ultimate Parent,
Parent and Grande Operating shall, jointly and severally, indemnify and hold
harmless Grande Holdings, each of its Affiliates and their respective
successors, assigns and their respective past, present and future officers,
directors, stockholders, managers, members, employees, agents and
representatives (each, an “Indemnified Party”) from and against any and all
costs, losses, claims, suits, Actions, assessments, liabilities, fines,
penalties, damages and expenses (including expenses of investigation, court
costs and reasonable attorneys’ fees) (collectively, “Damages”) suffered or
incurred by such Indemnified Party arising out of, caused by, or otherwise in
respect of or in connection with:


(a)           any breach of any covenant or agreement of Grande Operating
contained in this Agreement;


(b)           the Assumed Liabilities;

 
5

--------------------------------------------------------------------------------

 

(c)           the Transferred Assets; or


(d)           any failure by Grande Operating to perform or observe in full, or
to have performed or observed in full, any covenant, agreement or condition to
be performed or observed by Grande Holdings or Grande Operating under the
Transferred Contracts.


Section 3.2            Notification; Opportunity to Defend.  As soon as
reasonably practicable after an Indemnified Party becomes aware of any claim (a
“Liability Claim”) for which it may seek indemnification under this Article 3,
such Indemnified Party shall give notice thereof (each, a “Claims Notice”) to
the party from whom indemnification is sought (such party, the “Indemnifying
Party”), which notice shall describe the Liability Claim in reasonable detail
and indicate the basis for such request for indemnification under this
Agreement.  No delay in or failure to give a Claims Notice by the Indemnified
Party to the Indemnifying Party pursuant to this Section 3.2 shall adversely
affect any of the other rights or remedies which the Indemnified Party has under
this Agreement, or alter or relieve the Indemnifying Party of its obligation to
indemnify the Indemnified Party.  The Indemnifying Party shall have the right,
exercisable by written notice to the Indemnified Party, within 30 days of
receipt of the applicable Claim Notice, to assume and conduct the defense of
such Liability Claim, in accordance with the limits set forth in this Agreement,
with counsel selected by the Indemnifying Party (who shall be reasonably
acceptable to the Indemnified Party).  If the Indemnifying Party does not assume
the defense of a Liability Claim in accordance with this Section 3.2, the
Indemnified Party may continue to defend the Liability Claim.  If the
Indemnifying Party assumes the defense of a Liability Claim as provided in this
Section 3.2, the Indemnifying Party shall not be liable for any legal expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof; provided, however, that if (i) the Indemnifying Party fails to take
reasonable steps necessary to defend diligently such Liability Claim, or (ii) in
the Indemnified Party’s reasonable judgment a conflict of interest between the
Indemnified Party and the Indemnifying Party may exist with respect to a
Liability Claim, the Indemnified Party may assume its own defense, and the
Indemnifying Party shall be liable for all reasonable costs or expenses paid or
incurred by the Indemnified Party in connection therewith.  The Indemnifying
Party or the Indemnified Party, as the case may be, shall have the right to
participate in (but not control), at its own expense, the defense of any
Liability Claim which the other is defending as provided in this Agreement.  The
Indemnifying Party, if it shall have assumed the defense of any Liability Claim
as provided in this Section 3.2, shall not, without the prior written consent of
the Indemnified Party, consent to a settlement of, or the entry of any judgment
arising from, such Liability Claim which: (i) does not include as an
unconditional term thereof the giving by the claimant or the plaintiff to the
Indemnified Party a complete release from all liability in respect of such
Liability Claim; (ii) grants any injunctive or equitable relief; or (iii) may
reasonably be expected to have a material adverse effect on the Indemnified
Party or its business.  The Indemnified Party shall have the right to settle any
Liability Claim, the defense of which has not been assumed by the Indemnifying
Party.


Section 3.3             Insurance.  Grande Operating shall include Grande
Holdings as a named insured on all of Grande Operating existing and future
insurance policies that insure against Assumed Liabilities for a period of at
least six years after the Closing Date.

 
6

--------------------------------------------------------------------------------

 

ARTICLE 4
RELEASE


Section 4.1             Release by Grande Holdings.  Effective on and as of the
Effective Date, Grande Holdings, for itself and its respective successors and
assigns, hereby unconditionally and irrevocably releases, waives and forever
discharges Grande Operating and its Affiliates and their respective agents,
employees, representatives, officers, directors, managers, partners,
stockholders, members and owners, past and present, and the heirs, successors
and assigns of all of the foregoing (collectively, the “Grande Operating
Released Parties”), from any and all debts, liabilities, claims, demands,
losses, actions and causes of action, suits, judgments and controversies of any
kind whatsoever which Grande Holdings may now have, whether known or unknown,
anticipated or unanticipated and whether accrued or hereafter to accrue, against
the Grande Operating Released Parties, other than any tax obligation of Grande
Operating arising during any period that Grande Holdings and Grande Operating
(or their predecessors) were members of a consolidated group for federal income
tax purposes, after utilization of any available consolidated net operating
losses, caused by or arising out of or in any way related to the business,
affairs, actions or omissions of Grande Holdings and/or the officers or
directors or any other employee or independent contractor of Grande Holdings
through the Effective Date (collectively, the “Grande Operating Released
Claims”).  Grande Holdings further agrees not to file or bring any claim, suit,
action, complaint or arbitration with respect to any Grande Operating Released
Claim.  Notwithstanding anything in this Section 4.1 to the contrary, nothing
contained in this Section 4.1 will operate to release, relieve or otherwise
limit any obligations of Grande Operating arising under this Agreement,
including Article 3, the Recapitalization Agreement or any Ancillary Agreement.


Section 4.2             Release by Grande Operating.  Effective on and as of the
Effective Date, Grande Operating, for itself and its respective successors and
assigns, hereby unconditionally and irrevocably releases, waives and forever
discharges Grande Holdings and its Affiliates and their respective agents,
employees, representatives, officers, directors, managers, partners,
stockholders, members and owners, past and present, and the heirs, successors
and assigns of all of the foregoing (collectively, the “Grande Holdings Released
Parties”), from any and all debts, liabilities, claims, demands, losses, actions
and causes of action, suits, judgments and controversies of any kind whatsoever
which Grande Operating may now have, whether known or unknown, anticipated or
unanticipated and whether accrued or hereafter to accrue, against the Grande
Holdings Released Parties, caused by or arising out of or in any way related to
the business, affairs, actions or omissions of Grande Operating and/or the
officers or directors or  any other employee or independent contractor of Grande
Operating through the Effective Date  (collectively, the “Grande Holdings
Released Claims”).  Grande Operating further agrees not to file or bring any
claim, suit, action, complaint or arbitration with respect to any Grande
Holdings Released Claim.  Notwithstanding anything in this Section 4.2 to the
contrary, nothing contained in this Section 4.2 will operate to release, relieve
or otherwise limit any obligations of Grande Holdings arising under this
Agreement, the Recapitalization Agreement or any Ancillary Agreement.

 
7

--------------------------------------------------------------------------------

 

ARTICLE 5
GENERAL PROVISIONS


Section 5.1             Subject to Recapitalization Agreement;
Modification.  This Agreement is being executed pursuant to the Recapitalization
Agreement and is subject to the terms and conditions contained in the
Recapitalization Agreement.  This Agreement may not be changed, modified,
discharged or terminated in any manner other than by a written agreement signed
by the Parties to this Agreement or their respective successors and assigns. In
the event of any express conflict between the provisions of this Agreement and
the provisions of the Recapitalization Agreement, the provisions of the
Recapitalization Agreement shall control.


Section 5.2            Costs; Taxes.  Grande Operating shall be responsible for
recording and filing documents associated with the transfer of the Transferred
Assets to it and for all costs and fees associated therewith, including (i)
filing the assignments with appropriate federal, state and local Governmental
Authorities as required by applicable Law and (ii) the payment of any and all
stamp, documentary, real property transfer, sales, gross receipts, use or
similar Taxes or assessments (if any) arising out of the conveyance of the
Transferred Assets as contemplated by this Agreement.  Each Party shall
cooperate with the other in timely making all filings, returns, reports and
forms as may be required in connection with the payment of the expenses, fees
and costs contemplated by the previous sentence, including delivering all
instruments and certificates as are reasonably necessary to minimize such
expenses, fees and costs and to enable the other Party to timely comply with the
filing of any tax return that relates to such expenses, fees and costs.


Section 5.3             Assignment; Survival; Binding Effect; Third Party
Beneficiaries.


(a)           No party may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other Parties; provided, that without the written consent of the other parties,
Grande Holdings may make any such assignment after the Effective, to any Person
who acquires its partnership interest in Ultimate Parent (or any successor or
transferee thereof) in accordance with the Ancillary Agreements, and (c) all
rights of Grande Holdings under this Agreement and any Ancillary Agreement shall
inure to the benefit of, and be enforceable by, any of the stockholders of
Grande Holdings upon any liquidation or other distribution by Grande Holdings to
its stockholders after the Effective Date of its partnership interest in
Ultimate Parent (or any successor or transferee thereof).


(b)           The rights and obligations of the Parties to this Agreement shall
survive the Closing indefinitely, except to the extent explicitly stated
otherwise.


(c)           All of the terms, agreements, covenants and conditions of this
Agreement are binding upon, and inure to the benefit of and are enforceable by,
the Parties and their respective successors and permitted assigns.


(d)           The Indemnified Parties shall be third party beneficiaries of
Article 3.  The Grande Operating Released Parties and the Grande Holdings
Released Parties shall be third party beneficiaries of Section 4.1 and Section
4.2 respectively.  Except as provided in the preceding sentence, there are no
third party beneficiaries having rights under or with respect to this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 5.4             Governing Law.  This Agreement shall be construed,
interpreted, and governed in accordance with the laws of the State of Delaware
without reference to rules relating to conflicts of law that would cause the
laws or any other jurisdiction to be applied, provided, however, that matters
concerning title to the Transferred Assets shall be governed and construed in
accordance with the laws of the jurisdiction where such Transferred Assets are
located.


Section 5.5             Counterparts.  This Agreement may be executed in any
number of counterparts with the same effect as if all Parties had signed the
same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.  Execution and delivery of this
Agreement by exchange of facsimile or other electronically transmitted
counterparts bearing the signature of a Party shall be equally as effective as
delivery of a manually executed counterpart by such Party.


Section 5.6             Further Assurances.  Each Party hereby agrees that it
will, at any time and from time to time after the date hereof, and without
further consideration, take all such further actions, and execute and deliver
all such further instruments or documents, as may be reasonably requested by the
other Party to effectuate the purposes of this Agreement


[Signature Page Follows]

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



 
GRANDE COMMUNICATIONS HOLDINGS, INC.
             
By:
   
Name:
   
Title:
               
GRANDE COMMUNICATIONS NETWORKS, LLC
             
By:
   
Name:
   
Title:
               
GRANDE INVESTMENT L.P.
       
By:
Grande Manager, LLC,
   
Its General Partner
             
By:
   
Name:
   
Title:
 

 
 
10

--------------------------------------------------------------------------------

 
 

 
GRANDE PARENT
       
By:
Grande Investment L.P.,
   
Its Sole Member
             
By:
   
Name:
   
Title:
 


 
11

--------------------------------------------------------------------------------

 

Schedule 1.1(c)


Transferred Contracts

 
 

--------------------------------------------------------------------------------

 

Schedule 1.1(f)


Names

 
 

--------------------------------------------------------------------------------

 

Schedule 1.2


Excluded Assets
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit K


LIMITED LIABILITY COMPANY AGREEMENT


OF


GRANDE PARENT LLC


THIS LIMITED LIABILITY COMPANY AGREEMENT (this "Agreement"), dated as of July
20, 2009, of Grande Parent LLC, a Delaware limited liability company (the
"Company"), is entered into by the undersigned (the "Member").


The Member hereby forms a limited liability company pursuant to and in
accordance with the Delaware Limited Liability Company Act, as amended from time
to time (the “Act”), and hereby agrees as follows:


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


1.              Name.  The name of the limited liability company is Grande
Parent LLC (the "Company").


2.              Purpose.  The Company is formed for the object and purpose of,
and the nature of the business to be conducted and promoted by the Company is,
engaging in any lawful act or activity for which limited liability companies may
be formed under the Act and engaging in any and all activities necessary or
incidental to the foregoing.


3.              Members.  The name and mailing address of the Member is as
follows:


Name
 
Address
Grande Investment L.P.
 
c/o ABRY Partners VI, L.P.
111 Huntington Avenue
Boston, MA 02199



4.             Capitalization.  The Member's interest in the Company, including
the Member's interest, if any, in the capital, income, gains, losses, deductions
and expenses of the Company, and the right to vote, if any, on matters affecting
the Company or the Member's interest therein, as provided by the Delaware Act or
this Agreement, shall be represented by units of limited liability company
interest (each a "Unit").  All Units issued hereunder shall be issued in
uncertificated form, unless otherwise determined by the Board.


5.              Capital Contributions by the Members.  The Member shall not be
obligated to make capital contributions to the Company and the Units shall be
nonassessable.


6.              Allocation of Profits and Losses.  The Company's profits and
losses shall be allocated entirely to the Member, and the Member's distributive
share of income, gain, loss, deduction, or credit (or item thereof) shall be
determined and allocated in a manner that as closely as possible gives economic
effect to Section 7 to the fullest extent permitted by §§ 704(b) and (c) of the
Internal Revenue Code of 1986, as amended, and the treasury regulations
promulgated thereunder.


7.              Distributions.  Distributions shall be made to the Member at the
time  determined by the Board and shall be distributed to the Member in
proportion to the relative number of Units held by the Member.

 
 

--------------------------------------------------------------------------------

 

8.              Board of Directors.


(a)            Establishment.  There is hereby established a board of directors
(the "Board") comprised of natural Persons (the "Managers") having the authority
and duties set forth in this Agreement and the Delaware Act.  For all business
that is put to the vote of the Board, each Manager of the Company shall be
entitled to one (1) vote. Any decisions to be made by the Board shall require
the approval of a majority of the Board.  Except as provided in the immediately
preceding sentence, no Manager acting alone, or with any other Manager or
Managers, shall have the power to act for or on behalf of, or to bind the
Company in his or her capacity as a Manager.  Each Manager shall be a "manager"
(as that term is defined in the Delaware Act) of the Company, but,
notwithstanding the foregoing, no Manager shall have any rights or powers beyond
the rights and powers granted to such Manager in this Agreement.  Managers need
not be residents of the State of Delaware.

 
(b)            Powers.  The business and affairs of the Company shall be managed
by or under the direction of the Board.  All actions outside of the ordinary
course of business of the Company, to be taken by or on behalf of the Company,
shall require the approval of the Board.  Managers shall have the duties, powers
and rights of Managers under Delaware law applicable to directors of
corporations organized under the Delaware General Corporation Law.


(c)            Number of Managers; Term of Office.  The authorized number of
Managers shall, as of the date hereof, be three (3) Managers and hereafter the
authorized number of Managers may be increased or decreased by the Board.  The
Managers shall, except as hereinafter otherwise provided for filling vacancies,
be elected by vote of the Member and shall hold office until their respective
successors are elected or until their earlier death, resignation or
removal.  The initial Managers shall be Jay Grossman, Blake Battaglia and Azra
Kanji; and such persons shall hold office as a Manager until his or her
respective successor is elected or until his or her earlier death, resignation
or removal.


(d)            Removal.  The Board may remove, with or without cause, any
Manager and fill the vacancy, although less than a quorum, and any Manager so
elected to fill any such vacancy shall hold office until his successor is
elected or until his earlier death, resignation or removal.


(e)            Resignation.  A member of the Board of Managers may resign at any
time by giving written notice to that effect to the Company.  Any such
resignation shall take effect at the time of the receipt of that notice or any
later effective time specified in that notice; and, unless otherwise specified
in that notice, the acceptance of the resignation shall not be necessary to make
it effective.  Any vacancy caused by any such resignation or by the death of any
Manager or any vacancy for any other reason may be filled by a majority of the
Board, although less than a quorum, and any Manager so elected to fill any such
vacancy shall hold office until his successor is elected or until his earlier
death, resignation or removal.


(f)             Meetings of the Board.  The Board shall meet at such time and at
such place (either within or without the State of Delaware) as the Board may
designate.  Meetings of the Board shall be held on at least three (3) Business
Days' (if the meeting is to be held in person) or two (2) Business Days' (if the
meeting is to be held by telephone communications) prior written notice to the
Managers, or upon such shorter notice as may be approved by all of the
Managers.  Any Manager may waive such notice as to himself.  A record shall be
maintained by the Secretary of the Company of each meeting of the Board.


(g)            Conduct of Meetings.  Any meeting of the Managers may be held,
and any Manager may attend and vote and be present at a meeting, in person
(including by proxy given to another Manager) or telephonically.

 
2

--------------------------------------------------------------------------------

 

(h)            Quorum.  The presence (in person, telephonically, by proxy or by
operation of this Section 8(h)) of a majority of the Board shall constitute a
quorum of the Board for purposes of conducting business.  At all times when the
Board is conducting business at a meeting of the Board, a quorum of the Board
must be present at such meeting.  If a quorum shall not be present at any
meeting of the Board, then Managers having a majority of the votes of the
Managers present at the meeting may adjourn the meeting from time to time,
without notice other than announcement at the meeting, until a quorum shall be
present.


(i)             Attendance and Waiver of Notice.  Attendance by a Manager at any
meeting (in person, telephonically or by proxy) shall constitute a waiver of
notice of such meeting, except where a Manager attends a meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting is not lawfully called or convened.  Neither the business to be
transacted at, nor the purpose of, any regular or special meeting of the Board
need be specified in the notice or waiver of notice of such meeting.


(j)             Actions Without a Meeting.  Notwithstanding any provision
contained in this Agreement, any action of the Board may be taken by written
consent without a meeting.  Any such action taken by the Board without a meeting
shall be effective only if the written consent or consents are in writing, set
forth the action so taken, and are signed by a majority of the Board.


(k)            Compensation of the Managers.  Managers, as such, shall not
receive any stated salary for their services, but shall receive such reasonable
compensation for their services as may be from time to time agreed upon by a
majority of the Board.  In addition, a fixed sum and expenses of attendance, if
any, may be allowed for attendance at each regular or special meeting of the
Board, provided that nothing contained in this Agreement shall be construed to
preclude any Manager from serving the Company or any of its subsidiaries in any
other capacity and receiving reasonable compensation for such service.


9.      Officers.  The officers of the Company, if any, shall be appointed by
the Board in its sole discretion.  The initial officers of the Company are set
forth on Schedule 1 attached hereto. Unless such appointment provides otherwise,
each officer so appointed shall have such powers and duties as are provided in
the following:


(a)           Chief Executive Officer.  Subject to the direction of the Board,
the Chief Executive Officer shall have, and exercise, direct charge of, and
general supervision over, the business and affairs of the Company, and shall
perform all duties incident to the office of a Chief Executive Officer in a
corporation organized under the Delaware General Corporation Law.


(b)           President.  The powers, duties, and responsibilities of the
Presidents shall be fixed by the Chief Executive Officer, with the approval of
the Board, and the President shall perform all duties incident to the office of
a President in a corporation organized under the Delaware General Corporation
Law.


(c)           Vice Presidents.  The powers, duties, and responsibilities of the
Vice Presidents shall be fixed by the President, with the approval of the
Board.  A Vice President may be designated as an Executive Vice President, a
Senior Vice President or a Vice President with a functional title.


(d)          Secretary.  The Secretary shall attend all meetings of the Board
and record their proceedings, unless a temporary secretary is appointed.  The
Secretary shall give due notice, as required, of all meetings of the Board, and
the Secretary shall keep, or cause to be kept, at a place or places required by
law, a record of the members and officers of the Company, giving the names and
addresses of all such members and officers.  The Secretary shall be the
custodian of all records, contracts, leases and other papers and documents of
the Company, unless otherwise directed by the Board, and shall perform such
other duties as the Board, or the President, may designate.  In the case of the
Secretary’s absence or incapacity, the President may designate an appropriate
officer to perform the duties of the Secretary.

 
3

--------------------------------------------------------------------------------

 

(e)            Chief Financial Officer.  The Chief Financial Officer shall
receive, keep and disburse all moneys belonging to or coming to the Company,
shall keep regular, true and full accounts of all receipts and disbursements,
and make detailed reports thereof, shall keep a true record of expenses, losses,
gains, assets, and liabilities of the Company, and shall perform such other
duties in connection with the administration of the financial affairs of the
Company as the Board, or the President, may designate.  In the case of the Chief
Financial Officer’s absence or incapacity, the President may designate an
appropriate officer to perform the duties of the Chief Financial Officer.


(f)            Subordinate Officers.  Each subordinate officer shall hold office
for such period, have such authority, and perform such duties as the Board may
prescribe.  The Board may from time to time authorize any officer to appoint and
remove subordinate officers and to prescribe the powers and duties
thereof.  Each such officer shall also have such additional powers and duties as
from time to time may be conferred by the Board.  Any number of offices may be
held by the same person.  Each officer shall hold office until his or her
successor shall be duly appointed and shall qualify or until his or her death,
until he or she shall resign, or until he or she shall have been removed, either
with or without cause, by the Board in its sole discretion.  The salaries or
other compensation, if any, of the officers and agents of the Company shall be
fixed by the Board. Any appointment pursuant to this Section 10 may be revoked
at any time by the Board.


10.            Limitations on Authority.  The authority of the Board over the
conduct of the business affairs of the Company shall be subject only to such
limitations as are expressly stated in this Agreement or in the Act.


11.            Indemnification.  The Company shall, to the fullest extent
authorized by the Act, indemnify and hold harmless any member, manager, officer
or employee of the Company from and against any and all claims and demands
arising by reason of the fact that such person is, or was, a member, manager,
officer or employee of the Company.


12.            Dissolution.  The Company shall dissolve, and its affairs shall
be wound up, upon the first to occur of the following:  (a) the written consent
of the Member to such effect; and (b) the entry of a decree of judicial
dissolution under § 18-802 of the Act.


13.            Consents by Member.  Any action that may be taken by the Member
at a meeting may be taken without a meeting if a consent in writing, setting
forth the action so taken, is signed by the Member.


14.            Amendments.  Except as otherwise provided in this Agreement or in
the Act, this Agreement may be amended only by the written consent of the Board
to such effect.


15.            Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by, the laws of the State of Delaware.


*     *     *

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Limited Liability Company Agreement as of the date above
first written.



 
GRANDE INVESTMENT L.P.
       
By: Grande Manager LLC
 
Its: General Partner
             
By:
     
Name: Blake Battaglia
   
Title:  Vice President


 
 

--------------------------------------------------------------------------------

 

Schedule 1


Initial Officers




Name
 
Title
     
Jay Grossman
 
Vice President and Assistant Secretary
     
Blake Battaglia
 
Vice President and Assistant Secretary
     
Azra Kanji
 
Vice President and Assistant Secretary

 
 

--------------------------------------------------------------------------------

 